EXHIBIT 10.1

EXECUTION VERSION

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of April 6, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

  

General

     1   

SECTION 1.2

  

Specific Terms

     1   

SECTION 1.3

  

Usage of Terms

     2   

SECTION 1.4

  

[Reserved]

     2   

SECTION 1.5

  

No Recourse

     2   

SECTION 1.6

  

Action by or Consent of Noteholders and Certificateholder

     2   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

  

Conveyance of the Receivables and the Other Conveyed Property

     3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

  

Representations and Warranties of Seller

     4   

SECTION 3.2

  

Representations and Warranties of Purchaser

     6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

  

Protection of Title of Purchaser

     8   

SECTION 4.2

  

Other Liens or Interests

     9   

SECTION 4.3

  

Costs and Expenses

     10   

SECTION 4.4

  

Indemnification

     10   

ARTICLE V. REPURCHASES

     11   

SECTION 5.1

  

Repurchase of Receivables upon Breach of Warranty

     11   

SECTION 5.2

  

Reassignment of Purchased Receivables

     12   

SECTION 5.3

  

Waivers

     13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

  

Liability of Seller

     13   

SECTION 6.2

  

Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3

  

Limitation on Liability of Seller and Others

     13   

SECTION 6.4

  

Seller May Own Notes or the Certificate

     14   

SECTION 6.5

  

Amendment

     14   

SECTION 6.6

  

Notices

     15   

SECTION 6.7

  

Merger and Integration

     15   

SECTION 6.8

  

Severability of Provisions

     15   

SECTION 6.9

  

Intention of the Parties

     15   

SECTION 6.10

  

Governing Law

     16   

SECTION 6.11

  

Counterparts

     16   

SECTION 6.12

  

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16   

SECTION 6.13

  

Nonpetition Covenant

     16   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of April 6, 2016, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of April 6, 2016, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2016-2, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means April 14, 2016.

“Issuer” means AmeriCredit Automobile Receivables Trust 2016-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement, the Lockbox Account Agreement, the Lockbox Processing
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means The Citibank, N.A., as trustee and any successor trustee
appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the

 

2



--------------------------------------------------------------------------------

Noteholders or the Certificateholder, such provision shall be deemed to refer to
the Noteholders or the Certificateholder, as the case may be, of record as of
the Record Date immediately preceding the date on which such action is to be
taken, or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 19(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

 

15



--------------------------------------------------------------------------------

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Robert T. Pigott III

Name:   Robert T. Pigott III Title:   Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Treasury

 

Accepted:

CITIBANK, N.A.,

not in its individual capacity but solely as Trustee and Trust Collateral Agent

By:  

/s/ Kristen Driscoll

Name:   Kristen Driscoll Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443293790        445866742        446045643        446217366       
446821209        455266395        457631406        458956976        459055620   
    459137345        459229381        459334314        459439337       
459521936        459616827        459689493        459748463        459803045   
    459857934        459909768      443421862        445866791        446045650
       446217374        446821217        455266726        457631513       
458957115        459055646        459137352        459229407        459334322   
    459439345        459521951        459616876        459689519       
459748505        459803060        459857942        459909776      443435979     
  445866817        446045676        446217390        446821258        455269159
       457631695        458957123        459055653        459137378       
459229415        459334363        459439386        459521969        459616918   
    459689527        459748539        459803078        459857959       
459909792      443448246        445866874        446045783        446217465     
  446821274        455274852        457631885        458957222        459055729
       459137386        459229423        459334405        459439402       
459521993        459616967        459689535        459748562        459803128   
    459857975        459909800      443458831        445866957        446045916
       446217499        446821308        455279604        457631893       
458957230        459055737        459137402        459229431        459334421   
    459439428        459522017        459616975        459689543       
459748638        459803144        459857991        459909818      443467360     
  445867039        446045981        446217523        446821340        455281774
       457632354        458957255        459055802        459137410       
459229449        459334462        459439469        459522025        459616983   
    459689568        459748679        459803151        459858015       
459909826      443502778        445867088        446045999        446217671     
  446821415        455282905        457632578        458957289        459055810
       459137444        459229480        459334512        459439501       
459522066        459617015        459689576        459748687        459803169   
    459858023        459909834      443521083        445867120        446046021
       446217747        446821480        455286062        457632594       
458957305        459055828        459137469        459229522        459334538   
    459439527        459522074        459617072        459689592       
459748695        459803177        459858049        459909859      442824074     
  445867146        446046039        446217853        446821498        455290106
       457632685        458957313        459055836        459137501       
459229548        459334546        459439600        459522108        459617122   
    459689600        459748703        459803185        459858056       
459909909      442912952        445867237        446046146        446217887     
  446821514        455291567        457632966        458957321        459055844
       459137519        459229555        459334561        459439675       
459522116        459617163        459689618        459748729        459803193   
    459858064        459909925      443055926        445867252        446046187
       446217911        446821548        455293076        457633055       
458957354        459055851        459137527        459229639        459334629   
    459439717        459522124        459617171        459689626       
459748760        459803201        459858072        459909933      443126230     
  445867286        446046195        446218018        446821563        455296087
       457633212        458957362        459055901        459137584       
459229647        459334645        459439741        459522132        459617239   
    459689634        459748786        459803250        459858080       
459909941      443153515        445867294        446046237        446218042     
  446821605        455296681        457633311        458957388        459055943
       459137626        459229654        459334660        459439758       
459522140        459617254        459689642        459748794        459803268   
    459858098        459909958      443220843        445867302        446046252
       446218125        446821647        455300004        457633345       
458957396        459055976        459137758        459229696        459334785   
    459439790        459522165        459617288        459689659       
459748802        459803276        459858106        459909966      443238811     
  445867310        446046351        446218133        446821720        455300269
       457633436        458957404        459056032        459137857       
459229704        459334835        459439808        459522215        459617304   
    459689709        459748810        459803284        459858114       
459909990      443254933        445867351        446046393        446218158     
  446821761        455300939        457633550        458957461        459056040
       459137899        459229720        459334850        459439824       
459522264        459617379        459689725        459748869        459803292   
    459858122        459910006      443539416        445867369        446046401
       446218240        446821795        455311407        457633774       
458957479        459056099        459137931        459229738        459334900   
    459439865        459522280        459617395        459689733       
459748901        459803359        459858130        459910014      443586268     
  445867393        446046419        446218414        446821803        455312173
       457633931        458957487        459056107        459137998       
459229761        459334918        459439873        459522298        459617452   
    459689808        459748927        459803367        459858148       
459910022      443599931        445867468        446046591        446218448     
  446821928        455316729        457633949        458957495        459056131
       459138012        459229787        459334926        459439881       
459522306        459617502        459689824        459748950        459803375   
    459858155        459910048      443609086        445867559        446046815
       446218505        446821944        455326124        457634004       
458957529        459056156        459138020        459229803        459334934   
    459439907        459522314        459617528        459689840       
459748984        459803383        459858163        459910055      443984950     
  445867617        446046864        446218604        446821977        455329755
       457634061        458957545        459056180        459138046       
459229829        459334991        459439923        459522355        459617627   
    459689857        459748992        459803425        459858171       
459910063      443985536        445867625        446046930        446218612     
  446821993        455329771        457634095        458957578        459056198
       459138053        459229837        459335006        459439949       
459522363        459617635        459689881        459749016        459803433   
    459858189        459910071      443985866        445867658        446046971
       446218745        446822025        455332825        457634301       
458957719        459056248        459138103        459229852        459335055   
    459439980        459522371        459617676        459689899       
459749065        459803441        459858197        459910089      443986823     
  445867724        446047011        446218778        446822082        455336263
       457634491        458957776        459056255        459138137       
459229860        459335089        459440004        459522389        459617700   
    459689915        459749073        459803466        459858205       
459910097      443987912        445867849        446047037        446218786     
  446822116        455336560        457634756        458957800        459056305
       459138145        459229878        459335147        459440061       
459522397        459617841        459689956        459749081        459803474   
    459858213        459910147      443997077        445868219        446047045
       446218927        446822132        455336636        457635043       
458957859        459056339        459138160        459229886        459335188   
    459440095        459522405        459617882        459690012       
459749099        459803482        459858221        459910154      444002653     
  445868250        446047185        446218950        446822165        455337873
       457635167        458957883        459056362        459138178       
459229902        459335204        459440194        459522447        459617916   
    459690061        459749107        459803540        459858254       
459910170      444004709        445868391        446047250        446219073     
  446822256        455343780        457636249        458957909        459056388
       459138244        459229928        459335253        459440244       
459522470        459617940        459690079        459749115        459803557   
    459858270        459910212      444005748        445868433        446047326
       446219081        446822264        455346577        457636330       
458957941        459056404        459138285        459229951        459335261   
    459440251        459522496        459617957        459690087       
459749131        459803573        459858320        459910220      444006175     
  445868466        446047334        446219107        446822272        455347112
       457636355        458957958        459056412        459138384       
459229969        459335287        459440285        459522512        459617965   
    459690111        459749180        459803581        459858338       
459910238      444009591        445868482        446047342        446219115     
  446822314        455349522        457636421        458957966        459056420
       459138392        459229977        459335428        459440343       
459522520        459617981        459690145        459749198        459803599   
    459858346        459910253      444018170        445868490        446047383
       446219156        446822363        455352187        457636470       
458957974        459056446        459138426        459229993        459335543   
    459440475        459522538        459617999        459690194       
459749214        459803607        459858353        459910261      444020739     
  445868581        446047466        446219164        446822389        455353573
       457636538        458957990        459056461        459138467       
459230025        459335550        459440483        459522546        459618005   
    459690236        459749222        459803631        459858361       
459910287      444024731        445868607        446047516        446219198     
  446822413        455368126        457636546        458958014        459056487
       459138475        459230041        459335592        459440509       
459522579        459618039        459690285        459749255        459803664   
    459858379        459910295      444038178        445868698        446047581
       446219206        446822462        455369991        457636603       
458958022        459056552        459138558        459230058        459335626   
    459440525        459522603        459618054        459690319       
459749271        459803672        459858387        459910303      444038566     
  445868706        446047599        446219271        446822546        455373563
       457636702        458958121        459056578        459138574       
459230066        459335642        459440541        459522611        459618070   
    459690327        459749289        459803680        459858395       
459910352      444039762        445868789        446047607        446219289     
  446822579        455386664        457636710        458958204        459056594
       459138624        459230082        459335659        459440558       
459522652        459618096        459690335        459749297        459803722   
    459858403        459910360      444044978        445868797        446047706
       446219313        446822645        455390062        457636835       
458958212        459056610        459138707        459230090        459335717   
    459440582        459522660        459618104        459690350       
459749313        459803730        459858411        459910378      444045397     
  445868805        446047722        446219321        446822678        455407650
       457636975        458958295        459056677        459138731       
459230132        459335790        459440616        459522686        459618120   
    459690376        459749347        459803771        459858429       
459910386      444052369        445868896        446047730        446219446     
  446822827        455420158        457637098        458958386        459056727
       459138772        459230157        459335865        459440624       
459522710        459618146        459690392        459749388        459803797   
    459858445        459910394      444057459        445868920        446047755
       446219545        446822926        455424531        457637205       
458958469        459056776        459138780        459230181        459335881   
    459440657        459522736        459618153        459690400       
459749412        459803813        459858452        459910402      444060875     
  445869001        446047797        446219586        446822934        455429050
       457637510        458958477        459056784        459138806       
459230215        459335907        459440681        459522744        459618161   
    459690426        459749420        459803839        459858460       
459910410      444061626        445869027        446047920        446219651     
  446822942        455441071        457637874        458958485        459056818
       459138830        459230249        459335923        459440699       
459522777        459618187        459690442        459749438        459803847   
    459858478        459910436      444063499        445869050        446048001
       446219826        446822959        455461293        457637890       
458958626        459056875        459138871        459230256        459335980   
    459440707        459522785        459618195        459690459       
459749453        459803854        459858486        459910444      444083372     
  445869076        446048027        446219909        446823023        455485896
       457637924        458958642        459056891        459138905       
459230264        459335998        459440749        459522793        459618203   
    459690491        459749461        459803862        459858494       
459910469      444097711        445869134        446048084        446219982     
  446823064        455489716        457638120        458958683        459057022
       459138913        459230272        459336004        459440772       
459522801        459618229        459690525        459749503        459803870   
    459858502        459910477      444100424        445869225        446048167
       446220204        446823106        455491993        457638146       
458958717        459057030        459138939        459230298        459336020   
    459440806        459522827        459618286        459690632       
459749511        459803888        459858510        459910485      444120216     
  445869241        446048266        446220212        446823122        455496802
       457638195        458958733        459057063        459138988       
459230389        459336038        459440814        459522835        459618302   
    459690657        459749529        459803920        459858528       
459910493      443610605        445869340        446048340        446220238     
  446823155        455504068        457638229        458958741        459057139
       459139028        459230397        459336053        459440830       
459522843        459618310        459690681        459749537        459803953   
    459858536        459910501      443613724        445869373        446048357
       446220279        446823189        455512467        457638765       
458958816        459057188        459139051        459230413        459336095   
    459440855        459522900        459618328        459690699       
459749545        459804001        459858551        459910519      443616073     
  445869423        446048431        446220295        446823213        455513960
       457638989        458958865        459057196        459139069       
459230439        459336160        459440863        459522926        459618336   
    459690707        459749552        459804019        459858569       
459910527      443633631        445869480        446048506        446220360     
  446823320        455519579        457639318        458958931        459057212
       459139077        459230488        459336186        459440897       
459523007        459618492        459690723        459749560        459804043   
    459858577        459910568      443642483        445869571        446048514
       446220436        446823460        455533505        457639326       
458958956        459057253        459139143        459230496        459336236   
    459440905        459523023        459618542        459690731       
459749578        459804050        459858585        459910576      443643507     
  445869647        446048811        446220469        446823551        455544734
       457639482        458959012        459057261        459139150       
459230504        459336244        459441127        459523049        459618567   
    459690749        459749586        459804068        459858593       
459910584      443647235        445869712        446048936        446220501     
  446823601        455548248        457639698        458959038        459057279
       459139168        459230512        459336293        459441143       
459523056        459618575        459690756        459749610        459804076   
    459858619        459910592      443647474        445869795        446049009
       446220519        446823627        455551010        457639722       
458959046        459057295        459139176        459230520        459336335   
    459441150        459523064        459618617        459690764       
459749628        459804084        459858627        459910634      443648183     
  445869936        446049082        446220584        446823692        455561548
       457640084        458959129        459057311        459139218       
459230538        459336418        459441234        459523098        459618625   
    459690780        459749636        459804100        459858643       
459910642      443652326        445869993        446049348        446220618     
  446823734        455568139        457640365        458959228        459057337
       459139267        459230546        459336483        459441259       
459523114        459618633        459690798        459749685        459804118   
    459858650        459910667      443653894        445870058        446049462
       446220758        446823858        455580654        457640472       
458959327        459057436        459139275        459230579        459336541   
    459441283        459523148        459618658        459690806       
459749693        459804126        459858684        459910675      443660527     
  445870074        446049579        446220766        446823866        455586362
       457640712        458959343        459057469        459139325       
459230595        459336574        459441291        459523163        459618666   
    459690814        459749727        459804142        459858692       
459910683      443665708        445870124        446049595        446220790     
  446823890        455599829        457640746        458959426        459057485
       459139333        459230652        459336715        459441309       
459523171        459618716        459690855        459749735        459804167   
    459858700        459910709      443669981        445870223        446049637
       446220865        446823999        455631333        457640753       
458959434        459057584        459139358        459230660        459336723   
    459441317        459523189        459618765        459690871       
459749750        459804175        459858718        459910717      443682505     
  445870256        446049660        446220899        446824088        455635177
       457640902        458959483        459057626        459139390       
459230678        459336772        459441358        459523205        459618773   
    459690897        459749768        459804217        459858726       
459910725      443698741        445870314        446049710        446221111     
  446824153        455636167        457640928        458959608        459057667
       459139457        459230686        459336871        459441374       
459523221        459618989        459690913        459749776        459804233   
    459858742        459910733      443712666        445870322        446049769
       446221210        446824237        455646273        457641173       
458959665        459057675        459139465        459230694        459336939   
    459441382        459523239        459618997        459690939       
459749784        459804241        459858759        459910741      443728696     
  445870447        446049793        446221384        446824252        455651760
       457641371        458959681        459057691        459139473       
459230702        459336988        459441424        459523254        459619078   
    459690947        459749800        459804258        459858775       
459910758   

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443732086        445870462        446049892        446221400       
446824351        455662833        457641405        458959749        459057717   
    459139515        459230751        459337085        459441457       
459523262        459619110        459691002        459749818        459804266   
    459858783        459910774      443733852        445870546        446050015
       446221772        446824385        455680199        457641520       
458959798        459057741        459139523        459230777        459337119   
    459441507        459523288        459619151        459691051       
459749826        459804282        459858791        459910782      443735196     
  445870553        446050130        446222481        446824435        455685206
       457641553        458959830        459057766        459139549       
459230793        459337242        459441523        459523296        459619169   
    459691077        459749842        459804290        459858817       
459910790      443739602        445870587        446050197        446222754     
  446824468        455698837        457641611        458959921        459057774
       459139556        459230827        459337291        459441580       
459523346        459619177        459691093        459749859        459804316   
    459858825        459910808      443749338        445870595        446050213
       446223059        446824559        455701698        457641850       
458959947        459057782        459139564        459230843        459337309   
    459441655        459523353        459619185        459691101       
459749867        459804324        459858833        459910824      443751326     
  445870660        446050221        446223109        446824617        455703868
       457641884        458959996        459057808        459139598       
459230868        459337358        459441663        459523361        459619219   
    459691119        459749909        459804381        459858841       
459910840      443756648        445870694        446050247        446223679     
  446824641        455707257        457642148        458960010        459057832
       459139614        459230876        459337366        459441689       
459523429        459619250        459691127        459749917        459804407   
    459858858        459910865      443765920        445870744        446050270
       446223950        446824658        455712836        457642411       
458960028        459057956        459139648        459230884        459337416   
    459441739        459523437        459619359        459691143       
459749925        459804415        459858866        459910873      443766837     
  445870801        446050296        446224776        446824682        455714840
       457642882        458960036        459058004        459139655       
459230918        459337432        459441754        459523460        459619466   
    459691168        459749941        459804423        459858874       
459910881      443770011        445870827        446050395        446224909     
  446824690        455716431        457642940        458960101        459058012
       459139663        459230934        459337440        459441788       
459523486        459619524        459691176        459749982        459804431   
    459858882        459910907      443771316        445870835        446050403
       446225252        446824716        455716795        457643021       
458960234        459058137        459139671        459230942        459337465   
    459441846        459523494        459619540        459691192       
459750006        459804456        459858890        459910915      443771803     
  445870843        446050478        446225476        446824732        455720987
       457643054        458960291        459058145        459139697       
459230959        459337481        459441861        459523510        459619656   
    459691218        459750030        459804464        459858916       
459910923      443772207        445870892        446050551        446225674     
  446824765        455724229        457643187        458960333        459058186
       459139705        459230967        459337499        459441895       
459523551        459619672        459691234        459750055        459804472   
    459858932        459910931      443772637        445870942        446050684
       446225690        446824815        455730796        457643211       
458960457        459058251        459139713        459230975        459337556   
    459441911        459523577        459619680        459691242       
459750089        459804480        459858940        459910949      443775606     
  445871015        446050726        446226193        446824963        455731216
       457643617        458960507        459058269        459139721       
459230983        459337564        459441929        459523585        459619789   
    459691275        459750113        459804514        459858957       
459910964      443779954        445871064        446050783        446226482     
  446824971        455731695        457643740        458960606        459058335
       459139739        459231007        459337606        459441937       
459523593        459619854        459691309        459750121        459804522   
    459858965        459911004      443781331        445871312        446050825
       446226680        446825028        455735563        457643914       
458960754        459058343        459139770        459231015        459337614   
    459442000        459523601        459619870        459691333       
459750139        459804530        459858973        459911012      443784756     
  445871361        446050890        446227308        446825036        455737833
       457643948        458960762        459058368        459139804       
459231023        459337622        459442018        459523635        459619904   
    459691341        459750154        459804548        459858981       
459911046      443790936        445871411        446050916        446227639     
  446825044        455769224        457644078        458960853        459058376
       459139812        459231031        459337630        459442026       
459523668        459619920        459691358        459750170        459804589   
    459859005        459911061      443795745        445871510        446050965
       446227852        446825127        455773325        457644292       
458960861        459058400        459139820        459231049        459337671   
    459442034        459523692        459619938        459691374       
459750188        459804613        459859013        459911095      443816236     
  445871569        446050999        446228033        446825150        455776930
       457644433        458960879        459058426        459139853       
459231056        459337762        459442075        459523700        459619979   
    459691390        459750196        459804639        459859021       
459911103      443817101        445871577        446051047        446228116     
  446825192        455777458        457644730        458960911        459058434
       459139887        459231072        459337804        459442083       
459523718        459620027        459691416        459750204        459804647   
    459859039        459911111      443828702        445871700        446051062
       446228348        446825226        455783324        457644862       
458960945        459058442        459139895        459231080        459337853   
    459442091        459523734        459620118        459691457       
459750246        459804654        459859047        459911129      443832118     
  445871734        446051088        446228389        446825374        455791095
       457645034        458960952        459058467        459139937       
459231106        459337903        459442133        459523742        459620159   
    459691465        459750253        459804670        459859054       
459911137      443837158        445871817        446051153        446228546     
  446825382        455791665        457645323        458960986        459058509
       459139978        459231122        459337952        459442166       
459523809        459620365        459691473        459750261        459804688   
    459859062        459911145      443854930        445871924        446051179
       446228983        446825416        455794958        457645331       
458961000        459058533        459139994        459231130        459337986   
    459442174        459523817        459620415        459691481       
459750279        459804696        459859070        459911178      443862214     
  445871932        446051229        446229429        446825457        455805721
       457645612        458961067        459058541        459140018       
459231148        459338018        459442190        459523833        459620464   
    459691499        459750303        459804712        459859088       
459911194      443864061        445872005        446051278        446229973     
  446825465        455816033        457645646        458961083        459058558
       459140042        459231155        459338075        459442208       
459523858        459620498        459691507        459750311        459804720   
    459859096        459911202      443868245        445872138        446051427
       446231292        446825473        455824797        457645828       
458961117        459058566        459140059        459231163        459338083   
    459442265        459523874        459620522        459691523       
459750329        459804738        459859104        459911228      443870258     
  445872153        446051435        446233694        446825630        455826891
       457645869        458961166        459058624        459140067       
459231171        459338091        459442281        459523916        459620530   
    459691549        459750337        459804761        459859112       
459911244      443873450        445872252        446051443        446236739     
  446825762        455831149        457645893        458961182        459058657
       459140083        459231189        459338190        459442307       
459523924        459620571        459691598        459750345        459804779   
    459859179        459911277      443886783        445872302        446051500
       446237935        446825788        455850693        457645935       
458961208        459058673        459140091        459231205        459338216   
    459442406        459523932        459620597        459691614       
459750360        459804787        459859195        459911293      443889092     
  445872344        446051534        446238479        446825853        455854190
       457645943        458961216        459058681        459140125       
459231239        459338224        459442414        459523940        459620696   
    459691630        459750378        459804803        459859211       
459911301      443894977        445872393        446051609        446241531     
  446825960        455854927        457646099        458961349        459058699
       459140133        459231254        459338257        459442489       
459523965        459620779        459691655        459750386        459804829   
    459859229        459911319      443896097        445872476        446051625
       446258568        446826067        455856211        457646115       
458961521        459058715        459140208        459231262        459338273   
    459442497        459523973        459620852        459691663       
459750402        459804878        459859237        459911327      443899331     
  445872567        446051641        446265217        446826075        455857979
       457646560        458961547        459058723        459140224       
459231270        459338364        459442505        459523981        459620860   
    459691689        459750410        459804902        459859260       
459911343      443908546        445872708        446051815        446266397     
  446826117        455860551        457646875        458961570        459058731
       459140232        459231288        459338372        459442612       
459523999        459620910        459691705        459750428        459804910   
    459859278        459911376      443920129        445872898        446051823
       446277576        446826182        455861989        457647188       
458961604        459058749        459140265        459231296        459338380   
    459442653        459524005        459620969        459691713       
459750436        459804936        459859294        459911384      443931639     
  445872914        446051849        446277998        446826265        455867341
       457647501        458961786        459058780        459140273       
459231312        459338406        459442687        459524054        459620977   
    459691739        459750444        459804944        459859328       
459911392      443934658        445872922        446051856        446282154     
  446826307        455875625        457647618        458961851        459058806
       459140299        459231320        459338414        459442695       
459524088        459621033        459691788        459750477        459804969   
    459859336        459911418      443948658        445872948        446051880
       446290868        446826315        455875872        457647758       
458961885        459058848        459140323        459231346        459338448   
    459442703        459524104        459621041        459691812       
459750485        459804977        459859351        459911426      443963400     
  445872963        446051922        446293946        446826356        455880245
       457647774        458961976        459058863        459140331       
459231379        459338471        459442745        459524120        459621124   
    459691853        459750493        459804985        459859385       
459911459      443966486        445872989        446051955        446295875     
  446826398        455881433        457647832        458961984        459058905
       459140349        459231411        459338489        459442752       
459524146        459621140        459691911        459750527        459805008   
    459859393        459911475      443969712        445873060        446051971
       446299620        446826448        455884163        457647840       
458962016        459058913        459140372        459231437        459338497   
    459442760        459524211        459621231        459691929       
459750535        459805024        459859401        459911483      443975230     
  445873086        446052078        446304297        446826588        455885137
       457647899        458962081        459058921        459140380       
459231445        459338521        459442794        459524237        459621272   
    459691937        459750550        459805032        459859419       
459911491      443976261        445873144        446052151        446304958     
  446826612        455887349        457648061        458962131        459058962
       459140406        459231452        459338547        459442828       
459524252        459621280        459691978        459750592        459805040   
    459859427        459911509      444134993        445873177        446052250
       446309908        446826745        455890822        457648160       
458962164        459058988        459140414        459231478        459338554   
    459442836        459524286        459621298        459691994       
459750600        459805057        459859435        459911525      444140859     
  445873185        446052276        446335572        446826794        455892240
       457648202        458962206        459059044        459140448       
459231494        459338562        459442851        459524310        459621314   
    459692000        459750618        459805065        459859443       
459911533      444144158        445873342        446052284        446352379     
  446826893        455892877        457648566        458962297        459059093
       459140471        459231502        459338570        459442885       
459524336        459621348        459692026        459750634        459805073   
    459859450        459911566      444154827        445873433        446052292
       446366221        446826901        455895102        457648715       
458962321        459059192        459140497        459231536        459338596   
    459442976        459524344        459621389        459692034       
459750659        459805081        459859468        459911582      444156897     
  445873482        446052391        446391781        446827032        455898627
       457648814        458962388        459059200        459140513       
459231551        459338620        459443008        459524369        459621439   
    459692059        459750709        459805099        459859476       
459911608      444203533        445873557        446052466        446393449     
  446827040        455899583        457648863        458962396        459059226
       459140521        459231577        459338679        459443016       
459524385        459621504        459692075        459750733        459805107   
    459859484        459911616      444246649        445873649        446052516
       446409542        446827057        455899757        457649051       
458962412        459059234        459140539        459231585        459338703   
    459443024        459524419        459621512        459692091       
459750741        459805123        459859492        459911624      444248579     
  445873664        446052565        446415333        446827180        455900480
       457649101        458962420        459059242        459140554       
459231593        459338729        459443057        459524427        459621538   
    459692117        459750782        459805149        459859518       
459911673      444261713        445873714        446052649        446435836     
  446827206        455902148        457649358        458962438        459059259
       459140570        459231601        459338745        459443073       
459524450        459621579        459692125        459750790        459805156   
    459859526        459911699      444267454        445873755        446052672
       446440240        446827297        455902999        457649523       
458962446        459059333        459140596        459231627        459338752   
    459443081        459524468        459621603        459692133       
459750816        459805180        459859542        459911707      444275556     
  445873797        446052797        446470023        446827321        455906693
       457649564        458962503        459059366        459140679       
459231643        459338760        459443115        459524484        459621637   
    459692158        459750824        459805206        459859559       
459911715      444299952        445873813        446052813        446480105     
  446827362        455909408        457649820        458962586        459059374
       459140737        459231650        459338828        459443149       
459524492        459621686        459692174        459750832        459805214   
    459859575        459911723      444301907        445873862        446052862
       446486052        446827388        455909572        457650026       
458962602        459059416        459140752        459231676        459338836   
    459443222        459524500        459621694        459692182       
459750840        459805248        459859583        459911756      444313779     
  445873896        446052870        446498933        446827396        455912733
       457650083        458962610        459059465        459140778       
459231684        459338869        459443230        459524526        459621751   
    459692240        459750865        459805255        459859591       
459911772      444323067        445874035        446052995        446536229     
  446827404        455918037        457650216        458962644        459059473
       459140802        459231692        459338877        459443263       
459524559        459621769        459692257        459750923        459805289   
    459859609        459911780      444323299        445874076        446053001
       446543159        446827420        455918318        457650406       
458962768        459059481        459140844        459231718        459338893   
    459443313        459524575        459621793        459692281       
459750931        459805297        459859625        459911806      444365506     
  445874100        446053035        446596074        446827479        455921015
       457650661        458962792        459059507        459140893       
459231726        459338927        459443339        459524583        459621835   
    459692315        459750949        459805305        459859658       
459911814      444366769        445874316        446053050        446659922     
  446827503        455929216        457650729        458962818        459059580
       459140919        459231759        459338943        459443362       
459524591        459621868        459692356        459750980        459805313   
    459859674        459911822      444378061        445874324        446053084
       446659948        446827537        455930826        457650844       
458962867        459059614        459140943        459231767        459338968   
    459443388        459524609        459621876        459692414       
459750998        459805339        459859682        459911830      444380281     
  445874365        446053100        446659971        446827578        455932319
       457650950        458962891        459059622        459140968       
459231783        459338984        459443412        459524633        459621975   
    459692430        459751004        459805370        459859690       
459911848      444393235        445874498        446053209        446660045     
  446827594        455934489        457651016        458962933        459059648
       459140976        459231791        459338992        459443420       
459524682        459621983        459692448        459751012        459805396   
    459859708        459911855      444401632        445874548        446053217
       446660102        446827610        455935643        457651107       
458962982        459059655        459140992        459231809        459339016   
    459443446        459524724        459622031        459692455       
459751020        459805412        459859716        459911863      444410740     
  445874555        446053357        446660144        446827628        455935726
       457651818        458963022        459059663        459141008       
459231858        459339099        459443479        459524732        459622130   
    459692463        459751038        459805446        459859732       
459911871      444412373        445874597        446053381        446660169     
  446827677        455937359        457652212        458963097        459059713
       459141024        459231890        459339123        459443487       
459524757        459622171        459692513        459751061        459805461   
    459859740        459911913      444418636        445874621        446053456
       446660300        446827693        455937516        457652550       
458963188        459059754        459141032        459231916        459339180   
    459443503        459524765        459622205        459692521       
459751079        459805487        459859765        459911921      444430235     
  445874647        446053530        446660367        446827784        455943563
       457652857        458963196        459059762        459141099       
459231965        459339198        459443537        459524773        459622270   
    459692554        459751087        459805495        459859773       
459911947   

 

SCH-A-2



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     444432405        445874688        446053597        446660433       
446827792        455943886        457652964        458963212        459059788   
    459141123        459231973        459339222        459443545       
459524781        459622304        459692570        459751095        459805511   
    459859781        459911954      444449268        445874787        446053613
       446660490        446827834        455947994        457653061       
458963295        459059796        459141156        459231999        459339255   
    459443552        459524799        459622320        459692588       
459751145        459805529        459859799        459911962      444449953     
  445874860        446053621        446660565        446828006        455948596
       457653095        458963311        459059820        459141180       
459232039        459339289        459443644        459524807        459622338   
    459692604        459751186        459805537        459859807       
459911970      444459812        445875008        446053647        446660607     
  446828071        455953778        457653236        458963352        459059846
       459141206        459232054        459339313        459443685       
459524823        459622361        459692638        459751202        459805560   
    459859815        459911988      444460000        445875024        446053696
       446660649        446828105        455955633        457653483       
458963410        459059853        459141230        459232088        459339354   
    459443701        459524864        459622403        459692679       
459751210        459805586        459859831        459912002      444462634     
  445875065        446053738        446660755        446828113        455957431
       457653533        458963469        459059879        459141248       
459232096        459339388        459443735        459524922        459622536   
    459692695        459751228        459805594        459859849       
459912010      444463251        445875115        446053779        446660771     
  446828147        455958132        457653566        458963493        459059895
       459141263        459232104        459339396        459443784       
459524930        459622569        459692745        459751244        459805602   
    459859856        459912028      444466213        445875123        446053811
       446660789        446828196        455958413        457653871       
458963543        459059945        459141305        459232120        459339404   
    459443800        459524948        459622593        459692760       
459751277        459805628        459859864        459912036      444467435     
  445875149        446053837        446660813        446828220        455968123
       457653897        458963584        459059960        459141313       
459232138        459339412        459443842        459524971        459622643   
    459692786        459751285        459805636        459859872       
459912044      444467609        445875271        446053878        446660854     
  446828238        455968222        457653921        458963592        459059978
       459141339        459232146        459339438        459443875       
459524989        459622692        459692802        459751293        459805644   
    459859880        459912077      444476501        445875313        446053910
       446660862        446828329        455969121        457654119       
458963626        459059986        459141347        459232153        459339446   
    459443891        459525010        459622759        459692810       
459751319        459805651        459859906        459912085      444480792     
  445875362        446053969        446660870        446828352        455971309
       457654242        458963634        459060000        459141362       
459232179        459339453        459443917        459525036        459622791   
    459692828        459751327        459805677        459859922       
459912093      444492375        445875388        446053977        446660896     
  446828386        455975425        457654267        458963642        459060018
       459141370        459232195        459339495        459443958       
459525051        459623013        459692869        459751368        459805685   
    459859955        459912101      444497374        445875487        446054090
       446660920        446828477        455977322        457654366       
458963683        459060067        459141388        459232203        459339503   
    459443982        459525143        459623062        459692901       
459751384        459805693        459859963        459912119      444498810     
  445875529        446054124        446661001        446828485        455984724
       457654382        458963691        459060109        459141404       
459232229        459339529        459444022        459525150        459623153   
    459692935        459751392        459805701        459859989       
459912143      444503197        445875545        446054421        446661100     
  446828501        455987743        457654614        458963733        459060125
       459141420        459232252        459339537        459444048       
459525192        459623328        459692976        459751400        459805719   
    459860003        459912150      444515456        445875586        446054470
       446661118        446828600        455989772        457655025       
458963774        459060158        459141446        459232294        459339586   
    459444063        459525234        459623351        459692992       
459751475        459805743        459860045        459912176      444516033     
  445875594        446054587        446661142        446828659        455990549
       457655124        458963782        459060174        459141479       
459232302        459339602        459444113        459525259        459623369   
    459693008        459751491        459805750        459860060       
459912184      444516256        445875636        446054611        446661183     
  446828733        455995548        457655132        458963790        459060182
       459141495        459232310        459339610        459444147       
459525275        459623385        459693032        459751509        459805768   
    459860078        459912192      444516546        445875750        446054652
       446661217        446828774        455997239        457655181       
458963816        459060232        459141529        459232328        459339628   
    459444154        459525283        459623401        459693040       
459751517        459805776        459860086        459912218      444517163     
  445875818        446054660        446661258        446828782        455997999
       457655322        458963881        459060299        459141537       
459232336        459339636        459444170        459525291        459623427   
    459693057        459751525        459805784        459860110       
459912242      444519110        445875842        446054678        446661308     
  446828840        456001452        457655611        458963899        459060331
       459141545        459232344        459339644        459444204       
459525309        459623443        459693099        459751533        459805800   
    459860128        459912267      444523831        445875917        446054686
       446661324        446828949        456003417        457655694       
458964061        459060372        459141552        459232393        459339651   
    459444212        459525325        459623450        459693149       
459751558        459805818        459860136        459912283      444531891     
  445876048        446054744        446661357        446828956        456003532
       457655744        458964079        459060398        459141578       
459232401        459339669        459444220        459525382        459623492   
    459693180        459751616        459805826        459860144       
459912309      444532865        445876162        446054777        446661365     
  446828972        456007343        457655926        458964111        459060448
       459141586        459232419        459339693        459444238       
459525424        459623542        459693198        459751624        459805834   
    459860151        459912317      444544514        445876204        446054785
       446661431        446829145        456012681        457656452       
458964186        459060463        459141594        459232435        459339776   
    459444279        459525432        459623559        459693206       
459751640        459805859        459860169        459912333      444544761     
  445876253        446054801        446661472        446829178        456013085
       457656486        458964202        459060489        459141602       
459232500        459339834        459444295        459525440        459623567   
    459693214        459751665        459805867        459860177       
459912341      444544886        445876303        446054892        446661480     
  446829319        456013887        457656494        458964327        459060497
       459141628        459232542        459339859        459444311       
459525481        459623591        459693263        459751673        459805875   
    459860193        459912358      444545388        445876337        446054900
       446661530        446829327        456014927        457656783       
458964350        459060505        459141636        459232617        459339875   
    459444337        459525523        459623633        459693271       
459751681        459805891        459860201        459912374      444546618     
  445876394        446054918        446661571        446829350        456015031
       457657104        458964384        459060513        459141644       
459232666        459339883        459444360        459525531        459623674   
    459693289        459751707        459805909        459860219       
459912382      444551444        445876402        446054991        446661589     
  446829376        456017342        457657161        458964392        459060521
       459141693        459232674        459339909        459444378       
459525549        459623682        459693305        459751723        459805925   
    459860227        459912390      444557078        445876493        446055014
       446661605        446829384        456027689        457657229       
458964426        459060547        459141701        459232682        459339917   
    459444402        459525606        459623807        459693321       
459751756        459805933        459860250        459912408      444557805     
  445876659        446055048        446661761        446829558        456027820
       457657435        458964434        459060562        459141719       
459232708        459339925        459444436        459525663        459623864   
    459693339        459751772        459805941        459860268       
459912416      444557847        445876733        446055147        446661829     
  446829566        456028059        457657476        458964475        459060604
       459141743        459232757        459340063        459444501       
459525689        459623922        459693347        459751798        459805966   
    459860276        459912424      444564926        445876774        446055154
       446661944        446829590        456029081        457657583       
458964491        459060653        459141768        459232765        459340170   
    459444550        459525705        459623948        459693354       
459751806        459805974        459860284        459912440      444570071     
  445876832        446055220        446661969        446829608        456030881
       457657641        458964525        459060661        459141792       
459232823        459340196        459444576        459525713        459624011   
    459693370        459751822        459806006        459860292       
459912465      444580526        445876881        446055246        446662017     
  446829657        456031624        457657666        458964566        459060679
       459141800        459232831        459340204        459444584       
459525721        459624045        459693388        459751848        459806014   
    459860300        459912507      444582373        445877004        446055261
       446662025        446829665        456033000        457657757       
458964574        459060687        459141818        459232849        459340261   
    459444600        459525754        459624060        459693420       
459751855        459806022        459860326        459912515      444587752     
  445877012        446055287        446662033        446829772        456035120
       457657914        458964640        459060729        459141826       
459232856        459340279        459444634        459525762        459624078   
    459693438        459751863        459806030        459860342       
459912523      444594766        445877103        446055386        446662108     
  446829798        456049378        457658102        458964673        459060737
       459141834        459232864        459340295        459444667       
459525770        459624094        459693453        459751889        459806048   
    459860359        459912531      444597306        445877160        446055410
       446662132        446829830        456053388        457658128       
458964681        459060745        459141842        459232906        459340303   
    459444691        459525804        459624102        459693461       
459751897        459806055        459860367        459912549      444604912     
  445877327        446055444        446662173        446829848        456059526
       457658219        458964699        459060760        459141859       
459232914        459340337        459444766        459525820        459624128   
    459693479        459751905        459806089        459860375       
459912556      444605554        445877426        446055451        446662223     
  446829939        456061001        457658524        458964756        459060786
       459141867        459232922        459340352        459444774       
459525846        459624144        459693495        459751913        459806097   
    459860383        459912572      444609887        445877509        446055477
       446662298        446829970        456061613        457658714       
458964780        459060802        459141875        459232971        459340378   
    459444790        459525861        459624185        459693537       
459751921        459806105        459860409        459912606      444610133     
  445877517        446055691        446662322        446830168        456061977
       457658763        458964822        459060828        459141883       
459232989        459340386        459444832        459525887        459624227   
    459693545        459751939        459806121        459860425       
459912614      444614218        445877566        446055717        446662348     
  446830234        456062157        457658805        458964830        459060844
       459141891        459232997        459340444        459444873       
459525903        459624250        459693560        459751996        459806139   
    459860433        459912622      444617625        445877590        446055733
       446662363        446830259        456064518        457658995       
458964905        459060869        459141909        459233011        459340451   
    459444899        459525937        459624284        459693578       
459752002        459806154        459860441        459912630      444618912     
  445877699        446055766        446662397        446830267        456064690
       457659035        458964921        459060885        459141941       
459233037        459340543        459444923        459525952        459624326   
    459693628        459752028        459806170        459860474       
459912648      444622864        445877707        446055790        446662439     
  446830291        456064922        457659373        458964947        459060893
       459141958        459233052        459340550        459444949       
459525960        459624342        459693644        459752036        459806220   
    459860482        459912655      444623607        445877806        446055816
       446662454        446830333        456066836        457659720       
458964954        459060901        459141990        459233086        459340576   
    459444956        459525986        459624409        459693651       
459752069        459806238        459860508        459912663      444624712     
  445877863        446055857        446662520        446830374        456067115
       457659860        458964962        459060919        459142022       
459233102        459340626        459444972        459526000        459624425   
    459693669        459752077        459806246        459860516       
459912671      444625883        445878044        446055949        446662538     
  446830424        456070275        457660025        458964996        459060927
       459142055        459233128        459340717        459444998       
459526018        459624433        459693693        459752101        459806253   
    459860524        459912697      444630552        445878069        446056244
       446662587        446830465        456073006        457660249       
458965019        459060935        459142063        459233144        459340782   
    459445003        459526117        459624441        459693701       
459752127        459806287        459860532        459912705      444631311     
  445878085        446056251        446662611        446830531        456075738
       457660389        458965043        459060950        459142139       
459233151        459340816        459445011        459526141        459624474   
    459693719        459752135        459806295        459860540       
459912713      444637326        445878259        446056327        446662637     
  446830556        456080878        457660439        458965068        459060968
       459142147        459233201        459340824        459445052       
459526166        459624482        459693735        459752192        459806303   
    459860557        459912721      444647598        445878267        446056343
       446662652        446830580        456082338        457660454       
458965076        459060976        459142154        459233219        459340865   
    459445086        459526331        459624532        459693784       
459752218        459806329        459860565        459912739      444652960     
  445878291        446056426        446662769        446830622        456084516
       457660561        458965084        459061024        459142162       
459233235        459340881        459445201        459526349        459624573   
    459693792        459752226        459806337        459860581       
459912747      444656086        445878333        446056467        446662793     
  446830655        456085901        457660777        458965100        459061057
       459142170        459233268        459340907        459445250       
459526380        459624599        459693818        459752234        459806360   
    459860599        459912754      444664312        445878390        446056509
       446662827        446830713        456086933        457660793       
458965118        459061123        459142188        459233292        459340915   
    459445268        459526406        459624615        459693834       
459752242        459806402        459860615        459912762      444666994     
  445878465        446056517        446662850        446830721        456087097
       457660975        458965183        459061149        459142196       
459233318        459340964        459445276        459526430        459624664   
    459693842        459752275        459806428        459860623       
459912770      444669774        445878507        446056608        446663072     
  446830739        456089994        457661353        458965209        459061180
       459142212        459233326        459341012        459445300       
459526463        459624698        459693859        459752291        459806444   
    459860631        459912788      444670244        445878580        446056616
       446663114        446830770        456090836        457661403       
458965266        459061222        459142220        459233342        459341038   
    459445326        459526489        459624706        459693867       
459752309        459806469        459860656        459912796      444675821     
  445878671        446056657        446663189        446830838        456091644
       457661437        458965274        459061271        459142253       
459233359        459341046        459445334        459526497        459624730   
    459693875        459752317        459806477        459860672       
459912820      444685838        445878739        446056905        446663221     
  446830853        456094523        457661569        458965282        459061339
       459142287        459233367        459341095        459445342       
459526505        459624748        459693883        459752325        459806493   
    459860680        459912846      444690473        445878861        446056939
       446663247        446830895        456094804        457661585       
458965308        459061347        459142295        459233375        459341103   
    459445383        459526521        459624755        459693891       
459752333        459806501        459860714        459912861      444694186     
  445878903        446056970        446663270        446830952        456095009
       457661619        458965324        459061370        459142311       
459233391        459341152        459445409        459526554        459624763   
    459693917        459752341        459806519        459860730       
459912879      444698138        445878929        446056988        446663288     
  446830978        456096783        457661643        458965332        459061388
       459142329        459233425        459341194        459445417       
459526562        459624797        459693925        459752366        459806527   
    459860748        459912887      444698435        445878937        446057069
       446663338        446831000        456098367        457661726       
458965381        459061453        459142337        459233524        459341244   
    459445441        459526588        459624805        459693958       
459752374        459806543        459860755        459912895      444701601     
  445878994        446057077        446663486        446831018        456099209
       457662302        458965399        459061495        459142352       
459233540        459341269        459445508        459526604        459624862   
    459693990        459752382        459806568        459860763       
459912937      444701817        445879042        446057143        446663510     
  446831075        456099563        457662682        458965415        459061511
       459142360        459233565        459341301        459445540       
459526638        459624870        459694030        459752390        459806584   
    459860771        459912945      444703243        445879067        446057184
       446663551        446831174        456101724        457662757       
458965423        459061594        459142386        459233573        459341368   
    459445565        459526646        459624912        459694048       
459752408        459806592        459860789        459912986      444713937     
  445879109        446057432        446663593        446831208        456101856
       457663094        458965431        459061602        459142394       
459233581        459341384        459445599        459526653        459624961   
    459694063        459752416        459806618        459860797       
459912994   

 

SCH-A-3



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     444715775        445879133        446057440        446663643       
446831216        456102789        457663193        458965449        459061644   
    459142428        459233607        459341400        459445706       
459526695        459625000        459694071        459752424        459806626   
    459860813        459913000      444717623        445879166        446057614
       446663684        446831224        456104900        457663425       
458965456        459061669        459142451        459233615        459341418   
    459445714        459526737        459625018        459694097       
459752432        459806642        459860839        459913018      444717771     
  445879208        446057739        446663825        446831232        456105899
       457663532        458965464        459061677        459142485       
459233631        459341442        459445730        459526794        459625042   
    459694121        459752440        459806659        459860847       
459913034      444723753        445879224        446057747        446663866     
  446831273        456106475        457663748        458965506        459061776
       459142501        459233680        459341467        459445748       
459526828        459625059        459694139        459752481        459806667   
    459860854        459913042      444724413        445879307        446057788
       446663882        446831281        456107911        457663813       
458965514        459061800        459142527        459233748        459341483   
    459445763        459526836        459625075        459694147       
459752499        459806675        459860862        459913059      444725105     
  445879315        446057929        446663890        446831299        456108646
       457664001        458965522        459061818        459142543       
459233797        459341491        459445797        459526869        459625133   
    459694162        459752515        459806683        459860888       
459913067      444735351        445879539        446057986        446663973     
  446831406        456111277        457664050        458965530        459061842
       459142550        459233904        459341509        459445805       
459526877        459625232        459694170        459752531        459806691   
    459860904        459913075      444746564        445879588        446058000
       446663981        446831489        456111855        457664332       
458965548        459061891        459142576        459233920        459341517   
    459445839        459526893        459625257        459694188       
459752556        459806709        459860912        459913083      444747992     
  445879711        446058059        446664062        446831497        456113489
       457664340        458965555        459061925        459142584       
459233953        459341533        459445896        459526984        459625281   
    459694196        459752564        459806741        459860920       
459913091      444750905        445879729        446058075        446664070     
  446831513        456113505        457664746        458965571        459061941
       459142592        459233987        459341566        459445979       
459527032        459625299        459694204        459752606        459806758   
    459860938        459913109      444753883        445879752        446058083
       446664146        446831521        456113760        457664787       
458965761        459061966        459142600        459234019        459341582   
    459446076        459527057        459625315        459694246       
459752614        459806774        459860953        459913125      444754568     
  445879810        446058091        446664195        446831554        456116383
       457664951        458965779        459062055        459142659       
459234084        459341590        459446092        459527065        459625323   
    459694261        459752671        459806790        459860961       
459913158      444764765        445879836        446058125        446664237     
  446831562        456116425        457665073        458965787        459062097
       459142667        459234100        459341640        459446100       
459527156        459625588        459694287        459752689        459806808   
    459860979        459913166      444766851        445879844        446058158
       446664393        446831638        456117159        457665669       
458965795        459062105        459142683        459234134        459341657   
    459446159        459527172        459625620        459694295       
459752697        459806816        459861027        459913174      444779961     
  445879851        446058232        446664419        446831778        456120385
       457665818        458965803        459062113        459142717       
459234175        459341673        459446167        459527198        459625653   
    459694311        459752705        459806832        459861050       
459913190      444781520        445879869        446058240        446664450     
  446831802        456120443        457665966        458965837        459062121
       459142725        459234217        459341681        459446282       
459527206        459625711        459694329        459752721        459806840   
    459861068        459913208      444788400        445879885        446058257
       446664476        446831828        456124619        457666014       
458965845        459062196        459142733        459234225        459341715   
    459446324        459527222        459625737        459694360       
459752739        459806865        459861076        459913216      444788434     
  445879927        446058349        446664484        446831836        456125178
       457666048        458965860        459062220        459142741       
459234274        459341731        459446381        459527255        459625786   
    459694378        459752747        459806873        459861084       
459913224      444792600        445880065        446058380        446664559     
  446831877        456126267        457666279        458965878        459062238
       459142782        459234290        459341749        459446472       
459527263        459625851        459694402        459752754        459806881   
    459861100        459913232      444809461        445880123        446058562
       446664583        446831893        456128222        457666568       
458965910        459062253        459142790        459234308        459341764   
    459446530        459527305        459625943        459694436       
459752788        459806899        459861118        459913240      444815864     
  445880180        446058612        446664609        446831935        456129485
       457666758        458965969        459062261        459142816       
459234324        459341772        459446555        459527339        459625976   
    459694451        459752804        459806907        459861126       
459913257      444820575        445880255        446058646        446664716     
  446831968        456129873        457666824        458966017        459062287
       459142824        459234407        459341780        459446621       
459527388        459625992        459694485        459752812        459806915   
    459861134        459913273      444821367        445880263        446058703
       446664732        446831984        456132273        457666881       
458966033        459062295        459142832        459234415        459341798   
    459446670        459527446        459626008        459694493       
459752820        459806931        459861159        459913281      444824932     
  445880297        446058844        446664773        446832024        456133255
       457666899        458966041        459062311        459142865       
459234423        459341830        459446712        459527461        459626164   
    459694519        459752838        459806956        459861167       
459913299      444830954        445880347        446058901        446664799     
  446832057        456138429        457666949        458966074        459062329
       459142873        459234464        459341848        459446753       
459527479        459626172        459694527        459752846        459806964   
    459861183        459913307      444834444        445880362        446058992
       446664815        446832107        456138510        457666980       
458966090        459062352        459142899        459234498        459341855   
    459446787        459527487        459626248        459694543       
459752853        459806998        459861191        459913315      444834766     
  445880370        446059016        446664898        446832214        456139245
       457667103        458966140        459062360        459142907       
459234530        459341889        459446837        459527545        459626354   
    459694550        459752861        459807004        459861209       
459913323      444838114        445880412        446059032        446665168     
  446832271        456140003        457667129        458966223        459062378
       459142915        459234597        459341905        459446845       
459527552        459626370        459694576        459752879        459807020   
    459861217        459913331      444839443        445880420        446059040
       446665226        446832321        456142595        457667186       
458966231        459062428        459142956        459234605        459341921   
    459446852        459527578        459626396        459694592       
459752887        459807038        459861233        459913356      444841977     
  445880453        446059107        446665309        446832420        456145929
       457667657        458966272        459062469        459142964       
459234621        459341962        459446878        459527586        459626453   
    459694600        459752895        459807046        459861241       
459913364      444842363        445880461        446059131        446665333     
  446832461        456151158        457667962        458966306        459062477
       459142972        459234662        459341970        459446886       
459527636        459626461        459694618        459752911        459807053   
    459861258        459913398      444845887        445880578        446059206
       446665358        446832479        456152081        457667988       
458966330        459062501        459142980        459234670        459341996   
    459446910        459527677        459626479        459694634       
459752929        459807061        459861266        459913414      444846174     
  445880594        446059222        446665440        446832487        456152289
       457668507        458966363        459062568        459143004       
459234688        459342010        459446969        459527685        459626495   
    459694642        459752937        459807095        459861274       
459913422      444846570        445880719        446059271        446665507     
  446832537        456154228        457668572        458966389        459062584
       459143046        459234696        459342119        459446977       
459527719        459626503        459694659        459752945        459807103   
    459861290        459913455      444852909        445880735        446059289
       446665614        446832552        456155670        457668648       
458966413        459062600        459143079        459234712        459342127   
    459446985        459527727        459626578        459694675       
459752952        459807111        459861316        459913471      444854343     
  445880776        446059305        446665697        446832719        456158054
       457668747        458966462        459062634        459143087       
459234720        459342150        459446993        459527735        459626602   
    459694683        459752960        459807129        459861332       
459913489      444855498        445880867        446059321        446665713     
  446832750        456161082        457668770        458966470        459062667
       459143111        459234746        459342184        459447017       
459527776        459626628        459694691        459752978        459807137   
    459861340        459913513      444856728        445880933        446059438
       446665804        446832784        456161819        457669018       
458966504        459062683        459143152        459234753        459342218   
    459447058        459527784        459626644        459694717       
459753000        459807145        459861357        459913539      444857890     
  445880974        446059503        446665820        446832826        456163476
       457669265        458966546        459062709        459143186       
459234761        459342234        459447066        459527818        459626735   
    459694725        459753018        459807178        459861373       
459913554      444858344        445880990        446059610        446665846     
  446832842        456163559        457669356        458966553        459062741
       459143194        459234829        459342267        459447082       
459527826        459626834        459694741        459753026        459807194   
    459861399        459913562      444861892        445881279        446059719
       446665929        446832859        456165844        457669414       
458966561        459062782        459143202        459234852        459342283   
    459447090        459527834        459626842        459694758       
459753034        459807210        459861407        459913570      444864524     
  445881287        446059750        446665978        446832974        456166834
       457669604        458966579        459062840        459143210       
459234902        459342309        459447132        459527883        459626883   
    459694766        459753042        459807228        459861415       
459913604      444866446        445881311        446059768        446666034     
  446832990        456167139        457669695        458966595        459062857
       459143236        459234910        459342325        459447165       
459527891        459626891        459694782        459753059        459807244   
    459861431        459913612      444868236        445881329        446059776
       446666059        446833006        456168400        457669778       
458966611        459062915        459143293        459234969        459342341   
    459447181        459527909        459626909        459694790       
459753067        459807251        459861464        459913620      444869028     
  445881360        446059818        446666067        446833014        456168590
       457669893        458966645        459062923        459143301       
459234985        459342374        459447215        459527917        459626917   
    459694816        459753075        459807269        459861480       
459913638      444874093        445881667        446059859        446666083     
  446833063        456171339        457669927        458966660        459062931
       459143319        459235016        459342424        459447223       
459527925        459626966        459694824        459753083        459807277   
    459861498        459913687      444886709        445881717        446059875
       446666208        446833089        456171396        457670073       
458966678        459062964        459143327        459235057        459342432   
    459447249        459528006        459627105        459694832       
459753091        459807293        459861506        459913695      444889521     
  445881782        446059925        446666307        446833220        456171677
       457670115        458966686        459062972        459143343       
459235065        459342473        459447256        459528014        459627139   
    459694840        459753109        459807343        459861522       
459913703      444890818        445881816        446059958        446666380     
  446833303        456175272        457670438        458966694        459062980
       459143350        459235099        459342523        459447264       
459528063        459627147        459694873        459753117        459807368   
    459861530        459913711      444893077        445881923        446059990
       446666489        446833345        456175595        457670545       
458966710        459063046        459143376        459235107        459342549   
    459447280        459528071        459627196        459694881       
459753125        459807376        459861589        459913737      444894141     
  445881956        446060030        446666521        446833428        456177609
       457670669        458966728        459063053        459143400       
459235115        459342564        459447314        459528097        459627204   
    459694907        459753133        459807384        459861597       
459913745      444896294        445882053        446060048        446666570     
  446833477        456178607        457670875        458966736        459063079
       459143418        459235123        459342614        459447405       
459528113        459627220        459694915        459753141        459807392   
    459861605        459913752      444905111        445882079        446060063
       446666620        446833485        456179662        457671154       
458966769        459063111        459143426        459235131        459342655   
    459447421        459528121        459627261        459694949       
459753158        459807400        459861613        459913778      444907315     
  445882129        446060196        446666828        446833493        456181783
       457671394        458966777        459063129        459143434       
459235172        459342671        459447454        459528147        459627311   
    459694956        459753166        459807418        459861647       
459913794      444907414        445882152        446060311        446666869     
  446833675        456184084        457671709        458966785        459063152
       459143442        459235198        459342721        459447470       
459528188        459627410        459694980        459753182        459807426   
    459861654        459913802      444908040        445882186        446060345
       446667040        446833691        456184597        457671899       
458966827        459063160        459143459        459235214        459342762   
    459447496        459528212        459627428        459694998       
459753190        459807442        459861662        459913810      444910053     
  445882202        446060626        446667099        446833709        456185255
       457671980        458966835        459063202        459143467       
459235222        459342770        459447520        459528238        459627550   
    459695011        459753208        459807467        459861670       
459913836      444910129        445882293        446060683        446667123     
  446833717        456186964        457672038        458966843        459063210
       459143475        459235255        459342788        459447579       
459528253        459627568        459695029        459753216        459807483   
    459861688        459913877      444910723        445882301        446060691
       446667172        446833725        456189430        457672137       
458966850        459063236        459143483        459235263        459342812   
    459447587        459528261        459627600        459695052       
459753224        459807491        459861696        459913885      444911572     
  445882343        446060717        446667206        446833741        456193499
       457672210        458966876        459063269        459143491       
459235271        459342820        459447595        459528279        459627618   
    459695060        459753232        459807509        459861704       
459913893      444912794        445882350        446060725        446667248     
  446833766        456196211        457672277        458966900        459063285
       459143509        459235313        459342853        459447603       
459528345        459627667        459695078        459753257        459807517   
    459861712        459913901      444916506        445882368        446060741
       446667263        446833840        456196666        457672483       
458966918        459063327        459143517        459235321        459342911   
    459447629        459528378        459627774        459695094       
459753265        459807533        459861720        459913919      444922785     
  445882426        446060766        446667289        446833857        456201524
       457672525        458966967        459063335        459143533       
459235339        459342929        459447652        459528386        459627873   
    459695102        459753281        459807541        459861738       
459913927      444923023        445882574        446060857        446667297     
  446833949        456202399        457672632        458967007        459063350
       459143541        459235347        459342960        459447678       
459528410        459627899        459695110        459753299        459807566   
    459861746        459913935      444923254        445882632        446060923
       446667305        446833956        456206564        457672806       
458967015        459063368        459143558        459235354        459342994   
    459447694        459528485        459627915        459695128       
459753323        459807574        459861753        459913968      444924021     
  445882657        446060949        446667339        446833964        456208818
       457672822        458967031        459063376        459143566       
459235362        459343026        459447710        459528493        459627964   
    459695151        459753331        459807582        459861761       
459913976      444925176        445882715        446061061        446667347     
  446834020        456209162        457672855        458967049        459063384
       459143574        459235420        459343034        459447744       
459528501        459628020        459695177        459753349        459807608   
    459861779        459913992      444926422        445882723        446061079
       446667354        446834046        456209808        457673200       
458967098        459063400        459143582        459235446        459343059   
    459447777        459528519        459628053        459695193       
459753356        459807616        459861787        459914008      444928048     
  445882756        446061087        446667396        446834079        456211796
       457673234        458967106        459063434        459143590       
459235453        459343067        459447835        459528550        459628079   
    459695201        459753364        459807624        459861795       
459914016      444928261        445882830        446061095        446667537     
  446834095        456214618        457673515        458967130        459063459
       459143608        459235479        459343109        459447843       
459528576        459628145        459695219        459753372        459807640   
    459861803        459914040      444928352        445882897        446061202
       446667545        446834137        456215938        457673606       
458967205        459063467        459143624        459235487        459343125   
    459447876        459528584        459628228        459695227       
459753380        459807657        459861829        459914107      444929327     
  445882939        446061210        446667578        446834145        456216225
       457674091        458967221        459063517        459143632       
459235511        459343141        459447918        459528600        459628269   
    459695235        459753398        459807673        459861837       
459914115   

 

SCH-A-4



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     444930879        445882962        446061285        446667586       
446834160        456217199        457674505        458967254        459063582   
    459143640        459235552        459343174        459447926       
459528626        459628277        459695250        459753406        459807681   
    459861852        459914123      444931000        445883044        446061301
       446667636        446834186        456218122        457675015       
458967270        459063590        459143657        459235594        459343232   
    459447959        459528667        459628301        459695268       
459753414        459807699        459861860        459914149      444931489     
  445883077        446061319        446667644        446834293        456220144
       457675056        458967296        459063673        459143673       
459235628        459343257        459447967        459528683        459628350   
    459695292        459753422        459807707        459861878       
459914164      444932628        445883093        446061335        446667677     
  446834327        456220292        457675692        458967304        459063707
       459143681        459235644        459343273        459448015       
459528709        459628384        459695300        459753430        459807723   
    459861886        459914198      444932644        445883135        446061368
       446667701        446834392        456220334        457675700       
458967312        459063715        459143699        459235669        459343299   
    459448049        459528733        459628434        459695326       
459753448        459807731        459861902        459914206      444934582     
  445883291        446061392        446667735        446834541        456221878
       457675734        458967338        459063830        459143707       
459235677        459343331        459448056        459528766        459628475   
    459695433        459753463        459807749        459861910       
459914214      444935753        445883341        446061418        446667867     
  446834574        456225424        457675817        458967361        459063848
       459143731        459235693        459343349        459448064       
459528931        459628541        459695441        459753471        459807764   
    459861936        459914230      444938062        445883515        446061459
       446667883        446834681        456225515        457675940       
458967379        459063905        459143749        459235727        459343398   
    459448106        459528956        459628558        459695482       
459753489        459807798        459861944        459914248      444939979     
  445883531        446061632        446667925        446834715        456228493
       457676112        458967387        459063921        459143756       
459235776        459343414        459448130        459528964        459628624   
    459695516        459753497        459807814        459861969       
459914255      444941975        445883564        446061681        446667974     
  446834764        456229640        457676120        458967429        459063939
       459143780        459235784        459343422        459448189       
459528998        459628681        459695532        459753505        459807822   
    459861985        459914263      444945091        445883572        446061731
       446667982        446834822        456230226        457676187       
458967445        459063947        459143798        459235792        459343430   
    459448197        459529012        459628707        459695557       
459753513        459807830        459861993        459914271      444946651     
  445883663        446061756        446668170        446834830        456230366
       457676195        458967478        459063962        459143806       
459235800        459343455        459448221        459529038        459628749   
    459695565        459753521        459807848        459862009       
459914289      444948525        445883796        446062044        446668212     
  446834913        456235696        457676435        458967494        459064002
       459143996        459235818        459343497        459448254       
459529046        459628798        459695573        459753539        459807855   
    459862017        459914297      444949861        445883895        446062093
       446668253        446834939        456238617        457676922       
458967551        459064036        459144044        459235834        459343547   
    459448262        459529087        459628913        459695623       
459753547        459807863        459862025        459914305      444951511     
  445883929        446062184        446668287        446834962        456240001
       457677037        458967569        459064044        459144051       
459235842        459343554        459448270        459529103        459628921   
    459695656        459753562        459807871        459862041       
459914313      444951784        445883994        446062192        446668345     
  446834988        456244169        457677532        458967593        459064101
       459144069        459236006        459343570        459448296       
459529129        459628954        459695672        459753570        459807889   
    459862058        459914354      444952089        445884034        446062267
       446668352        446834996        456250083        457677763       
458967676        459064119        459144077        459236063        459343596   
    459448338        459529145        459628988        459695748       
459753596        459807897        459862066        459914370      444952956     
  445884075        446062333        446668360        446835035        456250562
       457677771        458967700        459064143        459144085       
459236154        459343604        459448379        459529152        459629069   
    459695755        459753604        459807921        459862074       
459914412      444953137        445884133        446062366        446668386     
  446835050        456259118        457677920        458967718        459064184
       459144093        459236188        459343612        459448437       
459529178        459629077        459695771        459753612        459807954   
    459862090        459914420      444957856        445884158        446062374
       446668469        446835068        456262443        457677953       
458967767        459064200        459144119        459236196        459343620   
    459448478        459529210        459629143        459695805       
459753620        459807962        459862108        459914438      444959050     
  445884190        446062457        446668485        446835126        456268481
       457678043        458967775        459064218        459144127       
459236204        459343646        459448486        459529228        459629150   
    459695821        459753638        459807970        459862116       
459914453      444965768        445884240        446062473        446668543     
  446835142        456269406        457678399        458967783        459064234
       459144135        459236212        459343679        459448528       
459529236        459629176        459695839        459753653        459807996   
    459862132        459914479      444969307        445884257        446062564
       446668600        446835167        456269570        457678415       
458967817        459064259        459144143        459236253        459343695   
    459448536        459529244        459629218        459695847       
459753679        459808002        459862140        459914495      444970321     
  445884430        446062770        446668626        446835217        456277235
       457678571        458967825        459064267        459144150       
459236287        459343729        459448569        459529251        459629358   
    459695854        459753695        459808028        459862157       
459914503      444972129        445884455        446062796        446668642     
  446835258        456278639        457678662        458967858        459064275
       459144168        459236311        459343737        459448619       
459529269        459629366        459695912        459753703        459808036   
    459862173        459914511      444972715        445884463        446062820
       446668691        446835266        456278746        457678704       
458967866        459064283        459144184        459236360        459343760   
    459448627        459529285        459629416        459695920       
459753711        459808044        459862199        459914537      444972871     
  445884521        446062846        446668709        446835308        456281369
       457679595        458967890        459064291        459144200       
459236402        459343778        459448643        459529293        459629473   
    459695938        459753729        459808051        459862223       
459914545      444975288        445884539        446062879        446668758     
  446835456        456281559        457679660        458967932        459064317
       459144317        459236485        459343786        459448650       
459529301        459629481        459695979        459753745        459808077   
    459862249        459914560      444975676        445884596        446063034
       446668808        446835514        456283175        457680056       
458967957        459064366        459144325        459236535        459343802   
    459448676        459529327        459629507        459695987       
459753760        459808093        459862264        459914602      444982169     
  445884679        446063141        446668857        446835548        456287416
       457680072        458967973        459064374        459144416       
459236576        459343810        459448742        459529335        459629523   
    459695995        459753794        459808101        459862280       
459914610      444983068        445884687        446063182        446668873     
  446835555        456287820        457680130        458967981        459064408
       459144424        459236584        459343893        459448759       
459529343        459629556        459696043        459753802        459808119   
    459862298        459914636      444985246        445884695        446063216
       446668949        446835571        456288059        457680189       
458967999        459064424        459144432        459236600        459343919   
    459448767        459529350        459629606        459696076       
459753810        459808143        459862314        459914677      444985667     
  445884752        446063232        446669111        446835779        456293562
       457680288        458968021        459064440        459144440       
459236626        459343976        459448791        459529368        459629655   
    459696092        459753828        459808150        459862330       
459914685      444985675        445884760        446063240        446669129     
  446835787        456296664        457680296        458968138        459064457
       459144499        459236733        459343992        459448809       
459529376        459629689        459696100        459753844        459808168   
    459862348        459914768      444985790        445884828        446063281
       446669152        446835803        456297332        457680312       
458968153        459064465        459144515        459236741        459344008   
    459448817        459529442        459629705        459696118       
459753851        459808184        459862355        459914776      444987531     
  445884869        446063299        446669186        446835829        456297563
       457680361        458968187        459064481        459144523       
459236758        459344016        459448833        459529467        459629721   
    459696126        459753869        459808226        459862363       
459914800      444989156        445884885        446063406        446669210     
  446835837        456298314        457680452        458968203        459064499
       459144556        459236774        459344065        459448866       
459529491        459630018        459696134        459753885        459808242   
    459862389        459914818      444995740        445884919        446063448
       446669277        446835969        456300052        457680528       
458968310        459064507        459144580        459236857        459344081   
    459448874        459529509        459630059        459696142       
459753893        459808267        459862405        459914834      445000722     
  445885049        446063539        446669400        446835993        456304336
       457680627        458968328        459064515        459144622       
459236865        459344107        459448882        459529517        459630075   
    459696159        459753927        459808275        459862413       
459914842      445001159        445885098        446063562        446669467     
  446836009        456305762        457680734        458968351        459064549
       459144655        459236907        459344123        459448957       
459529608        459630158        459696175        459753935        459808283   
    459862454        459914859      445001993        445885171        446063588
       446669574        446836017        456308493        457680890       
458968369        459064598        459144721        459236931        459344156   
    459449021        459529632        459630174        459696183       
459753943        459808317        459862462        459914883      445002728     
  445885197        446063778        446669582        446836033        456310135
       457681161        458968377        459064648        459144739       
459236980        459344164        459449039        459529657        459630190   
    459696258        459753950        459808325        459862470       
459914891      445002827        445885213        446063786        446669640     
  446836090        456310747        457681864        458968419        459064663
       459144747        459237004        459344180        459449062       
459529673        459630216        459696266        459754008        459808333   
    459862496        459914933      445002934        445885239        446063844
       446669681        446836140        456318500        457681922       
458968435        459064671        459144754        459237061        459344313   
    459449070        459529699        459630240        459696274       
459754016        459808341        459862504        459914941      445008220     
  445885247        446063901        446669699        446836157        456320068
       457682201        458968484        459064697        459144788       
459237111        459344321        459449088        459529707        459630315   
    459696290        459754024        459808374        459862512       
459914958      445008626        445885262        446063943        446669764     
  446836173        456321140        457682474        458968492        459064705
       459144796        459237129        459344404        459449187       
459529723        459630356        459696308        459754032        459808382   
    459862520        459914966      445008832        445885411        446063976
       446669772        446836181        456327899        457682516       
458968567        459064713        459144804        459237145        459344438   
    459449229        459529749        459630380        459696316       
459754040        459808390        459862538        459914982      445010606     
  445885429        446063984        446669798        446836207        456329143
       457682714        458968575        459064721        459144812       
459237194        459344453        459449252        459529772        459630430   
    459696373        459754065        459808408        459862553       
459914990      445010796        445885494        446063992        446669871     
  446836223        456336395        457682755        458968591        459064739
       459144838        459237202        459344461        459449286       
459529806        459630448        459696415        459754081        459808424   
    459862587        459915005      445012115        445885502        446064032
       446669897        446836272        456337195        457683019       
458968641        459064754        459144853        459237244        459344479   
    459449302        459529814        459630489        459696423       
459754099        459808432        459862595        459915013      445012701     
  445885528        446064040        446669905        446836280        456337518
       457683449        458968666        459064762        459144903       
459237269        459344503        459449310        459529830        459630562   
    459696449        459754115        459808457        459862603       
459915047      445014962        445885700        446064164        446669913     
  446836363        456341049        457683498        458968682        459064796
       459144945        459237301        459344586        459449344       
459529863        459630620        459696464        459754149        459808465   
    459862611        459915054      445016504        445885817        446064271
       446669970        446836405        456344936        457683571       
458968716        459064804        459144952        459237376        459344610   
    459449351        459529889        459630661        459696522       
459754156        459808515        459862637        459915070      445018187     
  445885825        446064297        446670242        446836520        456345735
       457683696        458968724        459064812        459144960       
459237392        459344636        459449369        459529905        459630679   
    459696555        459754198        459808523        459862645       
459915088      445021579        445885932        446064388        446670283     
  446836686        456345842        457683779        458968765        459064853
       459144986        459237434        459344693        459449385       
459529921        459630695        459696563        459754255        459808531   
    459862652        459915096      445022619        445885940        446064404
       446670325        446836843        456347053        457683811       
458968781        459064978        459144994        459237483        459344701   
    459449393        459529947        459630703        459696589       
459754263        459808549        459862660        459915120      445025455     
  445886013        446064438        446670382        446836876        456348499
       457683852        458968831        459065009        459145025       
459237491        459344743        459449419        459529970        459630752   
    459696605        459754271        459808556        459862678       
459915138      445026594        445886021        446064479        446670457     
  446836926        456349323        457684090        458968849        459065033
       459145041        459237517        459344776        459449468       
459530002        459630778        459696613        459754297        459808564   
    459862686        459915146      445027311        445886070        446064537
       446670549        446836967        456351287        457684124       
458968864        459065058        459145074        459237533        459344800   
    459449492        459530051        459630786        459696662       
459754313        459808580        459862694        459915203      445027691     
  445886096        446064594        446670614        446837015        456353044
       457684231        458968880        459065066        459145090       
459237541        459344859        459449542        459530085        459630794   
    459696670        459754339        459808606        459862702       
459915211      445029622        445886112        446064644        446670655     
  446837023        456355775        457684439        458968898        459065074
       459145108        459237590        459344867        459449559       
459530143        459630802        459696688        459754354        459808622   
    459862710        459915245      445030018        445886179        446064651
       446670739        446837049        456359181        457684587       
458968906        459065116        459145140        459237624        459344891   
    459449567        459530150        459630828        459696704       
459754362        459808655        459862728        459915252      445030067     
  445886245        446064677        446670812        446837080        456359850
       457684660        458968922        459065124        459145157       
459237640        459344925        459449575        459530168        459630836   
    459696738        459754388        459808663        459862744       
459915260      445030158        445886278        446064743        446670846     
  446837205        456364124        457684926        458968997        459065140
       459145165        459237673        459344941        459449591       
459530184        459630885        459696746        459754396        459808689   
    459862769        459915278      445033806        445886294        446064792
       446670911        446837254        456365287        457684959       
458969037        459065207        459145181        459237699        459344974   
    459449609        459530200        459630901        459696761       
459754412        459808713        459862785        459915286      445038045     
  445886443        446064867        446670937        446837296        456367077
       457685055        458969052        459065249        459145199       
459237723        459344982        459449617        459530226        459630919   
    459696779        459754420        459808721        459862801       
459915294      445038250        445886476        446065005        446671000     
  446837361        456368174        457685139        458969086        459065256
       459145207        459237780        459345021        459449633       
459530242        459631008        459696787        459754446        459808747   
    459862819        459915328      445039605        445886484        446065021
       446671091        446837379        456370980        457685345       
458969102        459065264        459145231        459237798        459345047   
    459449674        459530267        459631016        459696829       
459754453        459808762        459862827        459915336      445043706     
  445886500        446065047        446671133        446837452        456373778
       457685477        458969128        459065272        459145298       
459237806        459345070        459449708        459530317        459631032   
    459696852        459754495        459808770        459862850       
459915377      445044597        445886567        446065054        446671158     
  446837478        456376920        457685584        458969169        459065280
       459145322        459237822        459345088        459449724       
459530358        459631040        459696860        459754503        459808804   
    459862868        459915385      445046204        445886617        446065112
       446671174        446837486        456377571        457685881       
458969177        459065397        459145330        459237848        459345195   
    459449732        459530390        459631099        459696878       
459754511        459808812        459862876        459915393      445047954     
  445886765        446065260        446671182        446837502        456379718
       457685915        458969227        459065470        459145348       
459237897        459345278        459449740        459530408        459631107   
    459696894        459754529        459808820        459862884       
459915435   

 

SCH-A-5



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445048374        445886898        446065278        446671190       
446837510        456383777        457685949        458969250        459065496   
    459145363        459237913        459345310        459449807       
459530473        459631115        459696902        459754537        459808853   
    459862900        459915468      445050768        445886930        446065294
       446671232        446837536        456385335        457685972       
458969268        459065512        459145397        459237939        459345351   
    459449823        459530515        459631131        459696910       
459754545        459808879        459862918        459915476      445051071     
  445887011        446065302        446671331        446837577        456386762
       457685980        458969300        459065520        459145421       
459237947        459345377        459449831        459530531        459631156   
    459696928        459754560        459808887        459862926       
459915484      445051097        445887052        446065328        446671398     
  446837585        456387562        457686046        458969326        459065538
       459145447        459237988        459345393        459449864       
459530549        459631180        459696944        459754586        459808903   
    459862934        459915500      445052558        445887078        446065336
       446671448        446837676        456390202        457686079       
458969342        459065587        459145454        459238010        459345419   
    459449872        459530598        459631271        459696977       
459754602        459808929        459862942        459915518      445053242     
  445887227        446065385        446671463        446837684        456398924
       457686293        458969359        459065595        459145512       
459238028        459345435        459449880        459530622        459631289   
    459697009        459754610        459808937        459862959       
459915526      445053440        445887292        446065450        446671489     
  446837718        456402510        457686467        458969383        459065637
       459145520        459238069        459345450        459449898       
459530655        459631297        459697041        459754628        459808945   
    459862967        459915534      445053663        445887342        446065484
       446671505        446837734        456404078        457686772       
458969391        459065652        459145595        459238119        459345468   
    459449922        459530663        459631305        459697066       
459754651        459808952        459862975        459915542      445053721     
  445887375        446065492        446671620        446837791        456404326
       457686814        458969433        459065702        459145603       
459238150        459345534        459449955        459530671        459631354   
    459697082        459754669        459808960        459862983       
459915559      445054422        445887409        446065526        446671695     
  446837809        456405018        457686988        458969441        459065728
       459145611        459238176        459345542        459449971       
459530689        459631370        459697108        459754677        459809018   
    459863007        459915567      445055221        445887524        446065559
       446671745        446837841        456408061        457687622       
458969474        459065744        459145637        459238192        459345559   
    459450011        459530697        459631396        459697140       
459754693        459809034        459863015        459915591      445055346     
  445887540        446065567        446671786        446837866        456409622
       457687697        458969524        459065751        459145652       
459238218        459345567        459450029        459530721        459631446   
    459697157        459754701        459809083        459863023       
459915625      445057250        445887573        446065591        446671810     
  446837882        456413566        457687804        458969565        459065777
       459145660        459238259        459345617        459450045       
459530762        459631487        459697165        459754727        459809091   
    459863031        459915633      445057672        445887615        446065609
       446671869        446837924        456417013        457688356       
458969573        459065785        459145785        459238317        459345633   
    459450052        459530788        459631511        459697181       
459754743        459809109        459863049        459915641      445057953     
  445887656        446065682        446671877        446837957        456418540
       457688570        458969599        459065801        459145801       
459238333        459345666        459450102        459530796        459631529   
    459697199        459754750        459809117        459863056       
459915674      445058647        445887763        446065716        446671935     
  446837965        456418664        457688695        458969607        459065819
       459145819        459238374        459345674        459450144       
459530804        459631537        459697207        459754768        459809125   
    459863072        459915682      445059132        445887771        446065799
       446672032        446837981        456420116        457688851       
458969649        459065827        459145843        459238408        459345724   
    459450185        459530820        459631552        459697264       
459754776        459809133        459863080        459915690      445059991     
  445887995        446065823        446672065        446838021        456422088
       457688901        458969672        459065850        459145850       
459238424        459345757        459450250        459530853        459631602   
    459697280        459754792        459809158        459863098       
459915732      445061682        445888118        446065849        446672149     
  446838153        456422609        457688927        458969680        459065868
       459145892        459238481        459345765        459450276       
459530887        459631610        459697314        459754800        459809166   
    459863106        459915757      445061799        445888167        446065914
       446672222        446838203        456431774        457689008       
458969698        459065900        459145934        459238507        459345815   
    459450292        459530911        459631644        459697322       
459754818        459809174        459863114        459915773      445067119     
  445888217        446065930        446672396        446838211        456432970
       457689107        458969706        459065918        459145959       
459238515        459345823        459450326        459530929        459631651   
    459697330        459754826        459809190        459863122       
459915799      445069156        445888233        446065948        446672479     
  446838245        456441526        457689818        458969714        459065942
       459145975        459238523        459345864        459450417       
459530945        459631693        459697348        459754834        459809208   
    459863130        459915823      445070634        445888365        446065963
       446672503        446838278        456442458        457690030       
458969722        459066031        459145983        459238549        459345898   
    459450458        459530978        459631727        459697389       
459754842        459809232        459863148        459915849      445073984     
  445888381        446065971        446672628        446838302        456442615
       457690071        458969730        459066049        459146007       
459238630        459345963        459450508        459531026        459631735   
    459697413        459754859        459809240        459863155       
459915856      445074081        445888431        446065997        446672636     
  446838328        456444223        457690378        458969748        459066056
       459146056        459238655        459346029        459450516       
459531067        459631768        459697421        459754867        459809257   
    459863163        459915864      445074354        445888464        446066029
       446672750        446838468        456446525        457690568       
458969789        459066080        459146072        459238697        459346037   
    459450524        459531075        459631784        459697439       
459754875        459809265        459863189        459915872      445075757     
  445888472        446066052        446672768        446838542        456449636
       457691087        458969839        459066106        459146114       
459238713        459346045        459450532        459531083        459631818   
    459697447        459754883        459809273        459863205       
459915880      445076292        445888555        446066078        446672842     
  446838567        456449685        457692358        458969854        459066114
       459146122        459238770        459346094        459450540       
459531109        459631875        459697470        459754925        459809281   
    459863221        459915922      445077233        445888605        446066276
       446672859        446838609        456460526        457692747       
458969888        459066171        459146155        459238788        459346102   
    459450557        459531117        459631883        459697488       
459754941        459809299        459863239        459915948      445079965     
  445888647        446066383        446672867        446838658        456461029
       457692994        458969938        459066197        459146205       
459238804        459346136        459450565        459531125        459631941   
    459697504        459754966        459809307        459863247       
459915989      445082779        445888654        446066425        446673014     
  446838666        456462647        457693166        458969987        459066205
       459146296        459238812        459346169        459450573       
459531166        459631958        459697520        459754974        459809315   
    459863262        459915997      445084130        445888670        446066490
       446673030        446838674        456463017        457693240       
458970019        459066221        459146312        459238820        459346201   
    459450581        459531216        459631966        459697538       
459754982        459809323        459863270        459916003      445088297     
  445888696        446066516        446673097        446838708        456469873
       457693414        458970027        459066239        459146320       
459238838        459346235        459450599        459531232        459631974   
    459697553        459754990        459809364        459863296       
459916037      445088925        445888720        446066565        446673147     
  446838716        456474378        457693554        458970035        459066304
       459146346        459238853        459346276        459450607       
459531240        459631982        459697561        459755005        459809380   
    459863304        459916045      445092828        445888795        446066581
       446673204        446838724        456474576        457694131       
458970043        459066312        459146361        459238895        459346367   
    459450680        459531265        459632022        459697595       
459755013        459809398        459863312        459916052      445095557     
  445888803        446066649        446673212        446838757        456475284
       457694214        458970050        459066338        459146379       
459238945        459346375        459450714        459531273        459632030   
    459697629        459755021        459809414        459863338       
459916078      445095623        445888852        446066656        446673469     
  446838773        456476795        457694818        458970068        459066353
       459146387        459238978        459346409        459450748       
459531315        459632055        459697645        459755062        459809422   
    459863353        459916094      445097579        445888878        446066730
       446673519        446838864        456480276        457695245       
458970076        459066361        459146445        459239000        459346417   
    459450797        459531356        459632071        459697660       
459755070        459809513        459863361        459916136      445099955     
  445888928        446066755        446673535        446838948        456480748
       457695377        458970126        459066387        459146452       
459239018        459346433        459450805        459531372        459632089   
    459697686        459755096        459809521        459863387       
459916144      445101751        445889058        446066789        446673592     
  446838955        456482694        457695393        458970159        459066429
       459146460        459239042        459346466        459450847       
459531380        459632097        459697702        459755104        459809539   
    459863395        459916151      445103948        445889181        446066862
       446673618        446838989        456483098        457695542       
458970175        459066452        459146528        459239133        459346474   
    459450870        459531414        459632113        459697710       
459755120        459809562        459863403        459916169      445104060     
  445889207        446066979        446673659        446839011        456483767
       457695559        458970183        459066486        459146601       
459239158        459346482        459450888        459531422        459632188   
    459697736        459755138        459809570        459863411       
459916185      445105265        445889249        446067001        446673733     
  446839060        456484591        457695583        458970191        459066510
       459146619        459239166        459346490        459450904       
459531463        459632287        459697785        459755161        459809588   
    459863437        459916201      445105661        445889363        446067027
       446673758        446839094        456485614        457695799       
458970241        459066544        459146627        459239190        459346508   
    459450938        459531471        459632329        459697819       
459755179        459809596        459863445        459916227      445108137     
  445889371        446067043        446673766        446839193        456485697
       457695849        458970274        459066551        459146635       
459239232        459346524        459450995        459531489        459632360   
    459697827        459755187        459809604        459863452       
459916235      445112329        445889520        446067068        446673782     
  446839284        456492909        457695898        458970316        459066569
       459146668        459239257        459346532        459451035       
459531497        459632394        459697868        459755195        459809612   
    459863460        459916268      445113954        445889587        446067225
       446673808        446839318        456493956        457696466       
458970381        459066585        459146676        459239281        459346540   
    459451043        459531505        459632469        459697876       
459755203        459809620        459863478        459916276      445114796     
  445889744        446067290        446673865        446839342        456494095
       457696474        458970399        459066619        459146759       
459239315        459346557        459451050        459531604        459632543   
    459697892        459755211        459809661        459863486       
459916284      445120397        445889785        446067357        446673873     
  446839409        456494376        457696557        458970407        459066643
       459146775        459239323        459346573        459451100       
459531620        459632709        459697918        459755237        459809695   
    459863494        459916292      445121809        445889850        446067415
       446673907        446839466        456501618        457696649       
458970431        459066650        459146841        459239331        459346581   
    459451118        459531638        459632766        459697934       
459755245        459809711        459863528        459916300      445123540     
  445889967        446067480        446673972        446839516        456506914
       457697399        458970449        459066684        459146882       
459239380        459346599        459451126        459531646        459632774   
    459697942        459755260        459809729        459863544       
459916342      445124506        445890007        446067530        446673980     
  446839581        456507698        457697605        458970456        459066726
       459146890        459239406        459346623        459451134       
459531661        459632816        459697959        459755278        459809745   
    459863569        459916359      445125529        445890254        446067548
       446674178        446839664        456513134        457697662       
458970464        459066734        459146908        459239414        459346656   
    459451167        459531687        459632832        459697991       
459755286        459809752        459863577        459916367      445126923     
  445890262        446067647        446674319        446839680        456513456
       457697829        458970472        459066833        459146924       
459239430        459346698        459451209        459531703        459632899   
    459698098        459755294        459809760        459863585       
459916375      445128309        445890296        446067712        446674384     
  446839748        456519172        457698306        458970480        459066874
       459146940        459239448        459346805        459451217       
459531729        459632915        459698197        459755310        459809786   
    459863593        459916383      445128358        445890346        446067886
       446674392        446839797        456523067        457698330       
458970498        459066908        459147005        459239505        459346839   
    459451266        459531745        459632923        459698205       
459755344        459809836        459863619        459916391      445128432     
  445890387        446067902        446674459        446839904        456524842
       457698611        458970506        459066916        459147013       
459239547        459346854        459451290        459531778        459632980   
    459698221        459755351        459809844        459863627       
459916409      445128986        445890395        446068074        446674467     
  446839961        456525054        457698694        458970514        459066940
       459147070        459239554        459346870        459451308       
459531786        459632998        459698262        459755369        459809869   
    459863635        459916433      445137235        445890510        446068116
       446674525        446840001        456528470        457698744       
458970555        459066957        459147112        459239596        459346953   
    459451324        459531851        459633061        459698288       
459755377        459809885        459863643        459916441      445138233     
  445890536        446068173        446674533        446840019        456529346
       457699304        458970563        459067005        459147179       
459239604        459346995        459451332        459531869        459633087   
    459698403        459755385        459809901        459863668       
459916466      445139132        445890577        446068256        446674541     
  446840027        456529833        457699478        458970571        459067039
       459147187        459239612        459347027        459451357       
459531877        459633137        459698411        459755419        459809935   
    459863676        459916474      445141039        445890601        446068298
       446674558        446840167        456532449        457699502       
458970589        459067088        459147229        459239620        459347043   
    459451456        459531893        459633178        459698429       
459755427        459809950        459863684        459916482      445148802     
  445890635        446068330        446674590        446840175        456536549
       457699882        458970605        459067096        459147245       
459239638        459347050        459451464        459531919        459633210   
    459698452        459755435        459809968        459863692       
459916508      445150204        445890734        446068355        446674640     
  446840258        456537372        457700144        458970621        459067195
       459147252        459239703        459347092        459451472       
459531950        459633228        459698460        459755443        459809984   
    459863734        459916524      445150485        445890767        446068421
       446674665        446840282        456541275        457700417       
458970639        459067203        459147302        459239760        459347118   
    459451498        459531968        459633277        459698478       
459755484        459809992        459863742        459916532      445153414     
  445890841        446068504        446674707        446840316        456544147
       457700490        458970654        459067211        459147336       
459239786        459347126        459451514        459531976        459633285   
    459698502        459755500        459810016        459863759       
459916557      445153679        445890858        446068546        446674764     
  446840324        456544972        457700557        458970688        459067328
       459147344        459239802        459347134        459451522       
459532008        459633327        459698528        459755518        459810024   
    459863775        459916565      445154206        445890924        446068561
       446674897        446840399        456547793        457700623       
458970696        459067336        459147351        459239810        459347142   
    459451548        459532016        459633335        459698544       
459755542        459810040        459863783        459916599      445156037     
  445890981        446068611        446674905        446840415        456554534
       457700722        458970712        459067401        459147369       
459239869        459347159        459451589        459532032        459633343   
    459698593        459755559        459810065        459863791       
459916607      445158850        445891005        446068629        446674939     
  446840423        456559970        457700813        458970753        459067435
       459147385        459239885        459347241        459451654       
459532040        459633350        459698601        459755583        459810073   
    459863825        459916631      445165962        445891054        446068702
       446674947        446840449        456562057        457700888       
458970761        459067468        459147427        459239893        459347274   
    459451688        459532065        459633368        459698627       
459755609        459810081        459863833        459916649      445166507     
  445891070        446068710        446674954        446840456        456565092
       457700904        458970787        459067492        459147468       
459239927        459347282        459451753        459532073        459633376   
    459698635        459755617        459810107        459863841       
459916664   

 

SCH-A-6



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445167711        445891096        446068744        446674962       
446840472        456567726        457701860        458970803        459067500   
    459147492        459239935        459347316        459451795       
459532107        459633442        459698643        459755633        459810123   
    459863858        459916706      445169600        445891112        446068793
       446674970        446840480        456569102        457701993       
458970811        459067526        459147518        459240081        459347332   
    459451829        459532115        459633533        459698718       
459755641        459810149        459863882        459916722      445171143     
  445891153        446068819        446675001        446840522        456575299
       457702124        458970829        459067567        459147534       
459240099        459347357        459451852        459532123        459633566   
    459698742        459755666        459810156        459863908       
459916755      445171804        445891195        446068827        446675050     
  446840548        456581305        457702272        458970852        459067609
       459147542        459240123        459347381        459451878       
459532164        459633574        459698759        459755674        459810180   
    459863916        459916771      445172398        445891229        446068850
       446675092        446840563        456586668        457702488       
458970860        459067625        459147567        459240131        459347456   
    459451894        459532172        459633608        459698767       
459755690        459810198        459863924        459916789      445174667     
  445891344        446068900        446675118        446840605        456594753
       457702603        458970878        459067658        459147575       
459240149        459347506        459451910        459532214        459633616   
    459698775        459755716        459810206        459863932       
459916805      445175748        445891369        446068918        446675167     
  446840613        456597624        457702629        458970894        459067666
       459147583        459240180        459347548        459451936       
459532230        459633632        459698809        459755740        459810214   
    459863957        459916813      445176738        445891385        446068967
       446675225        446840621        456608058        457702926       
458970902        459067682        459147591        459240222        459347597   
    459452033        459532248        459633665        459698817       
459755757        459810263        459863965        459916821      445178965     
  445891443        446068975        446675233        446840662        456608348
       457703023        458970910        459067690        459147625       
459240230        459347605        459452066        459532255        459633681   
    459698833        459755773        459810271        459863973       
459916839      445180680        445891518        446068983        446675282     
  446840704        456611144        457703254        458970928        459067732
       459147666        459240248        459347639        459452082       
459532305        459633715        459698866        459755799        459810289   
    459863981        459916847      445184500        445891609        446069007
       446675316        446840761        456611797        457703502       
458970936        459067740        459147682        459240255        459347654   
    459452108        459532313        459633749        459698890       
459755815        459810297        459863999        459916870      445184625     
  445891690        446069015        446675365        446840779        456616242
       457703684        458970951        459067781        459147708       
459240271        459347662        459452181        459532321        459633764   
    459698916        459755831        459810313        459864005       
459916888      445185028        445891724        446069023        446675449     
  446840811        456618180        457703767        458970969        459067823
       459147740        459240289        459347670        459452207       
459532339        459633780        459698932        459755898        459810321   
    459864062        459916896      445187982        445891781        446069163
       446675506        446840845        456623982        457703817       
458971009        459067856        459147773        459240313        459347688   
    459452231        459532354        459633798        459698940       
459755906        459810347        459864088        459916904      445189228     
  445891823        446069171        446675530        446840860        456629690
       457703833        458971017        459067872        459147781       
459240347        459347720        459452272        459532362        459633814   
    459698957        459755914        459810354        459864112       
459916912      445189285        445891831        446069205        446675597     
  446841009        456638626        457704161        458971025        459067880
       459147823        459240354        459347738        459452348       
459532370        459633905        459698973        459755922        459810446   
    459864138        459916938      445190135        445891906        446069254
       446675696        446841017        456646280        457704237       
458971041        459067914        459147831        459240362        459347795   
    459452355        459532404        459633913        459698999       
459755930        459810461        459864161        459916946      445191521     
  445891948        446069262        446675761        446841033        456646496
       457704344        458971058        459067930        459147856       
459240446        459347860        459452397        459532487        459633954   
    459699005        459755963        459810487        459864179       
459916961      445195001        445892003        446069338        446675795     
  446841157        456647445        457704773        458971066        459067955
       459147864        459240453        459347886        459452439       
459532503        459633996        459699013        459755971        459810495   
    459864195        459916979      445195415        445892276        446069361
       446675803        446841199        456648245        457705036       
458971090        459067963        459147880        459240461        459347910   
    459452454        459532560        459634028        459699047       
459755989        459810503        459864237        459916987      445196843     
  445892292        446069379        446675837        446841207        456648633
       457705200        458971124        459067997        459147955       
459240495        459347928        459452470        459532578        459634036   
    459699062        459755997        459810511        459864252       
459916995      445196975        445892300        446069387        446675928     
  446841231        456661396        457705242        458971140        459068003
       459147971        459240503        459347951        459452520       
459532586        459634077        459699070        459756011        459810529   
    459864286        459917001      445198880        445892359        446069403
       446676025        446841249        456666650        457705267       
458971207        459068011        459147997        459240537        459347985   
    459452587        459532594        459634093        459699104       
459756029        459810537        459864294        459917035      445199417     
  445892367        446069429        446676033        446841256        456669118
       457705390        458971215        459068029        459148003       
459240545        459348009        459452603        459532610        459634150   
    459699112        459756037        459810560        459864328       
459917043      445200769        445892417        446069445        446676116     
  446841264        456673227        457705424        458971231        459068037
       459148011        459240594        459348033        459452629       
459532628        459634184        459699138        459756045        459810578   
    459864336        459917050      445202567        445892458        446069460
       446676124        446841280        456673680        457705705       
458971249        459068086        459148029        459240610        459348041   
    459452652        459532636        459634192        459699195       
459756052        459810586        459864344        459917068      445202583     
  445892532        446069502        446676215        446841322        456683317
       457705853        458971256        459068102        459148045       
459240644        459348058        459452660        459532644        459634218   
    459699245        459756060        459810644        459864351       
459917076      445203417        445892565        446069544        446676264     
  446841389        456694967        457705911        458971298        459068110
       459148094        459240669        459348066        459452678       
459532677        459634226        459699302        459756078        459810669   
    459864377        459917092      445205271        445892599        446069569
       446676298        446841439        456702307        457706166       
458971330        459068144        459148128        459240784        459348082   
    459452694        459532693        459634275        459699328       
459756086        459810677        459864385        459917118      445206196     
  445892607        446069601        446676348        446841470        456702372
       457706273        458971371        459068185        459148136       
459240792        459348108        459452702        459532735        459634283   
    459699336        459756110        459810685        459864393       
459917126      445207087        445892755        446069619        446676520     
  446841611        456705995        457706331        458971389        459068193
       459148169        459240800        459348124        459452710       
459532768        459634291        459699344        459756136        459810693   
    459864401        459917159      445210545        445892763        446069627
       446676595        446841678        456710920        457706455       
458971397        459068201        459148177        459240834        459348132   
    459452884        459532776        459634309        459699351       
459756151        459810701        459864443        459917167      445211428     
  445892821        446069635        446676611        446841710        456711738
       457706562        458971405        459068219        459148185       
459240859        459348140        459452918        459532784        459634317   
    459699377        459756169        459810719        459864450       
459917183      445211493        445892888        446069650        446676637     
  446841785        456721083        457706794        458971413        459068243
       459148219        459240867        459348157        459452959       
459532800        459634325        459699385        459756177        459810743   
    459864468        459917191      445212921        445892938        446069866
       446676645        446841801        456721125        457706844       
458971421        459068268        459148235        459240909        459348173   
    459452967        459532842        459634358        459699393       
459756185        459810768        459864476        459917209      445214158     
  445892961        446069924        446676652        446841835        456723683
       457707222        458971520        459068276        459148250       
459240925        459348207        459452975        459532859        459634374   
    459699443        459756193        459810784        459864492       
459917217      445214778        445892995        446069932        446676744     
  446841843        456724384        457707388        458971538        459068284
       459148268        459240941        459348256        459453015       
459532867        459634408        459699468        459756201        459810792   
    459864518        459917225      445215130        445893068        446069973
       446676793        446841876        456729714        457708014       
458971561        459068318        459148276        459241014        459348264   
    459453023        459532875        459634416        459699484       
459756219        459810859        459864542        459917233      445218126     
  445893092        446069981        446676801        446841918        456736099
       457708030        458971587        459068334        459148342       
459241063        459348272        459453049        459532909        459634457   
    459699492        459756243        459810891        459864567       
459917241      445219728        445893100        446070021        446676892     
  446842064        456737790        457708303        458971595        459068342
       459148359        459241097        459348330        459453106       
459532933        459634473        459699500        459756276        459810925   
    459864575        459917266      445221021        445893118        446070047
       446676942        446842106        456741685        457708659       
458971611        459068359        459148383        459241154        459348348   
    459453130        459532966        459634515        459699518       
459756292        459810933        459864591        459917274      445221914     
  445893191        446070179        446676959        446842130        456742543
       457708865        458971629        459068375        459148391       
459241188        459348363        459453148        459532982        459634523   
    459699542        459756326        459810941        459864609       
459917282      445222656        445893225        446070187        446676975     
  446842221        456749464        457708899        458971652        459068383
       459148409        459241212        459348371        459453197       
459532990        459634556        459699559        459756334        459810958   
    459864617        459917290      445223472        445893266        446070344
       446677049        446842312        456753862        457709053       
458971686        459068425        459148433        459241246        459348421   
    459453213        459533030        459634564        459699567       
459756367        459810966        459864633        459917316      445224850     
  445893407        446070435        446677122        446842338        456776889
       457709194        458971702        459068433        459148482       
459241253        459348439        459453239        459533048        459634606   
    459699583        459756375        459811006        459864641       
459917324      445225444        445893423        446070492        446677254     
  446842346        456777226        457709343        458971710        459068490
       459148508        459241261        459348454        459453247       
459533063        459634614        459699625        459756409        459811014   
    459864666        459917332      445227143        445893514        446070518
       446677288        446842429        456777481        457709541       
458971744        459068532        459148516        459241279        459348488   
    459453288        459533071        459634705        459699658       
459756433        459811048        459864674        459917340      445227218     
  445893605        446070583        446677403        446842502        456777630
       457710093        458971777        459068557        459148532       
459241287        459348496        459453304        459533089        459634721   
    459699690        459756466        459811063        459864682       
459917365      445227358        445893621        446070666        446677478     
  446842569        456779164        457710804        458971827        459068565
       459148540        459241345        459348512        459453312       
459533105        459634762        459699708        459756482        459811071   
    459864690        459917381      445228794        445893704        446070674
       446677494        446842668        456779172        457710911       
458971876        459068607        459148581        459241352        459348553   
    459453320        459533113        459634770        459699716       
459756490        459811097        459864708        459917399      445229743     
  445893779        446070708        446677510        446842783        456779339
       457711083        458971884        459068623        459148607       
459241360        459348611        459453346        459533139        459634804   
    459699724        459756508        459811113        459864716       
459917407      445230121        445893811        446070724        446677544     
  446842817        456780162        457711570        458971942        459068631
       459148649        459241451        459348660        459453379       
459533147        459634853        459699773        459756516        459811139   
    459864724        459917415      445230329        445893837        446070757
       446677619        446842833        456780329        457711810       
458971959        459068649        459148656        459241477        459348702   
    459453403        459533162        459634879        459699799       
459756540        459811147        459864732        459917431      445233513     
  445893951        446070765        446677635        446842841        456780998
       457711935        458971983        459068656        459148672       
459241550        459348710        459453429        459533170        459634903   
    459699807        459756573        459811162        459864740       
459917449      445234081        445894017        446070872        446677650     
  446842874        456784180        457712172        458971991        459068664
       459148698        459241568        459348744        459453445       
459533188        459634937        459699823        459756581        459811170   
    459864765        459917498      445236326        445894025        446070880
       446677676        446843187        456785062        457712362       
458972007        459068672        459148763        459241576        459348751   
    459453478        459533196        459634952        459699864       
459756615        459811196        459864773        459917522      445237159     
  445894033        446070922        446677759        446843195        456785161
       457712453        458972015        459068680        459148797       
459241667        459348777        459453486        459533204        459635009   
    459699898        459756623        459811212        459864781       
459917530      445239718        445894041        446070930        446677767     
  446843237        456785310        457712503        458972049        459068698
       459148805        459241733        459348819        459453528       
459533212        459635041        459699930        459756656        459811220   
    459864807        459917548      445241466        445894199        446070955
       446677775        446843336        456786144        457713204       
458972056        459068722        459148839        459241766        459348827   
    459453551        459533220        459635058        459699955       
459756672        459811238        459864815        459917555      445241581     
  445894215        446070963        446677783        446843369        456788314
       457713600        458972064        459068730        459148870       
459241808        459348843        459453569        459533238        459635066   
    459699963        459756680        459811279        459864831       
459917563      445241904        445894223        446070989        446677817     
  446843401        456788397        457713758        458972122        459068755
       459148888        459241832        459348876        459453577       
459533253        459635090        459699997        459756698        459811287   
    459864849        459917589      445241938        445894249        446071086
       446678013        446843427        456788470        457713931       
458972130        459068771        459148896        459241857        459348918   
    459453619        459533279        459635108        459700027       
459756714        459811295        459864864        459917605      445242050     
  445894280        446071144        446678039        446843443        456789809
       457714020        458972148        459068789        459148912       
459241865        459348926        459453635        459533287        459635157   
    459700035        459756722        459811303        459864872       
459917613      445243264        445894397        446071177        446678120     
  446843468        456790385        457714228        458972171        459068839
       459148938        459241873        459348983        459453668       
459533295        459635165        459700068        459756730        459811311   
    459864880        459917639      445248701        445894421        446071193
       446678146        446843518        456790757        457714400       
458972189        459068870        459148946        459241907        459348991   
    459453692        459533337        459635199        459700076       
459756771        459811345        459864898        459917647      445249469     
  445894454        446071201        446678260        446843617        456790898
       457714459        458972239        459068896        459148987       
459241915        459349007        459453700        459533345        459635249   
    459700092        459756789        459811360        459864922       
459917654      445250491        445894496        446071326        446678328     
  446843658        456797802        457714699        458972247        459068938
       459149001        459241949        459349031        459453718       
459533378        459635322        459700100        459756797        459811402   
    459864930        459917662      445251440        445894553        446071383
       446678336        446843666        456801216        457715035       
458972254        459068946        459149027        459241972        459349064   
    459453890        459533386        459635348        459700118       
459756805        459811428        459864948        459917670      445253198     
  445894645        446071391        446678401        446843682        456802750
       457715118        458972262        459068953        459149043       
459242020        459349122        459453940        459533410        459635397   
    459700167        459756813        459811444        459864963       
459917688      445253867        445894660        446071474        446678435     
  446843740        456810928        457715258        458972296        459068979
       459149068        459242038        459349148        459453957       
459533451        459635413        459700209        459756821        459811451   
    459864971        459917696      445254394        445894728        446071482
       446678443        446843831        456814136        457715290       
458972304        459068987        459149118        459242061        459349205   
    459453973        459533477        459635538        459700217       
459756847        459811469        459865002        459917720      445255086     
  445894850        446071532        446678450        446843922        456814847
       457715506        458972320        459069019        459149142       
459242079        459349247        459453981        459533493        459635603   
    459700225        459756854        459811485        459865028       
459917738   

 

SCH-A-7



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445255409        445894884        446071540        446678476       
446843948        456817212        457715597        458972346        459069027   
    459149159        459242111        459349262        459453999       
459533576        459635660        459700258        459756862        459811535   
    459865051        459917761      445256480        445894942        446071599
       446678518        446843989        456818178        457715894       
458972361        459069076        459149167        459242145        459349320   
    459454013        459533592        459635710        459700282       
459756870        459811576        459865069        459917779      445259302     
  445894967        446071607        446678534        446844003        456818285
       457716116        458972403        459069084        459149191       
459242152        459349338        459454047        459533600        459635728   
    459700290        459756888        459811584        459865077       
459917787      445260169        445894975        446071631        446678641     
  446844110        456822485        457716397        458972411        459069092
       459149209        459242178        459349353        459454062       
459533659        459635744        459700340        459756896        459811592   
    459865093        459917803      445260367        445895105        446071664
       446678674        446844136        456827690        457716496       
458972445        459069126        459149225        459242194        459349379   
    459454070        459533709        459635793        459700365       
459756904        459811626        459865101        459917811      445262496     
  445895170        446071698        446678815        446844276        456828334
       457716587        458972486        459069159        459149233       
459242244        459349437        459454104        459533741        459635801   
    459700373        459756920        459811634        459865135       
459917829      445262686        445895220        446071722        446678823     
  446844334        456829142        457716694        458972510        459069167
       459149266        459242251        459349478        459454179       
459533758        459635850        459700381        459756953        459811667   
    459865143        459917845      445263049        445895279        446071748
       446678872        446844359        456829951        457716785       
458972585        459069183        459149282        459242269        459349502   
    459454195        459533774        459635884        459700415       
459756979        459811675        459865150        459917860      445267750     
  445895337        446071854        446678922        446844367        456831064
       457716967        458972593        459069225        459149324       
459242277        459349528        459454203        459533782        459635967   
    459700423        459756995        459811683        459865168       
459917886      445268428        445895469        446071870        446678930     
  446844441        456831395        457716975        458972601        459069241
       459149357        459242418        459349544        459454237       
459533790        459636072        459700431        459757001        459811691   
    459865176        459917902      445269004        445895618        446071904
       446678997        446844508        456831940        457717205       
458972627        459069266        459149373        459242442        459349593   
    459454252        459533816        459636098        459700464       
459757019        459811709        459865184        459917910      445269525     
  445895691        446071920        446679086        446844516        456832021
       457717221        458972643        459069274        459149407       
459242459        459349619        459454278        459533832        459636106   
    459700498        459757027        459811717        459865192       
459917928      445270515        445895709        446071979        446679193     
  446844565        456832039        457717247        458972650        459069290
       459149415        459242475        459349684        459454286       
459533840        459636114        459700514        459757035        459811725   
    459865218        459917936      445272487        445895766        446072050
       446679201        446844680        456833326        457717304       
458972684        459069316        459149423        459242483        459349692   
    459454294        459533857        459636189        459700555       
459757043        459811733        459865226        459917951      445273006     
  445895840        446072076        446679219        446844714        456833367
       457717361        458972742        459069324        459149449       
459242517        459349718        459454310        459533899        459636197   
    459700563        459757050        459811766        459865259       
459917977      445276819        445895931        446072241        446679326     
  446844722        456833987        457717460        458972759        459069332
       459149464        459242533        459349726        459454351       
459533915        459636304        459700597        459757076        459811782   
    459865267        459917985      445281025        445895956        446072357
       446679334        446844730        456834142        457717957       
458972767        459069365        459149506        459242582        459349783   
    459454369        459533923        459636361        459700621       
459757084        459811790        459865283        459917993      445283542     
  445896046        446072852        446679359        446844755        456834910
       457718278        458972791        459069449        459149555       
459242681        459349866        459454435        459533964        459636379   
    459700639        459757126        459811816        459865309       
459918009      445283567        445896145        446073074        446679391     
  446844813        456835107        457718476        458972809        459069472
       459149571        459242715        459349908        459454450       
459533998        459636387        459700647        459757134        459811840   
    459865325        459918017      445284888        445896152        446073181
       446679409        446844839        456835172        457718534       
458972833        459069480        459149597        459242731        459349916   
    459454476        459534004        459636460        459700662       
459757167        459811881        459865333        459918025      445285638     
  445896160        446073215        446679474        446844888        456835271
       457718591        458972858        459069530        459149621       
459242764        459349965        459454518        459534046        459636502   
    459700688        459757183        459811899        459865341       
459918033      445285927        445896350        446073231        446679508     
  446844904        456835487        457718906        458972882        459069548
       459149639        459242772        459349999        459454542       
459534095        459636510        459700720        459757209        459811949   
    459865358        459918058      445287550        445896400        446073264
       446679516        446844912        456836287        457719060       
458972940        459069597        459149647        459242780        459350005   
    459454567        459534103        459636536        459700746       
459757217        459811956        459865366        459918066      445288194     
  445896434        446073272        446679557        446844961        456836576
       457719417        458972957        459069647        459149654       
459242798        459350013        459454575        459534111        459636577   
    459700753        459757225        459811964        459865390       
459918074      445288392        445896459        446073280        446679656     
  446844987        456836790        457719433        458972965        459069670
       459149670        459242822        459350047        459454591       
459534137        459636619        459700779        459757233        459811980   
    459865408        459918108      445289036        445896517        446073348
       446679698        446845018        456838416        457719524       
458972999        459069696        459149696        459242863        459350054   
    459454625        459534145        459636627        459700795       
459757266        459812004        459865416        459918116      445289580     
  445896731        446073389        446679706        446845026        456838549
       457719672        458973005        459069720        459149704       
459242889        459350070        459454633        459534152        459636635   
    459700803        459757282        459812012        459865424       
459918124      445289671        445896749        446073488        446679755     
  446845067        456838663        457719755        458973013        459069738
       459149720        459242947        459350120        459454658       
459534178        459636643        459700811        459757316        459812020   
    459865440        459918132      445290455        445896798        446073561
       446679771        446845117        456838937        457720282       
458973039        459069746        459149779        459242954        459350146   
    459454666        459534194        459636668        459700829       
459757324        459812053        459865457        459918140      445290729     
  445896830        446073595        446679847        446845141        456838952
       457720357        458973047        459069761        459149803       
459243051        459350153        459454682        459534210        459636700   
    459700837        459757332        459812061        459865465       
459918157      445290968        445896855        446073637        446679870     
  446845158        456839430        457720951        458973054        459069779
       459149852        459243069        459350195        459454690       
459534228        459636726        459700845        459757365        459812095   
    459865499        459918165      445291446        445896905        446073702
       446679888        446845190        456839687        457721082       
458973088        459069795        459149860        459243077        459350203   
    459454724        459534236        459636734        459700860       
459757373        459812103        459865507        459918181      445292824     
  445896947        446073710        446679912        446845232        456839927
       457721314        458973138        459069803        459149902       
459243085        459350229        459454732        459534244        459636825   
    459700910        459757381        459812137        459865515       
459918199      445292857        445896970        446073744        446679953     
  446845315        456840891        457721355        458973146        459069811
       459149910        459243101        459350260        459454773       
459534251        459636858        459700936        459757407        459812145   
    459865549        459918215      445293061        445897051        446073777
       446679961        446845349        456841147        457721447       
458973153        459069886        459149936        459243150        459350294   
    459454781        459534269        459636866        459700951       
459757415        459812160        459865556        459918223      445293251     
  445897077        446073793        446680001        446845497        456841253
       457721454        458973161        459069894        459149985       
459243176        459350302        459454799        459534277        459636890   
    459700969        459757423        459812194        459865564       
459918231      445293764        445897093        446073801        446680175     
  446845588        456841675        457721488        458973179        459069936
       459149993        459243218        459350310        459454807       
459534285        459636957        459700985        459757431        459812202   
    459865580        459918249      445293996        445897101        446073819
       446680183        446845612        456843218        457721660       
458973187        459069969        459150066        459243259        459350344   
    459454823        459534293        459636981        459700993       
459757449        459812236        459865622        459918256      445294176     
  445897135        446073827        446680357        446845638        456843648
       457722171        458973203        459070033        459150074       
459243283        459350419        459454849        459534301        459637021   
    459701017        459757456        459812269        459865630       
459918264      445294242        445897184        446073843        446680381     
  446845679        456843671        457722262        458973245        459070074
       459150124        459243341        459350450        459454864       
459534343        459637039        459701033        459757464        459812277   
    459865655        459918280      445294689        445897267        446073926
       446680407        446845711        456843721        457722403       
458973252        459070082        459150165        459243374        459350500   
    459454914        459534350        459637047        459701041       
459757472        459812285        459865663        459918314      445295132     
  445897283        446073934        446680423        446845745        456843853
       457722486        458973260        459070090        459150207       
459243416        459350518        459454930        459534368        459637062   
    459701074        459757498        459812293        459865671       
459918322      445295413        445897309        446073967        446680431     
  446845786        456843879        457722882        458973278        459070132
       459150223        459243424        459350534        459454955       
459534376        459637104        459701082        459757506        459812301   
    459865697        459918330      445295520        445897325        446073975
       446680456        446845794        456844950        457722957       
458973286        459070157        459150249        459243432        459350542   
    459454963        459534392        459637120        459701090       
459757530        459812319        459865705        459918348      445296163     
  445897382        446074064        446680472        446845802        456845239
       457723047        458973294        459070181        459150256       
459243457        459350559        459454971        459534400        459637138   
    459701116        459757555        459812327        459865713       
459918355      445296437        445897424        446074098        446680480     
  446845851        456846203        457723062        458973302        459070199
       459150272        459243481        459350633        459454989       
459534426        459637146        459701124        459757563        459812335   
    459865721        459918363      445296619        445897432        446074106
       446680548        446846123        456846898        457723187       
458973336        459070223        459150280        459243499        459350666   
    459455002        459534434        459637161        459701132       
459757605        459812343        459865739        459918389      445296700     
  445897580        446074130        446680654        446846156        456846955
       457723401        458973369        459070249        459150306       
459243515        459350716        459455028        459534442        459637179   
    459701173        459757613        459812350        459865747       
459918405      445296981        445897606        446074148        446680688     
  446846180        456847078        457723419        458973377        459070272
       459150314        459243523        459350732        459455101       
459534459        459637203        459701181        459757647        459812368   
    459865754        459918413      445297153        445897663        446074155
       446680712        446846214        456847508        457723773       
458973393        459070298        459150348        459243549        459350765   
    459455119        459534467        459637260        459701199       
459757654        459812376        459865770        459918421      445299241     
  445897671        446074205        446680787        446846222        456847680
       457723831        458973427        459070306        459150363       
459243572        459350831        459455127        459534475        459637310   
    459701256        459757662        459812384        459865804       
459918439      445299670        445897689        446074213        446680852     
  446846263        456847722        457724375        458973450        459070371
       459150397        459243598        459350864        459455135       
459534483        459637328        459701264        459757670        459812418   
    459865812        459918447      445300254        445897713        446074239
       446680894        446846347        456847839        457724409       
458973484        459070397        459150405        459243614        459350872   
    459455168        459534491        459637344        459701272       
459757688        459812426        459865838        459918454      445300734     
  445897762        446074296        446680902        446846370        456848118
       457724664        458973492        459070405        459150413       
459243655        459350880        459455176        459534509        459637369   
    459701280        459757712        459812442        459865846       
459918470      445300999        445897788        446074304        446680969     
  446846388        456848423        457724912        458973518        459070421
       459150504        459243671        459350898        459455184       
459534517        459637377        459701298        459757720        459812459   
    459865887        459918488      445301336        445897804        446074320
       446681009        446846446        456848985        457724946       
458973534        459070447        459150538        459243739        459350955   
    459455192        459534525        459637385        459701306       
459757738        459812467        459865895        459918504      445301906     
  445897820        446074361        446681025        446846461        456849181
       457725141        458973559        459070454        459150546       
459243747        459351003        459455200        459534533        459637401   
    459701322        459757746        459812483        459865903       
459918512      445302086        445897879        446074395        446681041     
  446846479        456849629        457725349        458973567        459070462
       459150587        459243796        459351052        459455218       
459534541        459637450        459701330        459757761        459812491   
    459865929        459918520      445302268        445897903        446074403
       446681140        446846503        456849868        457725471       
458973609        459070504        459150629        459243820        459351078   
    459455234        459534566        459637476        459701405       
459757779        459812509        459865945        459918538      445302656     
  445897952        446074429        446681207        446846610        456849959
       457725596        458973625        459070520        459150645       
459243846        459351128        459455259        459534574        459637518   
    459701413        459757787        459812525        459865978       
459918546      445302854        445898000        446074437        446681223     
  446846636        456850056        457725661        458973757        459070538
       459150686        459243853        459351185        459455309       
459534582        459637526        459701421        459757837        459812558   
    459865986        459918553      445303076        445898141        446074510
       446681330        446846651        456851054        457725729       
458973781        459070561        459150736        459243903        459351201   
    459455317        459534590        459637625        459701439       
459757845        459812566        459866018        459918561      445303449     
  445898166        446074577        446681348        446846750        456851104
       457725984        458973823        459070587        459150744       
459243952        459351227        459455325        459534608        459637633   
    459701447        459757878        459812582        459866026       
459918579      445304264        445898240        446074601        446681405     
  446846784        456851690        457726297        458973856        459070595
       459150769        459244000        459351243        459455333       
459534616        459637658        459701470        459757886        459812590   
    459866042        459918587      445304520        445898380        446074726
       446681421        446846818        456851708        457726321       
458973864        459070629        459150801        459244034        459351250   
    459455358        459534624        459637666        459701520       
459757910        459812632        459866059        459918595      445305097     
  445898414        446074759        446681454        446846842        456852268
       457726834        458973898        459070694        459150827       
459244059        459351268        459455366        459534632        459637724   
    459701538        459757928        459812665        459866067       
459918603      445306020        445898497        446074825        446681512     
  446846859        456853464        457726842        458973914        459070710
       459150835        459244067        459351276        459455424       
459534640        459637740        459701546        459757936        459812673   
    459866075        459918611      445306988        445898513        446074833
       446681520        446847048        456853498        457726859       
458973922        459070744        459150918        459244075        459351284   
    459455432        459534657        459637773        459701553       
459757944        459812699        459866083        459918629      445307283     
  445898620        446074882        446681538        446847139        456853530
       457727196        458973930        459070751        459150926       
459244083        459351300        459455481        459534665        459637781   
    459701579        459757951        459812764        459866091       
459918637      445307705        445898679        446074940        446681561     
  446847147        456853555        457727758        458973948        459070777
       459150934        459244182        459351433        459455499       
459534673        459637815        459701595        459757969        459812772   
    459866109        459918645      445308158        445898703        446074999
       446681652        446847170        456853746        457728095       
458973955        459070793        459150942        459244208        459351441   
    459455507        459534681        459637948        459701603       
459758009        459812798        459866117        459918652      445308521     
  445898752        446075053        446681660        446847212        456853837
       457728467        458973989        459070827        459150975       
459244216        459351490        459455531        459534699        459637989   
    459701611        459758017        459812822        459866133       
459918660   

 

SCH-A-8



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445309289        445898760        446075111        446681801       
446847238        456854082        457728491        458973997        459070835   
    459150983        459244232        459351524        459455572       
459534723        459638003        459701652        459758025        459812848   
    459866158        459918678      445309818        445898836        446075137
       446681850        446847360        456854256        457728566       
458974029        459070843        459151007        459244265        459351557   
    459455580        459534731        459638037        459701660       
459758033        459812855        459866166        459918694      445309859     
  445898943        446075210        446681868        446847378        456854447
       457728715        458974037        459070850        459151015       
459244315        459351607        459455655        459534749        459638045   
    459701694        459758041        459812863        459866208       
459918702      445309982        445899040        446075293        446681900     
  446847394        456854512        457729044        458974078        459070959
       459151049        459244323        459351623        459455663       
459534756        459638169        459701702        459758058        459812871   
    459866216        459918710      445310964        445899057        446075343
       446681926        446847469        456854538        457729119       
458974094        459070975        459151080        459244331        459351698   
    459455689        459534764        459638193        459701710       
459758066        459812889        459866224        459918736      445311111     
  445899065        446075384        446682122        446847535        456854793
       457729556        458974110        459070991        459151098       
459244364        459351763        459455705        459534772        459638235   
    459701728        459758074        459812905        459866240       
459918744      445311285        445899156        446075400        446682148     
  446847543        456854942        457729929        458974128        459071007
       459151114        459244372        459351771        459455721       
459534780        459638284        459701736        459758116        459812921   
    459866265        459918769      445311434        445899164        446075426
       446682197        446847675        456855196        457729994       
458974136        459071056        459151122        459244406        459351805   
    459455739        459534814        459638367        459701744       
459758157        459812939        459866299        459918785      445312259     
  445899255        446075434        446682213        446847683        456855378
       457730232        458974193        459071098        459151171       
459244430        459351839        459455747        459534822        459638474   
    459701769        459758223        459812947        459866307       
459918793      445312432        445899412        446075442        446682221     
  446847691        456855899        457730307        458974268        459071114
       459151221        459244448        459351912        459455754       
459534830        459638508        459701777        459758231        459812954   
    459866331        459918819      445312440        445899453        446075475
       446682247        446847733        456856160        457730661       
458974276        459071148        459151254        459244455        459352027   
    459455762        459534848        459638672        459701785       
459758249        459812962        459866349        459918827      445313505     
  445899495        446075517        446682254        446847766        456856210
       457730869        458974326        459071221        459151262       
459244489        459352043        459455820        459534863        459638821   
    459701801        459758256        459812988        459866364       
459918835      445314008        445899560        446075533        446682270     
  446847782        456856707        457731164        458974334        459071296
       459151270        459244497        459352050        459455846       
459534889        459638847        459701819        459758272        459812996   
    459866372        459918843      445314776        445899594        446075558
       446682338        446847816        456856798        457731198       
458974359        459071304        459151320        459244505        459352068   
    459455853        459534897        459638854        459701835       
459758280        459813036        459866398        459918850      445314784     
  445899602        446075640        446682346        446847865        456856921
       457732097        458974375        459071320        459151346       
459244562        459352084        459455895        459534905        459638862   
    459701843        459758298        459813044        459866406       
459918876      445315104        445899644        446075657        446682452     
  446848053        456857002        457732212        458974417        459071395
       459151353        459244703        459352092        459455929       
459534913        459638920        459701850        459758314        459813051   
    459866414        459918884      445315195        445899669        446075707
       446682528        446848095        456857309        457732303       
458974441        459071429        459151387        459244711        459352118   
    459455937        459534921        459639027        459701868       
459758355        459813069        459866430        459918892      445315401     
  445899685        446075723        446682593        446848129        456857655
       457732543        458974474        459071437        459151445       
459244729        459352126        459455952        459534947        459639134   
    459701876        459758363        459813085        459866455       
459918900      445315633        445899727        446075764        446682668     
  446848202        456857689        457732584        458974599        459071445
       459151486        459244737        459352134        459455986       
459534954        459639159        459701918        459758371        459813093   
    459866505        459918918      445315864        445899768        446075822
       446682676        446848228        456858174        457732956       
458974615        459071452        459151494        459244786        459352159   
    459456000        459534962        459639282        459701926       
459758389        459813119        459866521        459918926      445316524     
  445899826        446075889        446682684        446848236        456858505
       457733293        458974631        459071460        459151528       
459244802        459352167        459456018        459534988        459639290   
    459701934        459758397        459813127        459866539       
459918934      445317019        445899842        446075970        446682817     
  446848293        456858547        457733384        458974656        459071486
       459151551        459244844        459352217        459456042       
459535019        459639308        459701967        459758405        459813135   
    459866547        459918942      445317183        445899867        446076036
       446682908        446848319        456858653        457733533       
458974706        459071494        459151577        459244851        459352225   
    459456067        459535092        459639316        459701975       
459758421        459813143        459866562        459918959      445317332     
  445899966        446076044        446682924        446848327        456858836
       457733632        458974730        459071502        459151585       
459244901        459352258        459456083        459535134        459639365   
    459701991        459758439        459813150        459866570       
459918967      445317597        445899982        446076085        446682957     
  446848376        456858935        457733780        458974771        459071510
       459151627        459244919        459352282        459456091       
459535167        459639373        459702007        459758470        459813168   
    459866588        459918975      445317712        445900020        446076101
       446682973        446848384        456859610        457733889       
458974789        459071544        459151668        459244950        459352308   
    459456125        459535175        459639381        459702015       
459758496        459813176        459866596        459918983      445317936     
  445900095        446076200        446683161        446848426        456859743
       457734077        458974912        459071585        459151676       
459244968        459352340        459456133        459535233        459639407   
    459702049        459758520        459813184        459866620       
459918991      445319064        445900160        446076242        446683369     
  446848442        456859917        457734341        458974946        459071593
       459151700        459244992        459352407        459456166       
459535258        459639431        459702064        459758538        459813192   
    459866661        459919015      445319148        445900194        446076267
       446683559        446848475        456861061        457734507       
458974953        459071601        459151718        459245007        459352431   
    459456182        459535266        459639480        459702080       
459758546        459813200        459866679        459919023      445319205     
  445900269        446076275        446683575        446848582        456862184
       457734531        458974979        459071619        459151726       
459245031        459352464        459456281        459535274        459639506   
    459702130        459758561        459813218        459866687       
459919031      445319544        445900277        446076291        446683591     
  446848657        456862218        457734580        458974987        459071635
       459151734        459245049        459352480        459456299       
459535332        459639589        459702163        459758603        459813226   
    459866695        459919049      445320724        445900285        446076325
       446683617        446848699        456862424        457734622       
458975026        459071684        459151759        459245098        459352498   
    459456307        459535365        459639597        459702171       
459758611        459813242        459866703        459919056      445320740     
  445900343        446076333        446683666        446848715        456862671
       457734630        458975034        459071718        459151767       
459245163        459352530        459456315        459535373        459639670   
    459702189        459758629        459813259        459866711       
459919064      445321326        445900384        446076366        446683674     
  446848731        456862911        457734846        458975042        459071767
       459151825        459245171        459352571        459456323       
459535399        459639738        459702197        459758637        459813309   
    459866729        459919072      445321425        445900426        446076416
       446683708        446848806        456863505        457735124       
458975083        459071775        459151833        459245213        459352597   
    459456364        459535423        459639746        459702213       
459758660        459813317        459866760        459919080      445322753     
  445900434        446076473        446683716        446848897        456863877
       457735470        458975141        459071791        459151841       
459245338        459352639        459456380        459535431        459639779   
    459702221        459758678        459813325        459866778       
459919098      445323074        445900459        446076499        446683740     
  446848996        456864222        457735553        458975158        459071825
       459151866        459245353        459352670        459456398       
459535449        459639803        459702262        459758686        459813333   
    459866810        459919114      445323397        445900657        446076648
       446683831        446849168        456864545        457735983       
458975190        459071841        459151882        459245379        459352704   
    459456414        459535464        459639811        459702270       
459758694        459813341        459866828        459919122      445323629     
  445900772        446076689        446683856        446849184        456864743
       457736346        458975216        459071866        459151916       
459245395        459352753        459456422        459535480        459639845   
    459702288        459758710        459813366        459866851       
459919130      445323728        445900848        446076697        446683906     
  446849259        456864834        457736395        458975224        459071916
       459152005        459245403        459352811        459456430       
459535506        459639878        459702296        459758728        459813374   
    459866869        459919148      445324817        445900889        446076713
       446683914        446849267        456865443        457736544       
458975232        459071981        459152088        459245437        459352845   
    459456463        459535514        459639910        459702304       
459758736        459813390        459866893        459919155      445325244     
  445900996        446076952        446683997        446849275        456865633
       457736627        458975240        459072005        459152112       
459245445        459352894        459456471        459535522        459639928   
    459702312        459758744        459813408        459866927       
459919163      445325798        445901127        446076986        446684037     
  446849291        456865872        457736676        458975265        459072047
       459152211        459245460        459352902        459456547       
459535555        459639936        459702320        459758751        459813416   
    459866935        459919171      445325814        445901143        446077083
       446684094        446849317        456866722        457736718       
458975273        459072070        459152229        459245478        459352969   
    459456554        459535563        459639951        459702338       
459758769        459813424        459866968        459919189      445326010     
  445901176        446077158        446684110        446849408        456866748
       457736981        458975281        459072088        459152237       
459245486        459352977        459456570        459535589        459640033   
    459702353        459758777        459813440        459866976       
459919197      445326135        445901218        446077240        446684128     
  446849416        456866789        457737542        458975307        459072096
       459152245        459245502        459353074        459456604       
459535605        459640124        459702361        459758827        459813465   
    459866992        459919205      445326143        445901226        446077265
       446684144        446849465        456866797        457737617       
458975323        459072138        459152419        459245577        459353082   
    459456620        459535670        459640132        459702403       
459758835        459813473        459867008        459919213      445327067     
  445901333        446077299        446684185        446849481        456866946
       457737674        458975406        459072161        459152468       
459245635        459353157        459456646        459535696        459640199   
    459702411        459758843        459813499        459867024       
459919221      445327141        445901366        446077323        446684201     
  446849507        456866995        457738086        458975422        459072179
       459152476        459245643        459353173        459456653       
459535704        459640256        459702429        459758868        459813515   
    459867040        459919239      445327406        445901408        446077331
       446684235        446849515        456868082        457738169       
458975463        459072187        459152484        459245668        459353199   
    459456661        459535738        459640264        459702452       
459758876        459813549        459867057        459919254      445329295     
  445901598        446077349        446684268        446849549        456868116
       457738201        458975471        459072229        459152567       
459245718        459353215        459456695        459535746        459640272   
    459702460        459758884        459813556        459867065       
459919262      445329402        445901689        446077372        446684334     
  446849614        456868488        457738318        458975489        459072245
       459152575        459245775        459353231        459456711       
459535795        459640280        459702478        459758892        459813564   
    459867073        459919270      445330160        445901705        446077471
       446684425        446849622        456868728        457738359       
458975497        459072252        459152609        459245817        459353249   
    459456737        459535811        459640298        459702486       
459758918        459813572        459867081        459919288      445330202     
  445901812        446077513        446684441        446849663        456869551
       457738813        458975604        459072260        459152617       
459245833        459353264        459456794        459535829        459640314   
    459702494        459758934        459813580        459867099       
459919304      445330814        445901887        446077547        446684466     
  446849697        456869619        457738854        458975620        459072294
       459152625        459245866        459353272        459456828       
459535845        459640322        459702536        459758942        459813598   
    459867107        459919312      445331333        445901903        446077653
       446684474        446849739        456869759        457739514       
458975646        459072302        459152633        459245890        459353314   
    459456851        459535852        459640355        459702551       
459758959        459813614        459867115        459919320      445331846     
  445901911        446077661        446684524        446849747        456870369
       457739746        458975653        459072344        459152641       
459245916        459353330        459456885        459535860        459640371   
    459702577        459758967        459813622        459867131       
459919338      445332083        445902034        446077679        446684540     
  446849788        456870799        457740066        458975661        459072369
       459152658        459245940        459353348        459456901       
459535886        459640447        459702593        459758983        459813630   
    459867156        459919346      445332745        445902109        446077737
       446684565        446849929        456871474        457740579       
458975703        459072377        459152666        459245957        459353371   
    459456935        459535894        459640462        459702635       
459758991        459813648        459867164        459919361      445333271     
  445902125        446077778        446684664        446849937        456872274
       457740660        458975752        459072427        459152690       
459246013        459353389        459456984        459535969        459640504   
    459702643        459759015        459813655        459867172       
459919387      445333578        445902166        446077786        446684706     
  446849994        456872316        457740892        458975760        459072443
       459152757        459246047        459353462        459457024       
459535977        459640520        459702650        459759023        459813663   
    459867198        459919395      445334352        445902190        446077919
       446684789        446850026        456872399        457741056       
458975778        459072476        459152765        459246096        459353470   
    459457040        459536009        459640538        459702684       
459759031        459813671        459867206        459919403      445334691     
  445902216        446077968        446684805        446850042        456872472
       457741148        458975794        459072542        459152781       
459246112        459353488        459457099        459536017        459640561   
    459702718        459759049        459813697        459867214       
459919429      445334865        445902356        446077976        446684847     
  446850067        456873173        457741320        458975810        459072575
       459152807        459246138        459353520        459457198       
459536066        459640587        459702726        459759056        459813705   
    459867222        459919437      445334998        445902372        446078115
       446684862        446850158        456873371        457741460       
458975844        459072617        459152823        459246153        459353546   
    459457222        459536140        459640611        459702734       
459759064        459813721        459867230        459919452      445335268     
  445902414        446078123        446684888        446850166        456873827
       457741643        458975877        459072625        459152831       
459246179        459353595        459457230        459536157        459640645   
    459702767        459759080        459813739        459867248       
459919460      445337645        445902489        446078180        446684953     
  446850364        456875566        457742146        458975901        459072641
       459152849        459246211        459353629        459457263       
459536165        459640686        459702775        459759098        459813747   
    459867255        459919478      445338817        445902513        446078214
       446685000        446850489        456876291        457742187       
458975919        459072658        459152872        459246237        459353637   
    459457271        459536181        459640694        459702809       
459759106        459813754        459867263        459919486      445338825     
  445902570        446078222        446685075        446850612        456876556
       457742278        458975943        459072724        459152914       
459246286        459353694        459457297        459536199        459640868   
    459702825        459759114        459813762        459867271       
459919502      445339161        445902588        446078289        446685117     
  446850620        456876564        457742351        458975968        459072740
       459152922        459246310        459353710        459457313       
459536207        459640900        459702858        459759122        459813770   
    459867289        459919510      445339344        445902703        446078339
       446685174        446850737        456876770        457742823       
458975976        459072757        459152963        459246336        459353728   
    459457321        459536256        459640918        459702874       
459759130        459813796        459867297        459919551      445339955     
  445902737        446078453        446685216        446850893        456876937
       457742948        458976024        459072773        459152971       
459246351        459353769        459457354        459536264        459640926   
    459702890        459759148        459813804        459867313       
459919569   

 

SCH-A-9



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445340144        445902802        446078594        446685364       
446850935        456877323        457743250        458976032        459072823   
    459153060        459246393        459353777        459457362       
459536330        459640934        459702916        459759155        459813812   
    459867347        459919577      445340490        445902885        446078651
       446685372        446850943        456877877        457743326       
458976040        459072831        459153136        459246427        459353793   
    459457438        459536348        459640967        459702924       
459759163        459813820        459867354        459919585      445341548     
  445902943        446078677        446685380        446850950        456878099
       457743599        458976057        459072849        459153151       
459246468        459353827        459457446        459536355        459640991   
    459702932        459759189        459813838        459867362       
459919593      445342025        445903115        446078792        446685430     
  446850992        456878115        457743706        458976065        459072872
       459153169        459246476        459353835        459457503       
459536397        459641023        459702957        459759197        459813846   
    459867388        459919601      445342843        445903131        446078834
       446685489        446851008        456878297        457743920       
458976073        459072906        459153185        459246484        459353868   
    459457511        459536413        459641031        459703005       
459759221        459813879        459867396        459919627      445343049     
  445903214        446078842        446685521        446851024        456878487
       457744076        458976081        459072930        459153219       
459246492        459353918        459457545        459536421        459641056   
    459703021        459759239        459813911        459867404       
459919635      445343122        445903313        446078958        446685646     
  446851032        456878685        457744506        458976107        459072955
       459153227        459246518        459353934        459457552       
459536504        459641064        459703062        459759254        459813937   
    459867412        459919643      445343718        445903354        446078966
       446685760        446851065        456878776        457744605       
458976123        459072971        459153235        459246575        459353983   
    459457560        459536512        459641106        459703070       
459759270        459813945        459867420        459919650      445344542     
  445903388        446079022        446685893        446851099        456879030
       457744639        458976172        459072997        459153292       
459246658        459354007        459457578        459536520        459641221   
    459703096        459759288        459813960        459867438       
459919668      445344898        445903495        446079071        446685919     
  446851107        456879261        457744829        458976198        459073003
       459153326        459246716        459354189        459457586       
459536546        459641262        459703104        459759296        459813978   
    459867446        459919684      445346737        445903537        446079113
       446685950        446851123        456879956        457744902       
458976222        459073011        459153334        459246732        459354197   
    459457628        459536553        459641270        459703112       
459759312        459813994        459867453        459919692      445347248     
  445903586        446079238        446686016        446851164        456880038
       457745099        458976255        459073029        459153342       
459246781        459354247        459457651        459536561        459641288   
    459703146        459759320        459814000        459867461       
459919700      445347297        445903610        446079386        446686040     
  446851180        456880129        457745123        458976271        459073078
       459153359        459246831        459354304        459457669       
459536587        459641395        459703153        459759346        459814018   
    459867479        459919718      445348113        445903644        446079436
       446686099        446851214        456880988        457745156       
458976305        459073086        459153425        459247037        459354379   
    459457693        459536603        459641437        459703161       
459759353        459814034        459867495        459919726      445348741     
  445903685        446079451        446686123        446851222        456881085
       457745503        458976321        459073102        459153508       
459247086        459354387        459457743        459536611        459641460   
    459703187        459759361        459814059        459867503       
459919734      445349186        445903727        446079519        446686214     
  446851297        456881499        457745669        458976362        459073110
       459153516        459247110        459354395        459457768       
459536629        459641478        459703195        459759387        459814067   
    459867511        459919742      445349533        445903743        446079626
       446686230        446851305        456882281        457745842       
458976388        459073144        459153565        459247128        459354403   
    459457784        459536637        459641486        459703203       
459759395        459814083        459867529        459919759      445349954     
  445903750        446079675        446686289        446851339        456882430
       457746212        458976412        459073151        459153599       
459247136        459354445        459457818        459536652        459641502   
    459703211        459759403        459814091        459867537       
459919775      445350069        445903768        446079709        446686297     
  446851362        456882539        457746287        458976420        459073177
       459153649        459247185        459354452        459457826       
459536660        459641536        459703245        459759411        459814117   
    459867545        459919783      445350101        445903776        446079790
       446686396        446851404        456883644        457746451       
458976495        459073201        459153656        459247201        459354460   
    459457834        459536678        459641601        459703278       
459759429        459814125        459867552        459919791      445350796     
  445903792        446079808        446686446        446851420        456883768
       457746543        458976511        459073235        459153672       
459247219        459354510        459457875        459536702        459641627   
    459703310        459759437        459814133        459867578       
459919817      445351737        445903826        446079824        446686461     
  446851511        456883941        457746717        458976529        459073243
       459153680        459247318        459354528        459457958       
459536710        459641668        459703328        459759445        459814141   
    459867602        459919833      445351760        445903909        446079832
       446686537        446851552        456884097        457746782       
458976560        459073268        459153706        459247383        459354544   
    459458006        459536728        459641700        459703336       
459759486        459814166        459867610        459919841      445352040     
  445903966        446079840        446686644        446851644        456884493
       457746824        458976578        459073276        459153722       
459247391        459354619        459458014        459536736        459641718   
    459703351        459759494        459814182        459867628       
459919858      445352537        445903982        446079873        446686727     
  446851669        456884535        457746832        458976594        459073284
       459153763        459247433        459354692        459458063       
459536751        459641734        459703393        459759502        459814216   
    459867636        459919866      445353014        445903990        446079907
       446686834        446851677        456884931        457746972       
458976602        459073292        459153789        459247441        459354700   
    459458071        459536769        459641742        459703427       
459759544        459814224        459867644        459919882      445353345     
  445904014        446079964        446686909        446851693        456884980
       457747178        458976651        459073326        459153805       
459247474        459354742        459458097        459536785        459641767   
    459703443        459759585        459814232        459867651       
459919890      445353410        445904030        446080004        446686917     
  446851735        456885185        457747228        458976685        459073334
       459153813        459247490        459354825        459458204       
459536793        459641809        459703450        459759593        459814240   
    459867669        459919908      445353477        445904154        446080020
       446686933        446851784        456885771        457747525       
458976701        459073367        459153847        459247516        459354916   
    459458212        459536835        459641817        459703468       
459759601        459814281        459867719        459919924      445353782     
  445904196        446080095        446686941        446851834        456886019
       457747723        458976719        459073383        459153888       
459247557        459354965        459458246        459536850        459641825   
    459703476        459759619        459814323        459867727       
459919932      445354541        445904204        446080111        446686958     
  446851925        456886084        457747780        458976727        459073391
       459153904        459247623        459354973        459458329       
459536900        459641833        459703492        459759643        459814349   
    459867743        459919940      445355175        445904212        446080251
       446686966        446851958        456887066        457747822       
458976735        459073417        459153920        459247631        459354981   
    459458360        459536926        459641866        459703518       
459759650        459814356        459867750        459919957      445355191     
  445904220        446080368        446686974        446851966        456888148
       457747830        458976776        459073441        459153938       
459247706        459354999        459458386        459536934        459641874   
    459703526        459759676        459814364        459867768       
459919973      445355316        445904410        446080376        446686990     
  446851990        456888155        457747855        458976792        459073482
       459153946        459247771        459355020        459458394       
459536959        459641882        459703534        459759684        459814380   
    459867776        459919981      445355910        445904568        446080400
       446687022        446852030        456888882        457747962       
458976842        459073508        459153953        459247789        459355046   
    459458428        459536975        459641916        459703542       
459759726        459814398        459867784        459920039      445356132     
  445904634        446080418        446687048        446852097        456889658
       457747996        458976859        459073524        459154001       
459247805        459355186        459458451        459537031        459641924   
    459703559        459759742        459814406        459867800       
459920054      445356454        445904642        446080434        446687097     
  446852105        456889666        457748424        458976875        459073532
       459154027        459247862        459355228        459458493       
459537064        459641940        459703567        459759759        459814414   
    459867818        459920062      445356835        445904725        446080459
       446687121        446852113        456889799        457748556       
458976925        459073573        459154068        459247979        459355343   
    459458501        459537080        459641965        459703591       
459759767        459814422        459867826        459920070      445358146     
  445904824        446080475        446687246        446852121        456889815
       457748606        458976941        459073607        459154100       
459248019        459355376        459458527        459537114        459641981   
    459703609        459759775        459814430        459867834       
459920096      445358526        445904907        446080525        446687329     
  446852147        456890029        457748911        458976958        459073623
       459154118        459248043        459355483        459458576       
459537122        459641999        459703617        459759809        459814455   
    459867842        459920112      445358617        445904998        446080582
       446687378        446852154        456890052        457748952       
458976974        459073631        459154175        459248092        459355616   
    459458626        459537130        459642021        459703633       
459759817        459814463        459867867        459920120      445359136     
  445905086        446080590        446687527        446852253        456890854
       457749091        458977048        459073656        459154183       
459248100        459355681        459458667        459537148        459642070   
    459703658        459759833        459814471        459867875       
459920138      445359417        445905110        446080608        446687550     
  446852295        456891324        457749117        458977063        459073664
       459154209        459248118        459355699        459458683       
459537189        459642088        459703666        459759841        459814489   
    459867883        459920161      445360480        445905128        446080657
       446687592        446852303        456891696        457749141       
458977097        459073672        459154225        459248126        459355723   
    459458691        459537197        459642120        459703682       
459759874        459814497        459867891        459920179      445360548     
  445905151        446080699        446687626        446852352        456891837
       457749307        458977188        459073706        459154233       
459248159        459355798        459458717        459537213        459642146   
    459703690        459759882        459814505        459867925       
459920187      445360720        445905185        446080806        446687634     
  446852485        456891878        457749570        458977196        459073748
       459154241        459248167        459355822        459458758       
459537239        459642203        459703724        459759890        459814513   
    459867941        459920195      445361025        445905235        446080871
       446687659        446852501        456892447        457749810       
458977204        459073755        459154258        459248191        459355830   
    459458766        459537262        459642229        459703732       
459759908        459814547        459867958        459920211      445361975     
  445905243        446080889        446687725        446852626        456892595
       457749901        458977212        459073789        459154266       
459248209        459355863        459458782        459537270        459642278   
    459703757        459759924        459814554        459867966       
459920229      445362171        445905383        446080897        446687766     
  446852659        456892892        457749984        458977246        459073847
       459154308        459248282        459355939        459458790       
459537288        459642286        459703815        459759932        459814588   
    459867982        459920245      445362676        445905391        446081036
       446687782        446852667        456892959        457750073       
458977279        459073862        459154340        459248290        459355947   
    459458824        459537296        459642328        459703831       
459759957        459814596        459867990        459920252      445363203     
  445905466        446081051        446687857        446852691        456894252
       457750289        458977287        459073870        459154365       
459248332        459355988        459458840        459537304        459642351   
    459703856        459759965        459814604        459868014       
459920260      445363666        445905490        446081077        446687956     
  446852709        456894856        457750370        458977303        459073888
       459154423        459248340        459355996        459458865       
459537312        459642369        459703872        459759973        459814612   
    459868030        459920278      445363724        445905581        446081150
       446687972        446852717        456895929        457751063       
458977337        459073896        459154449        459248365        459356010   
    459458881        459537320        459642427        459703880       
459760005        459814620        459868105        459920286      445364011     
  445905615        446081358        446688046        446852758        456895978
       457751741        458977345        459073912        459154456       
459248415        459356028        459458923        459537346        459642450   
    459703898        459760013        459814638        459868121       
459920294      445364078        445905623        446081366        446688061     
  446852790        456896547        457751790        458977352        459073995
       459154464        459248431        459356044        459458931       
459537361        459642468        459703948        459760021        459814653   
    459868139        459920302      445364375        445905748        446081382
       446688145        446852873        456896851        457751873       
458977360        459074001        459154480        459248456        459356101   
    459458956        459537379        459642476        459703963       
459760039        459814661        459868147        459920310      445364870     
  445905755        446081515        446688178        446852964        456897867
       457751980        458977394        459074043        459154555       
459248472        459356143        459458964        459537403        459642484   
    459703989        459760047        459814679        459868154       
459920328      445364920        445905839        446081648        446688244     
  446852980        456898238        457752129        458977402        459074050
       459154605        459248506        459356150        459458980       
459537411        459642518        459703997        459760054        459814737   
    459868162        459920336      445365083        445905870        446081671
       446688269        446853004        456898352        457752228       
458977410        459074084        459154639        459248530        459356176   
    459459004        459537452        459642567        459704003       
459760070        459814752        459868170        459920351      445365117     
  445905896        446081705        446688277        446853053        456899194
       457752335        458977428        459074100        459154654       
459248563        459356200        459459053        459537460        459642617   
    459704011        459760096        459814786        459868188       
459920369      445365638        445905946        446081747        446688319     
  446853095        456899327        457753051        458977444        459074159
       459154696        459248597        459356234        459459103       
459537486        459642625        459704029        459760112        459814810   
    459868204        459920377      445366826        445905953        446081762
       446688343        446853186        456899384        457753218       
458977485        459074175        459154720        459248605        459356341   
    459459152        459537502        459642633        459704052       
459760138        459814844        459868212        459920385      445366925     
  445905961        446081788        446688475        446853343        456899533
       457753390        458977493        459074217        459154746       
459248613        459356358        459459178        459537536        459642658   
    459704078        459760146        459814877        459868246       
459920393      445367238        445906019        446081796        446688509     
  446853350        456899871        457753515        458977519        459074258
       459154753        459248704        459356465        459459186       
459537544        459642674        459704086        459760153        459814893   
    459868253        459920401      445367584        445906076        446081838
       446688525        446853442        456899962        457753614       
458977535        459074308        459154829        459248738        459356481   
    459459194        459537551        459642740        459704094       
459760161        459814901        459868261        459920419      445367766     
  445906209        446081879        446688566        446853517        456900281
       457753812        458977550        459074332        459154837       
459248779        459356523        459459244        459537585        459642757   
    459704128        459760195        459814919        459868287       
459920427      445367949        445906308        446081911        446688582     
  446853533        456900596        457753945        458977592        459074381
       459154902        459248803        459356531        459459269       
459537619        459642765        459704144        459760229        459814935   
    459868295        459920468      445368442        445906316        446082000
       446688707        446853558        456900646        457754042       
458977626        459074472        459154910        459248845        459356572   
    459459293        459537643        459642799        459704151       
459760237        459814950        459868311        459920500      445369077     
  445906365        446082018        446688830        446853616        456900794
       457754406        458977634        459074522        459154928       
459248860        459356580        459459319        459537668        459642815   
    459704177        459760260        459814968        459868337       
459920518      445369630        445906381        446082067        446688863     
  446853707        456900901        457754455        458977667        459074589
       459154936        459248886        459356598        459459335       
459537676        459642823        459704193        459760294        459814976   
    459868360        459920526      445370158        445906456        446082075
       446689127        446853715        456900935        457754588       
458977683        459074647        459154944        459248902        459356671   
    459459368        459537684        459642831        459704201       
459760328        459814984        459868386        459920534      445370380     
  445906712        446082125        446689143        446853830        456901222
       457754901        458977691        459074654        459154969       
459248910        459356697        459459384        459537692        459642849   
    459704219        459760344        459814992        459868394       
459920567   

 

SCH-A-10



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445371263        445906720        446082141        446689150       
446853848        456901859        457754919        458977733        459074670   
    459155016        459248944        459356705        459459509       
459537700        459642856        459704227        459760385        459815023   
    459868402        459920575      445371594        445906746        446082158
       446689259        446853913        456901883        457755098       
458977758        459074688        459155032        459248969        459356739   
    459459533        459537742        459642914        459704235       
459760401        459815031        459868410        459920583      445371669     
  445906761        446082166        446689408        446853921        456901941
       457755114        458977774        459074712        459155073       
459248993        459356747        459459541        459537759        459642948   
    459704276        459760419        459815049        459868436       
459920591      445371834        445906803        446082208        446689424     
  446853939        456901990        457755544        458977790        459074803
       459155081        459249041        459356796        459459566       
459537767        459642997        459704284        459760427        459815056   
    459868444        459920617      445372030        445906811        446082240
       446689473        446853988        456902337        457755601       
458977824        459074811        459155115        459249082        459356812   
    459459582        459537775        459643003        459704292       
459760468        459815064        459868477        459920625      445372949     
  445906878        446082299        446689499        446854051        456902642
       457755981        458977832        459074845        459155131       
459249124        459356820        459459624        459537791        459643045   
    459704300        459760526        459815072        459868485       
459920633      445374242        445906910        446082364        446689515     
  446854101        456902741        457756062        458977865        459074878
       459155172        459249140        459356838        459459657       
459537825        459643060        459704326        459760534        459815122   
    459868501        459920641      445374416        445906951        446082521
       446689531        446854119        456902832        457756146       
458977873        459074902        459155206        459249165        459356846   
    459459673        459537833        459643151        459704342       
459760567        459815130        459868519        459920658      445374887     
  445907033        446082620        446689580        446854168        456903038
       457756203        458977899        459074936        459155313       
459249173        459356879        459459798        459537841        459643185   
    459704359        459760583        459815163        459868527       
459920666      445376254        445907041        446082679        446689622     
  446854192        456903202        457756351        458977907        459074944
       459155321        459249199        459356952        459459863       
459537890        459643219        459704367        459760617        459815189   
    459868535        459920708      445376437        445907066        446082687
       446689721        446854226        456903343        457756377       
458977956        459075008        459155339        459249223        459356960   
    459459897        459537916        459643227        459704383       
459760641        459815197        459868543        459920732      445377492     
  445907108        446082695        446689838        446854267        456903962
       457756401        458977998        459075032        459155354       
459249272        459357000        459459947        459537924        459643243   
    459704391        459760666        459815205        459868550       
459920740      445379225        445907116        446082703        446689887     
  446854291        456904291        457756443        458978004        459075065
       459155370        459249306        459357042        459459970       
459537973        459643250        459704409        459760674        459815213   
    459868576        459920757      445380140        445907231        446082737
       446689929        446854309        456904366        457756476       
458978012        459075081        459155420        459249389        459357075   
    459459988        459537981        459643292        459704425       
459760682        459815221        459868584        459920765      445380330     
  445907264        446082786        446690042        446854317        456904697
       457756559        458978020        459075099        459155453       
459249397        459357083        459460002        459537999        459643318   
    459704441        459760690        459815262        459868600       
459920773      445380520        445907272        446082893        446690091     
  446854325        456904762        457756583        458978038        459075107
       459155495        459249462        459357133        459460044       
459538005        459643334        459704458        459760708        459815312   
    459868618        459920807      445381205        445907488        446082968
       446690141        446854358        456905090        457756922       
458978046        459075131        459155511        459249470        459357166   
    459460119        459538021        459643342        459704482       
459760716        459815338        459868626        459920815      445381833     
  445907546        446082976        446690174        446854382        456905256
       457757037        458978053        459075149        459155529       
459249504        459357174        459460127        459538039        459643359   
    459704490        459760724        459815346        459868634       
459920823      445382138        445907579        446083115        446690232     
  446854424        456906098        457757672        458978061        459075156
       459155537        459249538        459357224        459460143       
459538054        459643367        459704508        459760740        459815353   
    459868642        459920831      445382872        445907603        446083131
       446690265        446854465        456906668        457757896       
458978079        459075198        459155552        459249629        459357232   
    459460168        459538070        459643383        459704516       
459760773        459815403        459868659        459920864      445384704     
  445907645        446083214        446690307        446854473        456906841
       457757920        458978095        459075222        459155560       
459249645        459357257        459460176        459538096        459643391   
    459704557        459760849        459815411        459868675       
459920872      445384852        445907652        446083248        446690364     
  446854481        456907104        457757938        458978103        459075263
       459155578        459249652        459357273        459460184       
459538112        459643417        459704565        459760856        459815429   
    459868683        459920898      445385073        445907686        446083289
       446690430        446854515        456907245        457758282       
458978111        459075289        459155602        459249686        459357315   
    459460226        459538120        459643458        459704581       
459760880        459815437        459868691        459920906      445385289     
  445907694        446083354        446690463        446854531        456907559
       457758431        458978152        459075362        459155610       
459249694        459357331        459460259        459538138        459643466   
    459704599        459760906        459815445        459868709       
459920914      445386436        445907868        446083412        446690497     
  446854549        456907575        457758514        458978194        459075370
       459155628        459249702        459357349        459460309       
459538146        459643490        459704607        459760914        459815452   
    459868733        459920922      445387129        445907926        446083420
       446690612        446854655        456907948        457758555       
458978202        459075404        459155636        459249728        459357356   
    459460317        459538187        459643508        459704615       
459760930        459815460        459868766        459920971      445387137     
  445907959        446083438        446690638        446854671        456908037
       457758720        458978210        459075479        459155701       
459249736        459357422        459460341        459538245        459643516   
    459704631        459760948        459815478        459868782       
459920989      445387202        445907967        446083446        446690729     
  446854713        456908094        457759199        458978228        459075545
       459155727        459249769        459357463        459460465       
459538252        459643524        459704649        459760955        459815486   
    459868790        459921003      445387392        445907975        446083495
       446690745        446854853        456908722        457759389       
458978236        459075552        459155776        459249819        459357554   
    459460507        459538260        459643532        459704656       
459760963        459815494        459868816        459921011      445387798     
  445908056        446083610        446690778        446854903        456908854
       457760361        458978244        459075628        459155792       
459249868        459357588        459460556        459538278        459643557   
    459704664        459760989        459815536        459868824       
459921029      445388655        445908064        446083719        446690810     
  446855009        456909274        457760478        458978293        459075644
       459155826        459249918        459357604        459460630       
459538294        459643565        459704672        459760997        459815544   
    459868832        459921037      445388861        445908114        446083776
       446690968        446855140        456909431        457760510       
458978335        459075651        459155834        459249942        459357703   
    459460747        459538302        459643573        459704680       
459761011        459815551        459868840        459921045      445389661     
  445908171        446083792        446690976        446855173        456909456
       457760643        458978392        459075669        459155867       
459249983        459357737        459460804        459538310        459643656   
    459704698        459761060        459815577        459868857       
459921060      445390149        445908205        446083818        446691172     
  446855215        456909514        457760684        458978418        459075693
       459155875        459250130        459357794        459460820       
459538336        459643664        459704706        459761078        459815585   
    459868865        459921094      445390594        445908247        446083842
       446691198        446855264        456909985        457761146       
458978459        459075719        459155925        459250148        459357802   
    459460895        459538377        459643672        459704722       
459761086        459815593        459868873        459921144      445391097     
  445908296        446083867        446691206        446855272        456910199
       457761500        458978467        459075727        459155974       
459250171        459357810        459460903        459538385        459643680   
    459704755        459761094        459815601        459868881       
459921151      445391360        445908437        446083925        446691339     
  446855413        456910819        457761591        458978475        459075750
       459155982        459250213        459357836        459460960       
459538393        459643722        459704763        459761110        459815619   
    459868915        459921177      445391485        445908452        446083933
       446691396        446855447        456911486        457761625       
458978483        459075792        459155990        459250221        459357893   
    459461018        459538401        459643730        459704805       
459761136        459815627        459868956        459921185      445391584     
  445908551        446083990        446691479        446855496        456911817
       457761872        458978533        459075818        459156006       
459250296        459357901        459461133        459538427        459643748   
    459704813        459761177        459815643        459868972       
459921193      445392012        445908585        446084006        446691487     
  446855512        456911999        457762094        458978541        459075834
       459156063        459250338        459357927        459461166       
459538443        459643755        459704847        459761185        459815676   
    459868980        459921227      445392608        445908650        446084030
       446691552        446855546        456912229        457762292       
458978608        459075875        459156071        459250361        459357968   
    459461224        459538468        459643771        459704862       
459761219        459815692        459869004        459921235      445392624     
  445908676        446084097        446691644        446855595        456912286
       457762417        458978624        459075891        459156097       
459250486        459357976        459461232        459538484        459643797   
    459704870        459761227        459815700        459869012       
459921243      445393549        445908684        446084105        446691701     
  446855686        456912740        457762524        458978632        459075941
       459156105        459250536        459357984        459461281       
459538518        459643813        459704896        459761235        459815718   
    459869020        459921250      445393762        445908726        446084113
       446691727        446855710        456913342        457762706       
458978665        459075974        459156113        459250593        459358016   
    459461299        459538534        459643821        459704904       
459761243        459815726        459869038        459921268      445393978     
  445908734        446084121        446691792        446855751        456913359
       457762839        458978673        459075990        459156139       
459250668        459358024        459461364        459538575        459643839   
    459704920        459761250        459815734        459869053       
459921292      445394570        445908858        446084147        446691834     
  446855769        456913565        457763191        458978699        459076022
       459156154        459250692        459358032        459461414       
459538609        459643854        459704938        459761276        459815742   
    459869061        459921326      445395171        445908890        446084154
       446691958        446855850        456913607        457763324       
458978715        459076030        459156188        459250700        459358040   
    459461448        459538633        459643862        459704946       
459761284        459815759        459869087        459921334      445395635     
  445908932        446084188        446691974        446855868        456914035
       457763449        458978749        459076089        459156204       
459250718        459358065        459461489        459538641        459643896   
    459704953        459761300        459815775        459869095       
459921359      445395973        445908957        446084212        446692022     
  446855918        456914084        457764108        458978798        459076097
       459156212        459250742        459358073        459461513       
459538682        459643904        459704961        459761334        459815809   
    459869129        459921367      445396278        445908981        446084253
       446692055        446855967        456914126        457764603       
458978814        459076113        459156246        459250809        459358099   
    459461562        459538716        459643912        459704987       
459761367        459815825        459869137        459921383      445396336     
  445909005        446084287        446692105        446856031        456916022
       457764637        458978848        459076121        459156261       
459250841        459358131        459461570        459538757        459643920   
    459705000        459761383        459815858        459869145       
459921409      445396963        445909021        446084329        446692287     
  446856049        456916386        457764736        458978871        459076139
       459156329        459250858        459358180        459461638       
459538799        459643938        459705018        459761417        459815890   
    459869152        459921425      445397391        445909039        446084352
       446692352        446856114        456916774        457765352       
458978889        459076147        459156345        459250882        459358214   
    459461661        459538807        459643946        459705026       
459761425        459815908        459869160        459921441      445397540     
  445909047        446084428        446692410        446856148        456916808
       457765410        458978897        459076154        459156394       
459250890        459358222        459461695        459538815        459643953   
    459705034        459761441        459815916        459869178       
459921458      445397565        445909088        446084451        446692428     
  446856247        456917152        457765535        458978913        459076162
       459156444        459250924        459358305        459461737       
459538823        459643961        459705042        459761466        459815924   
    459869186        459921466      445397581        445909161        446084493
       446692493        446856254        456917772        457765816       
458978947        459076246        459156451        459250981        459358339   
    459461778        459538831        459643979        459705059       
459761474        459815940        459869202        459921490      445397888     
  445909203        446084527        446692667        446856353        456918515
       457765824        458978962        459076253        459156485       
459250999        459358354        459461794        459538849        459643995   
    459705067        459761482        459815973        459869210       
459921508      445397938        445909229        446084550        446692709     
  446856361        456918572        457765923        458978970        459076261
       459156493        459251021        459358370        459461877       
459538872        459644001        459705075        459761490        459815981   
    459869244        459921516      445398159        445909278        446084584
       446692865        446856395        456918630        457766046       
458978988        459076279        459156519        459251062        459358404   
    459461893        459538880        459644027        459705083       
459761516        459815999        459869251        459921524      445398639     
  445909377        446084634        446692899        446856403        456919539
       457766129        458978996        459076287        459156527       
459251146        459358438        459461901        459538898        459644035   
    459705091        459761524        459816005        459869293       
459921532      445399264        445909401        446084709        446692980     
  446856486        456919547        457766491        458979028        459076311
       459156576        459251179        459358446        459461943       
459538914        459644050        459705109        459761540        459816013   
    459869301        459921540      445400369        445909427        446084907
       446693012        446856494        456919992        457766640       
458979044        459076337        459156659        459251187        459358461   
    459461968        459538955        459644068        459705117       
459761573        459816021        459869319        459921565      445400625     
  445909450        446084915        446693053        446856544        456920107
       457766699        458979069        459076345        459156667       
459251237        459358479        459461984        459539003        459644076   
    459705133        459761581        459816039        459869327       
459921581      445401128        445909484        446084931        446693129     
  446856569        456920289        457767317        458979093        459076352
       459156758        459251260        459358487        459462008       
459539011        459644084        459705265        459761599        459816047   
    459869335        459921599      445401383        445909492        446084949
       446693152        446856718        456920529        457767556       
458979101        459076386        459156808        459251278        459358495   
    459462016        459539078        459644092        459705273       
459761649        459816054        459869343        459921607      445401557     
  445909575        446084956        446693160        446856734        456920958
       457767663        458979119        459076493        459156824       
459251294        459358537        459462032        459539094        459644100   
    459705281        459761698        459816088        459869350       
459921615      445401755        445909583        446084964        446693228     
  446856791        456920974        457767887        458979127        459076501
       459156840        459251328        459358545        459462081       
459539110        459644126        459705323        459761722        459816104   
    459869368        459921623      445402811        445909740        446084972
       446693236        446856866        456921139        457768158       
458979143        459076519        459156873        459251344        459358578   
    459462131        459539136        459644167        459705331       
459761730        459816112        459869400        459921631      445404536     
  445909815        446084980        446693244        446856940        456922004
       457768232        458979150        459076535        459156881       
459251351        459358594        459462156        459539177        459644183   
    459705380        459761748        459816153        459869434       
459921649      445404965        445909880        446085029        446693327     
  446856965        456923085        457768273        458979168        459076543
       459156899        459251377        459358602        459462214       
459539185        459644191        459705406        459761789        459816161   
    459869442        459921656      445405525        445909914        446085102
       446693335        446856999        456923119        457768307       
458979200        459076550        459156923        459251385        459358651   
    459462297        459539201        459644209        459705414       
459761862        459816179        459869459        459921664      445406739     
  445909948        446085177        446693376        446857005        456923705
       457768893        458979234        459076600        459156931       
459251393        459358669        459462305        459539250        459644225   
    459705422        459761888        459816195        459869467       
459921672   

 

SCH-A-11



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445407315        445909971        446085219        446693392       
446857070        456925148        457768919        458979242        459076618   
    459156972        459251401        459358719        459462321       
459539284        459644258        459705455        459761896        459816203   
    459869483        459921680      445407323        445910128        446085243
       446693434        446857120        456925155        457768950       
458979317        459076634        459156998        459251419        459358727   
    459462339        459539292        459644266        459705463       
459761920        459816229        459869491        459921698      445407539     
  445910300        446085250        446693475        446857138        456925536
       457768992        458979358        459076642        459157012       
459251427        459358792        459462347        459539326        459644274   
    459705471        459761946        459816237        459869509       
459921730      445409196        445910334        446085292        446693566     
  446857146        456926195        457770386        458979366        459076659
       459157038        459251443        459358800        459462354       
459539334        459644282        459705489        459761961        459816245   
    459869525        459921763      445409345        445910342        446085367
       446693582        446857252        456926344        457770469       
458979374        459076675        459157061        459251484        459358826   
    459462420        459539342        459644324        459705497       
459761979        459816252        459869541        459921771      445409725     
  445910367        446085433        446693590        446857344        456927102
       457770543        458979408        459076691        459157079       
459251492        459358859        459462438        459539367        459644340   
    459705513        459761995        459816260        459869558       
459921789      445409774        445910391        446085458        446693640     
  446857351        456927847        457770725        458979416        459076725
       459157087        459251500        459358891        459462461       
459539375        459644357        459705539        459762019        459816278   
    459869566        459921797      445409832        445910409        446085474
       446693707        446857369        456928902        457770998       
458979424        459076774        459157095        459251542        459358909   
    459462503        459539383        459644365        459705596       
459762027        459816302        459869574        459921805      445410111     
  445910508        446085516        446693780        446857377        456928910
       457771046        458979432        459076782        459157103       
459251583        459358925        459462537        459539391        459644399   
    459705612        459762068        459816328        459869582       
459921813      445410210        445910631        446085573        446693905     
  446857393        456928951        457771178        458979440        459076816
       459157111        459251591        459358933        459462560       
459539409        459644415        459705638        459762076        459816344   
    459869590        459921821      445410319        445910854        446085672
       446694051        446857443        456929041        457771418       
458979465        459076832        459157129        459251609        459358966   
    459462586        459539417        459644423        459705653       
459762100        459816351        459869608        459921847      445410335     
  445910870        446085698        446694077        446857468        456929546
       457771699        458979499        459076881        459157137       
459251666        459358990        459462594        459539466        459644431   
    459705661        459762118        459816369        459869616       
459921862      445410418        445910896        446085730        446694135     
  446857484        456929801        457771723        458979507        459076899
       459157145        459251674        459359014        459462610       
459539490        459644449        459705687        459762126        459816377   
    459869624        459921870      445410541        445910938        446085755
       446694150        446857559        456930064        457771822       
458979515        459076931        459157160        459251708        459359022   
    459462677        459539532        459644472        459705695       
459762142        459816385        459869632        459921888      445410632     
  445911126        446085821        446694192        446857690        456930106
       457771897        458979531        459076956        459157178       
459251724        459359030        459462727        459539540        459644506   
    459705703        459762159        459816401        459869640       
459921904      445410715        445911134        446085870        446694200     
  446857773        456930528        457772051        458979556        459076964
       459157186        459251757        459359055        459462735       
459539557        459644514        459705711        459762167        459816419   
    459869657        459921912      445412547        445911340        446085888
       446694226        446857872        456931583        457772093       
458979580        459076972        459157202        459251765        459359089   
    459462768        459539599        459644522        459705745       
459762183        459816427        459869665        459921938      445412588     
  445911365        446085938        446694267        446858003        456931922
       457772465        458979622        459076998        459157210       
459251773        459359139        459462792        459539607        459644530   
    459705752        459762209        459816435        459869681       
459921946      445413412        445911407        446085961        446694416     
  446858011        456932045        457772705        458979671        459077038
       459157228        459251799        459359170        459462826       
459539615        459644555        459705760        459762225        459816443   
    459869699        459921953      445413818        445911415        446085979
       446694515        446858052        456932466        457772895       
458979689        459077053        459157251        459251807        459359212   
    459462933        459539631        459644571        459705786       
459762233        459816450        459869715        459921987      445414550     
  445911456        446086076        446694630        446858060        456932771
       457773166        458979796        459077087        459157277       
459251831        459359220        459462941        459539649        459644597   
    459705794        459762241        459816484        459869723       
459921995      445414998        445911506        446086100        446694739     
  446858300        456932920        457773240        458979812        459077103
       459157285        459251849        459359246        459463014       
459539664        459644613        459705802        459762258        459816492   
    459869749        459922001      445415466        445911530        446086126
       446694754        446858375        456933209        457773448       
458979820        459077129        459157319        459251856        459359253   
    459463030        459539698        459644621        459705810       
459762266        459816500        459869772        459922019      445415581     
  445911563        446086324        446694762        446858441        456933373
       457773521        458979846        459077194        459157327       
459251864        459359261        459463113        459539748        459644647   
    459705828        459762290        459816542        459869780       
459922035      445415847        445911571        446086407        446694788     
  446858474        456933597        457773836        458979861        459077236
       459157350        459251872        459359295        459463162       
459539755        459644654        459705836        459762308        459816567   
    459869798        459922043      445416423        445911639        446086464
       446694887        446858573        456933753        457773851       
458979879        459077244        459157368        459251898        459359303   
    459463170        459539763        459644662        459705844       
459762316        459816625        459869814        459922084      445416506     
  445911647        446086506        446694903        446858581        456934041
       457774073        458979887        459077277        459157376       
459251914        459359311        459463188        459539797        459644688   
    459705851        459762340        459816633        459869855       
459922092      445416993        445911688        446086548        446694911     
  446858672        456934207        457774149        458979903        459077301
       459157392        459251922        459359337        459463196       
459539805        459644696        459705877        459762357        459816674   
    459869871        459922100      445417389        445911696        446086571
       446694937        446858698        456934637        457774180       
458979929        459077335        459157418        459252045        459359345   
    459463204        459539813        459644704        459705885       
459762365        459816682        459869889        459922118      445418155     
  445911712        446086613        446694952        446858706        456934751
       457774321        458979952        459077350        459157434       
459252102        459359386        459463279        459539821        459644712   
    459705901        459762373        459816690        459869913       
459922126      445419609        445911746        446086639        446694986     
  446858714        456935121        457774560        458979960        459077426
       459157442        459252128        459359394        459463287       
459539847        459644720        459705919        459762407        459816708   
    459869939        459922142      445419732        445911753        446086670
       446695041        446858847        456935428        457775229       
458979978        459077467        459157459        459252136        459359402   
    459463311        459539854        459644746        459705927       
459762415        459816716        459869947        459922159      445420730     
  445911837        446086704        446695116        446858888        456936343
       457775252        458979986        459077475        459157483       
459252151        459359451        459463386        459539862        459644761   
    459705935        459762431        459816724        459869954       
459922167      445420821        445911878        446086753        446695124     
  446859076        456936459        457775260        458980026        459077483
       459157491        459252185        459359576        459463436       
459539870        459644779        459705968        459762449        459816732   
    459869962        459922175      445420854        445911886        446086787
       446695157        446859167        456937036        457775286       
458980042        459077491        459157517        459252193        459359592   
    459463535        459539896        459644795        459705984       
459762456        459816757        459869970        459922183      445421167     
  445911928        446086829        446695207        446859266        456937879
       457775369        458980067        459077509        459157574       
459252201        459359600        459463584        459539912        459644811   
    459705992        459762498        459816765        459869996       
459922191      445421274        445912017        446086886        446695215     
  446859308        456938562        457775450        458980075        459077541
       459157582        459252219        459359618        459463709       
459539946        459644829        459706008        459762522        459816781   
    459870002        459922209      445421985        445912074        446086951
       446695280        446859316        456939107        457775492       
458980083        459077558        459157590        459252227        459359642   
    459463717        459539953        459644837        459706016       
459762548        459816807        459870028        459922225      445422090     
  445912124        446087074        446695306        446859324        456939172
       457775591        458980091        459077566        459157608       
459252268        459359659        459463758        459539979        459644845   
    459706040        459762555        459816815        459870036       
459922233      445423007        445912157        446087124        446695314     
  446859373        456939339        457775633        458980125        459077574
       459157632        459252284        459359675        459463774       
459539987        459644878        459706065        459762571        459816823   
    459870077        459922274      445423353        445912165        446087157
       446695405        446859415        456939370        457776573       
458980158        459077582        459157640        459252367        459359691   
    459464103        459539995        459644886        459706081       
459762589        459816849        459870101        459922308      445424443     
  445912223        446087215        446695520        446859423        456939800
       457776730        458980166        459077590        459157657       
459252409        459359717        459464129        459540019        459644969   
    459706149        459762597        459816856        459870119       
459922332      445424468        445912231        446087272        446695629     
  446859464        456939982        457778272        458980208        459077616
       459157665        459252417        459359725        459464137       
459540035        459645032        459706156        459762605        459816872   
    459870127        459922340      445424948        445912249        446087454
       446695652        446859480        456940071        457778710       
458980216        459077673        459157681        459252458        459359733   
    459464186        459540043        459645081        459706180       
459762613        459816880        459870135        459922357      445425978     
  445912298        446087462        446695736        446859498        456941350
       457779064        458980240        459077707        459157699       
459252482        459359758        459464277        459540050        459645099   
    459706198        459762654        459816898        459870150       
459922365      445426521        445912363        446087496        446695769     
  446859563        456941426        457779148        458980273        459077731
       459157707        459252490        459359782        459464335       
459540068        459645107        459706206        459762662        459816922   
    459870168        459922373      445426570        445912397        446087538
       446695777        446859597        456941525        457779247       
458980299        459077749        459157715        459252524        459359790   
    459464350        459540084        459645123        459706222       
459762688        459816930        459870176        459922399      445427529     
  445912413        446087736        446695801        446859662        456941749
       457779551        458980307        459077756        459157723       
459252565        459359808        459464400        459540126        459645156   
    459706230        459762712        459816948        459870184       
459922407      445427883        445912462        446087884        446695843     
  446859688        456941863        457779700        458980315        459077772
       459157749        459252581        459359816        459464442       
459540142        459645164        459706248        459762738        459816955   
    459870192        459922423      445428014        445912470        446087942
       446695876        446859738        456941889        457779783       
458980323        459077780        459157772        459252599        459359832   
    459464491        459540167        459645172        459706255       
459762761        459816963        459870218        459922464      445429236     
  445912488        446087991        446695975        446859753        456942382
       457779916        458980331        459077798        459157947       
459252615        459359857        459464517        459540175        459645180   
    459706263        459762779        459816997        459870226       
459922472      445430226        445912496        446088023        446696015     
  446859761        456942572        457780005        458980364        459077814
       459157954        459252649        459359899        459464608       
459540225        459645214        459706305        459762787        459817011   
    459870259        459922480      445430515        445912546        446088031
       446696064        446859779        456942663        457780138       
458980372        459077822        459157988        459252656        459359907   
    459464616        459540233        459645255        459706313       
459762795        459817029        459870267        459922498      445430697     
  445912561        446088064        446696122        446859860        456942705
       457780609        458980380        459077830        459158010       
459252664        459359915        459464624        459540241        459645271   
    459706321        459762803        459817045        459870283       
459922514      445430960        445912579        446088247        446696189     
  446859886        456943364        457780781        458980406        459077863
       459158036        459252672        459359923        459464665       
459540282        459645289        459706339        459762811        459817052   
    459870291        459922548      445431315        445912611        446088270
       446696213        446859894        456944396        457780815       
458980422        459077871        459158044        459252680        459359931   
    459464681        459540381        459645305        459706347       
459762837        459817078        459870317        459922563      445432172     
  445912637        446088338        446696239        446859910        456945104
       457780831        458980448        459077889        459158051       
459252698        459359956        459464707        459540415        459645321   
    459706370        459762845        459817102        459870325       
459922571      445432685        445912645        446088353        446696528     
  446860017        456945211        457780971        458980463        459077905
       459158069        459252730        459360004        459464723       
459540449        459645354        459706404        459762860        459817110   
    459870333        459922589      445433154        445912710        446088361
       446696544        446860108        456945427        457781003       
458980471        459077939        459158093        459252755        459360012   
    459464749        459540480        459645388        459706453       
459762878        459817144        459870341        459922597      445433261     
  445912744        446088403        446696577        446860132        456945781
       457781235        458980497        459077947        459158101       
459252763        459360020        459464756        459540498        459645420   
    459706487        459762886        459817151        459870358       
459922605      445433535        445912751        446088429        446696585     
  446860173        456945799        457781433        458980547        459078010
       459158150        459252771        459360038        459464764       
459540506        459645446        459706537        459762894        459817177   
    459870366        459922621      445434467        445912801        446088486
       446696635        446860223        456945930        457781573       
458980554        459078028        459158176        459252789        459360046   
    459464772        459540522        459645487        459706586       
459762902        459817185        459870408        459922639      445434491     
  445912967        446088536        446696734        446860249        456946391
       457781672        458980562        459078069        459158184       
459252805        459360053        459464780        459540563        459645529   
    459706594        459762910        459817193        459870424       
459922647      445435043        445913023        446088619        446696742     
  446860272        456946409        457782126        458980570        459078085
       459158200        459252821        459360061        459464798       
459540571        459645537        459706628        459762944        459817235   
    459870432        459922662      445435365        445913049        446088742
       446696767        446860306        456946532        457782282       
458980588        459078119        459158218        459252870        459360095   
    459464863        459540605        459645545        459706644       
459762951        459817250        459870440        459922670      445435423     
  445913056        446088817        446696825        446860322        456946813
       457782639        458980596        459078127        459158226       
459252896        459360103        459464889        459540621        459645552   
    459706651        459762969        459817268        459870457       
459922688      445435647        445913080        446088866        446697005     
  446860454        456947159        457784262        458980612        459078150
       459158259        459252904        459360129        459464913       
459540647        459645560        459706669        459762977        459817276   
    459870465        459922704      445435936        445913114        446088874
       446697013        446860462        456947944        457784312       
458980620        459078176        459158267        459252912        459360137   
    459464947        459540654        459645578        459706719       
459763009        459817284        459870473        459922712      445436348     
  445913163        446088890        446697252        446860488        456948462
       457784494        458980646        459078184        459158309       
459252920        459360160        459464954        459540670        459645586   
    459706735        459763025        459817292        459870499       
459922738      445437007        445913197        446088940        446697294     
  446860504        456948934        457784601        458980661        459078200
       459158317        459252938        459360178        459464970       
459540688        459645594        459706750        459763041        459817300   
    459870507        459922753      445438211        445913221        446089013
       446697336        446860579        456949007        457784643       
458980679        459078226        459158374        459252953        459360194   
    459464988        459540738        459645602        459706768       
459763066        459817318        459870531        459922761      445438393     
  445913239        446089021        446697369        446860587        456949023
       457784676        458980687        459078234        459158408       
459252979        459360202        459465050        459540746        459645610   
    459706792        459763074        459817326        459870549       
459922779   

 

SCH-A-12



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445438534        445913254        446089039        446697393       
446860611        456949940        457785277        458980695        459078259   
    459158416        459252995        459360228        459465100       
459540753        459645636        459706800        459763082        459817342   
    459870556        459922795      445438799        445913304        446089047
       446697443        446860652        456950054        457785301       
458980729        459078267        459158424        459253027        459360244   
    459465126        459540779        459645644        459706826       
459763090        459817391        459870564        459922829      445439185     
  445913312        446089104        446697492        446860744        456950070
       457785731        458980745        459078275        459158440       
459253035        459360269        459465209        459540803        459645651   
    459706834        459763108        459817409        459870572       
459922837      445439318        445913353        446089203        446697526     
  446860801        456950484        457786572        458980752        459078309
       459158473        459253043        459360319        459465225       
459540837        459645677        459706842        459763116        459817417   
    459870580        459922845      445439607        445913403        446089237
       446697534        446860850        456950831        457786812       
458980778        459078366        459158507        459253050        459360368   
    459465258        459540886        459645685        459706883       
459763124        459817425        459870598        459922852      445439771     
  445913445        446089260        446697542        446860926        456951284
       457786879        458980786        459078374        459158515       
459253068        459360400        459465282        459540936        459645693   
    459706891        459763132        459817458        459870606       
459922878      445440308        445913460        446089419        446697559     
  446861023        456951649        457786903        458980893        459078382
       459158523        459253076        459360525        459465324       
459540951        459645727        459706933        459763140        459817466   
    459870622        459922902      445440795        445913478        446089427
       446697583        446861080        456951888        457787026       
458980919        459078408        459158614        459253126        459360541   
    459465365        459540969        459645784        459706941       
459763165        459817474        459870655        459922910      445441306     
  445913676        446089450        446697625        446861098        456952118
       457787125        458980935        459078416        459158622       
459253134        459360558        459465415        459540977        459645800   
    459706982        459763199        459817524        459870663       
459922936      445441447        445913692        446089492        446697633     
  446861171        456952431        457787646        458980943        459078432
       459158630        459253159        459360616        459465449       
459541033        459645818        459707006        459763207        459817532   
    459870671        459922944      445442023        445913700        446089500
       446697682        446861239        456952969        457787984       
458980950        459078457        459158671        459253167        459360640   
    459465456        459541090        459645834        459707014       
459763223        459817557        459870697        459922951      445442049     
  445913817        446089534        446697773        446861312        456953124
       457788008        458980968        459078473        459158705       
459253233        459360673        459465472        459541116        459645842   
    459707030        459763231        459817565        459870721       
459922977      445442221        445913833        446089559        446697849     
  446861346        456953322        457788263        458980984        459078481
       459158739        459253266        459360681        459465480       
459541132        459645867        459707048        459763264        459817573   
    459870739        459922993      445442452        445914104        446089567
       446697872        446861460        456953330        457788511       
458981016        459078499        459158747        459253282        459360707   
    459465498        459541173        459645875        459707055       
459763280        459817581        459870747        459923009      445443161     
  445914211        446089716        446697880        446861478        456953595
       457788628        458981024        459078507        459158788       
459253290        459360723        459465522        459541207        459645883   
    459707063        459763322        459817599        459870770       
459923017      445443526        445914260        446089740        446697898     
  446861569        456953785        457789204        458981032        459078515
       459158796        459253316        459360756        459465571       
459541264        459645891        459707089        459763330        459817607   
    459870788        459923025      445444375        445914286        446089773
       446697906        446861601        456953975        457789311       
458981040        459078523        459158804        459253332        459360798   
    459465621        459541272        459645909        459707097       
459763348        459817623        459870796        459923058      445444383     
  445914336        446090045        446697948        446861643        456954593
       457789915        458981065        459078572        459158861       
459253340        459360806        459465639        459541330        459645917   
    459707113        459763355        459817631        459870804       
459923066      445444771        445914377        446090060        446697963     
  446861668        456954601        457790137        458981081        459078606
       459158887        459253381        459360814        459465647       
459541355        459645925        459707154        459763363        459817649   
    459870820        459923082      445444904        445914401        446090110
       446697971        446861676        456954643        457790236       
458981123        459078622        459158895        459253399        459360871   
    459465670        459541363        459645958        459707162       
459763371        459817680        459870838        459923124      445445083     
  445914443        446090144        446697989        446861718        456954700
       457790319        458981131        459078630        459158911       
459253415        459360905        459465712        459541371        459645966   
    459707188        459763389        459817706        459870853       
459923132      445445273        445914450        446090243        446698003     
  446861726        456955368        457790723        458981156        459078754
       459158929        459253423        459360996        459465753       
459541389        459645974        459707212        459763397        459817714   
    459870861        459923140      445445349        445914500        446090292
       446698045        446861833        456955392        457790871       
458981164        459078770        459158937        459253456        459361002   
    459465779        459541397        459645990        459707238       
459763405        459817722        459870895        459923157      445445893     
  445914641        446090318        446698144        446861841        456955608
       457790921        458981172        459078796        459158945       
459253472        459361069        459465787        459541405        459646014   
    459707253        459763421        459817730        459870903       
459923165      445446644        445914708        446090375        446698185     
  446861908        456955939        457791036        458981180        459078804
       459158960        459253498        459361085        459465845       
459541421        459646055        459707287        459763439        459817748   
    459870929        459923173      445446701        445914807        446090391
       446698219        446861999        456956374        457791168       
458981222        459078812        459158986        459253506        459361143   
    459465944        459541439        459646063        459707295       
459763470        459817771        459870937        459923181      445446743     
  445914815        446090417        446698284        446862021        456956424
       457791358        458981230        459078838        459159018       
459253514        459361184        459465951        459541454        459646071   
    459707311        459763488        459817797        459870945       
459923199      445446859        445914880        446090441        446698326     
  446862039        456956457        457791515        458981248        459078861
       459159075        459253555        459361192        459466009       
459541488        459646089        459707329        459763496        459817805   
    459870960        459923207      445447204        445914948        446090466
       446698367        446862054        456956853        457791655       
458981255        459078903        459159083        459253563        459361218   
    459466033        459541496        459646097        459707337       
459763504        459817813        459870986        459923215      445447626     
  445914963        446090615        446698417        446862070        456956986
       457791929        458981263        459078978        459159109       
459253571        459361267        459466082        459541504        459646113   
    459707352        459763512        459817821        459870994       
459923223      445449135        445915002        446090631        446698433     
  446862112        456957091        457791994        458981289        459078986
       459159166        459253613        459361283        459466116       
459541520        459646121        459707378        459763538        459817839   
    459871018        459923231      445449143        445915010        446090649
       446698441        446862187        456957604        457792539       
458981313        459078994        459159208        459253647        459361317   
    459466165        459541546        459646139        459707386       
459763546        459817847        459871034        459923256      445449366     
  445915028        446090698        446698474        446862203        456958131
       457792588        458981321        459079000        459159216       
459253654        459361341        459466173        459541553        459646147   
    459707436        459763561        459817854        459871042       
459923264      445449481        445915085        446090755        446698482     
  446862237        456958222        457793016        458981339        459079034
       459159224        459253688        459361382        459466231       
459541587        459646154        459707444        459763595        459817870   
    459871067        459923272      445450323        445915119        446090771
       446698490        446862252        456958354        457793057       
458981354        459079067        459159232        459253746        459361408   
    459466264        459541603        459646162        459707477       
459763603        459817888        459871083        459923280      445450448     
  445915176        446090821        446698631        446862278        456958487
       457793321        458981362        459079075        459159265       
459253753        459361432        459466280        459541611        459646170   
    459707485        459763611        459817896        459871091       
459923298      445450729        445915218        446090870        446698706     
  446862294        456958586        457793552        458981404        459079083
       459159299        459253761        459361473        459466306       
459541637        459646196        459707493        459763629        459817904   
    459871117        459923306      445450760        445915242        446090888
       446698730        446862336        456958842        457793776       
458981438        459079091        459159349        459253779        459361531   
    459466322        459541710        459646204        459707501       
459763637        459817938        459871125        459923314      445450828     
  445915283        446090896        446698847        446862344        456959048
       457793842        458981453        459079117        459159356       
459253811        459361580        459466363        459541744        459646220   
    459707543        459763645        459817953        459871141       
459923322      445451321        445915309        446090920        446698862     
  446862443        456959071        457794394        458981487        459079133
       459159380        459253894        459361622        459466371       
459541777        459646246        459707550        459763652        459817995   
    459871158        459923330      445451354        445915333        446090961
       446698888        446862476        456959162        457794444       
458981495        459079141        459159422        459253902        459361655   
    459466421        459541785        459646253        459707568       
459763660        459818001        459871166        459923355      445451529     
  445915424        446091001        446698912        446862518        456959626
       457794543        458981511        459079182        459159430       
459253928        459361671        459466439        459541868        459646261   
    459707592        459763686        459818019        459871174       
459923363      445451594        445915440        446091050        446698995     
  446862542        456959899        457794576        458981537        459079216
       459159448        459253936        459361739        459466470       
459541892        459646279        459707600        459763694        459818027   
    459871208        459923371      445452204        445915507        446091084
       446699068        446862591        456960541        457794709       
458981545        459079224        459159455        459253944        459361762   
    459466496        459541900        459646311        459707626       
459763710        459818043        459871224        459923389      445452790     
  445915614        446091100        446699084        446862633        456960749
       457795003        458981578        459079265        459159505       
459253969        459361788        459466504        459541926        459646329   
    459707642        459763736        459818050        459871240       
459923397      445453319        445915648        446091159        446699142     
  446862641        456960947        457795201        458981610        459079299
       459159521        459253985        459361796        459466520       
459541942        459646337        459707659        459763744        459818084   
    459871257        459923439      445453350        445915689        446091175
       446699159        446862765        456961176        457795623       
458981628        459079307        459159554        459254009        459361838   
    459466538        459541983        459646345        459707675       
459763769        459818100        459871265        459923454      445453616     
  445915713        446091332        446699233        446862880        456961416
       457795805        458981636        459079315        459159562       
459254074        459361853        459466587        459541991        459646378   
    459707683        459763777        459818118        459871273       
459923462      445453673        445915754        446091548        446699241     
  446862914        456961523        457796175        458981651        459079331
       459159620        459254108        459361903        459466603       
459542031        459646386        459707691        459763785        459818159   
    459871281        459923488      445453830        445915820        446091605
       446699258        446862955        456961952        457796308       
458981669        459079380        459159653        459254132        459361911   
    459466652        459542056        459646394        459707717       
459763793        459818175        459871299        459923496      445454713     
  445916042        446091696        446699308        446862971        456962653
       457796449        458981677        459079398        459159687       
459254165        459361929        459466660        459542072        459646402   
    459707725        459763801        459818217        459871307       
459923504      445454853        445916059        446091761        446699415     
  446863037        456962711        457796530        458981693        459079414
       459159737        459254223        459361937        459466702       
459542080        459646410        459707733        459763819        459818225   
    459871315        459923520      445455454        445916109        446091795
       446699449        446863052        456962893        457796753       
458981701        459079471        459159786        459254231        459361952   
    459466710        459542122        459646436        459707758       
459763835        459818233        459871323        459923538      445455785     
  445916190        446091803        446699571        446863201        456963040
       457797116        458981719        459079489        459159810       
459254249        459361960        459466728        459542130        459646444   
    459707766        459763850        459818241        459871331       
459923553      445455835        445916232        446091811        446699621     
  446863284        456963776        457797140        458981750        459079505
       459159844        459254256        459362034        459466777       
459542155        459646477        459707774        459763876        459818258   
    459871349        459923561      445456379        445916240        446091860
       446699654        446863342        456963990        457797207       
458981776        459079547        459159851        459254264        459362059   
    459466785        459542163        459646485        459707790       
459763884        459818266        459871380        459923579      445456650     
  445916414        446091977        446699662        446863367        456964261
       457797694        458981792        459079554        459159885       
459254330        459362125        459466793        459542171        459646493   
    459707808        459763900        459818282        459871406       
459923587      445457013        445916463        446092082        446699795     
  446863375        456964303        457797819        458981818        459079562
       459159901        459254348        459362182        459466827       
459542197        459646501        459707816        459763918        459818290   
    459871414        459923595      445457211        445916471        446092108
       446699845        446863383        456964576        457798072       
458981826        459079612        459159935        459254355        459362208   
    459466892        459542205        459646519        459707824       
459763934        459818308        459871422        459923603      445457310     
  445916539        446092124        446699860        446863441        456964683
       457798098        458981834        459079646        459159992       
459254363        459362216        459466900        459542221        459646550   
    459707832        459763942        459818316        459871430       
459923611      445457583        445916554        446092157        446699944     
  446863466        456964766        457798148        458981842        459079661
       459160081        459254371        459362224        459466918       
459542262        459646592        459707840        459763959        459818324   
    459871463        459923629      445458276        445916596        446092165
       446699985        446863482        456965375        457798767       
458981867        459079687        459160107        459254397        459362257   
    459466967        459542296        459646626        459707857       
459763967        459818332        459871471        459923645      445458557     
  445916638        446092264        446700072        446863516        456965581
       457798916        458981875        459079695        459160115       
459254405        459362307        459466983        459542312        459646659   
    459707865        459763975        459818357        459871497       
459923652      445459019        445916653        446092322        446700114     
  446863557        456965672        457800092        458981883        459079729
       459160131        459254439        459362323        459467015       
459542387        459646667        459707881        459763983        459818365   
    459871505        459923686      445459829        445916661        446092363
       446700130        446863581        456965714        457800324       
458981909        459079752        459160156        459254538        459362364   
    459467031        459542403        459646675        459707899       
459764007        459818381        459871513        459923694      445460082     
  445916737        446092389        446700205        446863615        456965722
       457800464        458981925        459079786        459160198       
459254579        459362422        459467049        459542437        459646683   
    459707923        459764015        459818399        459871521       
459923702      445460215        445916810        446092405        446700213     
  446863631        456965789        457800696        458981941        459079802
       459160206        459254603        459362430        459467080       
459542445        459646691        459707964        459764031        459818407   
    459871539        459923710      445460439        445916869        446092413
       446700221        446863649        456965987        457800860       
458981974        459079836        459160289        459254660        459362448   
    459467098        459542502        459646733        459707972       
459764049        459818415        459871547        459923728      445460538     
  445916976        446092447        446700346        446863664        456966381
       457801017        458981982        459079844        459160297       
459254678        459362497        459467130        459542510        459646766   
    459707980        459764072        459818423        459871554       
459923736      445460603        445916984        446092454        446700395     
  446863672        456967447        457801074        458982006        459079851
       459160339        459254736        459362521        459467148       
459542528        459646774        459708012        459764080        459818431   
    459871562        459923751      445460777        445917032        446092470
       446700429        446863797        456967710        457801439       
458982014        459079877        459160362        459254769        459362646   
    459467163        459542536        459646782        459708020       
459764098        459818449        459871570        459923769      445461122     
  445917057        446092504        446700452        446863839        456968270
       457801504        458982022        459079893        459160388       
459254777        459362711        459467189        459542544        459646790   
    459708046        459764106        459818456        459871588       
459923793   

 

SCH-A-13



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445462302        445917115        446092538        446700569       
446863854        456968593        457802494        458982048        459079901   
    459160404        459254785        459362729        459467197       
459542551        459646808        459708053        459764114        459818472   
    459871620        459923819      445463367        445917206        446092587
       446700577        446863870        456968684        457802536       
458982055        459079927        459160412        459254819        459362810   
    459467205        459542601        459646816        459708079       
459764122        459818480        459871638        459923827      445463722     
  445917248        446092645        446700593        446863888        456969351
       457802908        458982063        459079950        459160446       
459254835        459362836        459467213        459542635        459646824   
    459708087        459764130        459818498        459871661       
459923835      445465289        445917255        446092678        446700627     
  446863920        456969765        457802940        458982071        459079968
       459160461        459254876        459362851        459467221       
459542692        459646832        459708103        459764148        459818506   
    459871679        459923843      445465537        445917271        446092736
       446700759        446863953        456970011        457803039       
458982089        459079976        459160479        459254926        459362869   
    459467247        459542700        459646840        459708137       
459764155        459818548        459871687        459923850      445466089     
  445917313        446092819        446700791        446864019        456970136
       457803716        458982097        459079992        459160503       
459254959        459362901        459467262        459542718        459646857   
    459708152        459764189        459818605        459871695       
459923868      445466451        445917362        446092835        446700809     
  446864035        456970201        457803799        458982113        459080008
       459160586        459254983        459362919        459467288       
459542726        459646881        459708160        459764197        459818613   
    459871711        459923884      445466600        445917453        446092942
       446700817        446864068        456970375        457804631       
458982121        459080024        459160594        459255006        459362968   
    459467296        459542742        459646915        459708186       
459764205        459818621        459871737        459923892      445467392     
  445917495        446092967        446700841        446864092        456970649
       457804771        458982139        459080040        459160628       
459255030        459363008        459467304        459542767        459646931   
    459708202        459764221        459818639        459871745       
459923900      445468259        445917511        446092983        446700858     
  446864167        456970771        457804839        458982147        459080081
       459160669        459255048        459363032        459467320       
459542809        459646956        459708210        459764239        459818662   
    459871752        459923918      445468358        445917602        446093023
       446700874        446864225        456971217        457805091       
458982162        459080149        459160693        459255055        459363099   
    459467346        459542817        459646980        459708236       
459764247        459818670        459871760        459923926      445468440     
  445917610        446093056        446700940        446864308        456971233
       457805703        458982188        459080206        459160735       
459255063        459363115        459467379        459542833        459647038   
    459708244        459764262        459818688        459871778       
459923934      445468846        445917636        446093072        446700973     
  446864373        456971282        457806222        458982212        459080248
       459160776        459255105        459363172        459467387       
459542858        459647061        459708251        459764270        459818696   
    459871786        459923942      445469034        445917669        446093098
       446701005        446864381        456971472        457806776       
458982220        459080263        459160800        459255139        459363198   
    459467403        459542866        459647095        459708277       
459764288        459818704        459871794        459923959      445470057     
  445917727        446093304        446701062        446864423        456971597
       457807154        458982238        459080297        459160818       
459255154        459363206        459467437        459542908        459647103   
    459708301        459764304        459818720        459871802       
459923967      445470123        445917784        446093379        446701070     
  446864431        456971639        457807428        458982253        459080313
       459160826        459255162        459363255        459467460       
459542916        459647111        459708319        459764312        459818746   
    459871810        459923975      445470388        445917826        446093478
       446701096        446864456        456971779        457807451       
458982261        459080388        459160834        459255170        459363289   
    459467478        459542924        459647129        459708327       
459764320        459818761        459871828        459923983      445470453     
  445917842        446093494        446701187        446864506        456971852
       457807675        458982279        459080396        459160842       
459255188        459363321        459467502        459542957        459647145   
    459708335        459764346        459818779        459871836       
459923991      445470602        445917941        446093502        446701278     
  446864605        456971936        457807741        458982287        459080404
       459160925        459255196        459363354        459467510       
459542973        459647178        459708343        459764353        459818795   
    459871844        459924007      445470867        445917958        446093536
       446701377        446864639        456971944        457807758       
458982295        459080453        459160974        459255220        459363362   
    459467569        459542981        459647202        459708384       
459764361        459818803        459871869        459924031      445473812     
  445917982        446093551        446701484        446864647        456972306
       457808293        458982311        459080495        459160982       
459255253        459363396        459467577        459542999        459647210   
    459708418        459764379        459818811        459871885       
459924049      445473994        445918014        446093577        446701492     
  446864662        456972595        457808780        458982329        459080503
       459161014        459255261        459363412        459467601       
459543005        459647228        459708426        459764395        459818829   
    459871901        459924056      445474091        445918055        446093585
       446701658        446864688        456974526        457809028       
458982337        459080511        459161063        459255287        459363453   
    459467619        459543013        459647236        459708434       
459764429        459818837        459871935        459924064      445474414     
  445918121        446093593        446701732        446864696        456974864
       457809416        458982345        459080529        459161089       
459255295        459363479        459467627        459543039        459647244   
    459708442        459764437        459818845        459871943       
459924072      445474620        445918154        446093601        446701740     
  446864720        456975184        457809945        458982352        459080537
       459161097        459255329        459363503        459467643       
459543062        459647251        459708467        459764452        459818852   
    459871950        459924098      445474927        445918246        446093619
       446701807        446864746        456975192        457810794       
458982360        459080545        459161139        459255337        459363552   
    459467676        459543070        459647269        459708491       
459764460        459818860        459871968        459924114      445476211     
  445918428        446093817        446701831        446864761        456975267
       457811370        458982378        459080560        459161147       
459255352        459363560        459467684        459543112        459647277   
    459708509        459764478        459818910        459871976       
459924130      445476856        445918451        446093841        446701880     
  446864779        456975366        457811651        458982386        459080578
       459161188        459255360        459363594        459467692       
459543146        459647285        459708517        459764486        459818928   
    459871984        459924148      445477094        445918477        446093866
       446701989        446864845        456975374        457811792       
458982402        459080594        459161196        459255394        459363610   
    459467718        459543153        459647293        459708525       
459764528        459818936        459871992        459924155      445477169     
  445918519        446093957        446702003        446864886        456975689
       457811818        458982428        459080610        459161204       
459255402        459363677        459467742        459543161        459647301   
    459708558        459764544        459818985        459872008       
459924171      445477755        445918543        446093999        446702029     
  446864928        456975770        457812089        458982436        459080644
       459161212        459255410        459363693        459467825       
459543179        459647343        459708566        459764551        459818993   
    459872016        459924189      445478530        445918584        446094005
       446702052        446864951        456976133        457812410       
458982444        459080651        459161253        459255436        459363701   
    459467841        459543187        459647368        459708582       
459764569        459819017        459872024        459924197      445479223     
  445918600        446094013        446702110        446865065        456976331
       457812436        458982451        459080685        459161261       
459255477        459363776        459467874        459543195        459647376   
    459708590        459764577        459819025        459872032       
459924213      445479975        445918618        446094047        446702136     
  446865107        456976521        457812451        458982477        459080701
       459161279        459255519        459363784        459467890       
459543203        459647392        459708608        459764585        459819033   
    459872073        459924221      445480486        445918642        446094054
       446702151        446865297        456976729        457812816       
458982485        459080727        459161295        459255527        459363792   
    459467908        459543211        459647400        459708616       
459764593        459819041        459872081        459924247      445480874     
  445918691        446094070        446702177        446865347        456976935
       457812907        458982501        459080735        459161303       
459255568        459363800        459467932        459543237        459647418   
    459708624        459764601        459819074        459872099       
459924270      445481385        445918758        446094104        446702227     
  446865396        456977107        457812980        458982527        459080776
       459161311        459255576        459363826        459467965       
459543260        459647426        459708640        459764619        459819082   
    459872107        459924288      445481484        445918774        446094112
       446702441        446865438        456977214        457813020       
458982535        459080842        459161352        459255600        459363859   
    459467973        459543278        459647434        459708699       
459764635        459819090        459872115        459924296      445481682     
  445918808        446094138        446702532        446865495        456977446
       457813038        458982543        459080867        459161360       
459255667        459363875        459468013        459543286        459647442   
    459708749        459764643        459819108        459872123       
459924304      445481955        445918899        446094146        446702581     
  446865511        456977990        457813103        458982568        459080875
       459161378        459255691        459363883        459468021       
459543294        459647475        459708756        459764650        459819116   
    459872131        459924338      445482003        445918915        446094187
       446702706        446865545        456978089        457813129       
458982642        459080883        459161428        459255709        459363966   
    459468039        459543310        459647491        459708764       
459764668        459819132        459872156        459924346      445482045     
  445918964        446094203        446702730        446865552        456978196
       457813467        458982725        459080891        459161436       
459255725        459364006        459468070        459543351        459647509   
    459708772        459764676        459819140        459872164       
459924353      445482441        445919038        446094229        446702748     
  446865560        456978584        457813517        458982808        459080941
       459161444        459255758        459364022        459468088       
459543369        459647525        459708806        459764692        459819157   
    459872172        459924361      445482722        445919061        446094237
       446702771        446865628        456978873        457813533       
458982832        459080966        459161477        459255766        459364139   
    459468120        459543377        459647533        459708814       
459764700        459819165        459872180        459924387      445482755     
  445919095        446094252        446702797        446865644        456979129
       457813665        458982840        459080982        459161485       
459255808        459364196        459468153        459543401        459647566   
    459708822        459764718        459819173        459872198       
459924395      445482821        445919137        446094278        446702847     
  446865677        456979236        457813798        458982865        459080990
       459161493        459255816        459364220        459468161       
459543435        459647574        459708830        459764726        459819181   
    459872206        459924403      445483506        445919251        446094336
       446702912        446865685        456979749        457813814       
458982881        459081006        459161634        459255824        459364253   
    459468179        459543468        459647582        459708848       
459764734        459819207        459872214        459924411      445483688     
  445919426        446094351        446703084        446865743        456979814
       457813830        458982931        459081014        459161667       
459255832        459364303        459468187        459543476        459647632   
    459708863        459764742        459819215        459872230       
459924429      445483845        445919434        446094518        446703092     
  446865750        456979988        457814614        458982949        459081022
       459161691        459255857        459364352        459468195       
459543484        459647657        459708871        459764759        459819223   
    459872248        459924437      445484991        445919590        446094559
       446703183        446865818        456979996        457815124       
458983038        459081030        459161717        459255873        459364386   
    459468203        459543500        459647665        459708889       
459764767        459819256        459872255        459924445      445485238     
  445919640        446094708        446704116        446865859        456980283
       457815223        458983111        459081089        459161725       
459255931        459364436        459468229        459543518        459647673   
    459708897        459764775        459819272        459872263       
459924452      445485642        445919657        446094799        446704132     
  446865883        456980853        457815413        458983160        459081097
       459161733        459255972        459364444        459468245       
459543559        459647707        459708913        459764783        459819280   
    459872271        459924460      445485667        445919699        446094906
       446704306        446865990        456981273        457815694       
458983178        459081113        459161808        459255998        459364451   
    459468252        459543591        459647715        459708921       
459764791        459819298        459872289        459924478      445487069     
  445919871        446095002        446704330        446866048        456981380
       457815710        458983186        459081154        459161840       
459256004        459364543        459468294        459543641        459647723   
    459708939        459764809        459819306        459872297       
459924528      445487895        445920135        446095010        446704421     
  446866055        456981620        457816114        458983269        459081170
       459161873        459256020        459364626        459468302       
459543666        459647731        459708954        459764825        459819314   
    459872305        459924536      445487978        445920150        446095036
       446704447        446866097        456981935        457816403       
458983285        459081204        459161881        459256038        459364691   
    459468310        459543674        459647749        459708962       
459764833        459819322        459872313        459924551      445488232     
  445920267        446095044        446704454        446866113        456982230
       457816700        458983301        459081220        459161907       
459256046        459364717        459468336        459543682        459647772   
    459708996        459764858        459819330        459872321       
459924569      445488307        445920291        446095093        446704470     
  446866147        456982792        457817369        458983319        459081261
       459161949        459256061        459364733        459468351       
459543690        459647780        459709002        459764866        459819348   
    459872339        459924585      445488364        445920374        446095184
       446704496        446866212        456983196        457817534       
458983350        459081279        459161964        459256178        459364758   
    459468369        459543708        459647806        459709010       
459764874        459819363        459872347        459924593      445488406     
  445920507        446095267        446704504        446866253        456983600
       457817922        458983368        459081303        459162004       
459256186        459364766        459468401        459543716        459647814   
    459709028        459764882        459819371        459872362       
459924601      445488612        445920556        446095341        446704538     
  446866485        456983691        457818318        458983376        459081329
       459162012        459256202        459364782        459468435       
459543724        459647822        459709051        459764890        459819405   
    459872370        459924619      445488927        445920564        446095408
       446704546        446866535        456984145        457818466       
458983392        459081337        459162038        459256277        459364790   
    459468450        459543757        459647830        459709069       
459764908        459819421        459872404        459924627      445489495     
  445920655        446095614        446704652        446866576        456984301
       457818508        458983459        459081352        459162053       
459256509        459364865        459468468        459543773        459647848   
    459709077        459764916        459819454        459872412       
459924635      445490600        445920705        446095630        446704736     
  446866584        456984335        457818680        458983467        459081360
       459162061        459256525        459364907        459468484       
459543781        459647863        459709085        459764932        459819462   
    459872438        459924650      445492317        445920820        446095713
       446704777        446866600        456984400        457819316       
458983541        459081378        459162087        459256533        459364931   
    459468492        459543823        459647871        459709093       
459764940        459819470        459872453        459924684      445492424     
  445920853        446095770        446704850        446866634        456984723
       457819415        458983574        459081394        459162095       
459256541        459365045        459468518        459543831        459647889   
    459709101        459764957        459819488        459872461       
459924692      445492432        445920945        446095804        446704868     
  446866667        456985035        457819423        458983640        459081402
       459162129        459256558        459365086        459468526       
459543898        459647897        459709127        459764981        459819546   
    459872479        459924700      445492754        445921018        446095820
       446704884        446866683        456985118        457819985       
458983681        459081428        459162145        459256582        459365151   
    459468534        459543914        459647905        459709176       
459764999        459819579        459872487        459924718      445492853     
  445921026        446095846        446705113        446866709        456985258
       457820025        458983715        459081436        459162160       
459256616        459365193        459468567        459543922        459647913   
    459709234        459765012        459819595        459872495       
459924726      445493018        445921141        446095853        446705154     
  446866766        456985449        457820033        458983723        459081444
       459162178        459256673        459365201        459468583       
459543930        459647921        459709242        459765038        459819603   
    459872503        459924734      445493075        445921182        446095861
       446705188        446866774        456985662        457820157       
458983780        459081485        459162194        459256681        459365250   
    459468591        459543948        459647939        459709275       
459765046        459819611        459872511        459924742      445495260     
  445921232        446095887        446705196        446866790        456985902
       457820173        458983798        459081493        459162210       
459256699        459365268        459468617        459543989        459647962   
    459709291        459765053        459819629        459872529       
459924775   

 

SCH-A-14



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445495401        445921315        446095945        446705253       
446866808        456987296        457820314        458983806        459081501   
    459162244        459256723        459365284        459468666       
459544011        459647988        459709309        459765061        459819637   
    459872537        459924783      445495823        445921364        446096000
       446705287        446866865        456987395        457820835       
458983855        459081519        459162269        459256772        459365326   
    459468682        459544029        459647996        459709317       
459765079        459819645        459872545        459924791      445495930     
  445921414        446096083        446705386        446866899        456987486
       457821296        458983905        459081535        459162277       
459256871        459365334        459468690        459544060        459648002   
    459709341        459765087        459819652        459872552       
459924809      445495997        445921422        446096158        446705675     
  446866949        456987841        457821932        458983947        459081543
       459162293        459256889        459365391        459468716       
459544086        459648010        459709366        459765095        459819660   
    459872560        459924817      445496060        445921497        446096240
       446705683        446866956        456987932        457821973       
458984010        459081550        459162301        459256954        459365441   
    459468724        459544102        459648028        459709374       
459765111        459819678        459872578        459924858      445496383     
  445921612        446096273        446705758        446866980        456987965
       457822617        458984036        459081576        459162368       
459256988        459365466        459468757        459544128        459648036   
    459709408        459765129        459819686        459872586       
459924874      445496441        445921653        446096281        446705808     
  446867020        456988278        457822641        458984069        459081618
       459162392        459257028        459365482        459468765       
459544169        459648051        459709457        459765137        459819702   
    459872594        459924908      445497621        445921661        446096307
       446705840        446867061        456988468        457822864       
458984077        459081659        459162459        459257069        459365524   
    459468781        459544185        459648069        459709473       
459765145        459819728        459872602        459924916      445497720     
  445921901        446096372        446705923        446867194        456988716
       457823094        458984085        459081675        459162467       
459257077        459365532        459468823        459544227        459648077   
    459709481        459765152        459819736        459872610       
459924924      445497894        445921919        446096380        446705980     
  446867210        456989029        457823201        458984184        459081691
       459162475        459257093        459365540        459468831       
459544268        459648085        459709507        459765160        459819744   
    459872628        459924932      445498736        445922008        446096505
       446706103        446867244        456989144        457823490       
458984234        459081709        459162509        459257127        459365557   
    459468856        459544326        459648093        459709523       
459765178        459819751        459872636        459924940      445499064     
  445922040        446096638        446706111        446867285        456989383
       457824043        458984275        459081717        459162525       
459257143        459365581        459468872        459544359        459648101   
    459709549        459765186        459819769        459872644       
459924957      445499726        445922222        446096646        446706137     
  446867343        456989854        457824274        458984283        459081725
       459162541        459257150        459365615        459468880       
459544367        459648119        459709598        459765194        459819777   
    459872651        459924981      445500226        445922271        446096695
       446706608        446867376        456990068        457824753       
458984317        459081758        459162582        459257176        459365706   
    459468898        459544375        459648127        459709630       
459765202        459819785        459872669        459924999      445500457     
  445922313        446096745        446706640        446867434        456990217
       457824845        458984366        459081766        459162616       
459257192        459365789        459468922        459544383        459648218   
    459709648        459765210        459819793        459872677       
459925004      445500507        445922321        446096794        446706657     
  446867467        456991090        457825099        458984382        459081774
       459162657        459257200        459365839        459468971       
459544391        459648234        459709663        459765228        459819801   
    459872685        459925012      445500663        445922362        446096828
       446706673        446867491        456991355        457825255       
458984408        459081790        459162673        459257242        459365854   
    459468989        459544433        459648259        459709671       
459765251        459819819        459872701        459925020      445501638     
  445922370        446096943        446706723        446867517        456992064
       457825289        458984416        459081816        459162699       
459257291        459365904        459468997        459544441        459648275   
    459709697        459765269        459819827        459872719       
459925046      445502248        445922438        446096968        446706756     
  446867533        456992080        457825537        458984432        459081824
       459162707        459257309        459365920        459469003       
459544466        459648283        459709705        459765277        459819835   
    459872727        459925061      445503352        445922479        446097073
       446706855        446867657        456992825        457825701       
458984457        459081832        459162731        459257317        459365987   
    459469029        459544474        459648291        459709713       
459765285        459819843        459872735        459925079      445503725     
  445922487        446097099        446706871        446867665        456993062
       457825818        458984465        459081857        459162749       
459257341        459365995        459469078        459544482        459648317   
    459709721        459765293        459819850        459872743       
459925095      445504327        445922511        446097115        446706897     
  446867699        456993328        457825982        458984473        459081865
       459162814        459257358        459366019        459469086       
459544490        459648333        459709796        459765301        459819892   
    459872768        459925111      445504517        445922529        446097149
       446706939        446867798        456993534        457826089       
458984515        459081873        459162848        459257366        459366043   
    459469094        459544508        459648358        459709804       
459765319        459819900        459872776        459925129      445504574     
  445922537        446097180        446706970        446867822        456994177
       457826121        458984531        459081998        459162855       
459257382        459366126        459469169        459544524        459648366   
    459709846        459765327        459819918        459872784       
459925137      445505266        445922545        446097230        446707036     
  446867897        456994433        457826386        458984556        459082004
       459162871        459257390        459366217        459469201       
459544540        459648374        459709853        459765335        459819926   
    459872792        459925152      445505548        445922719        446097305
       446707069        446867905        456994565        457826485       
458984564        459082053        459162921        459257408        459366266   
    459469227        459544557        459648408        459709861       
459765350        459819967        459872800        459925160      445506157     
  445922859        446097321        446707168        446867988        456995521
       457827020        458984580        459082061        459162970       
459257424        459366282        459469235        459544565        459648424   
    459709879        459765368        459819991        459872818       
459925186      445506371        445922917        446097339        446707226     
  446868002        456995737        457827046        458984689        459082087
       459163028        459257440        459366324        459469268       
459544581        459648432        459709911        459765376        459820015   
    459872834        459925194      445506413        445922941        446097354
       446707366        446868077        456996222        457827244       
458984705        459082137        459163051        459257507        459366340   
    459469276        459544607        459648440        459709945       
459765392        459820031        459872842        459925202      445506538     
  445922974        446097412        446707382        446868085        456996677
       457827392        458984762        459082145        459163077       
459257598        459366365        459469292        459544615        459648465   
    459709994        459765400        459820049        459872859       
459925210      445506702        445923014        446097446        446707390     
  446868259        456997485        457827731        458984853        459082152
       459163127        459257614        459366456        459469318       
459544631        459648473        459710026        459765418        459820056   
    459872867        459925228      445507056        445923063        446097495
       446707440        446868390        456997758        457827848       
458984861        459082178        459163143        459257648        459366548   
    459469342        459544649        459648499        459710034       
459765426        459820064        459872875        459925236      445507452     
  445923097        446097511        446707457        446868432        456997790
       457828218        458984887        459082194        459163168       
459257671        459366563        459469367        459544680        459648507   
    459710042        459765434        459820106        459872883       
459925244      445507551        445923147        446097693        446707499     
  446868440        456998418        457828663        458984895        459082202
       459163176        459257713        459366597        459469383       
459544698        459648515        459710075        459765442        459820122   
    459872891        459925251      445507981        445923154        446097727
       446707523        446868473        456998681        457828838       
458984911        459082228        459163184        459257747        459366613   
    459469417        459544706        459648523        459710109       
459765467        459820163        459872917        459925269      445508146     
  445923246        446097768        446707572        446868481        456998962
       457828879        458985108        459082244        459163200       
459257911        459366621        459469425        459544730        459648531   
    459710117        459765475        459820189        459872925       
459925285      445508492        445923287        446097792        446707580     
  446868515        456999010        457829133        458985116        459082251
       459163218        459257929        459366654        459469458       
459544748        459648549        459710125        459765483        459820205   
    459872941        459925301      445508641        445923378        446097800
       446707598        446868549        456999275        457829539       
458985231        459082293        459163226        459257937        459366688   
    459469474        459544755        459648556        459710133       
459765491        459820213        459872958        459925319      445509060     
  445923394        446097958        446707606        446868788        456999424
       457829729        458985256        459082301        459163242       
459257986        459366712        459469508        459544763        459648564   
    459710141        459765509        459820221        459872966       
459925327      445509292        445923410        446098147        446707614     
  446868812        456999572        457829869        458985272        459082319
       459163267        459258059        459366795        459469516       
459544805        459648572        459710158        459765517        459820239   
    459872974        459925335      445509789        445923493        446098170
       446707630        446868853        456999663        457829984       
458985280        459082368        459163283        459258083        459366829   
    459469524        459544813        459648598        459710174       
459765525        459820254        459872982        459925343      445509961     
  445923501        446098238        446707747        446868960        456999853
       457830149        458985355        459082384        459163317       
459258109        459366837        459469540        459544821        459648606   
    459710182        459765541        459820262        459872990       
459925350      445510290        445923659        446098360        446707754     
  446869034        456999879        457830214        458985371        459082400
       459163325        459258117        459366845        459469557       
459544839        459648614        459710216        459765558        459820270   
    459873006        459925368      445510415        445923824        446098469
       446706145        446869083        457000032        457830743       
458985397        459082418        459163333        459258166        459366860   
    459469664        459544847        459648630        459710240       
459765566        459820288        459873014        459925376      445511488     
  445923840        446098485        446706186        446869208        457000172
       457831196        458985421        459082434        459163341       
459258174        459366910        459469706        459544862        459648648   
    459710257        459765574        459820296        459873022       
459925384      445512247        445923865        446098493        446706228     
  446869273        457000511        457831345        458985488        459082459
       459163382        459258208        459366928        459469748       
459544896        459648655        459710265        459765582        459820312   
    459873030        459925392      445512353        445923907        446098667
       446706350        446869356        457001071        457831360       
458985546        459082483        459163390        459258216        459366936   
    459469755        459544912        459648663        459710281       
459765590        459820320        459873048        459925400      445512684     
  445923964        446098709        446706392        446869406        457001162
       457831386        458985595        459082491        459163416       
459258257        459366969        459469763        459544938        459648689   
    459710299        459765616        459820338        459873055       
459925418      445513062        445923998        446098758        446711368     
  446869521        457001261        457831709        458985603        459082509
       459163432        459258307        459366993        459469797       
459544961        459648697        459710323        459765624        459820346   
    459873063        459925426      445513161        445924046        446098774
       446711392        446869596        457002137        457832228       
458985686        459082541        459163457        459258380        459367009   
    459469813        459544979        459648705        459710331       
459765632        459820353        459873071        459925434      445513310     
  445924053        446098857        446711400        446869604        457002509
       457832236        458985694        459082566        459163473       
459258398        459367066        459469839        459544987        459648713   
    459710364        459765640        459820361        459873097       
459925459      445513427        445924095        446098865        446711418     
  446869661        457003465        457832665        458985702        459082574
       459163507        459258430        459367132        459469847       
459545018        459648721        459710372        459765657        459820395   
    459873105        459925483      445513518        445924111        446098899
       446711434        446869737        457003721        457832749       
458985728        459082624        459163549        459258448        459367181   
    459469888        459545059        459648739        459710398       
459765665        459820429        459873113        459925491      445514151     
  445924236        446098907        446711459        446869786        457004091
       457832863        458985736        459082673        459163564       
459258513        459367199        459469896        459545067        459648747   
    459710414        459765673        459820437        459873139       
459925509      445514334        445924343        446099061        446711483     
  446869828        457004349        457832889        458985751        459082707
       459163572        459258539        459367231        459469912       
459545075        459648762        459710430        459765681        459820478   
    459873147        459925525      445514599        445924632        446099087
       446711608        446869927        457004612        457833697       
458985835        459082715        459163580        459258547        459367249   
    459469920        459545083        459648770        459710471       
459765699        459820486        459873154        459925533      445515000     
  445924640        446099111        446711616        446869950        457004638
       457833895        458985850        459082723        459163655       
459258679        459367280        459469938        459545091        459648796   
    459710489        459765707        459820510        459873170       
459925566      445515919        445924665        446099194        446711707     
  446870040        457005148        457834463        458985884        459082749
       459163671        459258687        459367298        459470068       
459545117        459648820        459710513        459765723        459820528   
    459873188        459925574      445515935        445924681        446099251
       446711731        446870081        457005940        457835064       
458985918        459082756        459163697        459258695        459367314   
    459470092        459545133        459648846        459710521       
459765731        459820536        459873196        459925582      445515976     
  445924707        446099285        446711897        446870115        457006161
       457835080        458985942        459082772        459163705       
459258711        459367322        459470118        459545166        459648879   
    459710554        459765749        459820544        459873204       
459925590      445516750        445924731        446099400        446711954     
  446870255        457006682        457835437        458985959        459082780
       459163713        459258729        459367348        459470126       
459545174        459648887        459710588        459765822        459820551   
    459873212        459925616      445518590        445924749        446099418
       446712028        446870263        457007029        457835924       
458985967        459082822        459163739        459258745        459367355   
    459470142        459545182        459648895        459710604       
459765830        459820577        459873220        459925624      445520091     
  445924756        446099483        446712051        446870289        457007318
       457835981        458986015        459082848        459163754       
459258778        459367421        459470159        459545190        459648903   
    459710620        459765855        459820593        459873238       
459925640      445521339        445924798        446099509        446712101     
  446870297        457007342        457836237        458986049        459082863
       459163762        459258786        459367454        459470209       
459545208        459648911        459710638        459765871        459820601   
    459873246        459925657      445521420        445924822        446099608
       446712135        446870313        457008027        457836575       
458986056        459082889        459163770        459258877        459367462   
    459470217        459545224        459648937        459710646       
459765921        459820619        459873253        459925665      445522600     
  445924863        446099624        446712234        446870420        457008233
       457836898        458986072        459082897        459163788       
459258885        459367470        459470258        459545240        459648945   
    459710653        459765954        459820627        459873261       
459925681      445522923        445924905        446099707        446712325     
  446870479        457008811        457837128        458986122        459082921
       459163796        459258901        459367520        459470274       
459545257        459648952        459710687        459765962        459820635   
    459873279        459925699      445522980        445924921        446099715
       446712424        446870495        457009157        457837763       
458986163        459082939        459163838        459258919        459367546   
    459470332        459545265        459648978        459710695       
459765988        459820668        459873287        459925707      445523681     
  445924962        446099723        446712473        446870586        457009371
       457837839        458986247        459082954        459163887       
459258943        459367629        459470357        459545273        459648994   
    459710703        459766002        459820684        459873295       
459925715      445524325        445924970        446099731        446712499     
  446870594        457009983        457837847        458986254        459082970
       459163895        459258968        459367637        459470407       
459545281        459649000        459710711        459766010        459820692   
    459873303        459925723      445524432        445925050        446099749
       446712572        446870636        457010130        457837953       
458986270        459082996        459163911        459258976        459367652   
    459470449        459545299        459649026        459710737       
459766036        459820700        459873311        459925731      445524481     
  445925134        446099889        446712598        446870669        457010395
       457837987        458986304        459083002        459163929       
459259008        459367702        459470456        459545315        459649034   
    459710745        459766044        459820718        459873329       
459925764   

 

SCH-A-15



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445524978        445925225        446099897        446712630       
446870693        457010528        457838035        458986379        459083028   
    459163952        459259016        459367710        459470472       
459545323        459649075        459710752        459766051        459820726   
    459873337        459925772      445525876        445925274        446100000
       446712747        446870768        457010874        457838217       
458986411        459083077        459164109        459259032        459367744   
    459470480        459545331        459649158        459710760       
459766069        459820734        459873345        459925798      445525918     
  445925381        446100042        446712762        446870925        457011062
       457838290        458986478        459083093        459164133       
459259057        459367777        459470506        459545356        459649182   
    459710778        459766093        459820742        459873352       
459925806      445526353        445925415        446100091        446712770     
  446871170        457011161        457838365        458986494        459083119
       459164158        459259073        459367785        459470514       
459545372        459649190        459710794        459766101        459820767   
    459873360        459925814      445526387        445925464        446100133
       446712788        446871188        457011203        457838761       
458986544        459083127        459164174        459259081        459367801   
    459470522        459545380        459649208        459710828       
459766127        459820775        459873386        459925822      445526429     
  445925555        446100190        446712853        446871238        457011237
       457838829        458986569        459083135        459164182       
459259099        459367835        459470555        459545398        459649216   
    459710836        459766135        459820783        459873394       
459925830      445526460        445925605        446100257        446712879     
  446871253        457011369        457838845        458986577        459083143
       459164190        459259115        459367892        459470571       
459545406        459649232        459710851        459766143        459820809   
    459873410        459925848      445526791        445925670        446100307
       446712952        446871287        457011559        457839173       
458986619        459083168        459164224        459259172        459367934   
    459470613        459545422        459649273        459710869       
459766150        459820825        459873428        459925871      445527187     
  445925688        446100323        446712986        446871337        457011682
       457839660        458986635        459083200        459164232       
459259198        459368031        459470639        459545430        459649281   
    459710877        459766168        459820833        459873436       
459925889      445527377        445925753        446100463        446713018     
  446871485        457011799        457839686        458986643        459083218
       459164257        459259214        459368072        459470647       
459545448        459649307        459710885        459766176        459820841   
    459873451        459925897      445527435        445925795        446100547
       446713042        446871550        457012045        457839736       
458986650        459083226        459164281        459259222        459368106   
    459470696        459545455        459649315        459710927       
459766192        459820858        459873469        459925913      445527724     
  445925886        446100570        446707887        446871576        457012342
       457839744        458986742        459083267        459164349       
459259230        459368114        459470738        459545463        459649331   
    459710976        459766218        459820866        459873477       
459925921      445527807        445925928        446100596        446707903     
  446871626        457012474        457839777        458986783        459083275
       459164364        459259255        459368130        459470746       
459545497        459649349        459710984        459766226        459820874   
    459873485        459925947      445528599        445925936        446100646
       446708067        446871774        457012516        457839900       
458986791        459083317        459164398        459259263        459368148   
    459470753        459545505        459649364        459711008       
459766234        459820890        459873493        459925954      445529860     
  445926009        446100703        446708075        446871840        457012599
       457840106        458986866        459083416        459164406       
459259297        459368155        459470779        459545521        459649380   
    459711016        459766259        459820908        459873501       
459925970      445530702        445926173        446100760        446708117     
  446871857        457012722        457840247        458986882        459083424
       459164422        459259305        459368163        459470795       
459545547        459649422        459711024        459766267        459820916   
    459873519        459925988      445531155        445926199        446100786
       446708133        446871931        457013324        457840874       
458986908        459083457        459164448        459259339        459368171   
    459470811        459545554        459649448        459711032       
459766283        459820932        459873527        459926002      445531833     
  445926215        446100836        446708174        446872152        457013548
       457840981        458986924        459083473        459164539       
459259347        459368197        459470837        459545570        459649455   
    459711040        459766309        459820957        459873535       
459926010      445532518        445926231        446101024        446708182     
  446872277        457013712        457841013        458986957        459083523
       459164570        459259362        459368205        459470845       
459545588        459649471        459711073        459766317        459820973   
    459873543        459926036      445532690        445926249        446101032
       446708190        446872301        457013803        457841104       
458987005        459083531        459164588        459259396        459368239   
    459470860        459545596        459649489        459711081       
459766341        459821005        459873550        459926044      445532898     
  445926298        446101115        446708216        446872343        457013951
       457841153        458987062        459083549        459164612       
459259412        459368247        459470878        459545612        459649505   
    459711099        459766366        459821013        459873568       
459926051      445533524        445926322        446101149        446708273     
  446872350        457014280        457841195        458987096        459083556
       459164703        459259420        459368254        459470894       
459545620        459649521        459711156        459766382        459821039   
    459873600        459926069      445533722        445926389        446101172
       446708307        446872384        457014355        457841260       
458987104        459083580        459164729        459259511        459368296   
    459470902        459545638        459649539        459711180       
459766390        459821096        459873618        459926085      445533938     
  445926405        446101198        446708356        446872475        457014900
       457841294        458987112        459083598        459164786       
459259552        459368312        459470928        459545646        459649562   
    459711198        459766408        459821104        459873626       
459926101      445534001        445926447        446101255        446708430     
  446872491        457015113        457841732        458987120        459083614
       459164794        459259560        459368387        459470936       
459545653        459649588        459711206        459766416        459821112   
    459873634        459926119      445534290        445926462        446101321
       446708521        446872525        457015501        457841799       
458987146        459083622        459164828        459259628        459368395   
    459470944        459545661        459649620        459711214       
459766424        459821120        459873642        459926127      445534357     
  445926520        446101339        446708562        446872541        457016038
       457842318        458987161        459083663        459164901       
459259636        459368403        459470977        459545679        459649679   
    459711255        459766440        459821146        459873659       
459926143      445534506        445926595        446101396        446708570     
  446872616        457016251        457842391        458987211        459083697
       459164935        459259677        459368411        459470993       
459545695        459649729        459711271        459766457        459821153   
    459873667        459926184      445534530        445926637        446101438
       446708646        446872640        457016483        457842748       
458987237        459083739        459164950        459259701        459368437   
    459471017        459545737        459649737        459711297       
459766465        459821179        459873675        459926192      445534795     
  445926728        446101487        446708653        446872665        457017150
       457842961        458987245        459083754        459165023       
459259743        459368502        459471041        459545745        459649752   
    459711305        459766481        459821187        459873683       
459926200      445534886        445926744        446101495        446708661     
  446872681        457017630        457842979        458987328        459083796
       459165031        459259768        459368528        459471066       
459545786        459649760        459711321        459766499        459821203   
    459873733        459926226      445535685        445926876        446101529
       446708687        446872707        457018075        457843217       
458987336        459083804        459165049        459259776        459368544   
    459471082        459545794        459649778        459711339       
459766515        459821211        459873741        459926234      445535966     
  445926892        446101594        446708703        446872780        457018083
       457843258        458987377        459083838        459165106       
459259826        459368601        459471090        459545802        459649786   
    459711347        459766523        459821229        459873758       
459926259      445537129        445926975        446101602        446708737     
  446872848        457018125        457843647        458987468        459083846
       459165114        459259834        459368650        459471116       
459545810        459649794        459711354        459766556        459821237   
    459873766        459926283      445537475        445927049        446101677
       446708794        446872871        457018281        457844108       
458987492        459083853        459165155        459259883        459368668   
    459471124        459545828        459649802        459711362       
459766598        459821245        459873774        459926291      445537897     
  445927064        446101727        446708828        446873069        457019131
       457844363        458987518        459083861        459165189       
459259909        459368676        459471132        459545836        459649828   
    459711388        459766614        459821252        459873782       
459926309      445538820        445927080        446101735        446708836     
  446873119        457019180        457844629        458987575        459083887
       459165213        459259917        459368684        459471140       
459545844        459649869        459711396        459766622        459821278   
    459873790        459926325      445539000        445927098        446101743
       446708869        446873234        457019917        457844637       
458987591        459083895        459165262        459259933        459368726   
    459471157        459545885        459649885        459711404       
459766648        459821286        459873808        459926333      445540388     
  445927270        446101842        446708901        446873259        457020311
       457844710        458987617        459083911        459165270       
459259941        459368759        459471215        459545893        459649901   
    459711412        459766663        459821328        459873824       
459926341      445540420        445927304        446101875        446708992     
  446873432        457020790        457845071        458987625        459083929
       459165346        459259974        459368775        459471231       
459545927        459649919        459711446        459766671        459821336   
    459873832        459926358      445541642        445927379        446101917
       446709032        446873531        457021004        457845402       
458987641        459083986        459165395        459260006        459368783   
    459471256        459545943        459649927        459711453       
459766689        459821344        459873840        459926382      445542608     
  445927395        446101925        446709065        446873572        457021236
       457845469        458987690        459084000        459165403       
459260055        459368817        459471264        459545992        459649935   
    459711479        459766697        459821351        459873865       
459926408      445542889        445927528        446102006        446709081     
  446873689        457021301        457845808        458987716        459084075
       459165429        459260089        459368858        459471280       
459546024        459649943        459711487        459766705        459821369   
    459873899        459926424      445542970        445927643        446102048
       446709107        446873887        457021608        457845873       
458987740        459084133        459165445        459260097        459369013   
    459471298        459546032        459650008        459711495       
459766713        459821401        459873956        459926432      445543531     
  445927718        446102055        446709115        446874133        457022507
       457845931        458987823        459084158        459165452       
459260105        459369021        459471314        459546040        459650016   
    459711511        459766721        459821427        459873964       
459926457      445544174        445927734        446102105        446709180     
  446874182        457022705        457846228        458987906        459084174
       459165460        459260121        459369039        459471322       
459546073        459650024        459711552        459766739        459821435   
    459873972        459926465      445544851        445927882        446102139
       446709263        446874190        457022713        457846467       
458987914        459084182        459165502        459260162        459369047   
    459471348        459546107        459650032        459711560       
459766747        459821443        459873980        459926481      445545635     
  445927973        446102154        446709305        446874356        457022929
       457846616        458987948        459084240        459165627       
459260188        459369088        459471363        459546115        459650040   
    459711578        459766754        459821450        459873998       
459926499      445545825        445928013        446102220        446709321     
  446874398        457023083        457846707        458987955        459084257
       459165684        459260196        459369120        459471371       
459546123        459650057        459711586        459766788        459821468   
    459874004        459926507      445545932        445928088        446102261
       446709396        446874422        457023224        457846897       
458987963        459084323        459165700        459260204        459369203   
    459471389        459546149        459650065        459711594       
459766796        459821476        459874020        459926531      445546047     
  445928096        446102345        446709412        446874471        457023992
       457846939        458987997        459084349        459165718       
459260238        459369237        459471413        459546156        459650073   
    459711610        459766812        459821484        459874046       
459926549      445546351        445928112        446102386        446709479     
  446874497        457024073        457846970        458988037        459084364
       459165775        459260261        459369344        459471421       
459546164        459650115        459711628        459766846        459821492   
    459874053        459926572      445547029        445928138        446102394
       446709552        446874570        457024347        457847069       
458988045        459084372        459165809        459260295        459369385   
    459471439        459546172        459650123        459711636       
459766853        459821500        459874061        459926606      445547441     
  445928153        446102535        446709560        446874711        457024388
       457847184        458988110        459084406        459165882       
459260303        459369419        459471447        459546214        459650131   
    459711644        459766861        459821518        459874087       
459926614      445548274        445928344        446102543        446709586     
  446874737        457024461        457847226        458988144        459084422
       459165924        459260345        459369435        459471504       
459546230        459650149        459711669        459766895        459821534   
    459874111        459926622      445548373        445928401        446102550
       446709628        446874760        457024636        457847283       
458988151        459084448        459165940        459260352        459369443   
    459471538        459546289        459650172        459711677       
459766929        459821542        459874137        459926630      445548530     
  445928435        446102576        446709669        446874786        457024792
       457847614        458988169        459084463        459166005       
459260378        459369450        459471595        459546297        459650180   
    459711685        459766937        459821567        459874145       
459926648      445548910        445928492        446102618        446709677     
  446874927        457025369        457847861        458988185        459084497
       459166047        459260386        459369468        459471603       
459546313        459650198        459711701        459766945        459821575   
    459874160        459926655      445549660        445928534        446102881
       446709685        446874950        457025831        457847879       
458988219        459084539        459166062        459260402        459369492   
    459471652        459546339        459650214        459711719       
459766952        459821583        459874178        459926663      445550155     
  445928559        446102899        446709776        446874992        457025922
       457847895        458988276        459084547        459166179       
459260410        459369518        459471660        459546362        459650255   
    459711750        459766986        459821609        459874202       
459926671      445550742        445928591        446102923        446709792     
  446875023        457026003        457847986        458988359        459084596
       459166187        459260501        459369526        459471728       
459546388        459650263        459711768        459766994        459821617   
    459874251        459926689      445552185        445928633        446103095
       446709818        446875031        457026029        457848000       
458988409        459084653        459166195        459260519        459369534   
    459471736        459546396        459650271        459711776       
459767034        459821625        459874269        459926697      445552490     
  445928641        446103103        446709842        446875056        457026094
       457848158        458988417        459084661        459166203       
459260535        459369617        459471785        459546404        459650289   
    459711800        459767042        459821633        459874277       
459926705      445552771        445928724        446103202        446709867     
  446875064        457026177        457848257        458988425        459084687
       459166245        459260584        459369781        459471835       
459546412        459650297        459711818        459767059        459821641   
    459874285        459926713      445554355        445928757        446103269
       446709875        446875114        457026383        457848489       
458988433        459084695        459166252        459260626        459369856   
    459471850        459546420        459650321        459711826       
459767067        459821674        459874301        459926721      445554504     
  445928906        446103293        446710113        446875130        457026664
       457848588        458988441        459084703        459166260       
459260634        459369906        459471868        459546461        459650347   
    459711842        459767075        459821690        459874319       
459926747      445555048        445928955        446103350        446710121     
  446875148        457026730        457848604        458988482        459084729
       459166278        459260659        459369930        459471892       
459546495        459650370        459711859        459767083        459821708   
    459874327        459926770      445555295        445929003        446103400
       446710154        446875163        457027837        457849008       
458988516        459084737        459166286        459260717        459369989   
    459471926        459546511        459650396        459711875       
459767091        459821716        459874335        459926796      445555360     
  445929037        446103418        446710162        446875213        457027852
       457849073        458988524        459084786        459166310       
459260725        459370102        459471983        459546586        459650420   
    459711883        459767141        459821732        459874350       
459926804      445555881        445929227        446103475        446710170     
  446875239        457028827        457849370        458988540        459084802
       459166351        459260808        459370110        459472015       
459546594        459650438        459711891        459767174        459821740   
    459874368        459926812      445555915        445929235        446103491
       446710337        446875304        457029114        457850063       
458988557        459084810        459166385        459260857        459370128   
    459472023        459546602        459650446        459711958       
459767190        459821757        459874376        459926820      445556111     
  445929243        446103509        446710402        446875338        457030229
       457850329        458988615        459084844        459166435       
459260899        459370151        459472049        459546610        459650453   
    459711990        459767208        459821781        459874400       
459926846   

 

SCH-A-16



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445556202        445929268        446103608        446710428       
446875437        457030286        457850782        458988623        459084851   
    459166468        459260915        459370169        459472072       
459546636        459650479        459712014        459767224        459821799   
    459874418        459926853      445556418        445929276        446103699
       446710451        446875452        457030294        457851244       
458988656        459084877        459166492        459260923        459370243   
    459472080        459546644        459650487        459712022       
459767232        459821807        459874426        459926861      445556665     
  445929292        446103707        446710485        446875478        457030492
       457851509        458988680        459084927        459166567       
459260956        459370276        459472106        459546651        459650503   
    459712048        459767240        459821815        459874459       
459926911      445556947        445929300        446103723        446710519     
  446875486        457030575        457851830        458988698        459084968
       459166583        459260980        459370292        459472122       
459546677        459650552        459712063        459767299        459821823   
    459874467        459926929      445557549        445929326        446103780
       446710527        446875494        457030898        457852010       
458988763        459084992        459166633        459261020        459370300   
    459472130        459546685        459650578        459712071       
459767323        459821849        459874475        459926937      445558596     
  445929342        446103897        446710535        446875544        457030930
       457852549        458988821        459085007        459166658       
459261079        459370318        459472148        459546719        459650594   
    459712089        459767349        459821872        459874491       
459926945      445558679        445929367        446104002        446710543     
  446875569        457031227        457852671        458988847        459085072
       459166666        459261111        459370326        459472155       
459546727        459650628        459712139        459767356        459821880   
    459874517        459926952      445558935        445929466        446104069
       446710576        446875643        457031789        457852861       
458988862        459085080        459166674        459261137        459370334   
    459472171        459546792        459650651        459712154       
459767364        459821898        459874533        459926994      445559594     
  445929557        446104085        446710675        446875734        457031946
       457852994        458988870        459085098        459166682       
459261145        459370367        459472197        459546800        459650669   
    459712162        459767372        459821922        459874541       
459927000      445560345        445929599        446104283        446710683     
  446875841        457032241        457853034        458988912        459085122
       459166740        459261160        459370375        459472213       
459546818        459650677        459712170        459767406        459821955   
    459874558        459927018      445560535        445929649        446104317
       446710709        446875866        457032563        457853158       
458988920        459085130        459166799        459261186        459370409   
    459472221        459546826        459650685        459712188       
459767430        459821963        459874566        459927034      445562408     
  445929839        446104366        446710741        446876120        457032738
       457853364        458988938        459085148        459166807       
459261194        459370417        459472247        459546859        459650693   
    459712196        459767448        459821971        459874574       
459927042      445562564        445929847        446104374        446710758     
  446876153        457032951        457853430        458988961        459085163
       459166856        459261251        459370425        459472254       
459546867        459650719        459712212        459767471        459821997   
    459874582        459927059      445563430        445929904        446104390
       446710766        446876187        457033652        457853646       
458988979        459085189        459166872        459261269        459370466   
    459472262        459546891        459650735        459712238       
459767521        459822003        459874590        459927075      445563521     
  445930050        446104507        446711046        446876211        457034015
       457853984        458988987        459085205        459166898       
459261301        459370565        459472288        459546909        459650743   
    459712253        459767547        459822011        459874624       
459927083      445564644        445930068        446104556        446711129     
  446876252        457034023        457854065        458989019        459085213
       459166906        459261327        459370581        459472296       
459546917        459650750        459712295        459767562        459822029   
    459874632        459927091      445564941        445930134        446104580
       446711186        446876336        457034213        457854123       
458989043        459085270        459166914        459261350        459370607   
    459472304        459546925        459650768        459712311       
459767588        459822045        459874657        459927109      445565815     
  445930381        446104606        446711210        446876377        457034445
       457854149        458989050        459085296        459166930       
459261368        459370623        459472320        459547006        459650776   
    459712360        459767596        459822052        459874665       
459927117      445566466        445930522        446104622        446711244     
  446876427        457034635        457854297        458989068        459085304
       459166948        459261392        459370649        459472338       
459547048        459650800        459712386        459767620        459822060   
    459874681        459927125      445566573        445930571        446104630
       446713059        446876542        457035095        457854339       
458989092        459085312        459166955        459261400        459370656   
    459472346        459547071        459650818        459712394       
459767646        459822078        459874699        459927133      445566771     
  445930589        446104762        446713075        446876674        457035608
       457854651        458989118        459085338        459166963       
459261459        459370664        459472361        459547089        459650826   
    459712402        459767653        459822110        459874707       
459927141      445566854        445930605        446104796        446713125     
  446876682        457035665        457854735        458989134        459085346
       459167003        459261467        459370672        459472387       
459547139        459650859        459712410        459767687        459822144   
    459874723        459927158      445566888        445930613        446104804
       446713141        446876690        457036234        457854834       
458989159        459085353        459167029        459261509        459370714   
    459472411        459547188        459650867        459712444       
459767695        459822151        459874749        459927166      445566938     
  445930654        446104937        446713190        446876849        457036325
       457855138        458989167        459085395        459167060       
459261525        459370763        459472437        459547196        459650875   
    459712485        459767703        459822169        459874772       
459927208      445567803        445930720        446105017        446713265     
  446876922        457036473        457855187        458989191        459085403
       459167086        459261574        459370797        459472460       
459547204        459650883        459712493        459767711        459822177   
    459874780        459927216      445569866        445930761        446105090
       446713315        446876948        457036648        457855559       
458989266        459085411        459167102        459261632        459370854   
    459472551        459547238        459650925        459712519       
459767729        459822201        459874798        459927224      445570765     
  445930787        446105132        446713323        446876963        457036804
       457856011        458989290        459085437        459167128       
459261665        459370896        459472593        459547279        459650933   
    459712527        459767737        459822219        459874806       
459927232      445571235        445930803        446105140        446713380     
  446877037        457036853        457856128        458989316        459085445
       459167136        459261707        459370953        459472635       
459547287        459650974        459712535        459767745        459822227   
    459874822        459927240      445571292        445930852        446105181
       446713471        446877094        457037190        457856144       
458989340        459085452        459167177        459261723        459370979   
    459472650        459547295        459650982        459712543       
459767752        459822243        459874863        459927257      445571672     
  445930969        446105314        446713521        446877136        457037521
       457856276        458989381        459085528        459167185       
459261756        459371001        459472668        459547337        459651006   
    459712550        459767760        459822268        459874897       
459927265      445571805        445930977        446105363        446713539     
  446877151        457037562        457856383        458989415        459085536
       459167201        459261798        459371035        459472700       
459547345        459651014        459712568        459767786        459822292   
    459874905        459927273      445572845        445931074        446105447
       446713562        446877201        457038156        457856573       
458989423        459085569        459167235        459261830        459371100   
    459472726        459547352        459651022        459712576       
459767794        459822318        459874939        459927281      445573819     
  445931108        446105538        446713646        446877243        457038230
       457856599        458989449        459085577        459167292       
459261863        459371175        459472742        459547402        459651030   
    459712626        459767802        459822326        459874954       
459927299      445574270        445931124        446105611        446713687     
  446877334        457038487        457856797        458989480        459085593
       459167300        459261889        459371241        459472767       
459547436        459651048        459712634        459767810        459822334   
    459874970        459927331      445576598        445931256        446105652
       446713695        446877359        457039527        457856805       
458989498        459085635        459167342        459261905        459371274   
    459472791        459547451        459651055        459712675       
459767836        459822359        459874988        459927356      445576622     
  445931280        446105777        446713703        446877433        457039717
       457856912        458989548        459085676        459167383       
459262002        459371308        459472841        459547501        459651063   
    459712683        459767844        459822367        459874996       
459927364      445577174        445931421        446105785        446713711     
  446877441        457039956        457856938        458989555        459085759
       459167409        459262036        459371340        459472866       
459547543        459651071        459712691        459767851        459822375   
    459875001        459927380      445577505        445931454        446105793
       446713752        446877466        457040053        457857076       
458989563        459085767        459167417        459262069        459371381   
    459472882        459547584        459651105        459712709       
459767869        459822383        459875019        459927398      445577547     
  445931512        446105801        446713778        446877516        457040152
       457857290        458989589        459085775        459167425       
459262085        459371399        459472957        459547618        459651147   
    459712717        459767893        459822391        459875035       
459927406      445577869        445931553        446105819        446713869     
  446877581        457041283        457857654        458989597        459085783
       459167433        459262101        459371415        459472973       
459547691        459651154        459712733        459767919        459822417   
    459875076        459927414      445578057        445931587        446105850
       446713893        446877755        457041325        457857704       
458989613        459085791        459167482        459262143        459371423   
    459473021        459547717        459651170        459712741       
459767935        459822466        459875084        459927422      445578370     
  445931603        446105876        446713901        446877862        457041432
       457857738        458989621        459085809        459167490       
459262168        459371431        459473070        459547725        459651238   
    459712790        459767943        459822474        459875092       
459927448      445580012        445931637        446105892        446714032     
  446877920        457041812        457857944        458989654        459085833
       459167524        459262176        459371449        459473112       
459547733        459651246        459712816        459767968        459822490   
    459875100        459927455      445580053        445931652        446105918
       446714123        446877953        457042174        457857993       
458989670        459085882        459167532        459262317        459371472   
    459473120        459547741        459651253        459712857       
459767984        459822508        459875118        459927463      445580129     
  445931678        446105983        446714164        446878092        457042414
       457858207        458989704        459085908        459167540       
459262390        459371506        459473138        459547758        459651303   
    459712873        459768008        459822516        459875126       
459927471      445580178        445931702        446106007        446714222     
  446878100        457042513        457858249        458989712        459085924
       459167607        459262457        459371548        459473146       
459547766        459651311        459712881        459768032        459822524   
    459875134        459927489      445580442        445931793        446106031
       446714230        446878175        457043149        457858462       
458989720        459086005        459167631        459262481        459371563   
    459473161        459547790        459651329        459712899       
459768040        459822540        459875142        459927497      445580533     
  445931801        446106049        446714255        446878225        457043362
       457858991        458989753        459086039        459167656       
459262499        459371571        459473179        459547808        459651337   
    459712931        459768065        459822557        459875159       
459927505      445581077        445931843        446106056        446714263     
  446878233        457043446        457859288        458989803        459086047
       459167680        459262549        459371589        459473187       
459547824        459651352        459712949        459768073        459822573   
    459875167        459927513      445581572        445931884        446106098
       446714339        446878266        457043818        457859296       
458989811        459086062        459167698        459262556        459371621   
    459473260        459547865        459651360        459712964       
459768081        459822581        459875175        459927521      445583479     
  445931900        446106106        446714347        446878316        457044253
       457859601        458989829        459086070        459167722       
459262572        459371639        459473294        459547873        459651378   
    459712980        459768099        459822599        459875209       
459927539      445584436        445932007        446106114        446714388     
  446878324        457044378        457859668        458989845        459086088
       459167755        459262580        459371654        459473328       
459547881        459651386        459712998        459768123        459822607   
    459875217        459927547      445584824        445932072        446106122
       446714420        446878373        457044642        457859726       
458989852        459086112        459167763        459262655        459371761   
    459473336        459547923        459651410        459713004       
459768149        459822615        459875241        459927554      445584907     
  445932346        446106239        446714487        446878381        457045383
       457860252        458989886        459086138        459167789       
459262747        459371860        459473377        459547956        459651436   
    459713020        459768164        459822623        459875266       
459927562      445585755        445932353        446106296        446714586     
  446878449        457045888        457860500        458989910        459086153
       459167854        459262754        459371886        459473393       
459547964        459651444        459713053        459768172        459822631   
    459875290        459927604      445586233        445932429        446106312
       446714602        446878464        457046258        457860807       
458989985        459086161        459167862        459262820        459371902   
    459473401        459547972        459651469        459713079       
459768198        459822649        459875308        459927612      445586274     
  445932502        446106387        446714651        446878514        457046845
       457861052        458990009        459086203        459167870       
459262879        459371910        459473435        459547980        459651485   
    459713095        459768214        459822664        459875316       
459927620      445586613        445932544        446106445        446714685     
  446878571        457046928        457861177        458990017        459086211
       459167953        459262895        459371936        459473443       
459548046        459651501        459713111        459768222        459822672   
    459875324        459927646      445587140        445932601        446106510
       446714701        446878597        457047173        457861227       
458990025        459086245        459167995        459262903        459371951   
    459473450        459548053        459651519        459713152       
459768230        459822698        459875332        459927653      445588775     
  445932742        446106635        446714743        446878621        457047322
       457861250        458990033        459086252        459168035       
459262911        459371977        459473484        459548061        459651535   
    459713160        459768248        459822706        459875340       
459927661      445590573        445932825        446106809        446714776     
  446878670        457047603        457861458        458990074        459086286
       459168084        459262952        459372025        459473500       
459548079        459651543        459713178        459768255        459822714   
    459875357        459927679      445590748        445932965        446106932
       446714826        446878704        457047967        457861532       
458990116        459086302        459168118        459262986        459372041   
    459473518        459548087        459651550        459713186       
459768263        459822730        459875365        459927687      445590763     
  445933070        446106957        446714859        446878712        457048072
       457861763        458990124        459086336        459168142       
459263000        459372108        459473526        459548095        459651568   
    459713194        459768271        459822748        459875373       
459927703      445592124        445933120        446106965        446714909     
  446878753        457048130        457862001        458990132        459086344
       459168183        459263018        459372124        459473542       
459548103        459651592        459713210        459768289        459822755   
    459875381        459927711      445592181        445933138        446107096
       446714966        446878787        457048452        457862142       
458990157        459086351        459168191        459263034        459372132   
    459473567        459548111        459651600        459713228       
459768321        459822763        459875399        459927729      445592231     
  445933278        446107211        446714974        446878886        457048841
       457862274        458990165        459086369        459168233       
459263042        459372157        459473591        459548160        459651618   
    459713244        459768339        459822771        459875415       
459927737      445593072        445933286        446107328        446714990     
  446878902        457050086        457862324        458990173        459086377
       459168241        459263059        459372173        459473633       
459548186        459651634        459713251        459768347        459822797   
    459875456        459927752      445593759        445933369        446107344
       446715047        446878928        457050136        457862662       
458990199        459086385        459168282        459263083        459372207   
    459473641        459548202        459651659        459713269       
459768354        459822805        459875522        459927786      445593825     
  445933377        446107377        446715070        446878969        457050201
       457862886        458990207        459086393        459168290       
459263109        459372215        459473740        459548210        459651675   
    459713293        459768362        459822813        459875530       
459927794      445594088        445933385        446107468        446715120     
  446879025        457050227        457862936        458990215        459086443
       459168373        459263117        459372249        459473765       
459548236        459651683        459713335        459768370        459822821   
    459875555        459927810      445595044        445933401        446107534
       446715161        446879082        457050268        457863140       
458990256        459086476        459168399        459263125        459372256   
    459473773        459548244        459651691        459713343       
459768388        459822839        459875563        459927828      445595069     
  445933476        446107559        446715195        446879165        457050375
       457863793        458990264        459086484        459168456       
459263133        459372306        459473781        459548251        459651709   
    459713350        459768396        459822854        459875597       
459927844   

 

SCH-A-17



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445595432        445933500        446107609        446715245       
446879272        457050466        457863819        458990272        459086526   
    459168472        459263158        459372314        459473815       
459548277        459651717        459713376        459768404        459822870   
    459875605        459927851      445596562        445933526        446107617
       446715286        446879314        457050615        457864114       
458990330        459086534        459168514        459263166        459372322   
    459473831        459548285        459651725        459713384       
459768412        459822888        459875613        459927869      445596828     
  445933534        446107641        446715336        446879371        457050649
       457864122        458990405        459086542        459168555       
459263182        459372363        459473856        459548301        459651758   
    459713392        459768420        459822904        459875639       
459927877      445598709        445933542        446107690        446715344     
  446879405        457051084        457865319        458990421        459086559
       459168589        459263208        459372371        459473864       
459548327        459651766        459713400        459768438        459822912   
    459875670        459927919      445598741        445933617        446107740
       446715443        446879447        457051191        457865343       
458990447        459086583        459168688        459263216        459372421   
    459473906        459548335        459651774        459713418       
459768453        459822938        459875696        459927927      445600265     
  445933682        446107757        446715500        446879454        457051373
       457865749        458990454        459086617        459168761       
459263307        459372462        459473930        459548343        459651782   
    459713426        459768461        459822946        459875704       
459927935      445602014        445933716        446107831        446715526     
  446879512        457051985        457866242        458990470        459086682
       459168779        459263315        459372504        459473948       
459548350        459651790        459713434        459768487        459822953   
    459875720        459927943      445602170        445933757        446107906
       446715559        446879587        457052264        457866572       
458990504        459086690        459168845        459263331        459372512   
    459473971        459548368        459651808        459713442       
459768495        459823001        459875746        459927950      445602527     
  445933765        446108011        446715575        446879637        457052413
       457866598        458990538        459086732        459168852       
459263380        459372561        459473997        459548384        459651816   
    459713459        459768545        459823019        459875753       
459927968      445603046        445933773        446108144        446715583     
  446879645        457052447        457866887        458990561        459086781
       459168860        459263398        459372579        459474003       
459548392        459651824        459713467        459768560        459823035   
    459875779        459927984      445603863        445933872        446108268
       446715591        446879728        457052629        457866903       
458990629        459086815        459168886        459263406        459372611   
    459474045        459548426        459651840        459713483       
459768586        459823050        459875787        459927992      445604002     
  445933880        446108284        446715641        446879736        457052975
       457867588        458990652        459086823        459168902       
459263554        459372645        459474052        459548442        459651881   
    459713491        459768594        459823068        459875803       
459928008      445604093        445933898        446108292        446715674     
  446879850        457052983        457867786        458990660        459086831
       459168910        459263570        459372678        459474086       
459548582        459651907        459713509        459768602        459823076   
    459875811        459928016      445604903        445933906        446108342
       446715757        446879900        457053999        457867919       
458990694        459086849        459168944        459263604        459372785   
    459474102        459548624        459651923        459713541       
459768628        459823084        459875845        459928024      445605363     
  445934029        446108391        446715781        446879942        457054633
       457867976        458990710        459086856        459169009       
459263612        459372793        459474110        459548632        459651949   
    459713558        459768636        459823092        459875852       
459928032      445605397        445934169        446108474        446715849     
  446879967        457054914        457868180        458990769        459086872
       459169058        459263620        459372876        459474169       
459548640        459651964        459713566        459768644        459823100   
    459875860        459928040      445605850        445934201        446108508
       446715856        446879991        457054955        457868339       
458990793        459086898        459169074        459263687        459372892   
    459474185        459548665        459651972        459713574       
459768669        459823126        459875878        459928057      445605884     
  445934284        446108524        446716136        446880049        457054989
       457868446        458990819        459086906        459169132       
459263737        459372926        459474193        459548673        459651998   
    459713582        459768677        459823134        459875886       
459928065      445606098        445934326        446108540        446716144     
  446880072        457055085        457868693        458990827        459086914
       459169157        459263745        459372942        459474219       
459548699        459652004        459713624        459768693        459823142   
    459875928        459928081      445606577        445934375        446108557
       446716250        446880098        457055150        457868834       
458990868        459086922        459169181        459263752        459372991   
    459474243        459548756        459652012        459713673       
459768727        459823175        459875936        459928099      445606650     
  445934417        446108615        446716334        446880148        457055762
       457869451        458990876        459086948        459169199       
459263786        459373007        459474250        459548764        459652020   
    459713681        459768735        459823183        459875951       
459928115      445607567        445934441        446108664        446716375     
  446880163        457057248        457869758        458990884        459086963
       459169231        459263802        459373023        459474276       
459548798        459652038        459713699        459768750        459823191   
    459875977        459928131      445607674        445934458        446108813
       446716417        446880221        457057289        457869857       
458990900        459086989        459169264        459263851        459373049   
    459474284        459548814        459652046        459713707       
459768792        459823209        459875985        459928149      445608060     
  445934466        446108839        446716433        446880239        457058204
       457870160        458990926        459086997        459169272       
459263877        459373072        459474300        459548822        459652079   
    459713715        459768800        459823225        459876009       
459928156      445608623        445934474        446108888        446716524     
  446880304        457058709        457870285        458990967        459087045
       459169306        459263927        459373114        459474318       
459548830        459652087        459713756        459768818        459823233   
    459876017        459928164      445609456        445934540        446108912
       446716540        446880437        457058972        457870384       
458991007        459087052        459169314        459263992        459373122   
    459474326        459548863        459652095        459713764       
459768826        459823241        459876025        459928172      445609464     
  445934557        446108938        446716649        446880445        457059319
       457870616        458991023        459087078        459169330       
459264016        459373239        459474342        459548871        459652103   
    459713772        459768834        459823258        459876033       
459928180      445609589        445934631        446109142        446716698     
  446880452        457059400        457870681        458991064        459087086
       459169363        459264032        459373262        459474359       
459548897        459652111        459713780        459768867        459823266   
    459876041        459928198      445611270        445934730        446109191
       446716821        446880510        457059541        457870749       
458991072        459087094        459169405        459264073        459373270   
    459474367        459548913        459652129        459713798       
459768883        459823274        459876058        459928206      445611544     
  445934805        446109282        446716847        446880700        457059913
       457870939        458991080        459087102        459169421       
459264099        459373353        459474375        459548921        459652137   
    459713806        459768891        459823308        459876066       
459928214      445612047        445934839        446109381        446716862     
  446880718        457060127        457871010        458991114        459087110
       459169454        459264172        459373379        459474466       
459548939        459652145        459713814        459768917        459823316   
    459876082        459928222      445612096        445934920        446109415
       446716904        446880791        457060341        457871119       
458991122        459087128        459169470        459264214        459373387   
    459474516        459548988        459652152        459713830       
459768925        459823332        459876090        459928230      445613060     
  445934946        446109456        446716912        446880825        457060358
       457871325        458991171        459087136        459169538       
459264271        459373403        459474524        459548996        459652160   
    459713848        459768933        459823365        459876108       
459928248      445613839        445934995        446109613        446716920     
  446880866        457060879        457871424        458991197        459087185
       459169587        459264297        459373411        459474540       
459549010        459652186        459713863        459768941        459823381   
    459876116        459928263      445614530        445935059        446109647
       446716953        446880890        457061760        457871440       
458991205        459087201        459169652        459264321        459373429   
    459474557        459549028        459652210        459713871       
459768966        459823407        459876124        459928271      445615495     
  445935067        446109688        446717001        446880916        457061869
       457871465        458991247        459087219        459169678       
459264354        459373486        459474607        459549044        459652236   
    459713889        459768974        459823415        459876140       
459928289      445615727        445935075        446109829        446717027     
  446880999        457062149        457871622        458991254        459087235
       459169728        459264396        459373510        459474615       
459549069        459652244        459713897        459768982        459823431   
    459876173        459928297      445615834        445935125        446109852
       446717076        446881039        457062198        457871952       
458991270        459087243        459169751        459264412        459373551   
    459474623        459549077        459652251        459713905       
459768990        459823449        459876181        459928305      445616147     
  445935216        446109902        446717159        446881138        457062263
       457872398        458991288        459087250        459169777       
459264438        459373577        459474649        459549127        459652269   
    459713913        459769006        459823456        459876249       
459928313      445616428        445935224        446109977        446717175     
  446881146        457062420        457872414        458991304        459087268
       459169785        459264446        459373585        459474656       
459549143        459652277        459713947        459769022        459823464   
    459876264        459928321      445616535        445935240        446109993
       446717217        446881252        457062578        457872448       
458991320        459087284        459169793        459264503        459373593   
    459474698        459549150        459652285        459713954       
459769030        459823472        459876272        459928347      445616865     
  445935265        446110033        446717241        446881302        457063501
       457872604        458991353        459087334        459169835       
459264537        459373627        459474748        459549168        459652293   
    459713970        459769055        459823480        459876280       
459928362      445617483        445935273        446110074        446717274     
  446881385        457064384        457872760        458991361        459087342
       459169850        459264644        459373643        459474763       
459549200        459652301        459713988        459769063        459823506   
    459876298        459928396      445617509        445935281        446110116
       446717399        446881393        457064657        457872950       
458991403        459087375        459169868        459264651        459373668   
    459474771        459549259        459652319        459713996       
459769071        459823522        459876306        459928404      445618564     
  445935372        446110124        446717407        446881518        457064954
       457872992        458991411        459087409        459169884       
459264669        459373676        459474789        459549275        459652384   
    459714002        459769089        459823548        459876314       
459928420      445619455        445935455        446110157        446717530     
  446881542        457065258        457873024        458991437        459087417
       459169942        459264677        459373700        459474797       
459549283        459652392        459714028        459769097        459823555   
    459876348        459928438      445620057        445935513        446110215
       446717571        446881559        457065399        457873263       
458991452        459087425        459170023        459264693        459373775   
    459474805        459549291        459652418        459714036       
459769105        459823571        459876355        459928453      445620560     
  445935737        446110306        446717654        446881658        457065910
       457873396        458991478        459087433        459170031       
459264727        459373833        459474862        459549309        459652426   
    459714044        459769121        459823589        459876363       
459928479      445621121        445935802        446110405        446717704     
  446881708        457066058        457873487        458991486        459087524
       459170049        459264750        459373890        459474904       
459549325        459652475        459714069        459769139        459823605   
    459876389        459928487      445621378        445935984        446110421
       446717795        446881740        457066140        457873511       
458991494        459087565        459170072        459264768        459373932   
    459474920        459549341        459652491        459714077       
459769147        459823621        459876413        459928495      445621824     
  445936008        446110439        446717878        446881765        457066280
       457873792        458991536        459087607        459170122       
459264776        459374005        459474946        459549382        459652509   
    459714093        459769154        459823662        459876421       
459928503      445621980        445936016        446110488        446717910     
  446881799        457066363        457873826        458991569        459087649
       459170130        459264784        459374021        459474953       
459549390        459652517        459714101        459769162        459823670   
    459876439        459928511      445622731        445936057        446110538
       446717928        446881823        457066595        457873917       
458991577        459087664        459170163        459264800        459374054   
    459474995        459549408        459652541        459714127       
459769196        459823688        459876447        459928529      445623010     
  445936164        446110561        446717936        446881898        457066959
       457874071        458991643        459087706        459170213       
459264826        459374062        459475000        459549465        459652558   
    459714135        459769246        459823696        459876454       
459928537      445623994        445936297        446110579        446717977     
  446881914        457067197        457874113        458991650        459087722
       459170254        459264859        459374070        459475018       
459549531        459652566        459714143        459769253        459823712   
    459876496        459928552      445624414        445936313        446110637
       446718025        446881930        457067478        457874154       
458991700        459087813        459170270        459264875        459374179   
    459475026        459549549        459652582        459714168       
459769279        459823720        459876504        459928560      445625080     
  445936321        446110710        446718124        446882052        457067619
       457874253        458991759        459087862        459170304       
459264883        459374286        459475075        459549572        459652632   
    459714176        459769287        459823746        459876512       
459928578      445626492        445936347        446110801        446718173     
  446882060        457067650        457874402        458991775        459087870
       459170338        459264933        459374294        459475083       
459549580        459652665        459714184        459769329        459823753   
    459876520        459928586      445626666        445936354        446110835
       446718199        446882102        457067825        457874519       
458991783        459087896        459170346        459264958        459374310   
    459475125        459549598        459652699        459714200       
459769337        459823787        459876546        459928594      445626757     
  445936370        446110843        446718306        446882151        457067981
       457874725        458991817        459087920        459170353       
459264974        459374385        459475174        459549606        459652715   
    459714226        459769345        459823803        459876553       
459928610      445626914        445936404        446110868        446718314     
  446882177        457068047        457874998        458991825        459087946
       459170361        459264982        459374393        459475208       
459549630        459652731        459714242        459769378        459823829   
    459876579        459928628      445627649        445936446        446110876
       446718363        446882227        457068294        457875193       
458991833        459087961        459170379        459264990        459374450   
    459475240        459549671        459652749        459714259       
459769394        459823837        459876587        459928636      445627656     
  445936479        446110892        446718546        446882268        457068419
       457875243        458991981        459087979        459170387       
459265021        459374468        459475265        459549689        459652756   
    459714317        459769444        459823852        459876595       
459928651      445627714        445936537        446110926        446718553     
  446882391        457068666        457875276        458991999        459088001
       459170403        459265039        459374476        459475299       
459549705        459652780        459714333        459769451        459823860   
    459876629        459928669      445628480        445936578        446111072
       446718561        446882433        457068708        457875623       
458992005        459088027        459170452        459265047        459374609   
    459475307        459549754        459652798        459714341       
459769469        459823878        459876637        459928677      445628647     
  445936693        446111130        446718637        446882441        457068906
       457875656        458992021        459088035        459170486       
459265088        459374658        459475323        459549796        459652806   
    459714358        459769527        459823886        459876645       
459928701      445629165        445936727        446111163        446718645     
  446882516        457069011        457875821        458992054        459088050
       459170528        459265096        459374666        459475349       
459549820        459652814        459714374        459769543        459823894   
    459876660        459928719      445629231        445936818        446111189
       446718744        446882680        457069359        457875870       
458992062        459088068        459170619        459265195        459374690   
    459475356        459549853        459652848        459714408       
459769568        459823902        459876678        459928735      445630270     
  445936925        446111270        446718785        446882706        457069425
       457875995        458992070        459088092        459170676       
459265252        459374732        459475364        459549861        459652863   
    459714424        459769576        459823910        459876694       
459928743      445630379        445936933        446111361        446718843     
  446882854        457070399        457876134        458992096        459088100
       459170726        459265302        459374773        459475380       
459549929        459652889        459714457        459769584        459823928   
    459876710        459928750      445630502        445936990        446111403
       446718868        446882870        457070696        457876845       
458992104        459088134        459170742        459265328        459374815   
    459475414        459549937        459652897        459714465       
459769592        459823951        459876728        459928768      445631005     
  445937006        446111411        446718926        446882888        457070803
       457876969        458992120        459088167        459170775       
459265336        459374856        459475455        459549978        459652913   
    459714473        459769618        459823969        459876736       
459928776   

 

SCH-A-18



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445631195        445937022        446111437        446718983       
446882896        457070951        457877371        458992161        459088175   
    459170783        459265476        459374872        459475463       
459550026        459652954        459714507        459769626        459823993   
    459876751        459928784      445632078        445937063        446111460
       446719015        446882946        457071314        457878742       
458992195        459088191        459170791        459265484        459374906   
    459475471        459550034        459652962        459714523       
459769642        459824033        459876777        459928800      445633035     
  445937097        446111510        446719031        446882979        457071546
       457878866        458992203        459088209        459170858       
459265500        459374914        459475489        459550067        459652970   
    459714549        459769659        459824041        459876793       
459928818      445633134        445937105        446111551        446719163     
  446883027        457071561        457879070        458992211        459088217
       459170882        459265633        459374930        459475513       
459550125        459652988        459714564        459769675        459824074   
    459876801        459928826      445633258        445937121        446111593
       446719171        446883035        457071652        457879104       
458992229        459088233        459170908        459265658        459374955   
    459475521        459550133        459653002        459714572       
459769683        459824090        459876835        459928834      445633290     
  445937162        446111676        446719189        446883167        457071686
       457879112        458992237        459088282        459170924       
459265674        459375002        459475547        459550166        459653010   
    459714606        459769691        459824116        459876843       
459928842      445633720        445937246        446111692        446719239     
  446883191        457073419        457879120        458992245        459088290
       459170973        459265716        459375051        459475554       
459550224        459653028        459714622        459769709        459824140   
    459876850        459928859      445635022        445937261        446111775
       446719288        446883258        457073591        457879500       
458992260        459088340        459170999        459265765        459375069   
    459475570        459550240        459653044        459714648       
459769733        459824165        459876876        459928867      445635113     
  445937329        446111809        446719312        446883308        457073906
       457879815        458992302        459088357        459171005       
459265773        459375077        459475596        459550257        459653051   
    459714671        459769741        459824173        459876892       
459928883      445635865        445937337        446111817        446719338     
  446883316        457073948        457879823        458992344        459088365
       459171039        459265815        459375101        459475604       
459550281        459653069        459714697        459769758        459824181   
    459876918        459928891      445635915        445937352        446111841
       446719486        446883340        457073997        457880144       
458992351        459088373        459171047        459265823        459375135   
    459475612        459550307        459653077        459714721       
459769766        459824215        459876942        459928909      445637176     
  445937410        446111890        446719510        446883456        457074102
       457880417        458992369        459088415        459171088       
459265880        459375143        459475638        459550323        459653093   
    459714754        459769782        459824223        459876959       
459928925      445637549        445937451        446111908        446719569     
  446883464        457074144        457880433        458992393        459088423
       459171096        459265914        459375259        459475661       
459550331        459653101        459714762        459769790        459824256   
    459876967        459928933      445637929        445937493        446111940
       446719585        446883522        457074300        457880490       
458992484        459088431        459171179        459265922        459375317   
    459475679        459550349        459653119        459714796       
459769808        459824264        459876975        459928941      445638257     
  445937568        446111973        446719619        446883530        457074672
       457880748        458992518        459088464        459171203       
459265948        459375333        459475711        459550356        459653127   
    459714804        459769816        459824272        459876983       
459928958      445638513        445937600        446112021        446719742     
  446883571        457076057        457880813        458992534        459088498
       459171245        459265955        459375358        459475745       
459550422        459653135        459714812        459769824        459824280   
    459876991        459928974      445638729        445937709        446112039
       446719759        446883639        457076123        457881266       
458992575        459088506        459171278        459265963        459375374   
    459475752        459550448        459653143        459714820       
459769865        459824298        459877007        459928982      445638869     
  445937725        446112047        446719767        446883670        457076156
       457881332        458992583        459088522        459171302       
459265971        459375507        459475794        459550505        459653168   
    459714838        459769873        459824306        459877023       
459928990      445639503        445937758        446112062        446719775     
  446883696        457076347        457881548        458992625        459088530
       459171310        459266003        459375564        459475828       
459550513        459653176        459714853        459769923        459824314   
    459877031        459929006      445639917        445937790        446112112
       446719841        446883712        457076560        457881555       
458992666        459088548        459171385        459266011        459375580   
    459475836        459550521        459653184        459714861       
459769949        459824330        459877049        459929014      445640139     
  445937832        446112138        446719858        446883787        457076651
       457882025        458992724        459088605        459171401       
459266037        459375598        459475844        459550604        459653192   
    459714879        459769972        459824348        459877056       
459929022      445641137        445938004        446112161        446719866     
  446883928        457076990        457882488        458992732        459088621
       459171450        459266102        459375614        459475877       
459550620        459653200        459714903        459769980        459824355   
    459877064        459929030      445641426        445938079        446112187
       446719908        446883936        457077006        457882520       
458992773        459088662        459171500        459266128        459375622   
    459475885        459550646        459653218        459714911       
459770004        459824363        459877072        459929055      445641434     
  445938137        446112286        446719924        446883977        457077444
       457882595        458992807        459088670        459171534       
459266169        459375713        459475901        459550703        459653226   
    459714937        459770053        459824371        459877080       
459929089      445642556        445938160        446112401        446719957     
  446884017        457078095        457882611        458992922        459088688
       459171567        459266342        459375796        459475968       
459550729        459653234        459714952        459770087        459824397   
    459877106        459929105      445643679        445938178        446112468
       446720047        446884025        457078145        457882769       
458992948        459088696        459171583        459266375        459375846   
    459475984        459550760        459653242        459714960       
459770095        459824405        459877114        459929113      445644115     
  445938236        446112484        446720054        446884041        457078905
       457882785        458992955        459088738        459171591       
459266391        459375861        459476008        459550778        459653259   
    459714978        459770111        459824413        459877122       
459929139      445644305        445938244        446112492        446720088     
  446884082        457079069        457882892        458993037        459088779
       459171609        459266425        459375903        459476016       
459550786        459653275        459714986        459770129        459824421   
    459877130        459929147      445645005        445938459        446112500
       446720112        446884090        457079648        457883239       
458993110        459088845        459171633        459266441        459375978   
    459476032        459550794        459653309        459714994       
459770137        459824439        459877148        459929154      445645187     
  445938491        446112609        446720203        446884108        457080117
       457883288        458993144        459088852        459171674       
459266466        459375986        459476057        459550802        459653317   
    459715009        459770145        459824447        459877155       
459929162      445645922        445938541        446112732        446720278     
  446884215        457080505        457883304        458993169        459088860
       459171708        459266490        459376018        459476099       
459550828        459653325        459715017        459770178        459824454   
    459877163        459929170      445646706        445938608        446112757
       446720302        446884306        457080562        457883387       
458993185        459088886        459171724        459266508        459376083   
    459476115        459550836        459653341        459715025       
459770186        459824462        459877171        459929188      445647027     
  445938616        446112773        446720310        446884330        457080778
       457883676        458993219        459088910        459171765       
459266524        459376109        459476123        459550851        459653358   
    459715058        459770210        459824470        459877189       
459929246      445648348        445938871        446112807        446720427     
  446884363        457080877        457884302        458993235        459088944
       459171799        459266540        459376141        459476149       
459550877        459653366        459715074        459770228        459824488   
    459877197        459929253      445648710        445938889        446112823
       446720435        446884470        457081388        457884526       
458993268        459088993        459171815        459266573        459376158   
    459476164        459550893        459653374        459715090       
459770236        459824496        459877221        459929261      445649247     
  445938947        446112849        446720484        446884520        457081560
       457884906        458993359        459089017        459171849       
459266599        459376232        459476214        459550901        459653382   
    459715124        459770251        459824504        459877239       
459929279      445650450        445938988        446112856        446720492     
  446884579        457081610        457885200        458993417        459089025
       459171872        459266615        459376240        459476230       
459550943        459653390        459715132        459770269        459824512   
    459877254        459929287      445650500        445939002        446112864
       446720518        446884736        457081669        457885424       
458993425        459089082        459171914        459266631        459376273   
    459476255        459550950        459653424        459715140       
459770277        459824520        459877262        459929295      445650815     
  445939028        446112914        446720534        446884819        457081701
       457885457        458993433        459089090        459171971       
459266672        459376299        459476313        459550976        459653432   
    459715157        459770293        459824538        459877270       
459929303      445652357        445939069        446112948        446720567     
  446884843        457081818        457885747        458993441        459089132
       459171989        459266680        459376349        459476321       
459550992        459653440        459715181        459770301        459824546   
    459877288        459929311      445652928        445939127        446112989
       446720575        446884850        457081990        457886018       
458993458        459089140        459171997        459266698        459376372   
    459476347        459551032        459653457        459715199       
459770335        459824553        459877296        459929329      445653041     
  445939168        446112997        446720583        446884884        457082113
       457886042        458993466        459089173        459172011       
459266730        459376398        459476354        459551040        459653465   
    459715207        459770350        459824561        459877304       
459929345      445654205        445939234        446113037        446720682     
  446884892        457083491        457886083        458993508        459089223
       459172045        459266755        459376430        459476370       
459551057        459653507        459715215        459770368        459824587   
    459877312        459929352      445654874        445939317        446113052
       446720773        446884934        457083798        457886208       
458993516        459089249        459172060        459266813        459376471   
    459476388        459551065        459653515        459715223       
459770376        459824629        459877320        459929360      445655285     
  445939390        446113094        446720906        446884967        457084614
       457886521        458993565        459089280        459172094       
459266862        459376489        459476396        459551073        459653523   
    459715264        459770384        459824645        459877338       
459929378      445655772        445939440        446113193        446720955     
  446884983        457084713        457886760        458993573        459089298
       459172110        459266888        459376497        459476404       
459551107        459653556        459715272        459770392        459824652   
    459877346        459929386      445656028        445939507        446113318
       446721029        446885022        457085348        457886794       
458993581        459089314        459172128        459266896        459376604   
    459476479        459551123        459653580        459715314       
459770434        459824678        459877361        459929394      445656507     
  445939515        446113425        446721136        446885071        457085926
       457886828        458993631        459089322        459172136       
459266946        459376612        459476487        459551164        459653606   
    459715330        459770442        459824702        459877387       
459929402      445656598        445939523        446113441        446721151     
  446885188        457086106        457886885        458993649        459089330
       459172185        459266979        459376620        459476586       
459551180        459653614        459715355        459770459        459824728   
    459877395        459929410      445656648        445939556        446113458
       446721177        446885196        457086304        457887024       
458993656        459089363        459172219        459266995        459376679   
    459476594        459551214        459653622        459715363       
459770467        459824736        459877411        459929428      445656861     
  445939598        446113482        446721185        446885204        457086510
       457887131        458993698        459089397        459172250       
459267001        459376695        459476602        459551255        459653630   
    459715371        459770475        459824751        459877429       
459929436      445656952        445939747        446113508        446721284     
  446885220        457086627        457887347        458993763        459089421
       459172318        459267019        459376802        459476610       
459551263        459653648        459715389        459770483        459824777   
    459877437        459929444      445657315        445939762        446113565
       446721318        446885360        457086908        457887388       
458993789        459089439        459172359        459267050        459376810   
    459476677        459551289        459653655        459715405       
459770491        459824785        459877445        459929451      445657760     
  445939804        446113938        446721375        446885485        457087146
       457887438        458993797        459089470        459172367       
459267092        459376844        459476701        459551412        459653671   
    459715421        459770509        459824793        459877452       
459929477      445658511        445939812        446114019        446721417     
  446885501        457087161        457887644        458993821        459089496
       459172375        459267118        459376877        459476735       
459551420        459653713        459715454        459770541        459824801   
    459877460        459929485      445658552        445939911        446114092
       446721425        446885568        457087203        457887891       
458993839        459089520        459172391        459267126        459376919   
    459476826        459551438        459653721        459715470       
459770566        459824819        459877478        459929493      445658875     
  445939937        446114159        446721524        446885626        457087229
       457888030        458993896        459089538        459172458       
459267159        459376935        459476834        459551461        459653747   
    459715488        459770574        459824827        459877486       
459929501      445658966        445939994        446114274        446721540     
  446885659        457087591        457888451        458993904        459089546
       459172466        459267167        459376950        459476867       
459551487        459653762        459715504        459770590        459824850   
    459877494        459929527      445659949        445940042        446114316
       446721557        446885667        457087898        457888477       
458993946        459089561        459172482        459267183        459377024   
    459476875        459551495        459653770        459715546       
459770616        459824868        459877528        459929535      445660020     
  445940083        446114332        446721599        446885675        457087963
       457888600        458993953        459089579        459172490       
459267209        459377032        459476883        459551545        459653788   
    459715553        459770624        459824876        459877569       
459929550      445660335        445940091        446114472        446721615     
  446885733        457088276        457889194        458994027        459089645
       459172516        459267241        459377040        459476909       
459551552        459653804        459715579        459770640        459824900   
    459877577        459929568      445660384        445940125        446114480
       446721706        446885741        457088508        457889210       
458994043        459089652        459172557        459267282        459377057   
    459476917        459551560        459653812        459715611       
459770657        459824926        459877585        459929584      445660467     
  445940158        446114522        446721862        446885758        457088805
       457889277        458994084        459089678        459172565       
459267332        459377107        459476933        459551578        459653820   
    459715629        459770665        459824959        459877627       
459929600      445660566        445940208        446114571        446721920     
  446885816        457088821        457889285        458994159        459089694
       459172573        459267373        459377123        459476941       
459551610        459653846        459715637        459770673        459824967   
    459877635        459929618      445660632        445940299        446114605
       446721995        446885865        457089431        457889475       
458994209        459089710        459172607        459267506        459377149   
    459476958        459551636        459653853        459715645       
459770699        459824975        459877700        459929634      445660806     
  445940364        446114621        446722068        446885949        457089571
       457889525        458994241        459089736        459172649       
459267514        459377156        459476966        459551651        459653879   
    459715652        459770723        459824983        459877726       
459929642      445661135        445940372        446114654        446722076     
  446885956        457090066        457889889        458994290        459089744
       459172664        459267597        459377180        459476990       
459551669        459653895        459715660        459770731        459825006   
    459877775        459929659      445661143        445940398        446114670
       446722134        446885964        457090165        457890069       
458994316        459089751        459172698        459267605        459377222   
    459477055        459551685        459653945        459715686       
459770749        459825014        459877783        459929675      445661283     
  445940455        446114803        446722159        446885972        457090447
       457890218        458994332        459089801        459172706       
459267647        459377255        459477071        459551693        459653952   
    459715710        459770756        459825022        459877791       
459929683      445662307        445940513        446114837        446722225     
  446886004        457090462        457890499        458994340        459089819
       459172714        459267746        459377271        459477089       
459551727        459653960        459715728        459770764        459825048   
    459877817        459929691      445662653        445940547        446114969
       446722233        446886046        457090876        457890572       
458994423        459089827        459172722        459267753        459377289   
    459477121        459551776        459653994        459715736       
459770780        459825055        459877825        459929709      445663818     
  445940562        446114977        446722241        446886145        457091171
       457890739        458994464        459089835        459172730       
459267795        459377297        459477139        459551792        459654000   
    459715744        459770798        459825089        459877833       
459929717   

 

SCH-A-19



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445664196        445940588        446115073        446722324       
446886202        457091353        457890820        458994472        459089843   
    459172748        459267811        459377305        459477147       
459551826        459654026        459715769        459770806        459825097   
    459877858        459929733      445664295        445940679        446115099
       446722357        446886277        457091734        457890994       
458994589        459089918        459172771        459267886        459377313   
    459477154        459551834        459654034        459715777       
459770814        459825105        459877866        459929741      445664436     
  445940695        446115107        446722456        446886392        457091825
       457891307        458994597        459089926        459172847       
459267902        459377339        459477188        459551842        459654059   
    459715801        459770822        459825113        459877874       
459929758      445664501        445940786        446115115        446722746     
  446886400        457092104        457891539        458994639        459089934
       459172870        459267910        459377388        459477220       
459551867        459654067        459715827        459770848        459825121   
    459877890        459929774      445664873        445940901        446115149
       446722811        446886418        457092377        457891737       
458994654        459089975        459172904        459267928        459377396   
    459477238        459551925        459654075        459715835       
459770855        459825147        459877908        459929782      445665110     
  445940919        446115255        446722845        446886491        457092534
       457891794        458994670        459089991        459172912       
459267936        459377404        459477253        459551941        459654117   
    459715843        459770871        459825162        459877916       
459929790      445665185        445940927        446115271        446722902     
  446886509        457092617        457891885        458994704        459090023
       459172946        459267944        459377420        459477261       
459551958        459654133        459715850        459770897        459825170   
    459877924        459929808      445666001        445940943        446115297
       446722977        446886574        457092930        457891901       
458994761        459090056        459172961        459267951        459377438   
    459477279        459551974        459654141        459715868       
459770905        459825188        459877932        459929816      445666274     
  445940968        446115313        446722993        446886715        457092963
       457892180        458994795        459090080        459172979       
459267969        459377446        459477287        459552006        459654158   
    459715884        459770913        459825204        459877957       
459929832      445666373        445941016        446115354        446723009     
  446886723        457094498        457892214        458994837        459090106
       459172987        459267985        459377461        459477311       
459552014        459654182        459715892        459770939        459825220   
    459877965        459929840      445666407        445941024        446115396
       446723025        446886772        457094829        457892255       
458994878        459090122        459172995        459268017        459377487   
    459477329        459552022        459654216        459715918       
459770962        459825238        459877973        459929865      445666761     
  445941057        446115420        446723074        446886954        457094977
       457892446        458994886        459090171        459173001       
459268033        459377628        459477352        459552030        459654232   
    459715934        459770970        459825261        459877981       
459929873      445667041        445941214        446115495        446723082     
  446887010        457094993        457892685        458994902        459090205
       459173076        459268058        459377669        459477360       
459552063        459654240        459715942        459771010        459825279   
    459877999        459929881      445667108        445941222        446115651
       446723140        446887028        457095008        457892859       
458994936        459090239        459173084        459268066        459377693   
    459477378        459552105        459654257        459715959       
459771028        459825287        459878005        459929899      445667165     
  445941230        446115677        446723363        446887044        457095016
       457893014        458994969        459090254        459173167       
459268082        459377701        459477386        459552170        459654265   
    459715967        459771036        459825303        459878021       
459929907      445667223        445941289        446115776        446723470     
  446887093        457095073        457893204        458995016        459090312
       459173191        459268108        459377743        459477402       
459552188        459654273        459715983        459771077        459825311   
    459878088        459929915      445667371        445941305        446115826
       446723579        446887168        457095149        457893279       
458995065        459090320        459173225        459268124        459377750   
    459477444        459552204        459654281        459715991       
459771119        459825345        459878138        459929923      445667488     
  445941313        446115834        446723660        446887192        457095263
       457893287        458995081        459090338        459173241       
459268140        459377792        459477493        459552220        459654299   
    459716015        459771127        459825360        459878146       
459929931      445667793        445941354        446115842        446723702     
  446887200        457095412        457894020        458995123        459090346
       459173282        459268165        459377800        459477535       
459552279        459654307        459716023        459771135        459825378   
    459878161        459929949      445667942        445941586        446115875
       446723835        446887358        457095594        457894079       
458995131        459090395        459173308        459268199        459377867   
    459477543        459552303        459654315        459716031       
459771150        459825410        459878203        459929956      445668221     
  445941669        446115891        446723850        446887408        457095982
       457894236        458995156        459090403        459173316       
459268215        459377925        459477600        459552345        459654323   
    459716049        459771168        459825428        459878211       
459929964      445668817        445941677        446115974        446723868     
  446887440        457096097        457894327        458995164        459090411
       459173357        459268223        459378048        459477618       
459552360        459654349        459716056        459771184        459825436   
    459878229        459929972      445668924        445941727        446116006
       446723876        446887457        457096139        457894343       
458995180        459090437        459173415        459268249        459378063   
    459477725        459552386        459654356        459716064       
459771218        459825477        459878252        459929980      445669278     
  445941735        446116014        446723918        446887465        457096469
       457894350        458995198        459090445        459173480       
459268264        459378097        459477733        459552436        459654364   
    459716072        459771226        459825485        459878260       
459929998      445669328        445941834        446116063        446723926     
  446887531        457097277        457894392        458995222        459090452
       459173506        459268298        459378154        459477790       
459552444        459654372        459716080        459771234        459825493   
    459878286        459930004      445669898        445941891        446116105
       446724056        446887549        457097293        457894418       
458995255        459090494        459173589        459268314        459378162   
    459477816        459552485        459654380        459716106       
459771242        459825527        459878294        459930012      445670136     
  445941933        446116121        446724080        446887564        457097442
       457894806        458995289        459090502        459173597       
459268348        459378188        459477824        459552493        459654398   
    459716114        459771259        459825543        459878302       
459930020      445670177        445941941        446116170        446724148     
  446887572        457097871        457894988        458995297        459090510
       459173621        459268363        459378204        459477840       
459552568        459654406        459716122        459771267        459825568   
    459878310        459930038      445670524        445941966        446116212
       446724171        446887630        457097988        457895167       
458995305        459090569        459173647        459268405        459378253   
    459477899        459552576        459654455        459716130       
459771291        459825576        459878336        459930053      445670722     
  445942014        446116329        446724189        446887705        457098085
       457895456        458995370        459090585        459173654       
459268447        459378261        459477907        459552584        459654463   
    459716155        459771325        459825600        459878344       
459930061      445671407        445942139        446116410        446724213     
  446887796        457098655        457895514        458995396        459090601
       459173688        459268470        459378329        459477923       
459552592        459654471        459716189        459771358        459825642   
    459878377        459930079      445672447        445942162        446116485
       446724239        446887804        457099307        457895688       
458995412        459090619        459173704        459268512        459378345   
    459477949        459552600        459654489        459716197       
459771374        459825675        459878393        459930087      445672884     
  445942246        446116493        446724296        446887960        457099703
       457896090        458995446        459090627        459173753       
459268579        459378360        459477956        459552634        459654497   
    459716213        459771382        459825683        459878419       
459930095      445673825        445942261        446116527        446724353     
  446888000        457100543        457896231        458995487        459090650
       459173761        459268595        459378394        459478004       
459552675        459654505        459716247        459771432        459825691   
    459878427        459930103      445674260        445942303        446116543
       446724379        446888018        457100725        457896462       
458995511        459090676        459173779        459268603        459378410   
    459478012        459552691        459654513        459716254       
459771457        459825709        459878435        459930111      445674468     
  445942584        446116576        446724411        446888026        457101350
       457897072        458995545        459090726        459173787       
459268645        459378436        459478053        459552717        459654539   
    459716262        459771465        459825717        459878450       
459930129      445675796        445942600        446116618        446724445     
  446888059        457101418        457897155        458995552        459090783
       459173803        459268702        459378444        459478061       
459552725        459654554        459716270        459771473        459825733   
    459878468        459930137      445675960        445942733        446116667
       446724478        446888117        457101541        457897437       
458995578        459090833        459173811        459268710        459378501   
    459478079        459552758        459654562        459716296       
459771481        459825741        459878476        459930145      445676109     
  445942741        446116733        446724502        446888158        457101558
       457897452        458995636        459090866        459173837       
459268736        459378527        459478103        459552766        459654570   
    459716320        459771499        459825758        459878492       
459930152      445676182        445942758        446116774        446724585     
  446888182        457101921        457897528        458995651        459090890
       459173845        459268793        459378550        459478111       
459552782        459654588        459716338        459771523        459825766   
    459878500        459930160      445676646        445942832        446116790
       446724627        446888190        457102036        457897916       
458995685        459090908        459173852        459268819        459378568   
    459478129        459552816        459654596        459716353       
459771531        459825782        459878526        459930178      445677636     
  445942865        446116857        446724643        446888208        457102382
       457898120        458995701        459090916        459173878       
459268868        459378576        459478145        459552824        459654604   
    459716387        459771549        459825790        459878534       
459930186      445678170        445943012        446116899        446724676     
  446888257        457102432        457898195        458995719        459090940
       459173902        459268892        459378592        459478160       
459552865        459654612        459716403        459771564        459825808   
    459878559        459930202      445678444        445943020        446116964
       446724783        446888356        457102796        457898609       
458995735        459090957        459173936        459268900        459378626   
    459478228        459552873        459654620        459716437       
459771572        459825824        459878567        459930210      445678873     
  445943038        446116980        446724817        446888364        457103075
       457898690        458995784        459091013        459173944       
459268934        459378642        459478251        459552881        459654638   
    459716445        459771606        459825840        459878583       
459930228      445679160        445943053        446117004        446724866     
  446888497        457103182        457898922        458995792        459091054
       459173985        459268942        459378667        459478269       
459552923        459654646        459716452        459771622        459825865   
    459878591        459930244      445679285        445943079        446117152
       446724924        446888505        457103588        457899078       
458995818        459091062        459173993        459268967        459378691   
    459478285        459552964        459654661        459716460       
459771648        459825881        459878617        459930251      445680168     
  445943186        446117160        446724999        446888547        457103794
       457899110        458995883        459091088        459174009       
459268991        459378907        459478293        459552998        459654679   
    459716478        459771663        459825907        459878641       
459930269      445680192        445943228        446117400        446725020     
  446888604        457103984        457899201        458995917        459091096
       459174017        459269031        459378931        459478335       
459553004        459654687        459716494        459771671        459825915   
    459878658        459930277      445680580        445943335        446117483
       446725046        446888646        457104255        457899284       
458995925        459091112        459174025        459269049        459378972   
    459478376        459553020        459654695        459716502       
459771697        459825931        459878666        459930293      445680614     
  445943376        446117608        446725129        446888687        457104669
       457899425        458995941        459091138        459174033       
459269114        459378980        459478392        459553053        459654703   
    459716510        459771705        459825972        459878690       
459930319      445681661        445943392        446117681        446725137     
  446888729        457105302        457899433        458995958        459091187
       459174041        459269205        459379061        459478426       
459553061        459654729        459716528        459771713        459825980   
    459878716        459930343      445682289        445943418        446117699
       446725277        446888786        457105328        457899466       
458995982        459091195        459174058        459269213        459379129   
    459478459        459553087        459654752        459716544       
459771739        459825998        459878724        459930350      445682339     
  445943491        446117731        446725350        446888836        457105666
       457899607        458995990        459091203        459174066       
459269288        459379152        459478491        459553095        459654760   
    459716569        459771747        459826004        459878799       
459930368      445682552        445943525        446117756        446725368     
  446888935        457106573        457899714        458996014        459091229
       459174082        459269296        459379202        459478509       
459553103        459654778        459716585        459771754        459826020   
    459878807        459930376      445682594        445943590        446117772
       446725376        446889016        457106698        457899771       
458996097        459091252        459174108        459269304        459379210   
    459478533        459553111        459654794        459716601       
459771770        459826061        459878823        459930384      445682636     
  445943640        446117913        446725384        446889156        457106755
       457899813        458996113        459091260        459174124       
459269361        459379269        459478541        459553137        459654802   
    459716619        459771812        459826087        459878831       
459930392      445683204        445943665        446117947        446725426     
  446889222        457107258        457899953        458996139        459091286
       459174140        459269395        459379418        459478590       
459553186        459654810        459716627        459771820        459826095   
    459878849        459930400      445684483        445943749        446117954
       446725459        446889230        457107316        457900397       
458996196        459091294        459174256        459269403        459379434   
    459478608        459553202        459654828        459716635       
459771879        459826111        459878856        459930418      445684814     
  445943889        446118002        446725475        446889255        457107407
       457900538        458996220        459091336        459174264       
459269411        459379442        459478632        459553210        459654836   
    459716643        459771895        459826129        459878906       
459930426      445684962        445943921        446118044        446725541     
  446889289        457107415        457900744        458996253        459091369
       459174280        459269452        459379475        459478640       
459553228        459654844        459716650        459771903        459826152   
    459878914        459930434      445685472        445943947        446118069
       446725566        446889354        457107860        457900751       
458996295        459091435        459174322        459269502        459379483   
    459478657        459553236        459654851        459716684       
459771929        459826186        459878930        459930442      445685571     
  445943954        446118218        446725582        446889388        457108082
       457900793        458996303        459091450        459174330       
459269528        459379525        459478699        459553244        459654869   
    459716692        459771978        459826194        459878955       
459930459      445685589        445944036        446118291        446725657     
  446889396        457108520        457900868        458996329        459091476
       459174348        459269569        459379558        459478715       
459553285        459654885        459716718        459772000        459826202   
    459878989        459930475      445685688        445944069        446118341
       446725673        446889453        457108652        457901007       
458996337        459091492        459174355        459269577        459379574   
    459478723        459553301        459654893        459716726       
459772018        459826228        459878997        459930483      445686397     
  445944093        446118366        446725707        446889602        457109247
       457901106        458996345        459091518        459174363       
459269650        459379582        459478749        459553327        459654919   
    459716767        459772026        459826236        459879003       
459930525      445686603        445944176        446118382        446725715     
  446889644        457109320        457901189        458996394        459091526
       459174371        459269676        459379707        459478764       
459553343        459654927        459716783        459772034        459826244   
    459879011        459930566      445687577        445944226        446118580
       446725822        446889669        457109452        457901296       
458996402        459091542        459174389        459269700        459379731   
    459478780        459553376        459654935        459716791       
459772042        459826269        459879052        459930616      445688625     
  445944309        446118648        446725889        446889685        457109510
       457901601        458996428        459091559        459174405       
459269718        459379756        459478806        459553384        459654943   
    459716825        459772083        459826277        459879060       
459930624      445688757        445944317        446118671        446725913     
  446889701        457109544        457901668        458996444        459091609
       459174553        459269726        459379764        459478822       
459553400        459654950        459716833        459772091        459826293   
    459879086        459930632      445689516        445944374        446118689
       446725996        446889719        457109759        457901700       
458996451        459091617        459174561        459269734        459379780   
    459478889        459553426        459654968        459716841       
459772117        459826319        459879094        459930673      445690928     
  445944390        446118705        446726036        446889750        457110096
       457901718        458996477        459091641        459174579       
459269759        459379814        459478939        459553434        459654976   
    459716858        459772125        459826335        459879102       
459930681   

 

SCH-A-20



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445691207        445944424        446118788        446726044       
446889834        457110203        457901833        458996493        459091658   
    459174595        459269775        459379822        459478954       
459553459        459654984        459716866        459772133        459826376   
    459879151        459930707      445691314        445944549        446118804
       446726093        446889867        457110534        457901957       
458996543        459091674        459174637        459269825        459379848   
    459478962        459553475        459654992        459716882       
459772166        459826392        459879169        459930715      445691645     
  445944572        446118861        446726119        446889933        457110773
       457902013        458996576        459091682        459174645       
459269858        459379897        459478970        459553491        459655007   
    459716890        459772174        459826400        459879201       
459930723      445691793        445944606        446118887        446726283     
  446889966        457110948        457902153        458996592        459091690
       459174702        459269874        459379905        459479010       
459553525        459655015        459716916        459772182        459826418   
    459879219        459930756      445691876        445944622        446118903
       446726317        446890048        457111367        457902195       
458996600        459091708        459174710        459269890        459380002   
    459479044        459553533        459655023        459716924       
459772190        459826426        459879235        459930764      445692239     
  445944713        446118911        446726341        446890105        457111433
       457902278        458996626        459091732        459174728       
459269908        459380028        459479085        459553566        459655031   
    459716932        459772208        459826442        459879250       
459930798      445692411        445944804        446118960        446726549     
  446890188        457113082        457902419        458996683        459091740
       459174744        459269924        459380069        459479093       
459553582        459655049        459716965        459772216        459826467   
    459879268        459930822      445692429        445944861        446118978
       446726556        446890204        457113090        457902641       
458996717        459091765        459174751        459269932        459380127   
    459479135        459553608        459655056        459716973       
459772232        459826483        459879276        459930848      445692494     
  445944895        446118994        446726655        446890212        457114007
       457902716        458996741        459091831        459174777       
459269957        459380135        459479143        459553624        459655064   
    459716981        459772257        459826509        459879284       
459930863      445692619        445945108        446119000        446726663     
  446890238        457114882        457902906        458996758        459091898
       459174785        459269973        459380143        459479168       
459553632        459655080        459716999        459772265        459826517   
    459879292        459930871      445692676        445945140        446119083
       446726697        446890303        457115004        457903326       
458996873        459091906        459174801        459269981        459380150   
    459479184        459553657        459655098        459717005       
459772273        459826525        459879300        459930913      445693625     
  445945173        446119125        446726721        446890329        457115020
       457903524        458996899        459091930        459174157       
459270021        459380192        459479192        459553665        459655106   
    459717013        459772281        459826541        459879318       
459930921      445693815        445945199        446119133        446726754     
  446890352        457116366        457903912        458996956        459091955
       459174165        459270039        459380200        459479242       
459553681        459655114        459717021        459772307        459826558   
    459879326        459930954      445693849        445945207        446119257
       446726762        446890493        457116457        457904043       
458996972        459091989        459174199        459270047        459380218   
    459479275        459553715        459655130        459717039       
459772315        459826582        459879342        459930962      445694045     
  445945256        446119364        446726853        446890519        457117950
       457904233        458997046        459092003        459174223       
459270070        459380226        459479283        459553749        459655148   
    459717054        459772323        459826608        459879359       
459930988      445695471        445945264        446119406        446726903     
  446890543        457118248        457904282        458997053        459092029
       459174249        459270096        459380234        459479309       
459553756        459655155        459717062        459772349        459826616   
    459879367        459931002      445695562        445945314        446119448
       446726986        446890568        457119022        457904555       
458997061        459092052        459176756        459270112        459380283   
    459479317        459553798        459655163        459717070       
459772364        459826632        459879383        459931028      445695992     
  445945330        446119455        446727026        446890667        457120004
       457904571        458997079        459092060        459176798       
459270138        459380291        459479358        459553814        459655171   
    459717088        459772372        459826640        459879441       
459931036      445696644        445945348        446119505        446727059     
  446890691        457120327        457904837        458997087        459092078
       459176806        459270153        459380317        459479374       
459553822        459655189        459717104        459772406        459826657   
    459879458        459931044      445696743        445945371        446119513
       446727125        446890741        457120608        457904944       
458997095        459092136        459176822        459270161        459380325   
    459479390        459553830        459655197        459717112       
459772422        459826665        459879474        459931077      445696784     
  445945389        446119521        446727133        446890782        457120863
       457905024        458997103        459092144        459176863       
459270187        459380333        459479416        459553855        459655205   
    459717138        459772430        459826673        459879482       
459931085      445696883        445945397        446119752        446727174     
  446890790        457120970        457905180        458997129        459092169
       459176871        459270195        459380358        459479424       
459553863        459655213        459717146        459772455        459826715   
    459879524        459931135      445698673        445945413        446119802
       446727232        446890865        457121135        457905305       
458997145        459092193        459176913        459270203        459380366   
    459479507        459553871        459655221        459717153       
459772471        459826723        459879532        459931143      445698988     
  445945439        446119828        446727398        446890873        457121994
       457905461        458997152        459092201        459176921       
459270229        459380440        459479549        459553889        459655254   
    459717161        459772489        459826756        459879540       
459931168      445699754        445945629        446119836        446727414     
  446890899        457123479        457905586        458997160        459092227
       459176939        459270260        459380457        459479564       
459553962        459655262        459717179        459772497        459826764   
    459879557        459931176      445699796        445945637        446119968
       446727448        446890915        457123537        457905826       
458997186        459092235        459176962        459270310        459380473   
    459479572        459553988        459655270        459717203       
459772505        459826806        459879565        459931192      445700354     
  445945645        446120024        446727455        446890949        457123602
       457905859        458997210        459092243        459176970       
459270369        459380549        459479580        459553996        459655288   
    459717245        459772513        459826814        459879581       
459931200      445701162        445945686        446120081        446727513     
  446890964        457123636        457905917        458997236        459092268
       459177002        459270377        459380598        459479606       
459554028        459655304        459717252        459772539        459826822   
    459879599        459931267      445701188        445945751        446120123
       446727539        446890972        457123842        457905925       
458997251        459092284        459177028        459270435        459380614   
    459479614        459554036        459655312        459717260       
459772554        459826830        459879607        459931283      445701584     
  445945793        446120156        446727612        446891038        457123867
       457906063        458997269        459092292        459177036       
459270484        459380622        459479630        459554044        459655346   
    459717278        459772562        459826848        459879615       
459931309      445701675        445945801        446120164        446727620     
  446891095        457124105        457906527        458997277        459092318
       459177101        459270492        459380648        459479655       
459554051        459655361        459717286        459772620        459826855   
    459879631        459931333      445702434        445945850        446120180
       446727729        446891111        457124527        457906584       
458997335        459092326        459177150        459270500        459380671   
    459479689        459554069        459655387        459717294       
459772703        459826863        459879649        459931382      445702491     
  445945959        446120230        446727745        446891137        457124667
       457906659        458997368        459092334        459177168       
459270518        459380689        459479705        459554093        459655403   
    459717302        459772711        459826897        459879656       
459931390      445702657        445946023        446120255        446727752     
  446891186        457124923        457906956        458997392        459092367
       459177184        459270526        459380721        459479838       
459554101        459655411        459717310        459772729        459826913   
    459879680        459931408      445702848        445946049        446120263
       446727844        446891335        457125375        457906980       
458997434        459092375        459177192        459270542        459380739   
    459479911        459554127        459655437        459717336       
459772752        459826921        459879698        459931424      445702939     
  445946114        446120362        446727869        446891343        457125490
       457906998        458997459        459092441        459177234       
459270559        459380747        459479937        459554135        459655445   
    459717344        459772760        459826939        459879706       
459931432      445703051        445946130        446120370        446727935     
  446891400        457125557        457907079        458997491        459092458
       459177242        459270575        459380788        459479945       
459554143        459655460        459717351        459772786        459826970   
    459879714        459931440      445703119        445946197        446120479
       446727984        446891426        457125649        457907350       
458997525        459092466        459177259        459270591        459380796   
    459479960        459554150        459655478        459717369       
459772794        459826988        459879722        459931473      445703911     
  445946205        446120529        446728172        446891483        457126084
       457907517        458997582        459092490        459177267       
459270609        459380804        459479978        459554168        459655494   
    459717419        459772802        459826996        459879748       
459931515      445703945        445946312        446120701        446728206     
  446891517        457126399        457907657        458997608        459092524
       459177275        459270617        459381042        459480000       
459554176        459655551        459717427        459772810        459827002   
    459879771        459931523      445705114        445946395        446120750
       446728248        446891574        457126803        457907780       
458997616        459092532        459177283        459270625        459381091   
    459480026        459554200        459655577        459717435       
459772836        459827010        459879821        459931549      445705130     
  445946411        446120834        446728255        446891665        457127603
       457907863        458997723        459092540        459177333       
459270666        459381133        459480042        459554218        459655585   
    459717443        459772851        459827028        459879862       
459931572      445705502        445946460        446120891        446728404     
  446891681        457128452        457907871        458997731        459092557
       459177358        459270674        459381158        459480067       
459554226        459655643        459717450        459772869        459827036   
    459879870        459931622      445705809        445946478        446120909
       446728412        446891699        457128478        457908085       
458997756        459092581        459177366        459270682        459381166   
    459480091        459554234        459655650        459717468       
459772877        459827069        459879888        459931630      445706112     
  445946528        446120917        446728420        446891954        457128874
       457908119        458997798        459092607        459177390       
459270898        459381174        459480190        459554242        459655668   
    459717476        459772885        459827085        459879896       
459931648      445706294        445946577        446121006        446728511     
  446891970        457130029        457908523        458997806        459092615
       459177416        459270906        459381182        459480257       
459554309        459655684        459717484        459772893        459827093   
    459879904        459931655      445706633        445946585        446121071
       446728560        446891996        457130391        457908614       
458997871        459092623        459177465        459271060        459381208   
    459480265        459554325        459655700        459717492       
459772901        459827101        459879912        459931663      445706849     
  445946593        446121147        446728644        446892150        457131498
       457908671        458997889        459092631        459177473       
459271144        459381257        459480299        459554333        459655718   
    459717500        459772919        459827119        459879946       
459931671      445707003        445946692        446121204        446728685     
  446892176        457131654        457908887        458997939        459092680
       459177481        459271151        459381281        459480323       
459554341        459655726        459717526        459772927        459827127   
    459879961        459931689      445707193        445946718        446121246
       446728693        446892218        457132850        457909083       
458997954        459092714        459177507        459271201        459381299   
    459480349        459554358        459655759        459717534       
459772943        459827168        459879979        459931713      445707623     
  445946726        446121279        446728701        446892242        457133106
       457909190        458997996        459092730        459177515       
459271292        459381307        459480364        459554374        459655767   
    459717559        459772968        459827176        459879995       
459931739      445707755        445946767        446121386        446728859     
  446892267        457133320        457909315        458998010        459092755
       459174819        459271391        459381315        459480398       
459554382        459655775        459717567        459772976        459827184   
    459880001        459931754      445707763        445946817        446121428
       446728891        446892309        457133429        457909729       
458998028        459092821        459174850        459271524        459381323   
    459480406        459554390        459655841        459717575       
459773008        459827192        459880019        459931762      445707839     
  445946932        446121444        446728909        446892358        457133437
       457909844        458998077        459092888        459174892       
459271565        459381331        459480448        459554408        459655858   
    459717583        459773040        459827200        459880027       
459931770      445708043        445946957        446121501        446728966     
  446892374        457133643        457910065        458998085        459092896
       459174900        459271573        459381356        459480463       
459554416        459655874        459717591        459773057        459827218   
    459880050        459931788      445708290        445946999        446121519
       446729154        446892572        457133726        457910164       
458998093        459092904        459174926        459271581        459381372   
    459480497        459554424        459655882        459717609       
459773065        459827226        459880068        459931796      445709199     
  445947021        446121527        446729162        446892606        457133817
       457910404        458998127        459092912        459174934       
459271599        459381380        459480513        459554432        459655916   
    459717633        459773073        459827234        459880076       
459931804      445710007        445947062        446121584        446729196     
  446892713        457134237        457910602        458998143        459092946
       459174959        459271615        459381398        459480521       
459554440        459655932        459717641        459773081        459827242   
    459880084        459931838      445710346        445947112        446121634
       446729253        446892812        457134583        457910727       
458998192        459092953        459174967        459271649        459381422   
    459480539        459554457        459655957        459717666       
459773099        459827259        459880092        459931879      445710569     
  445947138        446121733        446729261        446892887        457134880
       457910750        458998234        459093001        459174975       
459271680        459381448        459480570        459554465        459655965   
    459717674        459773107        459827283        459880100       
459931887      445710866        445947211        446121758        446729279     
  446892945        457135770        457910982        458998275        459093035
       459174991        459271698        459381471        459480588       
459554481        459655973        459717682        459773115        459827317   
    459880126        459931895      445710908        445947229        446121790
       446729329        446892986        457136315        457911071       
458998291        459093076        459175014        459271797        459381497   
    459480604        459554507        459655999        459717690       
459773123        459827325        459880167        459931929      445710965     
  445947302        446121840        446729378        446893026        457136356
       457911642        458998333        459093134        459175022       
459271862        459381505        459480612        459554515        459656005   
    459717708        459773149        459827358        459880175       
459931937      445711187        445947336        446121873        446729386     
  446893034        457136422        457911725        458998341        459093159
       459175048        459271888        459381513        459480620       
459554531        459656021        459717716        459773156        459827374   
    459880183        459931952      445711245        445947369        446121907
       446729444        446893042        457137081        457911766       
458998366        459093167        459175071        459271961        459381521   
    459480653        459554549        459656047        459717724       
459773164        459827390        459880191        459931960      445711351     
  445947385        446121949        446729477        446893091        457137446
       457912186        458998374        459093191        459175089       
459272027        459381547        459480661        459554564        459656096   
    459717732        459773180        459827408        459880217       
459931978      445711484        445947393        446121956        446729501     
  446893224        457137636        457912590        458998440        459093209
       459175113        459272159        459381570        459480679       
459554598        459656104        459717740        459773198        459827424   
    459880241        459931986      445711781        445947492        446121998
       446729576        446893232        457137842        457912665       
458998473        459093217        459175147        459272217        459381596   
    459480711        459554606        459656120        459717773       
459773214        459827432        459880258        459931994      445712367     
  445947518        446122046        446729642        446893281        457138501
       457912814        458998499        459093258        459175154       
459272241        459381604        459480745        459554614        459656179   
    459717781        459773222        459827440        459880308       
459932000      445712383        445947716        446122145        446729683     
  446893406        457138717        457913069        458998507        459093266
       459175188        459272258        459381612        459480794       
459554622        459656187        459717807        459773230        459827457   
    459880316        459932018      445712706        445947724        446122178
       446729758        446893588        457138758        457913572       
458998549        459093274        459175212        459272266        459381703   
    459480802        459554630        459656195        459717823       
459773248        459827465        459880324        459932026      445713274     
  445947773        446122194        446729808        446893604        457138907
       457913697        458998556        459093282        459175238       
459272332        459381752        459480828        459554655        459656203   
    459717849        459773271        459827473        459880332       
459932034   

 

SCH-A-21



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445713738        445947815        446122244        446729824       
446893638        457139335        457914034        458998564        459093316   
    459175261        459272464        459381794        459480877       
459554671        459656211        459717856        459773289        459827481   
    459880340        459932042      445713860        445947831        446122277
       446729840        446893653        457139988        457914109       
458998572        459093399        459175287        459272589        459381828   
    459480927        459554713        459656260        459717864       
459773297        459827499        459880365        459932059      445714009     
  445947856        446122293        446729857        446893687        457140507
       457914158        458998606        459093548        459175295       
459272688        459381844        459480950        459554721        459656286   
    459717872        459773305        459827507        459880373       
459932067      445714041        445947872        446122301        446729907     
  446893760        457140937        457914562        458998648        459093571
       459175311        459272712        459381851        459480968       
459554739        459656294        459717880        459773313        459827515   
    459880415        459932075      445714363        445947997        446122319
       446729964        446893786        457141133        457914786       
458998713        459093597        459175345        459272746        459381869   
    459480984        459554747        459656302        459717898       
459773321        459827531        459880423        459932117      445714785     
  445948094        446122327        446730020        446893810        457141232
       457914885        458998770        459093605        459175360       
459272779        459381877        459481008        459554762        459656344   
    459717906        459773339        459827549        459880431       
459932125      445714868        445948128        446122335        446730103     
  446893893        457141307        457914992        458998838        459093639
       459175386        459272795        459381885        459481024       
459554770        459656369        459717914        459773347        459827556   
    459880449        459932158      445715105        445948185        446122350
       446730210        446893927        457142263        457915197       
458998853        459093647        459175394        459272845        459381927   
    459481032        459554788        459656377        459717922       
459773362        459827564        459880472        459932174      445715170     
  445948334        446122400        446730251        446893968        457142834
       457915379        458998879        459093688        459175428       
459272852        459381943        459481057        459554796        459656393   
    459717930        459773446        459827572        459880480       
459932182      445715188        445948359        446122442        446730269     
  446894008        457143105        457915999        458998887        459093696
       459175436        459272878        459381950        459481073       
459554804        459656401        459717948        459773453        459827598   
    459880498        459932208      445715238        445948508        446122483
       446730301        446894016        457143428        457916286       
458998895        459093720        459175469        459272910        459381968   
    459481081        459554812        459656435        459717963       
459773461        459827614        459880506        459932224      445715675     
  445948664        446122491        446730368        446894024        457144293
       457916328        458999000        459093779        459175477       
459272936        459381976        459481107        459554820        459656450   
    459717971        459773487        459827630        459880514       
459932240      445716889        445948722        446122616        446730392     
  446894115        457144756        457916401        458999059        459093803
       459175485        459272951        459381992        459481131       
459554838        459656468        459717989        459773511        459827648   
    459880522        459932257      445717366        445948755        446122632
       446730418        446894180        457144970        457916625       
458999075        459093852        459175493        459272969        459382016   
    459481156        459554879        459656476        459717997       
459773545        459827655        459880530        459932265      445717705     
  445948847        446122640        446730434        446894255        457145357
       457916682        458999083        459093902        459175535       
459273009        459382032        459481164        459554887        459656484   
    459718037        459773552        459827663        459880548       
459932273      445717754        445948854        446122798        446730442     
  446894263        457145837        457916799        458999091        459093910
       459175543        459273090        459382081        459481222       
459554895        459656518        459718045        459773578        459827689   
    459880571        459932299      445718299        445948896        446122913
       446730459        446894321        457146561        457916849       
458999117        459094017        459175550        459273124        459382099   
    459481289        459554903        459656534        459718060       
459773594        459827705        459880597        459932307      445718935     
  445948904        446122939        446730525        446894339        457147031
       457917441        458999141        459094025        459175568       
459273199        459382107        459481354        459554911        459656542   
    459718094        459773602        459827713        459880605       
459932315      445719776        445948912        446122988        446730608     
  446894412        457147122        457917722        458999174        459094033
       459175584        459273223        459382115        459481362       
459554945        459656559        459718102        459773636        459827739   
    459880639        459932323      445719966        445948979        446123093
       446730624        446894446        457147338        457917920       
458999182        459094041        459175600        459273231        459382123   
    459481370        459554960        459656591        459718110       
459773644        459827762        459880654        459932331      445720188     
  445949142        446123127        446730772        446894479        457148203
       457918662        458999216        459094058        459175626       
459273264        459382164        459481453        459554978        459656625   
    459718128        459773651        459827770        459880662       
459932356      445720527        445949266        446123184        446730806     
  446894487        457148484        457918878        458999232        459094082
       459175659        459273280        459382172        459481461       
459554986        459656633        459718136        459773669        459827788   
    459880704        459932364      445720618        445949399        446123200
       446730822        446894545        457149029        457918894       
458999240        459094090        459175709        459273306        459382198   
    459481487        459554994        459656666        459718151       
459773677        459827796        459880720        459932430      445720709     
  445949407        446123234        446730830        446894560        457149102
       457919074        458999307        459094116        459175741       
459273421        459382214        459481578        459555009        459656690   
    459718169        459773685        459827812        459880738       
459932448      445720931        445949431        446123275        446730970     
  446894586        457149722        457919207        458999331        459094124
       459175782        459273504        459382313        459481594       
459555017        459656708        459718193        459773701        459827820   
    459880746        459932471      445722275        445949480        446123283
       446731002        446894685        457150415        457919348       
458999356        459094140        459175790        459273595        459382347   
    459481602        459555025        459656716        459718201       
459773719        459827838        459880753        459932489      445722614     
  445949704        446123358        446731127        446894933        457150985
       457919389        458999406        459094157        459175824       
459273660        459382362        459481628        459555033        459656724   
    459718219        459773727        459827846        459880761       
459932513      445723737        445949852        446123432        446731168     
  446895070        457151132        457919413        458999448        459094181
       459175915        459273678        459382370        459481636       
459555066        459656740        459718227        459773735        459827853   
    459880795        459932562      445725369        445949878        446123440
       446731184        446895112        457151249        457919512       
458999455        459094199        459175949        459273702        459382396   
    459481685        459555108        459656757        459718235       
459773743        459827861        459880811        459932570      445726334     
  445949894        446123457        446731192        446895161        457151900
       457919553        458999463        459094249        459175956       
459273751        459382404        459481693        459555116        459656773   
    459718243        459773784        459827903        459880829       
459932588      445726946        445949910        446123507        446731242     
  446895203        457152049        457920213        458999547        459094264
       459175964        459273850        459382420        459481727       
459555124        459656823        459718250        459773792        459827911   
    459880837        459932612      445727274        445950108        446123606
       446731259        446895229        457152205        457920288       
458999620        459094272        459175998        459273942        459382438   
    459481735        459555132        459656831        459718284       
459773800        459827929        459880852        459932653      445727571     
  445950140        446123671        446731283        446895310        457152270
       457920320        458999638        459094314        459176004       
459273967        459382446        459481743        459555157        459656864   
    459718292        459773834        459827960        459880878       
459932661      445727639        445950199        446123838        446731325     
  446895328        457152510        457920346        458999679        459094363
       459176012        459273991        459382479        459481768       
459555165        459656872        459718326        459773842        459827986   
    459880886        459932687      445727787        445950207        446123960
       446731341        446895369        457152965        457920387       
458999711        459094405        459176020        459274007        459382487   
    459481776        459555199        459656880        459718334       
459773867        459827994        459880894        459932703      445728959     
  445950249        446124026        446731374        446895435        457153419
       457920502        458999729        459094454        459176038       
459274049        459382503        459481792        459555207        459656898   
    459718342        459773883        459828000        459880902       
459932729      445729346        445950256        446124117        446731440     
  446895443        457153567        457920593        458999737        459094538
       459176053        459274056        459382602        459481826       
459555215        459656906        459718375        459773891        459828018   
    459880928        459932737      445730211        445950363        446124141
       446731531        446895591        457153609        457920684       
458999786        459094587        459176111        459274155        459382644   
    459481834        459555249        459656914        459718383       
459773909        459828026        459880944        459932745      445730435     
  445950413        446124158        446731671        446895617        457154227
       457921047        458999802        459094611        459176129       
459274247        459382685        459481842        459555264        459656922   
    459718409        459773917        459828059        459880951       
459932752      445730773        445950462        446124182        446731689     
  446895658        457155224        457921542        458999828        459094652
       459176145        459274254        459382701        459481875       
459555272        459656948        459718417        459773941        459828067   
    459880969        459932760      445730864        445950488        446124216
       446731697        446895740        457155257        457921740       
458999851        459094694        459176251        459274338        459382743   
    459481883        459555298        459656955        459718425       
459773966        459828141        459880993        459932778      445731466     
  445950496        446124323        446731796        446895898        457156115
       457922029        458999869        459094728        459176285       
459274387        459382768        459481891        459555306        459656963   
    459718433        459773974        459828158        459881009       
459932786      445732142        445950504        446124372        446731879     
  446895906        457156644        457922128        458999877        459094736
       459176301        459274528        459382776        459481909       
459555322        459656997        459718458        459773982        459828166   
    459881025        459932794      445732415        445950546        446124398
       446731911        446895922        457156701        457922169       
458999885        459094751        459176335        459274536        459382784   
    459481933        459555348        459657037        459718466       
459774014        459828190        459881033        459932802      445732720     
  445950595        446124497        446731945        446896029        457156792
       457922391        458999901        459094793        459176368       
459274577        459382800        459481941        459555462        459657045   
    459718482        459774022        459828208        459881041       
459932828      445733819        445950629        446124505        446731960     
  446896037        457157246        457922417        458999927        459094819
       459176376        459274585        459382826        459481982       
459555496        459657052        459718516        459774055        459828224   
    459881108        459932851      445734353        445950686        446124570
       446732067        446896102        457157667        457922573       
458999950        459094850        459176384        459274692        459382842   
    459482014        459555504        459657102        459718532       
459774063        459828232        459881116        459932869      445734759     
  445950694        446124596        446732075        446896185        457158202
       457922698        458999992        459094892        459176392       
459274726        459382883        459482030        459555520        459657110   
    459718540        459774089        459828240        459881132       
459932877      445735095        445950702        446124646        446732091     
  446896276        457158525        457922748        459000014        459094926
       459176426        459274759        459382909        459482048       
459555579        459657128        459718573        459774097        459828265   
    459881140        459932885      445736200        445950710        446124653
       446732109        446896359        457158640        457923266       
459000055        459094959        459176459        459274775        459382925   
    459482055        459555587        459657136        459718581       
459774170        459828273        459881157        459932893      445736226     
  445950744        446124703        446732117        446896367        457158665
       457923282        459000089        459094975        459176467       
459274817        459382941        459482097        459555629        459657144   
    459718623        459774196        459828281        459881165       
459932901      445736283        445950751        446124745        446732158     
  446896433        457158822        457923761        459000097        459095006
       459176483        459274833        459382958        459482105       
459555637        459657151        459718631        459774204        459828307   
    459881199        459932935      445737505        445950785        446124828
       446732455        446896490        457158897        457923977       
459000121        459095022        459176509        459274866        459382982   
    459482162        459555751        459657227        459718672       
459774212        459828315        459881207        459932943      445738875     
  445950801        446124844        446732489        446896557        457159598
       457924348        459000139        459095030        459176582       
459274882        459382990        459482170        459555777        459657276   
    459718680        459774220        459828323        459881215       
459932950      445739287        445950868        446125106        446732505     
  446896656        457159788        457924470        459000147        459095063
       459176590        459274890        459383048        459482253       
459555785        459657284        459718698        459774238        459828331   
    459881223        459932976      445739303        445951007        446125148
       446732539        446896813        457159911        457924827       
459000154        459095071        459176657        459274924        459383113   
    459482261        459555843        459657300        459718714       
459774246        459828356        459881256        459933008      445739329     
  445951015        446125155        446732570        446896839        457160091
       457925402        459000188        459095097        459176665       
459274940        459383154        459482337        459555850        459657318   
    459718722        459774253        459828380        459881272       
459933016      445739758        445951098        446125171        446732588     
  446896870        457160190        457925451        459000204        459095113
       459176699        459274981        459383170        459482352       
459555959        459657334        459718730        459774261        459828430   
    459881306        459933024      445740004        445951247        446125205
       446732596        446896920        457160745        457926053       
459000220        459095188        459176707        459275053        459383204   
    459482378        459555983        459657342        459718748       
459774287        459828448        459881314        459933032      445740038     
  445951288        446125262        446732646        446896979        457161271
       457926095        459000253        459095238        459177523       
459275228        459383220        459482386        459556023        459657359   
    459718755        459774295        459828455        459881322       
459933040      445740418        445951304        446125361        446732695     
  446897068        457162006        457926186        459000261        459095295
       459177549        459275236        459383261        459482493       
459556031        459657383        459718763        459774303        459828463   
    459881355        459933065      445740699        445951411        446125387
       446732729        446897100        457162105        457926269       
459000337        459095311        459177556        459275251        459383378   
    459482550        459556080        459657409        459718771       
459774311        459828471        459881371        459933073      445740780     
  445951437        446125395        446732778        446897118        457162287
       457926608        459000345        459095329        459177655       
459275269        459383386        459482584        459556098        459657433   
    459718789        459774329        459828505        459881397       
459933107      445740855        445951486        446125411        446732901     
  446897167        457162311        457926616        459000394        459095394
       459177689        459275277        459383428        459482592       
459556130        459657441        459718797        459774337        459828513   
    459881405        459933149      445741390        445951569        446125536
       446732927        446897209        457162386        457926921       
459000436        459095444        459177713        459275376        459383469   
    459482618        459556221        459657458        459718813       
459774345        459828539        459881413        459933156      445741689     
  445951593        446125544        446732950        446897217        457162576
       457927051        459000477        459095469        459177721       
459275392        459383485        459482659        459556239        459657482   
    459718847        459774352        459828547        459881421       
459933164      445742406        445951692        446125577        446732992     
  446897274        457162972        457927382        459000543        459095477
       459177762        459275400        459383519        459482683       
459556247        459657508        459718862        459774378        459828562   
    459881439        459933198      445742414        445951775        446125585
       446733024        446897332        457163004        457927705       
459000618        459095493        459177846        459275418        459383527   
    459482691        459556254        459657532        459718912       
459774386        459828570        459881454        459933214      445742430     
  445951874        446125619        446733057        446897373        457163905
       457927911        459000634        459095519        459177853       
459275426        459383543        459482725        459556288        459657557   
    459718920        459774402        459828588        459881462       
459933222      445742448        445951916        446125635        446733172     
  446897381        457164697        457927937        459000667        459095543
       459177861        459275434        459383550        459482733       
459556320        459657565        459718938        459774410        459828596   
    459881470        459933230      445743271        445951932        446125650
       446733180        446897415        457164960        457927978       
459000675        459095592        459177911        459275467        459383568   
    459482758        459556346        459657573        459718946       
459774428        459828604        459881488        459933255      445743321     
  445951965        446125767        446733289        446897431        457165686
       457928026        459000709        459095626        459177937       
459275491        459383592        459482782        459556403        459657581   
    459718979        459774436        459828612        459881496       
459933263   

 

SCH-A-22



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445744154        445951999        446125809        446733297       
446897472        457165736        457928778        459000840        459095683   
    459177945        459275541        459383626        459482790       
459556452        459657615        459718987        459774444        459828638   
    459881512        459933271      445744691        445952021        446125890
       446733305        446897514        457166007        457928893       
459000873        459095709        459177978        459275582        459383642   
    459482816        459556494        459657631        459719019       
459774469        459828653        459881520        459933289      445745474     
  445952096        446125924        446733313        446897530        457166247
       457928935        459000915        459095717        459177986       
459275608        459383683        459482824        459556502        459657672   
    459719027        459774477        459828695        459881546       
459933313      445746860        445952112        446126070        446733396     
  446897555        457167039        457929057        459000923        459095741
       459178000        459275624        459383725        459482899       
459556510        459657680        459719043        459774493        459828711   
    459881553        459933321      445747827        445952161        446126229
       446733438        446897605        457167724        457929206       
459000931        459095758        459178018        459275632        459383733   
    459482915        459556569        459657706        459719050       
459774501        459828729        459881587        459933339      445747892     
  445952179        446126252        446733453        446897621        457168540
       457929610        459000980        459095824        459178042       
459275657        459383766        459482923        459556593        459657722   
    459719068        459774519        459828745        459881595       
459933354      445748031        445952252        446126344        446733537     
  446897720        457169266        457929792        459000998        459095865
       459178091        459275665        459383790        459482931       
459556601        459657755        459719092        459774527        459828752   
    459881611        459933362      445748122        445952286        446126393
       446733560        446897753        457170207        457929974       
459001053        459095949        459178117        459275707        459383865   
    459482998        459556619        459657763        459719100       
459774550        459828778        459881629        459933370      445748692     
  445952294        446126427        446733594        446897779        457170330
       457930261        459001111        459095956        459178166       
459275814        459383873        459483046        459556627        459657771   
    459719126        459774584        459828786        459881637       
459933388      445749294        445952344        446126450        446733610     
  446897837        457170397        457930394        459001152        459095964
       459178174        459275830        459383915        459483178       
459556635        459657789        459719167        459774592        459828794   
    459881686        459933396      445749955        445952393        446126476
       446733669        446897845        457170983        457930683       
459001178        459095998        459178190        459275863        459383923   
    459483194        459556650        459657797        459719175       
459774600        459828802        459881694        459933412      445750433     
  445952500        446126492        446733743        446897860        457171320
       457930774        459001186        459096004        459178240       
459275871        459383949        459483285        459556676        459657847   
    459719183        459774626        459828836        459881702       
459933420      445750508        445952542        446126526        446733768     
  446897910        457171817        457931004        459001194        459096012
       459178257        459276044        459383972        459483293       
459556718        459657854        459719191        459774634        459828844   
    459881728        459933446      445750656        445952625        446126534
       446733776        446898082        457171866        457931111       
459001202        459096020        459178307        459276119        459384004   
    459483301        459556734        459657862        459719217       
459774642        459828869        459881744        459933461      445750961     
  445952633        446126559        446733818        446898108        457172310
       457931293        459001244        459096145        459178315       
459276150        459384020        459483335        459556742        459657896   
    459719241        459774667        459828901        459881751       
459933479      445751027        445952641        446126633        446733834     
  446898173        457173052        457931327        459001277        459096178
       459178323        459276184        459384046        459483384       
459556767        459657938        459719266        459774675        459828919   
    459881777        459933495      445751811        445952716        446126674
       446733859        446898306        457173185        457931491       
459001319        459096186        459178349        459276259        459384079   
    459483392        459556775        459657979        459719282       
459774683        459828927        459881785        459933503      445752066     
  445952765        446126682        446733891        446898314        457173599
       457931582        459001335        459096202        459178414       
459276291        459384095        459483400        459556817        459657995   
    459719308        459774691        459828943        459881801       
459933511      445752165        445952773        446126708        446733933     
  446898322        457173706        457931665        459001350        459096251
       459178471        459276325        459384145        459483426       
459556825        459658001        459719316        459774709        459828976   
    459881819        459933545      445752330        445952781        446126815
       446734048        446898389        457174175        457931830       
459001384        459096301        459178497        459276333        459384152   
    459483467        459556833        459658019        459719324       
459774733        459828984        459881827        459933552      445753312     
  445952807        446126864        446734170        446898413        457174431
       457931855        459001459        459096319        459178521       
459276390        459384178        459483509        459556932        459658027   
    459719332        459774741        459829008        459881835       
459933560      445753411        445952815        446126930        446734345     
  446898488        457175008        457931954        459001467        459096335
       459178562        459276424        459384210        459483590       
459556940        459658035        459719357        459774758        459829016   
    459881843        459933578      445753726        445952849        446126963
       446734360        446898611        457177673        457931970       
459001483        459096343        459178588        459276432        459384228   
    459483632        459556965        459658043        459719399       
459774790        459829024        459881884        459933586      445754054     
  445952864        446126971        446734378        446898637        457177848
       457932176        459001509        459096350        459178612       
459276457        459384236        459483657        459556981        459658050   
    459719407        459774824        459829040        459881892       
459933602      445754138        445952872        446127060        446734386     
  446898678        457178374        457932242        459001525        459096434
       459178620        459276523        459384251        459483665       
459556999        459658100        459719423        459774832        459829081   
    459881900        459933610      445754534        445952914        446127102
       446734394        446898686        457178416        457932309       
459001533        459096442        459178703        459276556        459384269   
    459483699        459557005        459658126        459719431       
459774857        459829099        459881942        459933636      445754617     
  445952930        446127144        446734402        446898694        457178895
       457932317        459001541        459096459        459178794       
459276564        459384319        459483715        459557013        459658142   
    459719449        459774865        459829115        459881959       
459933651      445755432        445952971        446127151        446734485     
  446898728        457178994        457932523        459001616        459096475
       459178810        459276598        459384350        459483723       
459557021        459658159        459719456        459774881        459829172   
    459881967        459933669      445755614        445953003        446127185
       446734493        446898736        457179026        457932838       
459001632        459096491        459178877        459276614        459384376   
    459483731        459557039        459658167        459719464       
459774899        459829180        459881983        459933677      445755952     
  445953052        446127219        446734527        446898777        457179265
       457932887        459001657        459096509        459178885       
459276622        459384384        459483780        459557047        459658175   
    459719498        459774907        459829206        459881991       
459933719      445756406        445953128        446127250        446734535     
  446898793        457179513        457932952        459001665        459096525
       459178943        459276663        459384400        459483806       
459557054        459658191        459719506        459774915        459829222   
    459882015        459933727      445757701        445953151        446127292
       446734600        446898801        457179562        457933232       
459001681        459096558        459178950        459276721        459384426   
    459483848        459557179        459658217        459719514       
459774923        459829248        459882049        459933735      445758048     
  445953185        446127334        446734634        446898843        457179810
       457933265        459001707        459096566        459179024       
459276788        459384442        459483855        459557260        459658225   
    459719522        459774931        459829289        459882056       
459933750      445758261        445953219        446127490        446734741     
  446898850        457180891        457933836        459001723        459096582
       459179065        459276796        459384483        459483863       
459557286        459658282        459719530        459774949        459829297   
    459882064        459933776      445758386        445953235        446127623
       446734774        446898868        457181188        457934230       
459001749        459096632        459179073        459276861        459384533   
    459483889        459557294        459658290        459719548       
459774956        459829305        459882072        459933784      445759202     
  445953250        446127631        446734907        446898900        457181329
       457934313        459001764        459096681        459179081       
459276879        459384566        459483962        459557310        459658332   
    459719555        459774964        459829339        459882080       
459933792      445760077        445953359        446127714        446734956     
  446898918        457181584        457934461        459001780        459096707
       459179099        459276978        459384632        459483988       
459557377        459658340        459719563        459774972        459829347   
    459882106        459933800      445760341        445953557        446127847
       446734964        446898975        457181675        457935211       
459001814        459096723        459179107        459277034        459384681   
    459483996        459557385        459658399        459719589       
459774980        459829354        459882114        459933818      445760994     
  445953581        446127896        446734972        446899015        457182038
       457935690        459001830        459096731        459179115       
459277166        459384707        459484010        459557443        459658415   
    459719597        459775003        459829412        459882130       
459933826      445761000        445953599        446127920        446734998     
  446899049        457182111        457935872        459001848        459096780
       459179164        459277182        459384764        459484051       
459557468        459658423        459719605        459775029        459829461   
    459882155        459933859      445761158        445953631        446127961
       446735045        446899056        457182152        457935997       
459001855        459096806        459179172        459277190        459384772   
    459484069        459557492        459658456        459719613       
459775037        459829495        459882163        459933867      445761224     
  445953656        446128019        446735078        446899106        457182574
       457936250        459001863        459096814        459179180       
459277232        459384780        459484085        459557518        459658472   
    459719621        459775045        459829503        459882171       
459933875      445761430        445953706        446128076        446735102     
  446899148        457182822        457936847        459001905        459096889
       459179214        459277265        459384806        459484119       
459557542        459658522        459719647        459775052        459829511   
    459882189        459933909      445762263        445953730        446128126
       446735128        446899163        457182848        457936946       
459001954        459096905        459179248        459277281        459384814   
    459484127        459557617        459658597        459719654       
459775078        459829529        459882197        459933917      445762594     
  445953748        446128191        446735151        446899239        457182871
       457936961        459001962        459096921        459179255       
459277331        459384822        459484200        459557625        459658605   
    459719662        459775086        459829537        459882247       
459933958      445762602        445953920        446128225        446735359     
  446899247        457183101        457936979        459001996        459096947
       459179271        459277455        459384830        459484226       
459557658        459658639        459719670        459775094        459829602   
    459882262        459933974      445762818        445953938        446128258
       446735391        446899304        457183689        457937100       
459002002        459096954        459179305        459277489        459384848   
    459484283        459557708        459658670        459719688       
459775102        459829610        459882270        459934006      445763147     
  445953946        446128324        446735524        446899320        457183952
       457937258        459002069        459096970        459179347       
459277505        459384855        459484309        459557716        459658688   
    459719696        459775128        459829669        459882288       
459934014      445763253        445953961        446128407        446735615     
  446899338        457184273        457937548        459002077        459096988
       459179388        459277554        459384863        459484317       
459557740        459658696        459719704        459775136        459829701   
    459882296        459934022      445764608        445954019        446128456
       446735672        446899403        457184323        457937621       
459002101        459097044        459179396        459277562        459384871   
    459484325        459557781        459658704        459719712       
459775151        459829727        459882304        459934030      445764749     
  445954183        446128464        446735698        446899478        457184992
       457938132        459002119        459097051        459179404       
459277604        459384889        459484333        459557799        459658712   
    459719746        459775169        459829735        459882320       
459934048      445764822        445954217        446128522        446735797     
  446899627        457185999        457938165        459002135        459097069
       459179412        459277612        459384897        459484358       
459557807        459658720        459719761        459775177        459829743   
    459882353        459934063      445764855        445954233        446128530
       446735805        446899767        457186112        457938322       
459002143        459097077        459179420        459277620        459384913   
    459484382        459557849        459658753        459719779       
459775185        459829750        459882379        459934071      445764988     
  445954290        446128621        446735904        446899809        457186658
       457938389        459002168        459097085        459179495       
459277646        459384947        459484390        459557856        459658761   
    459719795        459775193        459829792        459882387       
459934097      445764996        445954308        446128639        446735987     
  446899817        457187565        457938462        459002176        459097101
       459179529        459277695        459384962        459484408       
459557898        459658787        459719811        459775201        459829800   
    459882429        459934105      445765043        445954324        446128670
       446736019        446899825        457187961        457938611       
459002200        459097150        459179545        459277703        459384996   
    459484424        459557906        459658795        459719829       
459775219        459829818        459882445        459934139      445765084     
  445954340        446128787        446736050        446899841        457188092
       457938835        459002283        459097184        459179578       
459277828        459385019        459484457        459557922        459658811   
    459719837        459775227        459829826        459882452       
459934147      445765100        445954456        446128795        446736068     
  446899890        457188811        457938868        459002309        459097200
       459179586        459277901        459385027        459484465       
459557963        459658837        459719845        459775235        459829834   
    459882460        459934154      445765126        445954514        446128837
       446736076        446899908        457189272        457938900       
459002366        459097218        459179594        459277919        459385035   
    459484531        459557997        459658845        459719852       
459775243        459829842        459882478        459934188      445765175     
  445954530        446128878        446736159        446899916        457189405
       457938959        459002416        459097226        459179602       
459277927        459385043        459484614        459558045        459658878   
    459719886        459775268        459829859        459882486       
459934212      445765183        445954548        446128902        446736233     
  446899957        457189694        457938983        459002424        459097242
       459179669        459277968        459385068        459484630       
459558052        459658886        459719894        459775276        459829867   
    459882502        459934261      445765233        445954613        446128936
       446736258        446899965        457189801        457939288       
459002432        459097259        459179719        459278032        459385076   
    459484655        459558060        459658894        459719902       
459775284        459829909        459882510        459934279      445765258     
  445954662        446129066        446736290        446899999        457190932
       457939510        459002465        459097275        459179727       
459278081        459385159        459484671        459558128        459658910   
    459719910        459775292        459829925        459882536       
459934295      445765423        445954670        446129082        446736332     
  446900011        457193100        457939528        459002473        459097283
       459179735        459278123        459385209        459484721       
459558169        459658928        459719928        459775342        459829933   
    459882544        459934303      445765449        445954761        446129108
       446736506        446900037        457193290        457939593       
459002481        459097309        459179776        459278131        459385233   
    459484747        459558193        459658951        459719936       
459775359        459829941        459882593        459934311      445765571     
  445954803        446129157        446736548        446900136        457193449
       457939726        459002499        459097325        459179784       
459278149        459385241        459484754        459558201        459658985   
    459719944        459775367        459829958        459882601       
459934329      445765589        445954845        446129199        446736589     
  446900151        457193571        457939767        459002564        459097333
       459179826        459278206        459385266        459484788       
459558219        459658993        459719951        459775391        459829974   
    459882627        459934386      445765597        445954878        446129231
       446736621        446900169        457193720        457940195       
459002648        459097341        459179842        459278255        459385274   
    459484820        459558276        459659009        459719969       
459775425        459830014        459882635        459934394      445765613     
  445955016        446129322        446736647        446900177        457193829
       457940385        459002655        459097374        459179859       
459278289        459385324        459484853        459558284        459659017   
    459719977        459775433        459830022        459882643       
459934451      445765688        445955164        446129355        446736712     
  446900292        457194017        457940468        459002770        459097390
       459179867        459278339        459385332        459484861       
459558300        459659033        459719993        459775441        459830030   
    459882650        459934469      445765720        445955263        446129413
       446736753        446900334        457194140        457940773       
459002804        459097408        459179909        459278370        459385357   
    459484895        459558318        459659041        459720009       
459775458        459830048        459882684        459934477      445765761     
  445955271        446129512        446736944        446900482        457194397
       457940948        459002895        459097457        459179933       
459278453        459385423        459484945        459558326        459659066   
    459720017        459775466        459830055        459882692       
459934485   

 

SCH-A-23



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445765803        445955297        446129538        446736977       
446900599        457194819        457941078        459002937        459097473   
    459179941        459278545        459385506        459484960       
459558342        459659082        459720041        459775474        459830063   
    459882700        459934493      445765894        445955305        446129629
       446737025        446900631        457195014        457941367       
459002952        459097507        459179958        459278586        459385514   
    459484994        459558367        459659090        459720058       
459775482        459830089        459882718        459934501      445765944     
  445955412        446129637        446737074        446900656        457195303
       457941375        459002960        459097523        459179966       
459278602        459385522        459485041        459558375        459659108   
    459720074        459775508        459830097        459882734       
459934535      445765951        445955495        446129801        446737090     
  446900672        457195352        457941458        459003000        459097556
       459179982        459278727        459385530        459485066       
459558383        459659116        459720082        459775516        459830105   
    459882742        459934550      445765985        445955503        446129926
       446737157        446900698        457195642        457941474       
459003042        459097572        459180014        459278735        459385555   
    459485116        459558409        459659132        459720090       
459775524        459830113        459882759        459934584      445766025     
  445955586        446129967        446737181        446900706        457196137
       457941904        459003273        459097598        459180063       
459278743        459385563        459485165        459558417        459659140   
    459720116        459775532        459830121        459882767       
459934634      445766074        445955610        446130064        446737264     
  446900755        457196327        457941946        459003323        459097622
       459180139        459278768        459385571        459485181       
459558458        459659173        459720132        459775540        459830139   
    459882791        459934667      445766108        445955628        446130122
       446737272        446900789        457196343        457942043       
459003331        459097630        459180196        459278859        459385621   
    459485199        459558482        459659181        459720140       
459775573        459830147        459882809        459934683      445766181     
  445955636        446130130        446737314        446900854        457196467
       457942092        459003356        459097705        459180204       
459278867        459385639        459485207        459558532        459659215   
    459720157        459775581        459830154        459882817       
459934691      445766199        445955644        446130163        446737330     
  446900870        457196533        457942191        459003364        459097762
       459180246        459278925        459385647        459485249       
459558615        459659223        459720165        459775599        459830188   
    459882833        459934758      445766215        445955719        446130270
       446737421        446900904        457196830        457942357       
459003372        459097788        459180253        459278941        459385662   
    459485272        459558631        459659231        459720207       
459775607        459830196        459882841        459934774      445766249     
  445955768        446130320        446737520        446901027        457196905
       457942530        459003406        459097804        459180295       
459278966        459385670        459485280        459558748        459659249   
    459720215        459775615        459830212        459882874       
459934816      445766280        445955784        446130338        446737595     
  446901043        457197077        457942555        459003422        459097838
       459180329        459278982        459385688        459485348       
459558755        459659264        459720231        459775623        459830220   
    459882916        459934824      445766306        445955800        446130429
       446737819        446901050        457197200        457942563       
459003455        459097895        459180337        459278990        459385720   
    459485371        459558763        459659280        459720256       
459775631        459830253        459882932        459934865      445766314     
  445955834        446130445        446737892        446901092        457197382
       457942803        459003463        459097945        459180352       
459279006        459385738        459485413        459558797        459659298   
    459720264        459775649        459830287        459882940       
459934873      445766355        445955966        446130452        446737942     
  446901159        457197408        457943025        459003471        459097960
       459180360        459279014        459385746        459485462       
459558839        459659314        459720272        459775656        459830303   
    459882973        459934881      445766405        445955974        446130528
       446737991        446901274        457197549        457943181       
459003521        459097978        459180386        459279055        459385779   
    459485504        459558847        459659322        459720280       
459775664        459830311        459883005        459934915      445766413     
  445956006        446130536        446738023        446901282        457197614
       457943892        459003539        459097986        459180410       
459279063        459385886        459485553        459558854        459659330   
    459720306        459775672        459830329        459883021       
459934931      445766447        445956139        446130544        446738080     
  446901316        457197648        457943934        459003562        459097994
       459180428        459279105        459385902        459485579       
459558870        459659355        459720314        459775698        459830352   
    459883039        459935003      445766553        445956246        446130585
       446738189        446901324        457198448        457944064       
459003570        459098059        459180436        459279121        459385928   
    459485587        459558896        459659363        459720355       
459775714        459830378        459883054        459935011      445766660     
  445956279        446130684        446738239        446901357        457198737
       457944155        459003596        459098109        459180501       
459279170        459385969        459485637        459558946        459659389   
    459720363        459775730        459830386        459883062       
459935029      445766843        445956303        446130742        446738338     
  446901373        457198984        457945004        459003612        459098133
       459180527        459279204        459385977        459485645       
459558979        459659397        459720371        459775748        459830402   
    459883070        459935045      445766876        445956352        446130767
       446738353        446901399        457199719        457945012       
459003638        459098166        459180543        459279220        459385985   
    459485652        459559027        459659413        459720397       
459775755        459830410        459883096        459935052      445766926     
  445956378        446130817        446738411        446901415        457199800
       457945236        459003646        459098174        459180600       
459279287        459385993        459485660        459559076        459659421   
    459720413        459775789        459830451        459883104       
459935060      445767007        445956402        446130825        446738429     
  446901431        457199958        457945335        459003653        459098182
       459180626        459279311        459386009        459485678       
459559092        459659447        459720439        459775797        459830477   
    459883112        459935094      445767049        445956550        446130882
       446738445        446901449        457199974        457945491       
459003687        459098190        459180634        459279329        459386017   
    459485686        459559142        459659470        459720447       
459775805        459830493        459883146        459935102      445767080     
  445956568        446130981        446738502        446901456        457200012
       457945798        459003695        459098240        459180659       
459279345        459386066        459485710        459559159        459659488   
    459720462        459775813        459830519        459883153       
459935110      445767122        445956576        446131070        446738692     
  446901464        457200210        457946051        459003760        459098257
       459180717        459279402        459386074        459485769       
459559191        459659504        459720488        459775821        459830527   
    459883229        459935144      445767130        445956618        446131088
       446738809        446901522        457200491        457946283       
459003778        459098265        459180725        459279410        459386082   
    459485801        459559217        459659520        459720496       
459775839        459830535        459883260        459935151      445767205     
  445956683        446131203        446738833        446901589        457200632
       457946291        459003836        459098273        459180733       
459279444        459386140        459485868        459559233        459659538   
    459720504        459775847        459830550        459883278       
459935169      445767247        445956709        446131294        446738841     
  446901696        457200954        457946630        459003851        459098281
       459180766        459279469        459386173        459485876       
459559282        459659553        459720512        459775862        459830568   
    459883302        459935193      445767296        445956816        446131336
       446738874        446901753        457200996        457946655       
459003885        459098299        459180790        459279477        459386207   
    459485884        459559324        459659561        459720520       
459775870        459830592        459883310        459935219      445767346     
  445956915        446131351        446739021        446901795        457201275
       457946754        459003893        459098307        459180808       
459279501        459386215        459485892        459559332        459659595   
    459720538        459775888        459830618        459883328       
459935227      445767353        445956923        446131369        446739054     
  446901811        457201556        457946853        459003943        459098323
       459180816        459279592        459386223        459485926       
459559365        459659637        459720546        459775896        459830642   
    459883385        459935235      445767361        445956931        446131401
       446739062        446901837        457201606        457946937       
459003968        459098331        459180899        459279667        459386231   
    459485959        459559373        459659645        459720561       
459775904        459830659        459883393        459935243      445767395     
  445956964        446131435        446739138        446901852        457201762
       457946945        459003976        459098356        459180923       
459279691        459386280        459485975        459559407        459659652   
    459720587        459775912        459830667        459883419       
459935268      445767411        445956972        446131484        446739153     
  446901878        457202059        457947059        459004008        459098372
       459180931        459279709        459386298        459486031       
459559415        459659686        459720595        459775920        459830733   
    459883427        459935284      445767494        445957004        446131534
       446739179        446901894        457203719        457947117       
459004016        459098380        459180949        459279808        459386306   
    459486098        459559431        459659702        459720603       
459775938        459830741        459883443        459935326      445767601     
  445957053        446131559        446739237        446901951        457203826
       457947372        459004032        459098398        459180956       
459279857        459386322        459486106        459559449        459659736   
    459720629        459775946        459830758        459883484       
459935334      445767742        445957228        446131617        446739252     
  446902066        457204279        457947802        459004081        459098414
       459180972        459279980        459386330        459486130       
459559472        459659751        459720645        459775953        459830766   
    459883492        459935342      445767791        445957236        446131682
       446739260        446902090        457204295        457947836       
459004107        459098422        459180980        459280061        459386348   
    459486148        459559498        459659769        459720660       
459775961        459830782        459883518        459935359      445767833     
  445957327        446131690        446739302        446902116        457204535
       457947935        459004156        459098455        459181004       
459280087        459386389        459486155        459559522        459659777   
    459720686        459775979        459830790        459883575       
459935383      445767882        445957376        446131708        446739369     
  446902124        457204659        457947976        459004164        459098489
       459181012        459280103        459386421        459486189       
459559555        459659785        459720694        459775995        459830808   
    459883591        459935391      445767981        445957541        446131831
       446739385        446902256        457204741        457948024       
459004172        459098505        459181038        459280145        459386454   
    459486213        459559563        459659801        459720736       
459776001        459830824        459883609        459935409      445767999     
  445957582        446131849        446739401        446902298        457204790
       457948107        459004206        459098521        459181046       
459280228        459386470        459486239        459559571        459659819   
    459720744        459776019        459830832        459883617       
459935417      445768120        445957590        446131856        446739443     
  446902306        457204857        457948503        459004248        459098562
       459181053        459280400        459386488        459486247       
459559589        459659827        459720751        459776027        459830840   
    459883641        459935433      445768195        445957681        446131864
       446739633        446902322        457205169        457948685       
459004255        459098570        459181079        459280418        459386520   
    459486254        459559605        459659835        459720769       
459776035        459830857        459883666        459935458      445768286     
  445957707        446131906        446739658        446902348        457205185
       457948883        459004263        459098596        459181095       
459280459        459386538        459486270        459559621        459659843   
    459720777        459776043        459830873        459883682       
459935516      445768328        445957764        446131914        446739807     
  446902371        457205201        457949048        459004305        459098620
       459181103        459280467        459386603        459486288       
459559647        459659876        459720801        459776068        459830915   
    459883708        459935524      445768393        445957913        446131930
       446739815        446902405        457205490        457949097       
459004347        459098638        459181129        459280483        459386652   
    459486304        459559662        459659884        459720835       
459776076        459830923        459883724        459935532      445768419     
  445957939        446131997        446739948        446902470        457205946
       457949162        459004396        459098646        459181145       
459280533        459386660        459486312        459559704        459659918   
    459720843        459776084        459830956        459883757       
459935540      445768484        445957962        446132029        446739963     
  446902520        457205987        457949212        459004412        459098679
       459181186        459280608        459386702        459486320       
459559746        459659926        459720850        459776092        459830964   
    459883765        459935557      445768542        445958010        446132102
       446740003        446902553        457206035        457949279       
459004446        459098703        459181236        459280616        459386710   
    459486361        459559753        459659934        459720868       
459776118        459830972        459883773        459935565      445768690     
  445958036        446132185        446740045        446902710        457206589
       457949295        459004487        459098711        459181251       
459280632        459386736        459486379        459559761        459659942   
    459720884        459776126        459830980        459883781       
459935599      445768906        445958044        446132227        446740078     
  446902751        457206837        457949410        459004503        459098737
       459181293        459280640        459386769        459486387       
459559779        459659967        459720892        459776134        459830998   
    459883807        459935623      445769144        445958069        446132243
       446740086        446902769        457206860        457949543       
459004586        459098745        459181392        459280673        459386827   
    459486395        459559852        459659975        459720900       
459776142        459831020        459883815        459935631      445769169     
  445958093        446132250        446740094        446902801        457206928
       457949956        459004644        459098836        459181400       
459280699        459386835        459486403        459559910        459659983   
    459720918        459776159        459831038        459883831       
459935649      445769201        445958127        446132326        446740110     
  446902819        457206977        457950210        459004677        459098851
       459181418        459280715        459386850        459486411       
459559944        459660007        459720934        459776167        459831046   
    459883849        459935656      445769284        445958143        446132359
       446740185        446902835        457207074        457950293       
459004693        459098893        459181483        459280731        459386868   
    459486445        459559993        459660015        459720942       
459776175        459831053        459883856        459935672      445769359     
  445958168        446132490        446740250        446902884        457207082
       457950509        459004750        459098901        459181509       
459280806        459386918        459486452        459560009        459660031   
    459720959        459776183        459831061        459883872       
459935706      445769425        445958192        446132607        446740359     
  446902892        457207132        457950996        459004818        459098919
       459181517        459280814        459386926        459486494       
459560066        459660064        459720967        459776191        459831079   
    459883880        459935722      445769532        445958242        446132631
       446740417        446902959        457207256        457951184       
459004875        459098935        459181533        459280830        459386959   
    459486510        459560074        459660080        459720991       
459776209        459831087        459883898        459935748      445769565     
  445958267        446132755        446740425        446902975        457207488
       457951457        459004909        459098984        459181582       
459280848        459386967        459486577        459560082        459660098   
    459721007        459776217        459831095        459883906       
459935771      445769581        445958358        446132805        446740441     
  446902991        457207546        457951812        459004966        459098992
       459181590        459280855        459386975        459486585       
459560090        459660148        459721015        459776225        459831103   
    459883914        459935789      445769664        445958382        446132813
       446740466        446903023        457207678        457951911       
459004982        459099024        459181608        459280863        459387007   
    459486627        459560124        459660163        459721031       
459776233        459831111        459883922        459935797      445769748     
  445958416        446132888        446740474        446903171        457208221
       457952364        459004990        459099057        459181632       
459280970        459387015        459486635        459560140        459660171   
    459721049        459776241        459831145        459883930       
459935870      445769805        445958515        446132912        446740508     
  446903247        457208239        457952943        459005013        459099065
       459181657        459280996        459387056        459486650       
459560199        459660189        459721056        459776258        459831160   
    459883948        459935888      445769904        445958598        446132946
       446740532        446903270        457208585        457953214       
459005021        459099073        459181665        459281051        459387106   
    459486668        459560207        459660197        459721064       
459776266        459831178        459883955        459935896      445769995     
  445958648        446132961        446740540        446903312        457208643
       457953529        459005047        459099081        459181673       
459281069        459387122        459486684        459560215        459660221   
    459721080        459776282        459831228        459883963       
459935912      445770035        445958671        446132979        446740565     
  446903361        457208650        457954238        459005062        459099099
       459181715        459281176        459387130        459486692       
459560223        459660239        459721098        459776290        459831244   
    459883997        459935938      445770043        445958739        446132987
       446740649        446903429        457209070        457954311       
459005070        459099115        459181723        459281242        459387155   
    459486700        459560249        459660247        459721106       
459776308        459831269        459884029        459935946      445770217     
  445958804        446133076        446740680        446903478        457209229
       457954444        459005138        459099123        459181731       
459281291        459387189        459486718        459560256        459660254   
    459721114        459776316        459831277        459884045       
459935979   

 

SCH-A-24



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445770233        445958812        446133134        446740763       
446903510        457209351        457956845        459005211        459099156   
    459181772        459281309        459387213        459486726       
459560397        459660262        459721122        459776324        459831285   
    459884052        459935987      445770399        445958838        446133142
       446740789        446903536        457209591        457957686       
459005286        459099172        459181780        459281333        459387247   
    459486734        459560413        459660288        459721130       
459776332        459831293        459884086        459935995      445770456     
  445958853        446133159        446740797        446903544        457209906
       457957728        459005377        459099198        459181814       
459281408        459387254        459486783        459560421        459660296   
    459721155        459776340        459831301        459884110       
459936001      445770464        445958929        446133175        446740888     
  446903627        457209989        457958726        459005419        459099206
       459181848        459281440        459387270        459486858       
459560462        459660304        459721163        459776357        459831327   
    459884128        459936019      445770472        445958952        446133225
       446740953        446903643        457210086        457959757       
459005427        459099214        459181855        459281614        459387320   
    459486924        459560504        459660312        459721171       
459776365        459831368        459884136        459936035      445770498     
  445959042        446133316        446741050        446903650        457210425
       457960656        459005435        459099248        459181889       
459281721        459387353        459486957        459560553        459660338   
    459721189        459776373        459831376        459884144       
459936050      445770589        445959075        446133357        446741100     
  446903668        457210888        457961043        459005450        459099263
       459181905        459281739        459387379        459486973       
459560561        459660346        459721197        459776381        459831384   
    459884151        459936076      445770779        445959109        446133365
       446741126        446903692        457211480        457961472       
459005500        459099271        459181939        459281747        459387403   
    459486981        459560587        459660353        459721205       
459776399        459831392        459884177        459936100      445770910     
  445959232        446133415        446741225        446903734        457211530
       457961589        459005542        459099321        459181947       
459281846        459387445        459486999        459560611        459660361   
    459721213        459776407        459831400        459884185       
459936118      445771033        445959281        446133456        446741233     
  446903759        457211704        457961902        459005567        459099354
       459181954        459281853        459387452        459487062       
459560645        459660379        459721239        459776415        459831426   
    459884193        459936134      445771090        445959307        446133506
       446741316        446903767        457211746        457962371       
459005583        459099362        459181988        459281952        459387460   
    459487088        459560652        459660403        459721270       
459776423        459831459        459884201        459936175      445771405     
  445959356        446133530        446741324        446903791        457211944
       457962496        459005658        459099370        459181996       
459282000        459387486        459487138        459560660        459660429   
    459721288        459776431        459831467        459884219       
459936191      445771462        445959380        446133597        446741340     
  446903965        457211951        457962546        459005666        459099388
       459182036        459282018        459387502        459487153       
459560678        459660437        459721296        459776449        459831475   
    459884227        459936225      445771561        445959398        446133605
       446741357        446903973        457212033        457962611       
459005690        459099438        459182044        459282034        459387536   
    459487161        459560702        459660452        459721312       
459776456        459831517        459884243        459936241      445771587     
  445959448        446133688        446741365        446904021        457212041
       457963098        459005724        459099446        459182069       
459282091        459387593        459487187        459560736        459660478   
    459721338        459776464        459831533        459884250       
459936258      445771686        445959612        446133712        446741407     
  446904146        457212215        457964310        459005831        459099578
       459182077        459282109        459387601        459487203       
459560751        459660486        459721353        459776480        459831558   
    459884326        459936274      445771736        445959653        446133852
       446741480        446904252        457212272        457965085       
459005856        459099610        459182085        459282125        459387650   
    459487211        459560801        459660494        459721387       
459776498        459831566        459884334        459936282      445771744     
  445959679        446133878        446741506        446904336        457212389
       457965168        459005864        459099628        459182101       
459282182        459387676        459487237        459560835        459660544   
    459721403        459776506        459831574        459884342       
459936290      445771835        445959687        446133886        446741605     
  446904393        457212579        457965432        459005898        459099636
       459182135        459282232        459387700        459487245       
459560884        459660551        459721411        459776514        459831616   
    459884359        459936308      445771868        445959737        446133928
       446741647        446904492        457212611        457969673       
459005906        459099644        459182150        459282273        459387759   
    459487278        459560892        459660577        459721429       
459776522        459831624        459884367        459936316      445772072     
  445959745        446133936        446741662        446904518        457212652
       457970036        459005914        459099669        459182168       
459282299        459387775        459487286        459560918        459660593   
    459721437        459776530        459831632        459884375       
459936324      445772155        445959786        446134025        446741670     
  446904567        457212710        457970192        459005922        459099685
       459182192        459282356        459387825        459487294       
459560926        459660619        459721452        459776548        459831640   
    459884383        459936340      445772239        445959802        446134082
       446741688        446904591        457212819        457970267       
459005930        459099693        459182200        459282430        459387833   
    459487310        459560942        459660635        459721460       
459776555        459831657        459884391        459936365      445772247     
  445959828        446134090        446741696        446904674        457212827
       457970333        459005948        459099719        459182226       
459282448        459387841        459487385        459560975        459660684   
    459721494        459776571        459831665        459884409       
459936373      445772304        445959844        446134157        446741860     
  446904716        457213197        457970671        459005971        459099776
       459182259        459282505        459387858        459487401       
459561031        459660718        459721502        459776589        459831673   
    459884417        459936399      445772379        445959927        446134165
       446741886        446904799        457213312        457970721       
459005989        459099784        459182267        459282513        459387916   
    459487427        459561056        459660726        459721510       
459776597        459831681        459884425        459936407      445772387     
  445959976        446134264        446741894        446904807        457214047
       457971752        459006011        459099826        459182309       
459282539        459387924        459487443        459561072        459660734   
    459721528        459776605        459831707        459884433       
459936423      445772452        445960016        446134298        446741936     
  446904831        457214997        457972768        459006029        459099859
       459182341        459282547        459387999        459487476       
459561098        459660767        459721544        459776613        459831723   
    459884441        459936431      445772528        445960107        446134314
       446741951        446904849        457215176        457972834       
459006094        459099875        459182358        459282596        459388062   
    459487484        459561106        459660783        459721577       
459776621        459831749        459884466        459936456      445772551     
  445960123        446134348        446741977        446904898        457215192
       457973105        459006201        459099883        459182416       
459282620        459388088        459487500        459561114        459660817   
    459721593        459776639        459831764        459884490       
459936464      445772569        445960149        446134371        446741993     
  446904963        457215259        457973303        459006250        459099891
       459182424        459282638        459388120        459487534       
459561130        459660833        459721601        459776654        459831780   
    459884508        459936514      445772676        445960156        446134421
       446742025        446905010        457215333        457973436       
459006284        459099917        459182432        459282646        459388153   
    459487559        459561148        459660841        459721619       
459776662        459831822        459884516        459936530      445772684     
  445960297        446134470        446742082        446905044        457215408
       457974855        459006292        459099925        459182440       
459282687        459388179        459487567        459561213        459660890   
    459721635        459776670        459831848        459884532       
459936548      445772734        445960305        446134561        446742124     
  446905242        457215432        457975266        459006359        459099933
       459182499        459282703        459388195        459487575       
459561262        459660916        459721650        459776688        459831871   
    459884540        459936555      445772767        445960404        446134678
       446742173        446905358        457215622        457975316       
459006391        459099941        459182549        459282729        459388203   
    459487583        459561288        459660957        459721668       
459776696        459831889        459884573        459936563      445772791     
  445960412        446134686        446742215        446905416        457215986
       457975605        459006417        459099958        459182564       
459282786        459388252        459487617        459561304        459660965   
    459721676        459776704        459831897        459884581       
459936571      445772809        445960503        446134694        446742355     
  446905424        457216430        457976298        459006425        459099974
       459182606        459282836        459388278        459487641       
459561320        459660973        459721718        459776712        459831905   
    459884599        459936589      445772833        445960545        446134736
       446742371        446905598        457216620        457976397       
459006482        459099990        459182622        459282844        459388310   
    459487658        459561338        459660999        459721734       
459776746        459831913        459884607        459936597      445772841     
  445960552        446134819        446742389        446905630        457216687
       457976884        459006540        459100004        459182689       
459282885        459388328        459487666        459561379        459661021   
    459721742        459776753        459831921        459884615       
459936605      445772957        445960974        446134876        446742470     
  446905689        457216745        457977783        459006573        459100012
       459182697        459282901        459388369        459487674       
459561411        459661039        459721775        459776761        459831939   
    459884631        459936621      445773005        445961006        446134959
       446742496        446905739        457217768        457977924       
459006581        459100079        459182705        459282919        459388385   
    459487682        459561452        459661054        459721783       
459776779        459831954        459884649        459936639      445773088     
  445961014        446134967        446742504        446905747        457218113
       457978948        459006615        459100087        459182713       
459282943        459388476        459487690        459561536        459661062   
    459721791        459776787        459831962        459884656       
459936654      445773120        445961048        446134975        446742793     
  446905762        457218691        457979060        459006664        459100103
       459182739        459282968        459388492        459487708       
459561668        459661070        459721809        459776795        459831970   
    459884698        459936670      445773211        445961089        446134983
       446742868        446905820        457218790        457979383       
459006706        459100111        459182754        459282984        459388526   
    459487757        459561684        459661088        459721825       
459776803        459831996        459884706        459936688      445773476     
  445961097        446134991        446742876        446905853        457219756
       457979656        459006748        459100129        459182762       
459282992        459388542        459487781        459561718        459661096   
    459721833        459776829        459832002        459884748       
459936696      445773518        445961121        446135014        446742884     
  446905937        457220036        457979953        459006755        459100152
       459182838        459283032        459388559        459487815       
459561742        459661112        459721841        459776845        459832010   
    459884771        459936720      445773567        445961154        446135022
       446742918        446906034        457220416        457980613       
459006813        459100178        459182861        459283040        459388609   
    459487831        459561759        459661120        459721858       
459776852        459832028        459884789        459936738      445773575     
  445961162        446135071        446742983        446906059        457220481
       457980779        459006870        459100202        459182903       
459283107        459388617        459487872        459561817        459661138   
    459721874        459776878        459832036        459884797       
459936746      445773583        445961246        446135139        446743015     
  446906075        457220697        457981041        459006912        459100244
       459182929        459283206        459388740        459487880       
459561825        459661146        459721882        459776902        459832051   
    459884805        459936787      445773609        445961287        446135287
       446743072        446906158        457220747        457981496       
459006979        459100251        459182978        459283214        459388765   
    459487898        459561841        459661153        459721890       
459776928        459832069        459884813        459936795      445773617     
  445961295        446135410        446743155        446906190        457220895
       457981587        459006987        459100269        459183000       
459283263        459388864        459487906        459561866        459661161   
    459721908        459776936        459832077        459884821       
459936811      445773732        445961469        446135451        446743163     
  446906299        457221042        457981850        459006995        459100277
       459183018        459283297        459388906        459487914       
459561874        459661187        459721916        459776944        459832085   
    459884847        459936829      445773781        445961519        446135493
       446743171        446906331        457221349        457982262       
459007001        459100285        459183026        459283305        459388922   
    459487922        459561890        459661211        459721924       
459776951        459832093        459884862        459936845      445773799     
  445961527        446135519        446743205        446906364        457221455
       457983021        459007019        459100319        459183034       
459283321        459388948        459487963        459561940        459661229   
    459721932        459776969        459832101        459884888       
459936852      445773864        445961550        446135634        446743239     
  446906372        457221570        457983831        459007027        459100327
       459183059        459283339        459388963        459487971       
459562013        459661245        459721940        459776985        459832119   
    459884896        459936878      445773906        445961683        446135741
       446743353        446906380        457221588        457984060       
459007043        459100335        459183075        459283347        459388971   
    459488003        459562021        459661286        459721957       
459777017        459832127        459884904        459936886      445774086     
  445961733        446135758        446743387        446906406        457221679
       457984896        459007159        459100426        459183083       
459283420        459388989        459488052        459562047        459661294   
    459721965        459777025        459832135        459884938       
459936894      445774169        445961782        446135766        446743403     
  446906422        457221703        457984938        459007241        459100434
       459183091        459283438        459389060        459488102       
459562054        459661351        459722005        459777033        459832143   
    459884961        459936902      445774201        445961923        446135824
       446743478        446906430        457221836        457986123       
459007258        459100459        459183133        459283446        459389094   
    459488128        459562062        459661393        459722021       
459777041        459832150        459884979        459936910      445774219     
  445962004        446135907        446743528        446906455        457222230
       457986313        459007340        459100517        459183240       
459283529        459389136        459488136        459562120        459661419   
    459722039        459777066        459832184        459884995       
459936928      445774284        445962012        446135923        446743536     
  446906471        457222545        457986578        459007365        459100533
       459183265        459283545        459389144        459488169       
459562195        459661435        459722047        459777074        459832192   
    459885000        459936936      445774326        445962053        446135964
       446743601        446906489        457222685        457986909       
459007373        459100566        459183273        459283560        459389169   
    459488201        459562203        459661450        459722062       
459777082        459832226        459885034        459936944      445774334     
  445962103        446136160        446743635        446906513        457223501
       457987436        459007415        459100574        459183356       
459283578        459389177        459488219        459562229        459661492   
    459722070        459777090        459832242        459885042       
459936951      445774425        445962129        446136202        446743718     
  446906539        457223667        457987469        459007431        459100624
       459183364        459283586        459389193        459488227       
459562252        459661500        459722088        459777108        459832275   
    459885059        459936969      445774524        445962160        446136327
       446743809        446906554        457223998        457987865       
459007472        459100657        459183380        459283594        459389243   
    459488235        459562260        459661518        459722096       
459777116        459832283        459885075        459936977      445774565     
  445962202        446136392        446743817        446906562        457224459
       457988681        459007506        459100673        459183406       
459283602        459389250        459488250        459562286        459661526   
    459722104        459777140        459832291        459885083       
459937009      445774649        445962251        446136400        446743825     
  446906604        457224590        457989333        459007548        459100681
       459183414        459283669        459389276        459488276       
459562302        459661534        459722112        459777157        459832309   
    459885091        459937017      445774664        445962269        446136467
       446743882        446906661        457224665        457989374       
459007571        459100707        459183422        459283693        459389326   
    459488300        459562328        459661542        459722146       
459777165        459832325        459885109        459937025      445774722     
  445962277        446136483        446743940        446906695        457224715
       457989663        459007589        459100715        459183430       
459283727        459389334        459488326        459562344        459661567   
    459722153        459777173        459832333        459885125       
459937033      445774847        445962285        446136525        446743957     
  446906703        457225258        457989911        459007597        459100723
       459183505        459283776        459389383        459488359       
459562351        459661575        459722211        459777199        459832341   
    459885133        459937041      445775000        445962442        446136541
       446744013        446906737        457225373        457990109       
459007621        459100731        459183570        459283800        459389391   
    459488367        459562369        459661609        459722237       
459777249        459832366        459885158        459937082      445775059     
  445962491        446136558        446744047        446906745        457225464
       457991016        459007647        459100749        459183653       
459283826        459389417        459488375        459562401        459661625   
    459722245        459777264        459832408        459885174       
459937124   

 

SCH-A-25



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445775075        445962517        446136616        446744062       
446906802        457225944        457991214        459007654        459100798   
    459183687        459283842        459389490        459488391       
459562419        459661633        459722260        459777272        459832416   
    459885190        459937132      445775182        445962533        446136665
       446744138        446906935        457226066        457991339       
459007704        459100822        459183703        459283883        459389607   
    459488425        459562468        459661641        459722278       
459777306        459832424        459885224        459937140      445775190     
  445962624        446136681        446744153        446907016        457226090
       457992428        459007712        459100848        459183752       
459283891        459389664        459488441        459562492        459661658   
    459722294        459777322        459832440        459885232       
459937207      445775315        445962681        446136699        446744187     
  446907024        457226504        457992758        459007746        459100871
       459183760        459283925        459389672        459488466       
459562518        459661674        459722302        459777348        459832465   
    459885257        459937215      445775349        445962749        446136822
       446744286        446907073        457226603        457992923       
459007787        459100921        459183828        459283958        459389680   
    459488474        459562542        459661682        459722310       
459777371        459832473        459885281        459937231      445775398     
  445962822        446136921        446744393        446907107        457226850
       457993566        459007811        459100947        459183901       
459283966        459389706        459488482        459562617        459661708   
    459722369        459777389        459832481        459885299       
459937256      445775406        445962871        446136939        446744419     
  446907115        457226884        457993822        459007829        459100954
       459183943        459284089        459389722        459488490       
459562682        459661716        459722377        459777439        459832499   
    459885307        459937264      445775430        445962905        446136970
       446744443        446907123        457227155        457993871       
459007852        459100970        459183992        459284139        459389870   
    459488508        459562716        459661732        459722385       
459777454        459832507        459885315        459937272      445775455     
  445962939        446137044        446744468        446907149        457227239
       457994028        459007860        459100988        459184040       
459284253        459389888        459488516        459562732        459661740   
    459722393        459777462        459832523        459885323       
459937280      445775539        445962954        446137069        446744500     
  446907263        457227551        457994929        459007886        459100996
       459184081        459284287        459389912        459488581       
459562740        459661757        459722419        459777470        459832531   
    459885364        459937298      445775570        445963135        446137077
       446744559        446907289        457227635        457995181       
459007910        459101002        459184115        459284303        459389920   
    459488623        459562799        459661765        459722443       
459777488        459832549        459885372        459937330      445775596     
  445963218        446137085        446744617        446907370        457227692
       457995538        459007977        459101010        459184123       
459284410        459389987        459488664        459562856        459661781   
    459722450        459777496        459832564        459885398       
459937389      445775695        445963432        446137093        446744674     
  446907438        457228153        457995686        459008009        459101028
       459184131        459284519        459389995        459488680       
459562872        459661807        459722468        459777504        459832580   
    459885406        459937397      445775752        445963457        446137143
       446744708        446907529        457228302        457995967       
459008017        459101051        459184149        459284550        459390019   
    459488706        459562914        459661823        459722500       
459777538        459832598        459885448        459937405      445775760     
  445963481        446137176        446744740        446907578        457228401
       457996346        459008058        459101085        459184164       
459284592        459390027        459488789        459562922        459661831   
    459722559        459777546        459832622        459885455       
459937413      445775794        445963499        446137200        446744781     
  446907610        457228468        457996403        459008066        459101143
       459184172        459284600        459390068        459488797       
459563011        459661856        459722567        459777561        459832630   
    459885463        459937421      445775893        445963515        446137275
       446744799        446907628        457228476        457996411       
459008082        459101150        459184180        459284717        459390092   
    459488805        459563037        459661872        459722575       
459777595        459832655        459885471        459937454      445776008     
  445963523        446137366        446744872        446907636        457228633
       457996635        459008124        459101168        459184198       
459284766        459390100        459488821        459563060        459661880   
    459722591        459777603        459832671        459885489       
459937462      445776081        445963564        446137424        446744955     
  446907685        457228997        457996759        459008173        459101184
       459184248        459284782        459390126        459488854       
459563169        459661906        459722633        459777611        459832689   
    459885547        459937470      445776107        445963580        446137457
       446745010        446907693        457229151        457997138       
459008215        459101226        459184289        459284816        459390134   
    459488862        459563185        459661914        459722641       
459777629        459832697        459885562        459937496      445776149     
  445963812        446137499        446745044        446907784        457229201
       457998789        459008223        459101283        459184305       
459284832        459390142        459488870        459563201        459661922   
    459722658        459777637        459832713        459885570       
459937504      445776156        445963861        446137705        446745051     
  446907818        457229250        457999449        459008264        459101291
       459184347        459284840        459390159        459488888       
459563227        459661930        459722666        459777686        459832721   
    459885588        459937512      445776297        445963887        446137846
       446745218        446907867        457229532        458000072       
459008306        459101358        459184354        459284907        459390167   
    459488896        459563276        459661955        459722682       
459777694        459832739        459885604        459937546      445776339     
  445963929        446137895        446745234        446907875        457230266
       458000965        459008355        459101366        459184370       
459284915        459390183        459488904        459563284        459661963   
    459722690        459777702        459832747        459885612       
459937553      445776354        445963978        446137903        446745267     
  446907925        457230316        458001427        459008397        459101374
       459184461        459284949        459390191        459488912       
459563367        459661971        459722708        459777710        459832754   
    459885638        459937579      445776396        445963994        446137986
       446745317        446907958        457230951        458001609       
459008413        459101382        459184479        459284956        459390209   
    459488920        459563391        459662003        459722716       
459777728        459832770        459885646        459937629      445776453     
  445964018        446138059        446745333        446907966        457231082
       458002847        459008538        459101390        459184511       
459284972        459390217        459488938        459563409        459662037   
    459722724        459777736        459832796        459885661       
459937652      445776461        445964042        446138133        446745390     
  446907982        457231157        458003852        459008579        459101416
       459184560        459285003        459390241        459488946       
459563417        459662052        459722732        459777744        459832804   
    459885679        459937660      445776487        445964059        446138158
       446745465        446907990        457231231        458004686       
459008603        459101424        459184586        459285045        459390266   
    459488953        459563425        459662060        459722740       
459777777        459832812        459885687        459937686      445776578     
  445964067        446138166        446745481        446908022        457231363
       458004975        459008611        459101457        459184602       
459285060        459390274        459488995        459563433        459662102   
    459722757        459777785        459832820        459885695       
459937694      445776636        445964158        446138232        446745507     
  446908170        457231520        458005212        459008629        459101465
       459184610        459285078        459390290        459489001       
459563540        459662136        459722781        459777793        459832846   
    459885703        459937736      445776685        445964166        446138273
       446745580        446908253        457231595        458005295       
459008652        459101507        459184644        459285177        459390316   
    459489019        459563581        459662144        459722799       
459777801        459832853        459885711        459937744      445776826     
  445964190        446138331        446745614        446908287        457231777
       458005907        459008678        459101515        459184677       
459285227        459390324        459489027        459563631        459662151   
    459722807        459777835        459832861        459885729       
459937777      445776859        445964208        446138463        446745630     
  446908303        457232049        458006434        459008710        459101523
       459184776        459285235        459390415        459489043       
459563672        459662169        459722823        459777843        459832879   
    459885737        459937793      445776917        445964307        446138505
       446745754        446908329        457232189        458006632       
459008728        459101531        459184867        459285268        459390449   
    459489050        459563714        459662243        459722856       
459777850        459832887        459885778        459937819      445776941     
  445964398        446138554        446745846        446908402        457232346
       458007218        459008744        459101556        459184891       
459285292        459390456        459489076        459563722        459662250   
    459722872        459777884        459832895        459885794       
459937835      445777014        445964653        446138612        446745929     
  446908428        457232478        458007242        459008785        459101580
       459184909        459285300        459390464        459489084       
459563755        459662268        459722880        459777892        459832903   
    459885828        459937868      445777071        445964695        446138679
       446746109        446908436        457232544        458007465       
459008793        459101606        459184925        459285326        459390514   
    459489092        459563789        459662276        459722898       
459777918        459832929        459885836        459937876      445777113     
  445964703        446138919        446746117        446908451        457232692
       458007622        459008801        459101614        459185021       
459285417        459390522        459489126        459563797        459662284   
    459722906        459777926        459832937        459885844       
459937884      445777121        445964877        446139180        446746158     
  446908543        457232783        458007648        459008819        459101655
       459185039        459285433        459390597        459489134       
459563805        459662292        459722914        459777942        459832945   
    459885877        459937892      445777139        445964950        446139446
       446746315        446908576        457232890        458007952       
459008835        459101663        459185054        459285482        459390647   
    459489142        459563813        459662300        459722948       
459777967        459832952        459885885        459937918      445777162     
  445965031        446139511        446746331        446908584        457233229
       458010139        459008843        459101689        459185070       
459285490        459390654        459489159        459563847        459662318   
    459722971        459777975        459832960        459885901       
459937934      445777170        445965064        446139529        446746364     
  446908592        457233401        458011020        459008876        459101804
       459185088        459285524        459390720        459489167       
459563862        459662326        459722989        459777983        459832978   
    459885927        459937967      445777188        445965072        446139537
       446746406        446908600        457233880        458011244       
459008884        459101820        459185096        459285532        459390738   
    459489175        459563920        459662334        459722997       
459777991        459833000        459885935        459937975      445777261     
  445965080        446139560        446746471        446908683        457234003
       458011483        459008892        459101838        459185104       
459285540        459390779        459489183        459563946        459662342   
    459723011        459778023        459833018        459885976       
459937991      445777410        445965155        446139743        446746505     
  446908691        457234078        458011632        459008900        459101887
       459185120        459285581        459390829        459489191       
459563953        459662367        459723037        459778031        459833034   
    459886016        459938015      445777428        445965171        446139784
       446746539        446908717        457234508        458012788       
459008926        459101895        459185187        459285680        459390878   
    459489209        459563995        459662375        459723045       
459778049        459833042        459886032        459938023      445777477     
  445965221        446139818        446746547        446908741        457234565
       458013711        459008934        459101937        459185203       
459285714        459390969        459489225        459564027        459662383   
    459723078        459778056        459833067        459886040       
459938049      445777493        445965312        446139826        446746554     
  446908774        457234706        458013752        459008991        459101945
       459185211        459285722        459390977        459489241       
459564092        459662391        459723094        459778064        459833075   
    459886057        459938056      445777543        445965320        446139883
       446746695        446908782        457234755        458014222       
459009015        459101960        459185286        459285797        459391025   
    459489258        459564126        459662409        459723128       
459778098        459833083        459886065        459938072      445777550     
  445965403        446139958        446746737        446908824        457234946
       458014511        459009023        459101978        459185294       
459285805        459391181        459489266        459564159        459662417   
    459723136        459778114        459833091        459886073       
459938080      445777592        445965429        446139966        446746778     
  446908881        457235109        458014891        459009049        459102018
       459185302        459285813        459391215        459489274       
459564217        459662433        459723144        459778148        459833109   
    459886115        459938098      445777642        445965452        446140055
       446746893        446908907        457235133        458015831       
459009056        459102026        459185310        459285839        459391231   
    459489282        459564233        459662441        459723151       
459778163        459833117        459886131        459938130      445777683     
  445965494        446140063        446746901        446908923        457235141
       458016128        459009098        459102042        459185344       
459285847        459391272        459489308        459564274        459662466   
    459723169        459778171        459833125        459886156       
459938155      445777808        445965502        446140089        446746992     
  446908931        457235240        458016292        459009122        459102067
       459185369        459285870        459391322        459489316       
459564282        459662474        459723177        459778221        459833133   
    459886172        459938189      445777899        445965544        446140147
       446747057        446908972        457235679        458016557       
459009130        459102075        459185377        459285912        459391330   
    459489324        459564308        459662508        459723219       
459778239        459833141        459886198        459938213      445777998     
  445965726        446140162        446747107        446909012        457235687
       458016763        459009148        459102117        459185393       
459285920        459391439        459489332        459564316        459662516   
    459723243        459778254        459833158        459886206       
459938239      445778087        445965742        446140204        446747156     
  446909020        457235703        458016961        459009155        459102125
       459185518        459285946        459391447        459489340       
459564340        459662532        459723276        459778262        459833166   
    459886214        459938262      445778111        445965833        446140238
       446747164        446909103        457235802        458017282       
459009189        459102133        459185534        459285953        459391462   
    459489357        459564357        459662557        459723292       
459778288        459833174        459886230        459938288      445778285     
  445965841        446140311        446747172        446909186        457235927
       458017647        459009197        459102166        459185575       
459285961        459391504        459489365        459564399        459662581   
    459723326        459778304        459833182        459886255       
459938304      445778327        445965908        446140345        446747271     
  446909319        457236503        458017878        459009221        459102174
       459185583        459286035        459391512        459489373       
459564407        459662615        459723342        459778312        459833190   
    459886263        459938312      445778384        445965924        446140436
       446747321        446909327        457236651        458018769       
459009288        459102257        459185641        459286068        459391546   
    459489381        459564415        459662631        459723375       
459778320        459833208        459886305        459938320      445778426     
  445965932        446140493        446747339        446909335        457236792
       458019049        459009296        459102323        459185658       
459286084        459391553        459489399        459564423        459662649   
    459723383        459778338        459833216        459886313       
459938338      445778467        445966021        446140550        446747396     
  446909343        457237402        458019361        459009304        459102331
       459185666        459286092        459391561        459489449       
459564506        459662656        459723433        459778346        459833224   
    459886321        459938346      445778475        445966047        446140709
       446747404        446909368        457237410        458019767       
459009338        459102349        459185682        459286118        459391579   
    459489456        459564514        459662664        459723458       
459778379        459833232        459886339        459938353      445778624     
  445966054        446140774        446747438        446909418        457237709
       458020427        459009379        459102380        459185740       
459286134        459391587        459489472        459564522        459662672   
    459723466        459778395        459833240        459886347       
459938403      445778665        445966096        446140865        446747503     
  446909442        457238806        458020625        459009395        459102398
       459185781        459286183        459391595        459489480       
459564555        459662680        459723482        459778403        459833257   
    459886354        459938437      445778731        445966161        446140899
       446747560        446909459        457238848        458020922       
459009437        459102414        459185807        459286191        459391603   
    459489498        459564571        459662706        459723490       
459778429        459833273        459886362        459938452      445778780     
  445966237        446140915        446747594        446909541        457238897
       458021284        459009445        459102422        459185823       
459286217        459391637        459489597        459564639        459662714   
    459723508        459778437        459833281        459886388       
459938494      445778996        445966252        446140923        446747644     
  446909582        457238962        458021383        459009510        459102448
       459185831        459286225        459391652        459489613       
459564662        459662730        459723516        459778445        459833299   
    459886396        459938502      445779028        445966294        446140931
       446747842        446909632        457239317        458021409       
459009536        459102489        459185849        459286241        459391728   
    459489621        459564670        459662748        459723524       
459778460        459833315        459886404        459938528      445779119     
  445966302        446140956        446747867        446909772        457239622
       458023751        459009551        459102497        459185856       
459286308        459391744        459489639        459564761        459662755   
    459723532        459778478        459833364        459886412       
459938536   

 

SCH-A-26



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445779127        445966310        446140998        446747883       
446909780        457240133        458024247        459009569        459102562   
    459185864        459286324        459391785        459489647       
459564811        459662813        459723540        459778486        459833372   
    459886420        459938544      445779168        445966344        446141038
       446747917        446909806        457240398        458024486       
459009593        459102588        459185872        459286381        459391819   
    459489654        459564837        459662821        459723557       
459778528        459833398        459886438        459938569      445779200     
  445966468        446141087        446747941        446909814        457240703
       458025061        459009601        459102596        459185906       
459286423        459391827        459489662        459564852        459662839   
    459723565        459778536        459833406        459886453       
459938593      445779267        445966559        446141160        446747966     
  446909897        457240968        458025392        459009619        459102604
       459185948        459286456        459391850        459489670       
459564886        459662854        459723573        459778544        459833414   
    459886461        459938627      445779440        445966617        446141194
       446747990        446909947        457241065        458025673       
459009635        459102612        459186045        459286506        459391876   
    459489688        459564993        459662862        459723615       
459778569        459833422        459886487        459938668      445779473     
  445966682        446141475        446748006        446909954        457241743
       458025954        459009650        459102620        459186086       
459286555        459391900        459489696        459565008        459662870   
    459723623        459778585        459833430        459886503       
459938692      445779507        445966716        446141509        446748063     
  446909970        457242097        458026002        459009668        459102638
       459186102        459286589        459391934        459489704       
459565164        459662896        459723656        459778593        459833448   
    459886529        459938700      445779515        445966732        446141665
       446748121        446910010        457242303        458026168       
459009684        459102646        459186128        459286597        459391959   
    459489712        459565222        459662904        459723664       
459778635        459833471        459886537        459938718      445779614     
  445966815        446141673        446748154        446910069        457242329
       458026424        459009734        459102653        459186136       
459286613        459391991        459489720        459565230        459662920   
    459723672        459778643        459833489        459886545       
459938734      445779663        445966831        446141681        446748212     
  446910143        457242758        458026820        459009775        459102695
       459186185        459286654        459392056        459489753       
459565248        459662938        459723698        459778650        459833497   
    459886552        459938759      445779788        445966898        446141715
       446748303        446910150        457242956        458027505       
459009817        459102729        459186276        459286670        459392163   
    459489761        459565255        459662946        459723714       
459778668        459833562        459886578        459938767      445779796     
  445966914        446141749        446748360        446910168        457243087
       458027778        459009833        459102760        459186300       
459286746        459392171        459489787        459565305        459662953   
    459723722        459778676        459833588        459886586       
459938783      445779838        445966997        446141814        446748469     
  446910176        457243103        458027984        459009841        459102786
       459186318        459286761        459392213        459489795       
459565313        459662979        459723748        459778684        459833596   
    459886594        459938809      445779853        445967052        446141830
       446748485        446910218        457243285        458028727       
459009866        459102802        459186359        459286779        459392239   
    459489811        459565321        459663001        459723755       
459778718        459833604        459886602        459938866      445779903     
  445967078        446141913        446748527        446910242        457244002
       458028867        459009874        459102810        459186391       
459286787        459392247        459489837        459565362        459663027   
    459723763        459778726        459833612        459886610       
459938874      445780000        445967086        446141939        446748592     
  446910341        457244515        458029279        459009965        459102828
       459186409        459286803        459392270        459489852       
459565388        459663035        459723771        459778734        459833620   
    459886636        459938908      445780026        445967169        446141947
       446748634        446910564        457244549        458029329       
459010005        459102836        459186417        459286829        459392288   
    459489878        459565404        459663043        459723805       
459778742        459833638        459886651        459938924      445780091     
  445967185        446141954        446748741        446910572        457244572
       458029428        459010013        459102885        459186433       
459286845        459392296        459489886        459565412        459663050   
    459723821        459778775        459833646        459886669       
459938999      445780232        445967193        446141988        446748857     
  446910580        457244739        458029634        459010039        459102901
       459186466        459286878        459392312        459489902       
459565438        459663076        459723847        459778783        459833679   
    459886677        459939013      445780240        445967219        446142168
       446748865        446910614        457245371        458029717       
459010054        459102950        459186482        459286910        459392338   
    459489928        459565453        459663118        459723862       
459778791        459833687        459886685        459939054      445780281     
  445967235        446142218        446748899        446910622        457245454
       458030020        459010062        459102992        459186623       
459286944        459392379        459489944        459565495        459663134   
    459723870        459778817        459833695        459886701       
459939062      445780315        445967342        446142226        446748931     
  446910655        457245587        458030210        459010096        459103008
       459186656        459286993        459392411        459489977       
459565545        459663142        459723896        459778825        459833711   
    459886719        459939070      445780372        445967474        446142242
       446748949        446910671        457245595        458030400       
459010120        459103024        459186672        459287009        459392429   
    459489985        459565586        459663175        459723920       
459778833        459833729        459886750        459939104      445780455     
  445967482        446142309        446749061        446910697        457245611
       458030624        459010138        459103040        459186698       
459287033        459392452        459490025        459565594        459663183   
    459723946        459778841        459833737        459886768       
459939112      445780513        445967573        446142366        446749129     
  446910713        457245850        458031408        459010179        459103073
       459186763        459287074        459392460        459490033       
459565628        459663191        459723953        459778858        459833745   
    459886800        459939153      445780521        445967656        446142374
       446749137        446910739        457245991        458031556       
459010203        459103081        459186789        459287082        459392486   
    459490041        459565651        459663209        459723961       
459778874        459833778        459886818        459939161      445780588     
  445967755        446142390        446749178        446910770        457246189
       458032117        459010229        459103099        459186821       
459287223        459392510        459490082        459565693        459663217   
    459723979        459778890        459833802        459886834       
459939179      445780661        445967763        446142416        446749251     
  446910812        457246205        458032943        459010237        459103107
       459186839        459287231        459392585        459490108       
459565701        459663225        459723987        459778908        459833828   
    459886842        459939187      445780794        445967771        446142440
       446749319        446910846        457246585        458033180       
459010252        459103115        459186847        459287249        459392619   
    459490116        459565719        459663233        459723995       
459778916        459833851        459886859        459939237      445780810     
  445967854        446142473        446749392        446910853        457246676
       458033412        459010294        459103131        459186862       
459287272        459392643        459490132        459565750        459663241   
    459724001        459778940        459833869        459886875       
459939245      445780927        445967862        446142556        446749491     
  446910903        457247062        458034014        459010351        459103149
       459186870        459287306        459392668        459490140       
459565768        459663258        459724019        459778965        459833893   
    459886909        459939278      445780943        445967888        446142606
       446749558        446910937        457247245        458034170       
459010369        459103156        459186896        459287314        459392676   
    459490173        459565784        459663282        459724035       
459778973        459833901        459886917        459939294      445780950     
  445968050        446142614        446749608        446910978        457247252
       458034196        459010401        459103198        459186912       
459287371        459392692        459490199        459565800        459663308   
    459724043        459778981        459833919        459886925       
459939328      445781008        445968068        446142689        446749699     
  446911158        457247286        458034246        459010419        459103206
       459186938        459287421        459392742        459490215       
459565818        459663316        459724076        459779021        459833927   
    459886941        459939336      445781016        445968076        446142697
       446749723        446911265        457247450        458034360       
459010427        459103214        459186946        459287488        459392775   
    459490223        459565826        459663324        459724092       
459779039        459833935        459886958        459939344      445781115     
  445968100        446142754        446749756        446911315        457247534
       458034493        459010443        459103230        459186953       
459287496        459392809        459490231        459565834        459663332   
    459724100        459779047        459833943        459886974       
459939351      445781149        445968159        446142770        446749772     
  446911398        457247633        458035854        459010450        459103255
       459187050        459287561        459392833        459490249       
459565859        459663340        459724118        459779054        459833950   
    459886982        459939369      445781289        445968167        446142804
       446749798        446911406        457247732        458036241       
459010468        459103263        459187076        459287587        459392874   
    459490298        459565867        459663357        459724126       
459779062        459833976        459886990        459939377      445781305     
  445968316        446142812        446749848        446911497        457248102
       458036647        459010476        459103271        459187118       
459287595        459392908        459490314        459565883        459663373   
    459724134        459779070        459833984        459887006       
459939385      445781404        445968373        446142861        446749871     
  446911539        457248250        458036886        459010484        459103297
       459187142        459287660        459392924        459490330       
459565933        459663407        459724142        459779096        459833992   
    459887014        459939401      445781511        445968423        446142887
       446749921        446911596        457248292        458037702       
459010492        459103313        459187225        459287694        459392932   
    459490348        459565958        459663415        459724167       
459779104        459834008        459887063        459939427      445781552     
  445968464        446142952        446749939        446911661        457248995
       458037835        459010500        459103321        459187241       
459287710        459392940        459490363        459565966        459663423   
    459724175        459779112        459834016        459887089       
459939468      445781586        445968498        446143000        446749962     
  446911695        457249043        458037900        459010617        459103339
       459187282        459287728        459392973        459490371       
459566030        459663431        459724217        459779161        459834040   
    459887097        459939476      445781602        445968506        446143117
       446749988        446911778        457249068        458038486       
459010625        459103347        459187290        459287777        459392981   
    459490389        459566055        459663456        459724225       
459779179        459834057        459887121        459939484      445781685     
  445968548        446143166        446750028        446911836        457249209
       458039732        459010641        459103362        459187308       
459287819        459393005        459490397        459566063        459663464   
    459724233        459779187        459834065        459887139       
459939500      445781719        445968555        446143257        446750077     
  446911844        457249225        458039781        459010682        459103370
       459187316        459287876        459393013        459490421       
459566097        459663480        459724258        459779195        459834073   
    459887154        459939534      445781834        445968639        446143331
       446750101        446911976        457249324        458040656       
459010690        459103404        459187373        459287892        459393070   
    459490439        459566139        459663498        459724266       
459779203        459834081        459887196        459939609      445781966     
  445968795        446143349        446750150        446911984        457249407
       458040706        459010724        459103461        459187381       
459287942        459393096        459490454        459566147        459663506   
    459724274        459779237        459834099        459887204       
459939625      445781982        445968829        446143356        446750192     
  446912057        457249688        458040904        459010757        459103479
       459187399        459288049        459393104        459490462       
459566154        459663514        459724282        459779245        459834107   
    459887212        459939633      445782022        445968837        446143463
       446750226        446912081        457249795        458041647       
459010849        459103487        459187423        459288056        459393120   
    459490470        459566162        459663548        459724316       
459779252        459834131        459887220        459939641      445782113     
  445968928        446143497        446750275        446912107        457249985
       458041803        459010856        459103495        459187431       
459288064        459393146        459490488        459566188        459663555   
    459724324        459779260        459834156        459887238       
459939658      445782139        445968951        446143547        446750333     
  446912115        457250140        458042017        459010864        459103503
       459187449        459288114        459393187        459490496       
459566204        459663563        459724332        459779310        459834164   
    459887287        459939674      445782279        445968969        446143554
       446750341        446912131        457250413        458042314       
459010898        459103537        459187472        459288148        459393203   
    459490504        459566238        459663571        459724357       
459779328        459834180        459887295        459939682      445782337     
  445969140        446143596        446750374        446912149        457250876
       458042934        459010914        459103560        459187506       
459288163        459393211        459490520        459566295        459663613   
    459724365        459779344        459834214        459887311       
459939732      445782402        445969322        446143695        446750382     
  446912214        457250942        458044013        459010922        459103578
       459187530        459288197        459393237        459490538       
459566360        459663621        459724381        459779351        459834248   
    459887345        459939740      445782568        445969488        446143737
       446750416        446912297        457251494        458044575       
459010948        459103586        459187548        459288205        459393252   
    459490579        459566378        459663639        459724407       
459779369        459834263        459887352        459939757      445782717     
  445969652        446143836        446750432        446912321        457251536
       458045390        459010997        459103602        459187555       
459288213        459393328        459490595        459566386        459663654   
    459724415        459779385        459834289        459887386       
459939765      445782857        445969744        446143844        446750457     
  446912412        457251668        458045598        459011029        459103610
       459187563        459288239        459393336        459490603       
459566451        459663662        459724423        459779443        459834297   
    459887394        459939773      445782915        445969769        446143877
       446750499        446912438        457252344        458045796       
459011060        459103628        459187621        459288247        459393385   
    459490652        459566469        459663670        459724456       
459779476        459834313        459887402        459939781      445782949     
  445969827        446143992        446750523        446912537        457252351
       458045804        459011110        459103644        459187647       
459288288        459393468        459490678        459566501        459663688   
    459724472        459779484        459834321        459887444       
459939799      445782956        445969868        446144008        446750549     
  446912586        457252401        458047404        459011177        459103651
       459187654        459288296        459393542        459490686       
459566519        459663704        459724506        459779492        459834339   
    459887451        459939807      445782998        445970007        446144024
       446750606        446912602        457252443        458047636       
459011227        459103685        459187670        459288338        459393641   
    459490694        459566535        459663712        459724514       
459779500        459834354        459887485        459939815      445783053     
  445970015        446144032        446750614        446912701        457252625
       458047669        459011235        459103701        459187720       
459288346        459393682        459490728        459566550        459663720   
    459724522        459779518        459834370        459887519       
459939831      445783111        445970049        446144123        446750622     
  446912792        457252765        458048048        459011367        459103727
       459187738        459288387        459393690        459490736       
459566576        459663753        459724555        459779526        459834396   
    459887527        459939864      445783202        445970098        446144149
       446750630        446912800        457252880        458048238       
459011441        459103743        459187746        459288395        459393708   
    459490751        459566584        459663761        459724563       
459779542        459834404        459887535        459939880      445783376     
  445970122        446144156        446750655        446912834        457252997
       458048329        459011458        459103750        459187761       
459288445        459393716        459490769        459566626        459663779   
    459724589        459779567        459834412        459887543       
459939898      445783426        445970205        446144297        446750671     
  446912917        457253045        458049087        459011466        459103776
       459187779        459288478        459393724        459490785       
459566634        459663787        459724605        459779583        459834420   
    459887550        459939906      445783590        445970213        446144362
       446750689        446912958        457253581        458049129       
459011607        459103818        459187803        459288502        459393807   
    459490801        459566642        459663803        459724613       
459779591        459834446        459887642        459939930      445783632     
  445970239        446144438        446750721        446912966        457253896
       458049319        459011615        459103867        459187829       
459288510        459393823        459490827        459566683        459663811   
    459724621        459779617        459834453        459887659       
459939963      445783772        445970262        446144503        446750762     
  446912982        457253961        458049764        459011631        459103875
       459187837        459288528        459393856        459490959       
459566709        459663829        459724647        459779625        459834461   
    459887667        459939971      445783848        445970270        446144545
       446750903        446913030        457254811        458050168       
459011706        459103883        459187845        459288635        459393880   
    459490975        459566717        459663845        459724654       
459779641        459834487        459887683        459939997      445783889     
  445970288        446144602        446750937        446913063        457254829
       458050333        459011797        459103917        459187902       
459288700        459393948        459490991        459566774        459663852   
    459724662        459779658        459834537        459887691       
459940029   

 

SCH-A-27



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445783897        445970296        446144628        446750978       
446913121        457254837        458051422        459011813        459103925   
    459187928        459288783        459394003        459491023       
459566824        459663878        459724670        459779666        459834545   
    459887733        459940037      445783913        445970627        446144776
       446751018        446913170        457255081        458051646       
459011839        459103982        459187969        459288791        459394029   
    459491049        459566857        459663886        459724704       
459779674        459834552        459887741        459940052      445783921     
  445970643        446144792        446751109        446913204        457255172
       458051729        459011847        459103990        459187977       
459288841        459394045        459491098        459566956        459663902   
    459724720        459779682        459834560        459887790       
459940060      445783996        445970668        446144834        446751182     
  446913253        457255180        458051901        459011862        459104014
       459188009        459288940        459394052        459491114       
459566964        459663910        459724746        459779708        459834578   
    459887808        459940078      445784275        445970700        446144859
       446751190        446913295        457255792        458052321       
459011896        459104022        459188017        459288999        459394060   
    459491122        459566972        459663944        459724753       
459779716        459834602        459887816        459940094      445784291     
  445970734        446144909        446751232        446913329        457256139
       458052438        459011904        459104055        459188025       
459289070        459394078        459491130        459567004        459663951   
    459724761        459779724        459834610        459887824       
459940102      445784424        445970809        446144925        446751331     
  446913378        457256220        458052453        459011912        459104113
       459188041        459289112        459394086        459491171       
459567046        459663969        459724779        459779740        459834628   
    459887832        459940110      445784432        445970825        446144958
       446751380        446913543        457256287        458053048       
459011920        459104139        459188058        459289187        459394102   
    459491189        459567087        459663977        459724795       
459779757        459834636        459887865        459940128      445784465     
  445970890        446145005        446751398        446913626        457256709
       458053071        459011946        459104154        459188108       
459289237        459394110        459491239        459567095        459663985   
    459724811        459779765        459834644        459887873       
459940144      445784481        445970932        446145179        446751406     
  446913667        457256725        458053287        459011953        459104162
       459188140        459289252        459394185        459491288       
459567129        459663993        459724852        459779773        459834651   
    459887907        459940169      445784556        445970957        446145195
       446751463        446913691        457256808        458055050       
459012001        459104170        459188223        459289302        459394193   
    459491312        459567145        459664009        459724860       
459779781        459834669        459887915        459940177      445784572     
  445971005        446145252        446751471        446913709        457257244
       458055647        459012043        459104204        459188249       
459289377        459394268        459491320        459567152        459664017   
    459724878        459779799        459834677        459887923       
459940185      445784606        445971013        446145302        446751505     
  446913808        457257392        458057999        459012068        459104212
       459188256        459289385        459394375        459491361       
459567160        459664033        459724886        459779831        459834685   
    459887931        459940193      445784614        445971021        446145310
       446751513        446913865        457257707        458058724       
459012084        459104238        459188264        459289401        459394383   
    459491379        459567178        459664041        459724894       
459779849        459834693        459887956        459940201      445784630     
  445971039        446145393        446751521        446913899        457257871
       458058955        459012126        459104246        459188298       
459289450        459394516        459491387        459567202        459664058   
    459724928        459779872        459834701        459887964       
459940219      445784648        445971138        446145427        446751547     
  446913907        457258580        458058971        459012134        459104261
       459188306        459289476        459394607        459491411       
459567236        459664074        459724936        459779880        459834719   
    459887972        459940227      445784663        445971146        446145435
       446751554        446913923        457259034        458060191       
459012233        459104287        459188371        459289500        459394631   
    459491445        459567244        459664082        459724951       
459779930        459834735        459887980        459940250      445784713     
  445971161        446145450        446751679        446913972        457259042
       458060480        459012308        459104295        459188389       
459289518        459394649        459491510        459567251        459664090   
    459724977        459779963        459834743        459888004       
459940276      445784747        445971187        446145484        446751703     
  446914103        457259331        458060951        459012324        459104303
       459188413        459289617        459394672        459491528       
459567285        459664108        459724985        459779971        459834750   
    459888012        459940318      445785124        445971237        446145518
       446751711        446914186        457259380        458061041       
459012365        459104402        459188447        459289666        459394698   
    459491577        459567293        459664116        459725081       
459779997        459834792        459888020        459940334      445785421     
  445971351        446145534        446751729        446914202        457260461
       458061520        459012381        459104410        459188454       
459289674        459394706        459491585        459567301        459664124   
    459725099        459780011        459834800        459888046       
459940342      445785546        445971450        446145575        446751752     
  446914269        457260818        458061645        459012498        459104428
       459188470        459289682        459394797        459491627       
459567392        459664132        459725107        459780029        459834818   
    459888053        459940359      445785553        445971476        446145609
       446751786        446914475        457260982        458061686       
459012506        459104444        459188512        459289690        459394805   
    459491635        459567426        459664140        459725149       
459780037        459834826        459888061        459940367      445785579     
  445971534        446145633        446751794        446914491        457261360
       458061785        459012522        459104485        459188520       
459289708        459394847        459491643        459567459        459664157   
    459725156        459780045        459834834        459888095       
459940383      445785793        445971658        446145682        446751836     
  446914533        457261592        458063377        459012530        459104493
       459188637        459289757        459394862        459491650       
459567475        459664165        459725172        459780052        459834875   
    459888103        459940391      445785900        445971674        446145765
       446751851        446914632        457261840        458063518       
459012563        459104543        459188645        459289807        459394870   
    459491668        459567517        459664173        459725180       
459780060        459834891        459888111        459940409      445785975     
  445971690        446145807        446751976        446914665        457261915
       458063583        459012688        459104550        459188686       
459289856        459394920        459491692        459567558        459664207   
    459725198        459780078        459834909        459888129       
459940466      445786114        445971708        446145815        446751984     
  446914707        457262459        458063682        459012753        459104568
       459188769        459289864        459394953        459491759       
459567608        459664223        459725214        459780086        459834925   
    459888137        459940474      445786130        445971781        446145849
       446752131        446914756        457262475        458063971       
459012761        459104576        459188777        459289872        459394995   
    459491767        459567624        459664231        459725255       
459780094        459834933        459888145        459940482      445786189     
  445971815        446145880        446752172        446914814        457262731
       458064060        459012852        459104592        459188835       
459289880        459395000        459491775        459567715        459664256   
    459725263        459780102        459834958        459888178       
459940508      445786221        445971948        446145922        446752206     
  446914913        457262871        458064862        459012878        459104683
       459188918        459290003        459395026        459491783       
459567756        459664272        459725271        459780110        459834974   
    459888186        459940524      445786288        445971963        446145930
       446752248        446914947        457263069        458064896       
459012886        459104717        459188926        459290011        459395059   
    459491791        459567764        459664280        459725305       
459780128        459834982        459888194        459940540      445786304     
  445972003        446146110        446752255        446914954        457263440
       458065356        459012894        459104766        459188934       
459290086        459395109        459491809        459567798        459664298   
    459725321        459780136        459835005        459888202       
459940599      445786395        445972011        446146243        446752289     
  446915043        457264646        458066859        459012902        459104808
       459188942        459290094        459395208        459491825       
459567822        459664306        459725354        459780144        459835013   
    459888210        459940607      445786536        445972086        446146466
       446752354        446915092        457264778        458066974       
459012910        459104816        459188959        459290102        459395240   
    459491858        459567830        459664314        459725362       
459780177        459835021        459888251        459940672      445786643     
  445972110        446146557        446752453        446915183        457264844
       458067139        459012969        459104824        459188975       
459290128        459395265        459491866        459567897        459664330   
    459725396        459780185        459835088        459888277       
459940755      445786759        445972136        446146565        446752479     
  446915241        457264950        458067188        459012993        459104840
       459189007        459290144        459395273        459491874       
459567947        459664348        459725404        459780219        459835104   
    459888327        459940763      445786767        445972144        446146698
       446752511        446915258        457265031        458067303       
459013033        459104857        459189015        459290177        459395281   
    459491882        459568002        459664363        459725412       
459780235        459835120        459888335        459940771      445786791     
  445972177        446146748        446752552        446915316        457265064
       458067451        459013066        459104907        459189072       
459290201        459395356        459491908        459568010        459664371   
    459725446        459780276        459835138        459888376       
459940789      445786817        445972227        446146870        446752594     
  446915373        457265148        458067725        459013090        459104915
       459189106        459290219        459395372        459491916       
459568069        459664405        459725461        459780292        459835146   
    459888384        459940797      445786858        445972318        446146888
       446752628        446915415        457265478        458068665       
459013116        459104931        459189148        459290227        459395513   
    459491940        459568085        459664421        459725479       
459780326        459835153        459888392        459940805      445786874     
  445972326        446146912        446752669        446915431        457265635
       458068988        459013124        459104956        459189171       
459290250        459395521        459491957        459568242        459664439   
    459725495        459780359        459835161        459888400       
459940854      445786890        445972342        446146938        446752776     
  446915498        457266021        458069457        459013173        459104964
       459189254        459290268        459395539        459491965       
459568283        459664447        459725511        459780375        459835179   
    459888434        459940862      445786940        445972474        446146961
       446752909        446915597        457266203        458070075       
459013207        459104972        459189262        459290359        459395547   
    459491981        459568325        459664454        459725529       
459780383        459835195        459888442        459940896      445786957     
  445972508        446146987        446752990        446915639        457266997
       458070869        459013231        459104998        459189296       
459290367        459395562        459491999        459568341        459664462   
    459725537        459780391        459835211        459888459       
459940912      445786981        445972540        446147019        446753006     
  446915803        457267037        458070901        459013264        459105011
       459189320        459290425        459395588        459492062       
459568358        459664470        459725552        459780417        459835229   
    459888467        459940920      445787179        445972623        446147068
       446753022        446915811        457267136        458071651       
459013272        459105029        459189338        459290441        459395695   
    459492070        459568424        459664488        459725578       
459780433        459835237        459888475        459940938      445787237     
  445972706        446147290        446753121        446915829        457268290
       458072329        459013280        459105052        459189353       
459290482        459395703        459492096        459568440        459664496   
    459725610        459780441        459835245        459888491       
459940953      445787260        445972755        446147365        446753154     
  446915852        457268340        458072774        459013348        459105086
       459189361        459290524        459395729        459492112       
459568499        459664512        459725628        459780508        459835252   
    459888509        459940961      445787286        445972797        446147449
       446753162        446915860        457268787        458073277       
459013355        459105094        459189379        459290540        459395737   
    459492120        459568556        459664538        459725644       
459780524        459835278        459888525        459940979      445787328     
  445972888        446147639        446753188        446915878        457268852
       458073301        459013488        459105110        459189395       
459290565        459395752        459492187        459568622        459664546   
    459725651        459780557        459835294        459888533       
459940995      445787344        445972995        446147647        446753212     
  446915886        457269298        458074903        459013520        459105151
       459189403        459290573        459395893        459492195       
459568655        459664561        459725669        459780565        459835302   
    459888541        459941001      445787351        445973027        446147662
       446753261        446915977        457269546        458075801       
459013546        459105185        459189411        459290615        459395901   
    459492211        459568663        459664579        459725677       
459780573        459835328        459888558        459941019      445787401     
  445973068        446147688        446753279        446915985        457269652
       458076619        459013561        459105227        459189445       
459290631        459395927        459492237        459568739        459664587   
    459725685        459780581        459835336        459888574       
459941043      445787427        445973092        446147704        446753329     
  446916009        457269785        458076775        459013579        459105235
       459189452        459290664        459395943        459492252       
459568804        459664595        459725693        459780599        459835344   
    459888616        459941050      445787468        445973266        446147720
       446753337        446916215        457270056        458077419       
459013595        459105250        459189478        459290672        459396065   
    459492286        459568838        459664629        459725701       
459780656        459835351        459888624        459941068      445787526     
  445973274        446147753        446753402        446916264        457270171
       458077609        459013603        459105318        459189486       
459290714        459396115        459492328        459568861        459664637   
    459725719        459780664        459835377        459888632       
459941084      445787575        445973290        446147845        446753436     
  446916298        457270239        458077799        459013629        459105334
       459189528        459290722        459396180        459492351       
459568895        459664645        459725727        459780672        459835393   
    459888640        459941092      445787609        445973308        446147860
       446753451        446916397        457270247        458078052       
459013645        459105342        459189544        459290771        459396198   
    459492369        459568978        459664652        459725735       
459780680        459835401        459888657        459941100      445787765     
  445973357        446147886        446753477        446916405        457271534
       458078540        459013728        459105359        459189551       
459290896        459396206        459492427        459568986        459664660   
    459725743        459780698        459835435        459888665       
459941118      445787815        445973431        446147902        446753535     
  446916421        457271823        458079043        459013736        459105367
       459189569        459290912        459396248        459492435       
459569018        459664678        459725776        459780706        459835450   
    459888681        459941134      445787823        445973464        446148025
       446753550        446916546        457271922        458079316       
459013744        459105375        459189585        459290938        459396289   
    459492476        459569026        459664686        459725784       
459780722        459835468        459888699        459941142      445787906     
  445973506        446148074        446753568        446916553        457271930
       458079399        459013769        459105391        459189593       
459290953        459396297        459492484        459569059        459664694   
    459725792        459780755        459835476        459888723       
459941167      445787922        445973639        446148124        446753600     
  446916603        457272177        458080116        459013801        459105409
       459189601        459290961        459396305        459492534       
459569067        459664710        459725800        459780763        459835484   
    459888731        459941191      445787930        445973647        446148157
       446753618        446916660        457272219        458080280       
459013843        459105417        459189619        459290979        459396339   
    459492542        459569109        459664736        459725818       
459780771        459835500        459888756        459941209      445787948     
  445973753        446148199        446753634        446916686        457272300
       458080298        459013918        459105425        459189627       
459290987        459396370        459492567        459569117        459664751   
    459725842        459780797        459835518        459888772       
459941225      445787955        445973761        446148207        446753659     
  446916702        457272458        458080595        459013942        459105441
       459189635        459291027        459396420        459492591       
459569125        459664777        459725867        459780847        459835526   
    459888780        459941233      445788029        445973779        446148231
       446753808        446916728        457272474        458080793       
459014031        459105458        459189676        459291043        459396438   
    459492617        459569133        459664785        459725875       
459780870        459835542        459888798        459941266      445788102     
  445973787        446148314        446753816        446916744        457272540
       458081148        459014049        459105466        459189684       
459291068        459396545        459492633        459569141        459664801   
    459725891        459780904        459835559        459888806       
459941282      445788110        445973803        446148348        446753824     
  446916843        457272557        458081247        459014056        459105474
       459189692        459291092        459396586        459492666       
459569190        459664835        459725909        459780946        459835567   
    459888814        459941308      445788318        445973944        446148470
       446753832        446916850        457272912        458081536       
459014080        459105482        459189718        459291118        459396602   
    459492674        459569208        459664843        459725917       
459780953        459835575        459888822        459941332      445788342     
  445973969        446148512        446753964        446916975        457272920
       458081569        459014098        459105490        459189734       
459291134        459396636        459492682        459569224        459664850   
    459725925        459780961        459835583        459888830       
459941365   

 

SCH-A-28



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445788417        445974009        446148561        446754103       
446917007        457273100        458082088        459014130        459105508   
    459189775        459291159        459396669        459492690       
459569232        459664868        459725958        459780979        459835625   
    459888863        459941407      445788524        445974090        446148629
       446754160        446917098        457273258        458082229       
459014239        459105524        459189783        459291217        459396917   
    459492708        459569240        459664876        459725974       
459780987        459835633        459888871        459941423      445788532     
  445974108        446148660        446754202        446917148        457273704
       458082740        459013397        459105532        459189825       
459291225        459396933        459492732        459569257        459664884   
    459726006        459780995        459835641        459888889       
459941456      445788557        445974116        446148678        446754293     
  446917163        457273944        458082989        459013405        459105581
       459189866        459291274        459396941        459492740       
459569273        459664892        459726030        459781001        459835666   
    459888905        459941506      445788615        445974157        446148736
       446754319        446917171        457274165        458083086       
459013413        459105615        459189882        459291316        459396974   
    459492757        459569299        459664918        459726048       
459781019        459835674        459888913        459941514      445788623     
  445974173        446148744        446754350        446917213        457274280
       458083144        459013470        459105649        459189940       
459291324        459396982        459492765        459569307        459664934   
    459726055        459781027        459835690        459888921       
459941522      445788664        445974199        446148751        446754558     
  446917221        457274447        458083623        459015913        459105706
       459189957        459291357        459396990        459492773       
459569323        459664942        459726071        459781035        459835716   
    459888939        459941530      445788797        445974223        446148876
       446754640        446917254        457274801        458083680       
459015947        459105714        459190070        459291365        459397014   
    459492815        459569356        459664959        459726089       
459781043        459835724        459888947        459941555      445788839     
  445974256        446148975        446754673        446917353        457275436
       458083813        459015954        459105722        459190088       
459291423        459397030        459492831        459569372        459664967   
    459726097        459781068        459835732        459888954       
459941571      445788847        445974280        446148983        446754681     
  446917361        457276111        458084068        459016002        459105771
       459190096        459291431        459397055        459492849       
459569398        459664975        459726105        459781076        459835740   
    459888962        459941597      445788862        445974371        446149015
       446754707        446917387        457276293        458084175       
459016010        459105789        459190120        459291472        459397063   
    459492898        459569414        459664983        459726121       
459781084        459835757        459888970        459941605      445788953     
  445974405        446149072        446754723        446917395        457276806
       458084670        459016051        459105839        459190146       
459291480        459397071        459492922        459569422        459664991   
    459726147        459781092        459835765        459888988       
459941639      445789076        445974421        446149130        446754731     
  446917478        457277747        458085578        459016077        459105854
       459190179        459291605        459397105        459492948       
459569471        459665030        459726162        459781100        459835781   
    459888996        459941662      445789118        445974470        446149148
       446754780        446917544        457278885        458085651       
459016119        459105870        459190187        459291688        459397121   
    459492971        459569497        459665048        459726204       
459781118        459835807        459889002        459941670      445789167     
  445974496        446149171        446754822        446917577        457280147
       458085826        459016127        459105912        459190203       
459291696        459397139        459492989        459569513        459665055   
    459726212        459781134        459835815        459889010       
459941696      445789415        445974553        446149320        446754897     
  446917593        457280873        458086055        459016150        459105938
       459190211        459291795        459397170        459493003       
459569547        459665063        459726220        459781159        459835823   
    459889028        459941738      445789456        445974561        446149395
       446754988        446917627        457281483        458086386       
459016218        459105979        459190252        459291803        459397188   
    459493029        459569570        459665071        459726238       
459781167        459835831        459889036        459941746      445789530     
  445974587        446149403        446755050        446917726        457281772
       458086899        459016234        459105987        459190328       
459291878        459397196        459493086        459569588        459665089   
    459726253        459781183        459835849        459889044       
459941753      445789704        445974595        446149460        446755068     
  446917767        457282184        458087897        459016259        459106035
       459190377        459291886        459397204        459493102       
459569604        459665105        459726261        459781191        459835856   
    459889069        459941787      445789811        445974678        446149551
       446755076        446917775        457282325        458087962       
459016309        459106043        459190385        459291902        459397212   
    459493128        459569612        459665113        459726279       
459781209        459835864        459889077        459941837      445789969     
  445974744        446149619        446755092        446917817        457282564
       458088929        459016325        459106068        459190443       
459291977        459397253        459493136        459569620        459665121   
    459726303        459781217        459835872        459889085       
459941852      445790009        445974751        446149668        446755100     
  446917866        457282820        458089489        459016341        459106076
       459190450        459292017        459397279        459493144       
459569679        459665139        459726311        459781225        459835880   
    459889093        459941878      445790132        445974785        446149684
       446755142        446917932        457283158        458089737       
459016366        459106126        459190518        459292074        459397360   
    459493151        459569695        459665147        459726329       
459781233        459835898        459889101        459941886      445790199     
  445974835        446149775        446755175        446918013        457283380
       458089950        459016416        459106134        459190526       
459292116        459397378        459493169        459569703        459665154   
    459726352        459781241        459835914        459889127       
459941894      445790223        445974926        446149817        446755209     
  446918039        457283703        458091303        459016432        459106217
       459190534        459292157        459397386        459493185       
459569711        459665162        459726360        459781258        459835922   
    459889135        459941928      445790231        445974942        446149940
       446755258        446918054        457284271        458091543       
459016457        459106266        459190567        459292272        459397394   
    459493201        459569737        459665170        459726378       
459781266        459835930        459889150        459941936      445790249     
  445975162        446149973        446755290        446918138        457285260
       458091550        459016549        459106282        459190575       
459292322        459397436        459493219        459569760        459665188   
    459726386        459781282        459835948        459889168       
459941951      445790298        445975188        446150005        446755324     
  446918302        457285393        458091956        459016580        459106290
       459190609        459292348        459397451        459493243       
459569778        459665196        459726394        459781308        459835955   
    459889176        459942025      445790371        445975196        446150039
       446755381        446918310        457286284        458091980       
459016606        459106415        459190625        459292389        459397469   
    459493292        459569794        459665204        459726402       
459781332        459835963        459889184        459942033      445790421     
  445975246        446150062        446755407        446918393        457286664
       458092095        459016630        459106449        459190674       
459292397        459397477        459493342        459569836        459665212   
    459726410        459781340        459835971        459889192       
459942041      445790561        445975311        446150112        446755423     
  446918401        457287043        458092251        459016663        459106456
       459190690        459292470        459397501        459493367       
459569851        459665238        459726428        459781357        459835989   
    459889200        459942058      445790629        445975329        446150146
       446755449        446918500        457287050        458092608       
459016705        459106464        459190708        459292538        459397519   
    459493375        459569869        459665253        459726436       
459781365        459836003        459889218        459942074      445790637     
  445975345        446150336        446755522        446918575        457287142
       458092756        459016788        459106472        459190716       
459292553        459397543        459493383        459569992        459665261   
    459726444        459781373        459836011        459889226       
459942082      445790793        445975428        446150377        446755563     
  446918625        457287159        458092970        459016812        459106480
       459190757        459292595        459397592        459493391       
459570107        459665279        459726469        459781415        459836029   
    459889234        459942124      445790918        445975436        446150450
       446755621        446918674        457287381        458093101       
459014254        459106498        459190765        459292611        459397626   
    459493409        459570156        459665287        459726485       
459781423        459836037        459889242        459942132      445790975     
  445975493        446150476        446755662        446918880        457287746
       458093457        459014304        459106522        459190799       
459292629        459397634        459493433        459570172        459665295   
    459726501        459781431        459836045        459889259       
459942140      445791130        445975634        446150492        446755670     
  446918930        457287845        458094174        459014320        459106555
       459190807        459292637        459397642        459493441       
459570230        459665337        459726519        459781449        459836052   
    459889267        459942165      445791205        445975717        446150575
       446755688        446919045        457288025        458094414       
459014338        459106589        459190815        459292702        459397659   
    459493458        459570263        459665345        459726543       
459781456        459836060        459889275        459942173      445791262     
  445975741        446150641        446755704        446919136        457288033
       458095767        459014346        459106605        459190823       
459292728        459397667        459493490        459570297        459665360   
    459726550        459781464        459836078        459889283       
459942181      445791296        445975873        446150807        446755803     
  446919268        457288256        458096278        459014353        459106639
       459190831        459292751        459397758        459493508       
459570404        459665378        459726568        459781472        459836086   
    459889291        459942199      445791361        445975899        446150823
       446755811        446919284        457288264        458096286       
459014361        459106647        459190849        459292777        459397766   
    459493540        459570438        459665394        459726584       
459781522        459836094        459889309        459942207      445791379     
  445975907        446150872        446755894        446919359        457288272
       458096690        459014403        459106654        459190864       
459292785        459397774        459493573        459570446        459665402   
    459726626        459781530        459836102        459889317       
459942280      445791387        445975915        446150906        446756173     
  446919425        457288454        458096724        459014452        459106662
       459190898        459292801        459397808        459493599       
459570453        459665410        459726634        459781548        459836110   
    459889325        459942306      445791403        445975972        446150989
       446756181        446919441        457289619        458096898       
459014460        459106704        459190906        459292868        459397840   
    459493656        459570545        459665444        459726642       
459781555        459836128        459889333        459942322      445791411     
  445975998        446151037        446756355        446919516        457289726
       458097086        459014502        459106738        459190914       
459292892        459397857        459493672        459570552        459665469   
    459726659        459781571        459836136        459889341       
459942330      445791429        445976004        446151052        446756454     
  446919623        457289767        458097391        459014510        459106746
       459190930        459293007        459397865        459493698       
459570669        459665485        459726667        459781597        459836144   
    459889358        459942355      445791486        445976012        446151102
       446756462        446919656        457289825        458097474       
459014528        459106795        459190971        459293049        459398020   
    459493706        459570727        459665493        459726675       
459781605        459836151        459889366        459942363      445791742     
  445976038        446151128        446756504        446919771        457289833
       458097565        459014551        459106803        459190997       
459293064        459398053        459493714        459570735        459665501   
    459726683        459781613        459836169        459889374       
459942371      445791775        445976129        446151136        446756603     
  446919797        457291714        458098696        459014569        459106829
       459191003        459293072        459398103        459493722       
459570784        459665519        459726709        459781639        459836177   
    459889390        459942397      445791791        445976145        446151144
       446756611        446919813        457291854        458098746       
459014593        459106837        459191029        459293114        459398111   
    459493755        459570800        459665535        459726717       
459781647        459836185        459889416        459942405      445791858     
  445976160        446151151        446756652        446919839        457292050
       458098753        459014619        459106852        459191078       
459293122        459398160        459493763        459570891        459665543   
    459726725        459781662        459836193        459889432       
459942421      445791916        445976178        446151235        446756660     
  446919888        457292241        458099009        459014643        459106878
       459191086        459293155        459398178        459493821       
459570941        459665550        459726733        459781670        459836219   
    459889440        459942439      445791924        445976244        446151250
       446756702        446919938        457293025        458099074       
459014726        459106886        459191102        459293171        459398210   
    459493839        459570974        459665568        459726758       
459781688        459836235        459889457        459942454      445791957     
  445976301        446151292        446756744        446919946        457293033
       458099306        459014734        459106902        459191128       
459293197        459398293        459493847        459570982        459665576   
    459726782        459781704        459836243        459889465       
459942504      445792021        445976327        446151425        446756801     
  446920019        457293074        458099751        459014742        459106928
       459191151        459293213        459398343        459493854       
459571022        459665618        459726790        459781712        459836268   
    459889473        459942512      445792088        445976343        446151540
       446756819        446920043        457293157        458100740       
459014791        459106936        459191219        459293221        459398376   
    459493870        459571113        459665642        459726808       
459781738        459836292        459889481        459942538      445792146     
  445976624        446151599        446756868        446920126        457293371
       458101672        459014841        459106944        459191235       
459293247        459398392        459493888        459571121        459665659   
    459726816        459781761        459836326        459889499       
459942579      445792153        445976673        446151607        446756918     
  446920142        457293488        458101813        459014874        459106969
       459191243        459293254        459398418        459493904       
459571139        459665675        459726840        459781779        459836342   
    459889507        459942595      445792260        445976699        446151631
       446756926        446920167        457293629        458102126       
459014882        459106977        459191268        459293312        459398491   
    459493912        459571238        459665683        459726857       
459781795        459836359        459889523        459942611      445792286     
  445976749        446151649        446756942        446920191        457293900
       458102316        459014890        459106993        459191292       
459293338        459398541        459493946        459571279        459665691   
    459726865        459781803        459836367        459889531       
459942629      445792310        445976806        446151672        446757031     
  446920274        457293918        458102571        459014924        459107009
       459191318        459293346        459398608        459493953       
459571287        459665709        459726873        459781829        459836375   
    459889572        459942645      445792328        445976814        446151680
       446757056        446920308        457294213        458102712       
459014940        459107017        459191458        459293361        459398616   
    459493987        459571337        459665717        459726907       
459781837        459836391        459889598        459942686      445792344     
  445976863        446151698        446757072        446920365        457294478
       458103454        459014957        459107025        459191482       
459293387        459398640        459493995        459571477        459665733   
    459726915        459781845        459836409        459889614       
459942694      445792468        445976905        446151748        446757205     
  446920381        457294601        458103462        459015004        459107082
       459191565        459293395        459398673        459494019       
459571485        459665766        459726923        459781852        459836417   
    459889622        459942728      445792542        445976939        446151763
       446757247        446920456        457294619        458103827       
459015020        459107090        459191573        459293411        459398749   
    459494076        459571600        459665774        459726931       
459781860        459836425        459889630        459942736      445792575     
  445976954        446151912        446757320        446920472        457294692
       458103884        459015079        459107116        459191599       
459293437        459398764        459494084        459571626        459665782   
    459726949        459781878        459836433        459889655       
459942751      445792658        445976962        446151938        446757411     
  446920555        457294734        458104957        459015137        459107124
       459191631        459293544        459398855        459494118       
459571634        459665790        459726964        459781886        459836458   
    459889663        459942769      445792740        445976988        446151953
       446757429        446920563        457294874        458105384       
459015145        459107140        459191649        459293577        459398913   
    459494126        459571659        459665808        459726998       
459781894        459836474        459889671        459942801      445792831     
  445977101        446152100        446757437        446920605        457295442
       458105483        459015152        459107157        459191672       
459293593        459398988        459494159        459571667        459665816   
    459727004        459781902        459836508        459889689       
459942819      445792948        445977119        446152118        446757445     
  446920613        457295566        458107158        459015210        459107181
       459191722        459293627        459398996        459494191       
459571766        459665832        459727012        459781910        459836516   
    459889697        459942835      445793060        445977143        446152258
       446757452        446920696        457295707        458107190       
459015236        459107199        459191730        459293635        459399002   
    459494217        459571832        459665840        459727020       
459781928        459836532        459889705        459942876      445793086     
  445977168        446152290        446757460        446920704        457295905
       458107406        459015269        459107207        459191763       
459293643        459399010        459494225        459571857        459665857   
    459727038        459781936        459836540        459889713       
459942892   

 

SCH-A-29



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445793128        445977200        446152316        446757486       
446920738        457296317        458107810        459015285        459107215   
    459191789        459293650        459399051        459494241       
459571907        459665865        459727046        459781944        459836557   
    459889721        459942918      445793136        445977226        446152332
       446757536        446920779        457296325        458108032       
459015293        459107223        459191813        459293668        459399077   
    459494290        459571923        459665873        459727053       
459781985        459836565        459889747        459942926      445793151     
  445977333        446152365        446757684        446920894        457296978
       458108644        459015335        459107256        459191862       
459293718        459399093        459494324        459572012        459665881   
    459727079        459781993        459836573        459889762       
459942934      445793201        445977341        446152472        446757692     
  446920902        457296986        458108719        459015343        459107298
       459191888        459293767        459399101        459494332       
459572095        459665907        459727087        459782009        459836581   
    459889770        459942959      445793441        445977549        446152506
       446757791        446920928        457297109        458110384       
459015384        459107389        459191896        459293775        459399200   
    459494340        459572152        459665923        459727095       
459782025        459836599        459889788        459942975      445793466     
  445977564        446152522        446757825        446920944        457297448
       458110525        459015418        459107397        459191946       
459293783        459399267        459494357        459572178        459665931   
    459727103        459782033        459836607        459889796       
459942983      445793565        445977630        446152548        446757841     
  446921074        457297513        458110699        459015442        459107405
       459191953        459293841        459399309        459494365       
459572236        459665949        459727111        459782058        459836615   
    459889804        459942991      445793573        445977648        446152571
       446757882        446921181        457297646        458110848       
459015459        459107413        459191987        459293916        459399317   
    459494407        459572285        459665956        459727129       
459782066        459836631        459889812        459943007      445793672     
  445977663        446152589        446757973        446921207        457297950
       458110947        459015467        459107439        459191995       
459293924        459399325        459494415        459572376        459665964   
    459727137        459782074        459836649        459889820       
459943031      445793714        445977671        446152597        446758013     
  446921280        457298198        458111325        459015517        459107454
       459192001        459293940        459399341        459494423       
459572384        459665980        459727145        459782090        459836664   
    459889846        459943064      445793813        445977721        446152654
       446758047        446921314        457298495        458111465       
459015533        459107496        459192068        459293973        459399408   
    459494456        459572392        459665998        459727152       
459782124        459836672        459889861        459943080      445793821     
  445977739        446152746        446758120        446921330        457298610
       458112737        459015566        459107504        459192092       
459293981        459399457        459494464        459572509        459666012   
    459727202        459782165        459836680        459889879       
459943098      445793847        445977861        446152837        446758161     
  446921363        457299378        458113677        459015608        459107538
       459192167        459294013        459399473        459494555       
459572533        459666020        459727228        459782173        459836698   
    459889887        459943114      445793862        445977911        446152845
       446758286        446921397        457299576        458115797       
459015624        459107553        459192175        459294062        459399515   
    459494563        459572558        459666038        459727251       
459782215        459836706        459889903        459943122      445793938     
  445978018        446152852        446758385        446921488        457300051
       458116399        459015640        459107561        459192191       
459294146        459399549        459494597        459572582        459666046   
    459727269        459782223        459836714        459889911       
459943155      445793953        445978174        446153058        446758484     
  446921496        457300176        458117546        459015699        459107637
       459192209        459294179        459399580        459494720       
459572673        459666053        459727277        459782231        459836722   
    459889937        459943189      445794142        445978232        446153090
       446758492        446921520        457300887        458117827       
459015707        459107678        459192340        459294187        459399606   
    459494738        459572707        459666079        459727285       
459782264        459836730        459889952        459943205      445794191     
  445978273        446153124        446758518        446921538        457301075
       458118130        459015723        459107728        459192373       
459294203        459399655        459494753        459572723        459666137   
    459727301        459782272        459836748        459889960       
459943239      445794308        445978331        446153165        446758542     
  446921587        457301489        458119161        459015731        459107777
       459192456        459294211        459399663        459494761       
459572772        459666152        459727319        459782298        459836755   
    459889978        459943254      445794431        445978398        446153199
       446758567        446921595        457301547        458119203       
459015764        459107819        459192464        459294229        459399689   
    459494803        459572780        459666160        459727335       
459782306        459836763        459889986        459943262      445794464     
  445978471        446153215        446758625        446921736        457301661
       458119328        459015780        459107850        459192472       
459294252        459399705        459494837        459572822        459666178   
    459727343        459782314        459836789        459889994       
459943288      445794472        445978554        446153330        446758666     
  446921744        457301927        458120151        459015798        459107868
       459192514        459294294        459399713        459494845       
459572830        459666186        459727368        459782322        459836797   
    459890000        459943296      445794480        445978562        446153348
       446758757        446921769        457302198        458120946       
459015814        459107876        459192563        459294336        459399762   
    459494860        459572855        459666194        459727376       
459782348        459836821        459890018        459943312      445794548     
  445978596        446153439        446758765        446921785        457302305
       458121043        459015830        459107884        459192613       
459294369        459399788        459494878        459572863        459666228   
    459727384        459782355        459836839        459890026       
459943320      445794597        445978661        446153447        446758831     
  446921793        457302883        458121936        459015848        459107900
       459192647        459294393        459399895        459494886       
459572889        459666251        459727392        459782363        459836854   
    459890034        459943387      445794605        445978687        446153454
       446758898        446921876        457303170        458122306       
459015863        459107918        459192654        459294435        459399929   
    459494944        459572913        459666269        459727400       
459782371        459836862        459890059        459943403      445794704     
  445978703        446153462        446758922        446921884        457303493
       458122330        459016861        459107926        459192688       
459294443        459399945        459494977        459572921        459666277   
    459727434        459782389        459836870        459890067       
459943429      445794720        445978711        446153488        446758955     
  446921942        457303527        458122850        459016895        459107934
       459192761        459294450        459399994        459494985       
459572954        459666285        459727442        459782405        459836896   
    459890075        459943437      445794753        445978836        446153496
       446758989        446922007        457303972        458124096       
459016929        459107959        459192860        459294468        459400107   
    459494993        459572988        459666293        459727459       
459782413        459836920        459890083        459943452      445794795     
  445978851        446153538        446758997        446922056        457304103
       458124120        459016945        459107975        459192894       
459294484        459400123        459495032        459572996        459666301   
    459727467        459782447        459836979        459890091       
459943460      445795008        445978893        446153561        446759060     
  446922072        457304160        458124674        459017000        459107983
       459192928        459294492        459400131        459495057       
459573010        459666319        459727491        459782454        459836987   
    459890109        459943478      445795032        445978927        446153595
       446759086        446922106        457304228        458125556       
459017042        459108007        459192969        459294500        459400214   
    459495065        459573044        459666327        459727509       
459782462        459836995        459890117        459943486      445795156     
  445978943        446153629        446759102        446922155        457304590
       458125978        459017059        459108049        459193009       
459294518        459400271        459495081        459573069        459666335   
    459727517        459782470        459837001        459890133       
459943502      445795271        445978950        446153678        446759128     
  446922171        457304616        458126117        459017067        459108064
       459193017        459294526        459400289        459495099       
459573077        459666343        459727525        459782488        459837035   
    459890141        459943510      445795289        445979073        446153694
       446759151        446922213        457304657        458127354       
459017075        459108106        459193041        459294534        459400297   
    459495123        459573093        459666350        459727533       
459782496        459837050        459890158        459943536      445795313     
  445979107        446153702        446759169        446922239        457304970
       458127685        459017091        459108163        459193058       
459294567        459400339        459495131        459573127        459666368   
    459727541        459782504        459837068        459890166       
459943577      445795347        445979222        446153876        446759201     
  446922379        457304988        458128485        459017109        459108197
       459193074        459294617        459400354        459495156       
459573176        459666376        459727566        459782579        459837076   
    459890174        459943585      445795396        445979230        446153884
       446759326        446922395        457305027        458130325       
459017166        459108205        459193082        459294625        459400362   
    459495198        459573267        459666392        459727574       
459782587        459837100        459890182        459943593      445795412     
  445979305        446153983        446759409        446922445        457305068
       458131133        459017174        459108221        459193157       
459294724        459400388        459495214        459573291        459666400   
    459727608        459782595        459837126        459890208       
459943601      445795727        445979313        446153991        446759417     
  446922494        457305423        458131968        459017182        459108247
       459193215        459294849        459400545        459495230       
459573317        459666418        459727657        459782645        459837134   
    459890224        459943627      445795818        445979362        446154049
       446759425        446922510        457307254        458133139       
459017216        459108262        459193231        459294864        459400594   
    459495248        459573333        459666426        459727665       
459782660        459837142        459890232        459943635      445795883     
  445979388        446154056        446759490        446922528        457307387
       458133188        459017273        459108304        459193249       
459294963        459400610        459495321        459573374        459666434   
    459727681        459782686        459837159        459890240       
459943643      445796006        445979412        446154064        446759573     
  446922783        457307809        458133600        459017356        459108379
       459193256        459295010        459400628        459495339       
459573440        459666442        459727715        459782702        459837167   
    459890257        459943650      445796014        445979420        446154072
       446759615        446922825        457308369        458133717       
459017372        459108387        459193280        459295028        459400719   
    459495347        459573473        459666459        459727723       
459782710        459837175        459890265        459943668      445796022     
  445979453        446154130        446759649        446922866        457308526
       458134194        459017380        459108411        459193306       
459295044        459400743        459495370        459573481        459666467   
    459727756        459782728        459837183        459890281       
459943692      445796089        445979487        446154155        446759722     
  446922882        457308542        458134418        459017398        459108429
       459193314        459295101        459400750        459495412       
459573523        459666475        459727764        459782744        459837191   
    459890299        459943718      445796121        445979594        446154338
       446759730        446923120        457308757        458135258       
459017430        459108437        459193355        459295119        459400768   
    459495453        459573549        459666483        459727772       
459782769        459837233        459890307        459943742      445796170     
  445979610        446154346        446759813        446923146        457308971
       458135357        459017455        459108460        459193363       
459295127        459400776        459495487        459573713        459666491   
    459727780        459782777        459837241        459890315       
459943759      445796220        445979644        446154379        446759821     
  446923294        457308997        458135654        459017489        459108478
       459193389        459295135        459400784        459495503       
459573788        459666525        459727798        459782843        459837324   
    459890323        459943775      445796295        445979651        446154411
       446759888        446923401        457309300        458135696       
459017497        459108494        459193397        459295150        459400826   
    459495511        459573812        459666533        459727806       
459782850        459837340        459890331        459943791      445796345     
  445979842        446154478        446759912        446923443        457309318
       458135720        459017505        459108528        459193405       
459295192        459400867        459495529        459573960        459666541   
    459727822        459782868        459837357        459890349       
459943833      445796378        445979859        446154494        446759995     
  446923476        457309920        458136660        459017513        459108577
       459193421        459295218        459400875        459495545       
459573978        459666566        459727830        459782876        459837365   
    459890356        459943874      445796428        445979883        446154643
       446760134        446923534        457310126        458136819       
459017554        459108601        459193439        459295267        459400883   
    459495552        459573986        459666574        459727855       
459782884        459837373        459890372        459943924      445796493     
  445979925        446154650        446760191        446923559        457310621
       458137221        459017588        459108619        459193462       
459295317        459400909        459495578        459574091        459666582   
    459727871        459782892        459837399        459890380       
459943932      445796501        445979958        446154684        446760209     
  446923575        457311017        458137502        459017646        459108635
       459193520        459295358        459400933        459495586       
459574109        459666590        459727889        459782934        459837423   
    459890398        459943940      445796543        445979990        446154692
       446760290        446923583        457312122        458137627       
459017752        459108650        459193603        459295366        459400958   
    459495594        459574125        459666608        459727897       
459782959        459837449        459890406        459943957      445796600     
  445980030        446154718        446760407        446923773        457312213
       458137650        459017786        459108700        459193678       
459295432        459400966        459495651        459574174        459666616   
    459727905        459782975        459837456        459890414       
459943965      445796667        445980212        446154775        446760456     
  446923799        457312296        458138112        459017885        459108726
       459193702        459295473        459400974        459495669       
459574224        459666624        459727913        459782991        459837464   
    459890422        459943973      445796725        445980220        446154833
       446760464        446923872        457312403        458139128       
459017893        459108734        459193744        459295549        459400990   
    459495719        459574299        459666632        459727921       
459783015        459837472        459890430        459943981      445796782     
  445980303        446154858        446760480        446923914        457312510
       458139466        459017935        459108783        459193751       
459295556        459401022        459495768        459574315        459666640   
    459727947        459783049        459837480        459890448       
459943999      445796857        445980360        446154882        446760555     
  446924037        457312759        458140837        459017968        459108833
       459193777        459295564        459401030        459495784       
459574364        459666657        459727962        459783056        459837498   
    459890455        459944005      445796949        445980402        446154890
       446760571        446924045        457312817        458141389       
459017976        459108858        459193827        459295598        459401097   
    459495842        459574372        459666665        459727970       
459783064        459837514        459890463        459944021      445796980     
  445980436        446154924        446760613        446924078        457313179
       458141603        459018040        459108890        459193934       
459295622        459401121        459495859        459574414        459666673   
    459727988        459783072        459837522        459890471       
459944039      445797079        445980535        446154957        446760662     
  446924136        457313328        458142536        459018123        459108965
       459193975        459295648        459401154        459495883       
459574497        459666681        459728002        459783080        459837530   
    459890489        459944054      445797152        445980592        446155004
       446760688        446924144        457313559        458142593       
459018149        459109070        459193991        459295663        459401162   
    459495933        459574570        459666707        459728028       
459783098        459837571        459890497        459944070      445797194     
  445980626        446155095        446760696        446924201        457313609
       458142759        459018339        459109088        459194007       
459295812        459401188        459495958        459574588        459666715   
    459728036        459783106        459837589        459890505       
459944112      445797277        445980667        446155145        446760738     
  446924235        457313914        458142809        459018370        459109146
       459194031        459295838        459401196        459495966       
459574596        459666723        459728044        459783114        459837597   
    459890513        459944138      445797350        445980808        446155152
       446760779        446924268        457314375        458142882       
459018388        459109153        459194080        459295895        459401212   
    459495974        459574679        459666756        459728051       
459783130        459837605        459890521        459944146      445797426     
  445980899        446155186        446760787        446924318        457314466
       458143948        459018412        459109179        459194114       
459295937        459401220        459495982        459574729        459666764   
    459728069        459783148        459837621        459890539       
459944161      445797509        445980949        446155202        446760845     
  446924409        457314524        458144730        459018453        459109187
       459194122        459295978        459401253        459496014       
459574737        459666772        459728077        459783155        459837639   
    459890547        459944179      445797756        445980956        446155210
       446760894        446924482        457314854        458145786       
459018479        459109203        459194148        459295986        459401261   
    459496048        459574752        459666780        459728093       
459783163        459837662        459890554        459944195      445797806     
  445981046        446155228        446760985        446924516        457315034
       458146909        459018487        459109211        459194171       
459295994        459401329        459496055        459574778        459666798   
    459728101        459783189        459837670        459890562       
459944203   

 

SCH-A-30



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445797954        445981053        446155277        446760993       
446924524        457315117        458147196        459018503        459109245   
    459194189        459296000        459401337        459496063       
459574786        459666806        459728119        459783197        459837696   
    459890570        459944229      445797996        445981061        446155327
       446761009        446924557        457315166        458147303       
459018511        459109278        459194254        459296042        459401345   
    459496105        459574794        459666814        459728127       
459783221        459837704        459890588        459944245      445798077     
  445981087        446155459        446761041        446924565        457315539
       458147576        459018610        459109310        459194262       
459296067        459401386        459496147        459574802        459666822   
    459728135        459783239        459837712        459890596       
459944252      445798150        445981111        446155475        446761140     
  446924607        457315554        458147790        459018644        459109336
       459194288        459296083        459401394        459496154       
459574877        459666830        459728143        459783247        459837720   
    459890612        459944278      445798192        445981228        446155509
       446761157        446924672        457315760        458148277       
459018669        459109344        459194296        459296141        459401444   
    459496170        459574984        459666848        459728150       
459783254        459837746        459890620        459944328      445798267     
  445981251        446155533        446761173        446924706        457315950
       458149135        459018727        459109351        459194304       
459296158        459401451        459496188        459575023        459666855   
    459728168        459783262        459837753        459890638       
459944351      445798317        445981384        446155574        446761181     
  446924714        457316073        458149499        459018768        459109369
       459194353        459296166        459401485        459496212       
459575031        459666863        459728184        459783288        459837761   
    459890646        459944385      445798358        445981426        446155582
       446761231        446924763        457316388        458149507       
459018776        459109385        459194411        459296208        459401501   
    459496295        459575049        459666871        459728192       
459783296        459837779        459890653        459944419      445798424     
  445981483        446155673        446761306        446924847        457316396
       458149663        459018784        459109450        459194429       
459296224        459401527        459496337        459575098        459666889   
    459728200        459783312        459837803        459890661       
459944427      445798440        445981517        446155723        446761322     
  446924870        457316545        458150141        459018792        459109476
       459194502        459296257        459401535        459496402       
459575114        459666905        459728218        459783338        459837811   
    459890679        459944443      445798499        445981541        446155731
       446761413        446924946        457316750        458150943       
459018891        459109484        459194536        459296299        459401543   
    459496410        459575122        459666913        459728226       
459783346        459837829        459890695        459944492      445798564     
  445981681        446155756        446761462        446924953        457316834
       458151743        459018909        459109500        459194569       
459296331        459401550        459496436        459575148        459666921   
    459728234        459783361        459837837        459890703       
459944526      445798572        445981699        446155822        446761488     
  446925018        457317154        458152204        459018933        459109518
       459194619        459296356        459401576        459496451       
459575205        459666939        459728242        459783379        459837878   
    459890711        459944534      445798606        445981749        446156010
       446761546        446925075        457318079        458152436       
459018966        459109526        459194742        459296372        459401717   
    459496469        459575213        459666947        459728259       
459783387        459837886        459890729        459944559      445798655     
  445981780        446156028        446761603        446925083        457318228
       458152717        459019006        459109534        459194759       
459296380        459401725        459496485        459575254        459666954   
    459728267        459783403        459837902        459890737       
459944567      445798721        445981962        446156085        446761728     
  446925109        457318988        458152766        459019048        459109609
       459194809        459296489        459401733        459496501       
459575270        459666962        459728275        459783411        459837936   
    459890745        459944583      445798747        445981996        446156119
       446761736        446925158        457319242        458153020       
459019055        459109633        459194817        459296513        459401782   
    459496519        459575312        459666970        459728283       
459783429        459837944        459890752        459944591      445798762     
  445982192        446156135        446761793        446925166        457319275
       458153186        459019063        459109666        459194882       
459296570        459401790        459496543        459575320        459666988   
    459728291        459783437        459837985        459890760       
459944609      445798820        445982259        446156143        446761876     
  446925208        457319572        458153459        459019105        459109674
       459194957        459296604        459401816        459496576       
459575346        459666996        459728309        459783445        459837993   
    459890786        459944625      445798945        445982267        446156150
       446761942        446925216        457319721        458153541       
459019154        459109682        459194965        459296612        459401824   
    459496584        459575353        459667002        459728317       
459783452        459838009        459890802        459944633      445798960     
  445982457        446156168        446762023        446925232        457319762
       458154507        459019162        459109708        459194981       
459296638        459401873        459496592        459575361        459667010   
    459728333        459783478        459838017        459890877       
459944641      445799034        445982499        446156184        446762064     
  446925299        457320083        458155389        459019188        459109740
       459195012        459296646        459402020        459496618       
459575387        459667036        459728341        459783486        459838033   
    459890885        459944658      445799067        445982515        446156267
       446762106        446925331        457320646        458155637       
459019212        459109849        459195020        459296653        459402046   
    459496634        459575395        459667044        459728358       
459783494        459838041        459890893        459944690      445799091     
  445982689        446156325        446762122        446925356        457320653
       458156106        459019287        459109880        459195095       
459296679        459402053        459496659        459575437        459667051   
    459728366        459783510        459838074        459890901       
459944708      445799117        445982747        446156333        446762205     
  446925372        457320828        458156411        459019295        459109898
       459195103        459296786        459402095        459496667       
459575445        459667150        459728382        459783536        459838090   
    459890919        459944716      445799141        445982762        446156457
       446762213        446925430        457320885        458156734       
459019329        459109906        459195129        459296836        459402111   
    459496774        459575478        459667168        459728390       
459783544        459838108        459890927        459944724      445799190     
  445982853        446156473        446762221        446925513        457321404
       458157484        459019352        459109922        459195137       
459296893        459402152        459496782        459575486        459667184   
    459728408        459783551        459838116        459890943       
459944732      445799786        445982911        446156499        446762304     
  446925521        457321842        458159092        459019386        459109948
       459195178        459296927        459402186        459496790       
459575494        459667192        459728432        459783569        459838124   
    459890950        459944757      445799802        445983018        446156531
       446762320        446925604        457321933        458159795       
459019402        459109955        459195202        459296935        459402202   
    459496816        459575502        459667200        459728440       
459783577        459838132        459890968        459944765      445799992     
  445983059        446156606        446762338        446925638        457322360
       458159837        459019410        459110037        459195277       
459296992        459402228        459496824        459575528        459667218   
    459728465        459783619        459838199        459890976       
459944773      445800063        445983091        446156754        446762346     
  446925653        457322543        458160744        459019428        459110045
       459195285        459297040        459402244        459496832       
459575536        459667259        459728473        459783627        459838207   
    459890984        459944781      445800089        445983190        446156853
       446762486        446925703        457322832        458160835       
459019436        459110102        459195301        459297057        459402277   
    459496865        459575551        459667267        459728481       
459783635        459838223        459891008        459944799      445800105     
  445983240        446156895        446762494        446925760        457322865
       458160884        459019451        459110128        459195319       
459297099        459402293        459496881        459575635        459667309   
    459728499        459783643        459838231        459891024       
459944815      445800188        445983364        446156960        446762551     
  446925893        457323061        458161007        459019469        459110136
       459195418        459297107        459402301        459496907       
459575684        459667317        459728507        459783650        459838249   
    459891032        459944823      445800287        445983398        446157141
       446762569        446925901        457323525        458161569       
459019477        459110144        459195426        459297123        459402319   
    459496923        459575692        459667333        459728515       
459783684        459838256        459891040        459944831      445800477     
  445983430        446157158        446762627        446925984        457323731
       458162641        459019527        459110185        459195442       
459297131        459402327        459496931        459575734        459667341   
    459728523        459783692        459838264        459891081       
459944849      445800485        445983588        446157166        446762635     
  446926032        457323814        458163649        459019568        459110201
       459195459        459297172        459402335        459497004       
459575833        459667358        459728549        459783700        459838280   
    459891099        459944922      445800600        445983604        446157232
       446762726        446926123        457324440        458164381       
459019576        459110227        459195467        459297180        459402343   
    459497046        459575866        459667374        459728556       
459783726        459838330        459891115        459944955      445800618     
  445983612        446157281        446762742        446926156        457324523
       458164720        459019592        459110235        459195509       
459297198        459402350        459497061        459575874        459667382   
    459728564        459783783        459838348        459891131       
459944963      445800642        445983638        446157356        446762791     
  446926230        457324549        458165263        459019659        459110243
       459195517        459297214        459402376        459497087       
459575908        459667390        459728572        459783791        459838355   
    459891149        459944971      445800782        445983695        446157380
       446762825        446926354        457324614        458166469       
459019683        459110250        459195590        459297255        459402384   
    459497095        459575916        459667408        459728580       
459783825        459838363        459891156        459944997      445800915     
  445983828        446157497        446762833        446926396        457324853
       458166543        459019709        459110292        459195699       
459297263        459402400        459497111        459575932        459667424   
    459728598        459783833        459838405        459891164       
459945028      445800923        445983851        446157562        446762882     
  446926404        457325181        458167467        459019790        459110318
       459195731        459297289        459402434        459497129       
459575940        459667432        459728606        459783858        459838421   
    459891172        459945036      445800956        445983893        446157570
       446762957        446926420        457325454        458168200       
459019857        459110334        459195756        459297347        459402442   
    459497269        459575999        459667440        459728622       
459783866        459838439        459891206        459945044      445801004     
  445984024        446157612        446762965        446926479        457325637
       458171006        459019931        459110359        459195806       
459297362        459402459        459497285        459576005        459667465   
    459728630        459783882        459838447        459891214       
459945051      445801012        445984040        446157638        446762981     
  446926602        457325884        458171196        459020020        459110375
       459195897        459297388        459402483        459497301       
459576013        459667473        459728648        459783890        459838470   
    459891222        459945085      445801046        445984065        446157679
       446763005        446926610        457326155        458171865       
459020053        459110409        459195939        459297396        459402509   
    459497343        459576021        459667481        459728655       
459783908        459838488        459891255        459945093      445801145     
  445984099        446157729        446763054        446926628        457326163
       458173432        459020178        459110433        459195988       
459297420        459402574        459497426        459576039        459667499   
    459728663        459783932        459838496        459891263       
459945101      445801186        445984198        446157737        446763070     
  446926677        457326502        458175841        459020244        459110458
       459196010        459297446        459402590        459497442       
459576047        459667507        459728671        459783940        459838504   
    459891271        459945127      445801335        445984206        446157802
       446763203        446926719        457326569        458177094       
459020277        459110474        459196028        459297495        459402608   
    459497475        459576054        459667515        459728689       
459783973        459838512        459891297        459945234      445801343     
  445984248        446157828        446763245        446926727        457326734
       458177185        459020350        459110482        459196135       
459297511        459402624        459497517        459576146        459667523   
    459728705        459783981        459838538        459891305       
459945259      445801459        445984289        446157851        446763393     
  446926792        457326742        458177409        459020376        459110508
       459196143        459297594        459402632        459497558       
459576153        459667531        459728713        459784005        459838546   
    459891321        459945267      445801483        445984412        446157869
       446763427        446926826        457326973        458177631       
459020459        459110524        459196184        459297610        459402681   
    459497574        459576302        459667564        459728721       
459784013        459838553        459891339        459945309      445801491     
  445984511        446157943        446763443        446926834        457327039
       458177953        459020558        459110532        459196192       
459297628        459402699        459497582        459576336        459667598   
    459728747        459784021        459838561        459891347       
459945317      445801533        445984529        446158065        446763476     
  446926842        457327260        458177961        459020608        459110557
       459196234        459297644        459402715        459497616       
459576344        459667721        459728754        459784039        459838579   
    459891354        459945358      445801541        445984628        446158081
       446763484        446926909        457328672        458178563       
459020657        459110599        459196242        459297651        459402723   
    459497681        459576369        459667739        459728762       
459784047        459838611        459891370        459945408      445801608     
  445984677        446158115        446763799        446926974        457328771
       458181401        459020665        459110607        459196267       
459297727        459402756        459497707        459576385        459667747   
    459728770        459784054        459838637        459891396       
459945424      445801616        445984750        446158149        446763856     
  446927014        457329688        458181914        459020673        459110623
       459196275        459297735        459402780        459497715       
459576401        459667754        459728788        459784062        459838710   
    459891404        459945440      445801632        445984784        446158230
       446763955        446927022        457330330        458181930       
459020822        459110748        459196283        459297776        459402798   
    459497731        459576484        459667796        459728796       
459784088        459838728        459891412        459945457      445801665     
  445984800        446158248        446763971        446927030        457330389
       458183928        459020830        459110821        459196317       
459297792        459402822        459497749        459576518        459667820   
    459728804        459784096        459838744        459891420       
459945465      445801673        445984891        446158255        446764011     
  446927048        457330652        458184686        459020855        459110847
       459196374        459297842        459402855        459497756       
459576526        459667846        459728812        459784104        459838751   
    459891438        459945481      445801681        445985005        446158263
       446764086        446927097        457330918        458185063       
459020889        459110920        459196390        459297859        459402871   
    459497764        459576534        459667853        459728820       
459784112        459838785        459891446        459945499      445801764     
  445985047        446158297        446764201        446927139        457332062
       458185733        459020897        459110953        459196408       
459297875        459402947        459497798        459576567        459667861   
    459728838        459784120        459838801        459891453       
459945515      445801780        445985138        446158347        446764284     
  446927246        457332302        458186004        459020962        459110961
       459196416        459297891        459402954        459497814       
459576583        459667895        459728846        459784138        459838827   
    459891479        459945523      445801962        445985161        446158446
       446764292        446927295        457332443        458186327       
459020996        459110979        459196473        459297925        459402962   
    459497830        459576591        459667929        459728853       
459784187        459838835        459891495        459945531      445802150     
  445985187        446158511        446764300        446927303        457332724
       458187069        459021028        459111043        459196499       
459297958        459402970        459497855        459576617        459667937   
    459728929        459784195        459838892        459891503       
459945549      445802168        445985211        446158529        446764367     
  446927311        457333094        458187283        459021036        459111084
       459196531        459297966        459402988        459497897       
459576633        459667978        459728945        459784203        459838934   
    459891511        459945556      445802267        445985260        446158636
       446764391        446927329        457333151        458188752       
459021077        459111092        459196556        459297990        459402996   
    459497913        459576682        459667994        459728952       
459784211        459838959        459891529        459945564      445802275     
  445985278        446158685        446764409        446927345        457333326
       458189776        459021127        459111126        459196572       
459298030        459403010        459497939        459576708        459668042   
    459728960        459784229        459838983        459891537       
459945598      445802416        445985286        446158693        446764516     
  446927352        457333433        458191418        459021176        459111159
       459196580        459298048        459403036        459497988       
459576724        459668059        459728978        459784245        459839007   
    459891545        459945606      445802507        445985351        446158719
       446764524        446927394        457334050        458192663       
459021184        459111175        459196663        459298055        459403051   
    459497996        459576740        459668067        459728986       
459784252        459839031        459891586        459945614      445802606     
  445985567        446158750        446764748        446927469        457334209
       458192846        459021192        459111183        459196689       
459298063        459403077        459498028        459576765        459668083   
    459728994        459784260        459839056        459891594       
459945655   

 

SCH-A-31



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445802689        445985591        446158800        446764755       
446927485        457334233        458192911        459021226        459111217   
    459196713        459298089        459403135        459498036       
459576773        459668091        459729000        459784278        459839064   
    459891628        459945689      445802697        445985781        446158958
       446764821        446927527        457334431        458193620       
459021283        459111274        459196721        459298097        459403143   
    459498044        459576799        459668117        459729018       
459784294        459839072        459891636        459945697      445802713     
  445985849        446158974        446764847        446927568        457334910
       458195153        459021291        459111290        459196747       
459298113        459403176        459498051        459576815        459668174   
    459729026        459784302        459839080        459891669       
459945705      445802739        445985880        446159006        446764854     
  446927584        457334944        458195799        459021341        459111324
       459196788        459298121        459403192        459498176       
459576856        459668224        459729034        459784310        459839098   
    459891677        459945721      445802770        445985906        446159048
       446764987        446927600        457335081        458195864       
459021358        459111365        459196796        459298147        459403234   
    459498200        459576922        459668232        459729042       
459784369        459839106        459891685        459945747      445802937     
  445985930        446159055        446765083        446927717        457335313
       458196102        459021374        459111407        459196846       
459298204        459403242        459498218        459576948        459668265   
    459729059        459784377        459839130        459891701       
459945754      445803067        445985989        446159162        446765117     
  446927758        457335552        458196672        459021390        459111415
       459196861        459298212        459403275        459498226       
459577029        459668273        459729067        459784385        459839148   
    459891719        459945770      445803133        445986094        446159279
       446765133        446927774        457335784        458196771       
459021440        459111423        459196887        459298238        459403283   
    459498242        459577037        459668307        459729083       
459784401        459839163        459891727        459945788      445803232     
  445986110        446159345        446765182        446927782        457336212
       458197076        459021465        459111456        459196911       
459298261        459403358        459498283        459577052        459668315   
    459729117        459784427        459839171        459891735       
459945861      445803331        445986193        446159451        446765216     
  446927808        457336832        458197191        459021481        459111498
       459197067        459298279        459403374        459498309       
459577078        459668323        459729125        459784450        459839197   
    459891743        459945879      445803372        445986334        446159477
       446765232        446927881        457336873        458198199       
459021515        459111522        459197075        459298287        459403390   
    459498325        459577086        459668331        459729133       
459784468        459839213        459891750        459945887      445803463     
  445986367        446159493        446765240        446927956        457336980
       458198389        459021564        459111530        459197125       
459298303        459403408        459498358        459577128        459668356   
    459729141        459784484        459839247        459891792       
459945895      445803489        445986425        446159501        446765349     
  446928004        457337251        458198561        459021622        459111589
       459197158        459298337        459403424        459498366       
459577151        459668372        459729158        459784500        459839254   
    459891818        459945945      445803521        445986441        446159568
       446765406        446928012        457337483        458199189       
459021663        459111605        459197166        459298360        459403457   
    459498440        459577177        459668406        459729166       
459784526        459839262        459891834        459945952      445803570     
  445986490        446159618        446765620        446928095        457337897
       458199593        459021697        459111621        459197182       
459298386        459403465        459498457        459577201        459668448   
    459729182        459784534        459839304        459891859       
459945986      445803588        445986599        446159808        446765653     
  446928202        457338564        458201167        459021721        459111688
       459197190        459298428        459403473        459498465       
459577243        459668463        459729190        459784542        459839338   
    459891867        459945994      445803638        445986623        446159816
       446765661        446928301        457338648        458203247       
459021747        459111720        459197216        459298444        459403507   
    459498507        459577276        459668471        459729224       
459784559        459839346        459891883        459946000      445803679     
  445986706        446159824        446765745        446928327        457338739
       458203346        459021796        459111746        459197273       
459298451        459403531        459498515        459577367        459668497   
    459729240        459784567        459839361        459891891       
459946018      445803703        445986730        446159899        446765752     
  446928418        457338929        458203676        459021853        459111761
       459197414        459298485        459403549        459498523       
459577383        459668505        459729257        459784575        459839379   
    459891909        459946026      445803729        445986854        446159907
       446765802        446928434        457339059        458204765       
459021861        459111811        459197497        459298501        459403572   
    459498531        459577409        459668521        459729265       
459784609        459839387        459891925        459946059      445803760     
  445986904        446159931        446765836        446928467        457339216
       458204864        459021952        459111886        459197521       
459298543        459403606        459498549        459577417        459668539   
    459729299        459784617        459839395        459891933       
459946075      445803794        445986938        446159964        446765968     
  446928517        457339323        458205812        459021960        459111902
       459197539        459298550        459403622        459498556       
459577466        459668554        459729331        459784625        459839429   
    459891941        459946125      445803802        445986946        446160087
       446766008        446928541        457339422        458206596       
459021978        459111936        459197604        459298634        459403655   
    459498564        459577524        459668562        459729349       
459784633        459839445        459891966        459946133      445803927     
  445987068        446160210        446766024        446928582        457339489
       458207115        459022000        459111985        459197620       
459298642        459403663        459498606        459577557        459668588   
    459729356        459784641        459839460        459891990       
459946141      445803935        445987076        446160244        446766065     
  446928590        457339547        458207537        459022034        459112009
       459197646        459298667        459403705        459498614       
459577573        459668604        459729364        459784658        459839486   
    459892014        459946158      445804024        445987084        446160277
       446766156        446928624        457340206        458207784       
459022042        459112041        459197687        459298709        459403713   
    459498630        459577599        459668612        459729372       
459784666        459839494        459892048        459946166      445804032     
  445987100        446160293        446766255        446928707        457340214
       458208105        459022059        459112058        459197711       
459298733        459403796        459498648        459577615        459668646   
    459729398        459784682        459839502        459892063       
459946182      445804115        445987126        446160319        446766313     
  446928749        457340438        458208899        459022067        459112066
       459197760        459298741        459403820        459498655       
459577649        459668661        459729414        459784690        459839544   
    459892071        459946190      445804172        445987159        446160335
       446766321        446928764        457340578        458209160       
459022083        459112074        459197778        459298758        459403838   
    459498671        459577730        459668687        459729430       
459784708        459839569        459892089        459946208      445804198     
  445987217        446160475        446766479        446928921        457340669
       458209509        459022091        459112108        459197786       
459298766        459403879        459498689        459577771        459668703   
    459729455        459784716        459839577        459892105       
459946216      445804214        445987233        446160541        446766578     
  446928939        457340818        458210283        459022109        459112124
       459197794        459298808        459403887        459498705       
459577805        459668745        459729463        459784724        459839593   
    459892147        459946224      445804248        445987266        446160574
       446766628        446929044        457341063        458211141       
459022117        459112157        459197836        459298832        459403895   
    459498747        459577896        459668778        459729471       
459784757        459839635        459892162        459946232      445804297     
  445987274        446160624        446766701        446929184        457341527
       458211232        459022141        459112173        459197869       
459298840        459403903        459498796        459577961        459668786   
    459729489        459784765        459839676        459892170       
459946240      445804305        445987290        446160699        446766842     
  446929242        457341550        458211240        459022174        459112215
       459197927        459298865        459403945        459498804       
459578068        459668794        459729505        459784773        459839684   
    459892188        459946265      445804321        445987514        446160731
       446766933        446929283        457341584        458211984       
459022216        459112231        459197976        459298873        459403952   
    459498846        459578084        459668802        459729513       
459784781        459839692        459892196        459946299      445804339     
  445987621        446160756        446766958        446929309        457341741
       458212487        459022232        459112249        459197984       
459298881        459403978        459498861        459578134        459668810   
    459729521        459784799        459839700        459892212       
459946323      445804347        445987688        446160806        446766966     
  446929317        457342301        458212883        459022273        459112280
       459197992        459298899        459403994        459498903       
459578183        459668836        459729539        459784815        459839718   
    459892220        459946349      445804404        445987712        446160855
       446767048        446929374        457342491        458213030       
459022299        459112306        459198024        459298949        459404042   
    459498960        459578191        459668877        459729547       
459784823        459839742        459892238        459946372      445804438     
  445987720        446160871        446767147        446929390        457342764
       458213238        459022315        459112314        459198073       
459298972        459404067        459498986        459578209        459668893   
    459729562        459784831        459839783        459892246       
459946414      445804479        445987860        446160921        446767220     
  446929457        457342889        458214350        459022356        459112330
       459198081        459299004        459404091        459498994       
459578217        459668919        459729570        459784849        459839809   
    459892253        459946422      445804511        445987902        446160996
       446767261        446929556        457343176        458215456       
459022372        459112389        459198107        459299053        459404109   
    459499018        459578233        459668927        459729588       
459784856        459839825        459892261        459946448      445804545     
  445988017        446161036        446767279        446929572        457343614
       458215837        459022398        459112405        459198123       
459299087        459404125        459499042        459578241        459668935   
    459729596        459784880        459839833        459892279       
459946489      445804578        445988090        446161150        446767394     
  446929622        457343804        458216090        459022414        459112439
       459198131        459299095        459404141        459499059       
459578266        459668943        459729620        459784906        459839874   
    459892295        459946521      445804628        445988108        446161168
       446767410        446929655        457343820        458217742       
459022422        459112454        459198149        459299145        459404158   
    459499083        459578274        459668976        459729638       
459784922        459839924        459892311        459946539      445804677     
  445988140        446161192        446767428        446929739        457344034
       458218534        459022448        459112470        459198222       
459299160        459404174        459499125        459578340        459669008   
    459729646        459784930        459839932        459892329       
459946554      445804743        445988181        446161200        446767543     
  446929788        457344059        458219276        459022497        459112504
       459198230        459299178        459404182        459499141       
459578357        459669016        459729653        459784955        459839957   
    459892345        459946570      445804750        445988215        446161374
       446767618        446929804        457344166        458219433       
459022539        459112538        459198248        459299186        459404257   
    459499182        459578373        459669032        459729679       
459784963        459839965        459892360        459946596      445804933     
  445988363        446161424        446767634        446929895        457344356
       458219573        459022596        459112546        459198263       
459299210        459404281        459499208        459578381        459669065   
    459729695        459784971        459839973        459892378       
459946604      445804982        445988421        446161606        446767683     
  446929903        457344448        458219904        459022612        459112553
       459198297        459299236        459404315        459499240       
459578407        459669073        459729711        459784989        459839981   
    459892386        459946612      445804990        445988504        446161614
       446767733        446929929        457344828        458220365       
459022737        459112579        459198321        459299251        459404323   
    459499265        459578423        459669081        459729729       
459784997        459840005        459892394        459946620      445805146     
  445988546        446161663        446767782        446929937        457345213
       458220845        459022752        459112595        459198347       
459299285        459404364        459499281        459578449        459669115   
    459729737        459785002        459840013        459892402       
459946638      445805278        445988611        446161671        446767840     
  446929945        457346047        458221330        459022786        459112603
       459198362        459299319        459404398        459499331       
459578464        459669131        459729752        459785028        459840039   
    459892428        459946653      445805286        445988637        446161838
       446767881        446929960        457346260        458222338       
459022828        459112645        459198396        459299350        459404430   
    459499356        459578522        459669156        459729760       
459785036        459840047        459892436        459946661      445805310     
  445988645        446161846        446767923        446930000        457346385
       458224573        459022919        459112652        459198404       
459299392        459404463        459499364        459578530        459669164   
    459729778        459785044        459840054        459892451       
459946679      445805328        445988652        446161853        446768004     
  446930018        457346435        458224581        459022950        459112710
       459198420        459299418        459404471        459499372       
459578571        459669180        459729786        459785051        459840096   
    459892469        459946695      445805351        445988736        446161861
       446768053        446930034        457346625        458225224       
459022968        459112793        459198453        459299491        459404497   
    459499380        459578597        459669206        459729794       
459785085        459840104        459892477        459946711      445805468     
  445988769        446161895        446768103        446930075        457346633
       458226388        459022992        459112827        459198487       
459299624        459404513        459499414        459578654        459669214   
    459729810        459785093        459840112        459892493       
459946729      445805658        445988827        446161903        446768145     
  446930091        457346732        458226867        459023024        459112835
       459198495        459299632        459404539        459499455       
459578670        459669248        459729836        459785127        459840138   
    459892501        459946745      445805831        445988835        446161986
       446768186        446930133        457346781        458227386       
459023164        459112843        459198529        459299715        459404547   
    459499463        459578704        459669263        459729844       
459785135        459840146        459892535        459946752      445805856     
  445988843        446162000        446768202        446930174        457347169
       458227394        459023214        459112850        459198537       
459299822        459404554        459499489        459578746        459669271   
    459729851        459785143        459840153        459892568       
459946760      445805864        445988876        446162182        446768269     
  446930224        457347409        458227964        459023230        459112876
       459198578        459299830        459404562        459499497       
459578803        459669297        459729869        459785168        459840161   
    459892576        459946778      445805898        445988900        446162216
       446768285        446930299        457347540        458228806       
459023248        459112884        459198586        459299863        459404596   
    459499505        459578811        459669305        459729877       
459785176        459840203        459892584        459946786      445805930     
  445988959        446162240        446768442        446930349        457347839
       458229002        459023255        459112934        459198644       
459299897        459404653        459499513        459578845        459669313   
    459729885        459785184        459840211        459892592       
459946810      445805955        445988967        446162281        446768491     
  446930364        457348373        458229143        459023297        459112942
       459198685        459299913        459404695        459499521       
459578878        459669339        459729893        459785192        459840229   
    459892618        459946828      445806060        445988975        446162398
       446768541        446930372        457349314        458229853       
459023321        459112959        459198719        459299962        459404711   
    459499539        459578894        459669362        459729901       
459785218        459840252        459892626        459946836      445806078     
  445988983        446162406        446768566        446930448        457349488
       458231057        459023388        459112967        459198727       
459299988        459404729        459499604        459578928        459669396   
    459729919        459785226        459840260        459892634       
459946844      445806102        445989072        446162539        446768657     
  446930463        457350056        458231107        459023453        459112983
       459198750        459300018        459404737        459499638       
459578936        459669404        459729927        459785242        459840278   
    459892683        459946851      445806136        445989189        446162653
       446768731        446930570        457350544        458231883       
459023461        459113015        459198792        459300067        459404778   
    459499661        459578951        459669420        459729968       
459785267        459840286        459892709        459946927      445806250     
  445989304        446162679        446768749        446930588        457351773
       458232923        459023545        459113031        459198867       
459300117        459404794        459499679        459578969        459669438   
    459729976        459785275        459840302        459892717       
459946935      445806284        445989320        446162687        446768830     
  446930653        457352060        458235405        459023552        459113049
       459198883        459300166        459404802        459499729       
459578993        459669487        459729984        459785291        459840310   
    459892725        459946943      445806292        445989338        446162729
       446768855        446930687        457352342        458235546       
459023578        459113080        459198891        459300208        459404810   
    459499737        459579033        459669545        459729992       
459785309        459840328        459892758        459946968      445806367     
  445989411        446162810        446768897        446930695        457352706
       458235850        459023594        459113130        459198933       
459300224        459404836        459499786        459579074        459669552   
    459730008        459785317        459840336        459892766       
459946976   

 

SCH-A-32



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445806375        445989445        446162893        446768913       
446930810        457352755        458237260        459023701        459113148   
    459198982        459300257        459404869        459499810       
459579116        459669560        459730016        459785325        459840344   
    459892774        459946984      445806474        445989460        446163008
       446768939        446930836        457353076        458240322       
459023727        459113189        459199014        459300273        459404893   
    459499828        459579165        459669586        459730057       
459785341        459840351        459892790        459947016      445806508     
  445989478        446163016        446768947        446930869        457353209
       458241916        459023750        459113247        459199030       
459300281        459404919        459499851        459579199        459669594   
    459730065        459785358        459840385        459892816       
459947024      445806540        445989593        446163057        446768988     
  446930950        457353407        458241973        459023768        459113254
       459199071        459300299        459404943        459499869       
459579207        459669602        459730081        459785366        459840393   
    459892824        459947032      445806672        445989627        446163164
       446769028        446930984        457353589        458242922       
459023776        459113296        459199139        459300356        459404950   
    459499885        459579215        459669610        459730107       
459785374        459840427        459892857        459947040      445806680     
  445989692        446163198        446769101        446931065        457354546
       458243011        459023867        459113304        459199162       
459300414        459404984        459499927        459579249        459669628   
    459730123        459785390        459840435        459892865       
459947065      445806722        445989890        446163271        446769135     
  446931073        457354587        458243565        459023883        459113320
       459199212        459300463        459404992        459499935       
459579264        459669636        459730131        459785408        459840468   
    459892873        459947081      445806763        445989981        446163289
       446769200        446931081        457354629        458243979       
459023891        459113338        459199220        459300471        459405015   
    459499943        459579272        459669644        459730149       
459785416        459840484        459892899        459947099      445806813     
  445990104        446163321        446769218        446931206        457354728
       458245198        459023909        459113346        459199246       
459300497        459405023        459499992        459579298        459669651   
    459730164        459785424        459840492        459892907       
459947107      445806854        445990153        446163362        446769275     
  446931230        457355204        458246592        459023933        459113353
       459199253        459300505        459405072        459500013       
459579306        459669669        459730198        459785432        459840518   
    459892915        459947115      445807142        445990161        446163537
       446769291        446931271        457355410        458246709       
459023966        459113361        459199279        459300547        459405106   
    459500021        459579322        459669735        459730214       
459785440        459840526        459892923        459947123      445807175     
  445990187        446163651        446769317        446931289        457355436
       458246915        459023982        459113379        459199303       
459300554        459405148        459500054        459579371        459669743   
    459730222        459785457        459840559        459892949       
459947149      445807225        445990252        446163669        446769424     
  446931313        457355501        458247137        459024006        459113387
       459199329        459300562        459405205        459500096       
459579389        459669750        459730230        459785473        459840583   
    459892964        459947156      445807332        445990336        446163677
       446769481        446931339        457355626        458247160       
459024071        459113403        459199402        459300604        459405213   
    459500112        459579405        459669768        459730248       
459785481        459840617        459892972        459947172      445807449     
  445990377        446163685        446769515        446931347        457355642
       458247228        459024113        459113429        459199436       
459300646        459405239        459500179        459579421        459669776   
    459730255        459785499        459840625        459892980       
459947198      445807498        445990385        446163701        446769630     
  446931388        457355808        458247558        459024121        459113437
       459199444        459300661        459405288        459500187       
459579439        459669818        459730289        459785515        459840641   
    459893046        459947206      445807530        445990450        446163735
       446769671        446931412        457355980        458249570       
459024139        459113452        459199451        459300679        459405312   
    459500203        459579504        459669834        459730297       
459785523        459840658        459893079        459947214      445807712     
  445990468        446163750        446769739        446931461        457356491
       458249919        459024154        459113460        459199493       
459300687        459405346        459500237        459579520        459669842   
    459730313        459785531        459840666        459893087       
459947248      445807753        445990658        446163784        446769762     
  446931511        457356707        458250396        459024162        459113510
       459199592        459300745        459405361        459500278       
459579546        459669867        459730347        459785549        459840690   
    459893095        459947271      445807852        445990690        446163792
       446769804        446931560        457356731        458251626       
459024196        459113528        459199626        459300778        459405379   
    459500286        459579553        459669917        459730404       
459785556        459840716        459893129        459947289      445807878     
  445990740        446163834        446769853        446931594        457356749
       458252103        459024220        459113544        459199659       
459300844        459405445        459500377        459579561        459669933   
    459730420        459785564        459840724        459893137       
459947297      445807894        445990765        446163891        446769937     
  446931610        457356954        458253358        459024238        459113569
       459199667        459300877        459405452        459500385       
459579587        459669941        459730438        459785572        459840732   
    459893145        459947305      445807910        445990773        446164071
       446769978        446931636        457357176        458253457       
459024246        459113593        459199675        459300919        459405528   
    459500427        459579611        459669958        459730446       
459785580        459840757        459893152        459947313      445807936     
  445990815        446164121        446770034        446931743        457357457
       458253820        459024295        459113619        459199691       
459300927        459405619        459500435        459579652        459669966   
    459730453        459785598        459840773        459893178       
459947321      445807977        445990856        446164139        446770042     
  446931792        457357507        458254752        459024303        459113627
       459199717        459300950        459405635        459500450       
459579678        459669982        459730487        459785614        459840781   
    459893194        459947339      445807993        445990930        446164162
       446770091        446931834        457357697        458254919       
459024329        459113643        459199725        459300976        459405643   
    459500492        459579769        459669990        459730495       
459785630        459840799        459893210        459947347      445808074     
  445990963        446164204        446770117        446931875        457357994
       458256658        459024337        459113676        459199733       
459301008        459405650        459500518        459579801        459670006   
    459730529        459785648        459840807        459893228       
459947362      445808116        445991029        446164212        446770125     
  446931917        457358687        458258084        459024360        459113692
       459199766        459301016        459405668        459500526       
459579835        459670105        459730560        459785655        459840815   
    459893244        459947370      445808140        445991136        446164220
       446770240        446931941        457359743        458258944       
459024378        459113759        459199774        459301024        459405676   
    459500575        459579843        459670121        459730586       
459785663        459840823        459893293        459947388      445808231     
  445991151        446164279        446770257        446931982        457359974
       458259116        459024394        459113775        459199782       
459301057        459405726        459500583        459579868        459670139   
    459730602        459785689        459840831        459893301       
459947396      445808272        445991169        446164295        446770281     
  446932006        457360212        458259173        459024402        459113783
       459199808        459301073        459405742        459500591       
459579959        459670154        459730628        459785697        459840849   
    459893319        459947404      445808280        445991219        446164394
       446770307        446932022        457360444        458259363       
459024444        459113791        459199824        459301099        459405809   
    459500625        459579975        459670188        459730651       
459785705        459840872        459893327        459947420      445808454     
  445991268        446164410        446770315        446932030        457360642
       458259561        459024451        459113809        459199873       
459301180        459405825        459500690        459580023        459670212   
    459730669        459785713        459840880        459893343       
459947438      445808488        445991292        446164444        446770356     
  446932196        457360774        458260304        459024469        459113825
       459199881        459301198        459405841        459500773       
459580080        459670220        459730677        459785721        459840898   
    459893350        459947453      445808520        445991417        446164543
       446770372        446932204        457361228        458261807       
459024477        459113833        459199907        459301248        459405858   
    459500781        459580106        459670238        459730693       
459785739        459840922        459893368        459947461      445808553     
  445991565        446164667        446770463        446932212        457361756
       458262730        459024485        459113858        459199915       
459301255        459405890        459500799        459580122        459670303   
    459730701        459785747        459840948        459893376       
459947479      445808660        445991607        446164691        446770489     
  446932253        457361772        458262763        459024519        459113866
       459199923        459301289        459405932        459500807       
459580130        459670311        459730719        459785770        459840955   
    459893400        459947487      445808678        445991649        446164717
       446770505        446932279        457361830        458262813       
459024535        459113882        459199931        459301362        459405981   
    459500856        459580155        459670329        459730735       
459785788        459840963        459893418        459947495      445808736     
  445991664        446164741        446770539        446932386        457362069
       458263399        459024550        459113924        459199956       
459301370        459406005        459500872        459580171        459670345   
    459730743        459785804        459840971        459893434       
459947503      445808744        445991672        446164790        446770554     
  446932394        457362374        458264983        459024600        459113932
       459199964        459301388        459406013        459500880       
459580197        459670352        459730750        459785812        459840989   
    459893442        459947511      445808769        445991771        446164857
       446770596        446932410        457362481        458265337       
459024618        459113940        459199980        459301396        459406021   
    459500906        459580247        459670394        459730768       
459785820        459840997        459893459        459947537      445808819     
  445991797        446164873        446770737        446932428        457363158
       458265436        459024667        459113957        459200010       
459301404        459406088        459500914        459580262        459670402   
    459730776        459785838        459841003        459893467       
459947545      445808850        445991821        446164881        446770760     
  446932535        457363208        458266202        459024691        459113965
       459200051        459301552        459406096        459500922       
459580296        459670410        459730784        459785846        459841011   
    459893483        459947578      445808876        445991839        446164956
       446770802        446932550        457363257        458266509       
459024717        459114005        459200077        459301586        459406260   
    459500930        459580320        459670436        459730792       
459785879        459841029        459893491        459947586      445808942     
  445991847        446165003        446770810        446932568        457364172
       458266897        459024741        459114013        459200143       
459301594        459406328        459500955        459580338        459670444   
    459730800        459785895        459841037        459893509       
459947610      445808975        445991854        446165037        446770869     
  446932717        457364917        458267424        459024758        459114021
       459200150        459301685        459406336        459500963       
459580387        459670451        459730818        459785929        459841060   
    459893517        459947636      445809031        445991870        446165060
       446770927        446932725        457365559        458268141       
459024782        459114039        459200192        459301693        459406344   
    459500971        459580460        459670469        459730834       
459785945        459841094        459893525        459947644      445809064     
  445991888        446165110        446770992        446932782        457365856
       458268406        459024790        459114062        459200200       
459301701        459406427        459501029        459580585        459670477   
    459730859        459785952        459841102        459893533       
459947651      445809122        445991946        446165250        446771024     
  446932808        457366250        458268828        459024832        459114070
       459200218        459301719        459406468        459501037       
459580619        459670493        459730867        459785960        459841128   
    459893541        459947669      445809171        445992001        446165326
       446771073        446932824        457366268        458269073       
459024923        459114104        459200267        459301727        459406484   
    459501052        459580676        459670519        459730883       
459785978        459841177        459893558        459947685      445809197     
  445992100        446165359        446771107        446932832        457366482
       458271418        459025003        459114161        459200358       
459301750        459406492        459501086        459580684        459670527   
    459730891        459785994        459841185        459893582       
459947727      445809239        445992126        446165375        446771149     
  446932840        457366516        458272846        459025011        459114195
       459200382        459301792        459406518        459501102       
459580726        459670535        459730909        459786000        459841201   
    459893590        459947735      445809288        445992134        446165409
       446771198        446932865        457366763        458273794       
459025052        459114211        459200408        459301826        459406526   
    459501128        459580734        459670543        459730917       
459786018        459841235        459893608        459947750      445809296     
  445992183        446165524        446771222        446932931        457367126
       458274222        459025060        459114229        459200416       
459301842        459406534        459501177        459580775        459670550   
    459730925        459786026        459841243        459893616       
459947768      445809304        445992266        446165565        446771230     
  446932949        457367886        458274891        459025086        459114245
       459200424        459301883        459406542        459501193       
459580825        459670568        459730933        459786034        459841300   
    459893632        459947776      445809312        445992290        446165631
       446771248        446932972        457368231        458275096       
459025102        459114252        459200432        459301891        459406559   
    459501227        459580932        459670584        459730958       
459786059        459841334        459893640        459947784      445809320     
  445992365        446165672        446771321        446932980        457368264
       458275922        459025136        459114278        459200440       
459301974        459406591        459501276        459580940        459670592   
    459730966        459786067        459841342        459893657       
459947818      445809395        445992415        446165755        446771412     
  446933012        457368272        458275963        459025144        459114286
       459200457        459302014        459406658        459501318       
459580965        459670618        459731006        459786083        459841359   
    459893673        459947834      445809403        445992423        446165763
       446771438        446933046        457368355        458276664       
459025151        459114302        459200465        459302055        459406708   
    459501391        459581005        459670626        459731022       
459786091        459841367        459893681        459947859      445809510     
  445992431        446165805        446771487        446933194        457368470
       458277704        459025193        459114336        459200481       
459302105        459406732        459501458        459581013        459670634   
    459731030        459786109        459841409        459893699       
459947867      445809619        445992605        446165839        446771537     
  446933228        457368819        458277829        459025219        459114344
       459200499        459302121        459406740        459501466       
459581021        459670642        459731048        459786117        459841417   
    459893749        459947875      445809700        445992696        446165862
       446771545        446933269        457369015        458279569       
459025235        459114351        459200507        459302139        459406773   
    459501474        459581047        459670659        459731055       
459786133        459841425        459893756        459947891      445809734     
  445992746        446165870        446771552        446933285        457369023
       458280211        459025243        459114369        459200515       
459302196        459406781        459501482        459581138        459670667   
    459731071        459786158        459841433        459893764       
459947909      445809825        445992787        446165904        446771560     
  446933392        457369163        458280658        459025268        459114377
       459200523        459302287        459406807        459501490       
459581187        459670675        459731089        459786166        459841458   
    459893780        459947925      445809833        445992803        446165946
       446771594        446933400        457369171        458283009       
459025300        459114393        459200556        459302337        459406815   
    459501516        459581203        459670683        459731113       
459786174        459841466        459893798        459947933      445809890     
  445992829        446165961        446771636        446933426        457369924
       458283637        459025318        459114419        459200572       
459302386        459406849        459501524        459581211        459670691   
    459731121        459786182        459841474        459893806       
459947966      445810047        445992852        446165979        446771768     
  446933434        457370005        458288800        459025342        459114443
       459200580        459302428        459406864        459501540       
459581229        459670717        459731154        459786216        459841508   
    459893830        459947974      445810096        445992860        446166068
       446771834        446933442        457370047        458290095       
459025359        459114484        459200606        459302469        459406898   
    459501615        459581260        459670733        459731162       
459786224        459841516        459893855        459947990      445810203     
  445992936        446166100        446771842        446933509        457370096
       458291713        459025474        459114534        459200622       
459302576        459406906        459501631        459581278        459670790   
    459731170        459786232        459841524        459893871       
459948006      445810229        445992977        446166126        446771925     
  446933533        457370567        458292042        459025508        459114542
       459200655        459302618        459406955        459501672       
459581351        459670808        459731188        459786240        459841532   
    459893897        459948014      445810237        445993009        446166167
       446771958        446933566        457370666        458292067       
459025540        459114559        459200689        459302626        459406963   
    459501698        459581369        459670832        459731196       
459786257        459841565        459893913        459948030      445810286     
  445993058        446166175        446771974        446933574        457370849
       458292539        459025557        459114591        459200697       
459302659        459407037        459501714        459581393        459670881   
    459731204        459786265        459841573        459893921       
459948055   

 

SCH-A-33



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445810336        445993066        446166183        446771982       
446933616        457370872        458294899        459025565        459114609   
    459200739        459302667        459407052        459501722       
459581419        459670915        459731212        459786273        459841581   
    459893939        459948071      445810427        445993074        446166209
       446772063        446933640        457370906        458296084       
459025607        459114617        459200762        459302675        459407094   
    459501730        459581435        459670931        459731220       
459786281        459841599        459893947        459948089      445810633     
  445993090        446166233        446772097        446933657        457370922
       458296092        459025623        459114633        459200770       
459302683        459407110        459501748        459581450        459670949   
    459731238        459786299        459841607        459893954       
459948097      445810682        445993108        446166282        446772147     
  446933707        457370971        458297322        459025631        459114666
       459200788        459302733        459407136        459501771       
459581468        459670956        459731246        459786315        459841631   
    459893988        459948105      445810690        445993124        446166365
       446772196        446933830        457371029        458297454       
459025672        459114674        459200846        459302790        459407144   
    459501789        459581559        459670964        459731261       
459786323        459841649        459893996        459948139      445810708     
  445993165        446166373        446772212        446933855        457371524
       458300456        459025680        459114682        459200853       
459302808        459407185        459501797        459581583        459670972   
    459731287        459786349        459841656        459894002       
459948147      445810757        445993280        446166639        446772246     
  446933921        457372381        458300985        459025698        459114716
       459200903        459302832        459407193        459501813       
459581617        459670980        459731295        459786356        459841672   
    459894010        459948154      445810773        445993314        446166738
       446772444        446933939        457372654        458301322       
459025706        459114757        459200952        459302857        459407201   
    459501839        459581633        459670998        459731311       
459786364        459841680        459894036        459948162      445810815     
  445993397        446166860        446772469        446934051        457372936
       458302171        459025714        459114773        459200960       
459302873        459407219        459501847        459581641        459671004   
    459731329        459786372        459841706        459894044       
459948220      445810831        445993405        446166894        446772485     
  446934226        457373330        458302783        459025748        459114815
       459201000        459302931        459407235        459501862       
459581666        459671012        459731337        459786398        459841748   
    459894069        459948246      445810856        445993462        446166977
       446772535        446934259        457373447        458303062       
459025789        459114823        459201018        459302949        459407243   
    459501920        459581674        459671020        459731352       
459786406        459841755        459894077        459948295      445810864     
  445993538        446167033        446772568        446934291        457373454
       458304599        459025813        459114831        459201042       
459302956        459407268        459501946        459581682        459671038   
    459731378        459786414        459841771        459894093       
459948303      445810872        445993553        446167082        446772584     
  446934309        457373819        458304763        459025839        459114849
       459201091        459302980        459407284        459501995       
459581716        459671046        459731386        459786422        459841797   
    459894101        459948311      445810880        445993595        446167108
       446772642        446934317        457374049        458305901       
459025870        459114856        459201117        459303012        459407292   
    459502001        459581732        459671061        459731428       
459786448        459841805        459894119        459948329      445810914     
  445993686        446167124        446772691        446934333        457374387
       458306263        459025904        459114864        459201125       
459303038        459407300        459502019        459581757        459671079   
    459731436        459786455        459841821        459894127       
459948360      445811045        445993785        446167140        446772709     
  446934366        457375541        458306313        459025938        459114872
       459201141        459303046        459407318        459502043       
459581773        459671111        459731469        459786463        459841839   
    459894143        459948386      445811060        445993843        446167223
       446772808        446934440        457375582        458306370       
459026001        459114880        459201182        459303087        459407342   
    459502068        459581856        459671129        459731477       
459786471        459841847        459894150        459948410      445811136     
  445993876        446167314        446772857        446934473        457376002
       458306743        459026027        459114906        459201190       
459303103        459407359        459502076        459581914        459671145   
    459731485        459786489        459841862        459894176       
459948428      445811177        445993967        446167348        446772964     
  446934499        457376861        458306925        459026035        459114914
       459201240        459303160        459407383        459502118       
459581963        459671186        459731493        459786497        459841870   
    459894184        459948444      445811219        445994015        446167454
       446773004        446934598        457377067        458307055       
459026068        459114930        459201265        459303186        459407409   
    459502126        459581971        459671210        459731501       
459786505        459841938        459894192        459948469      445811342     
  445994056        446167462        446773038        446934606        457377083
       458307410        459026167        459114948        459201315       
459303210        459407417        459502209        459581989        459671236   
    459731519        459786513        459841946        459894200       
459948485      445811524        445994189        446167496        446773046     
  446934614        457378933        458308863        459026209        459114963
       459201323        459303228        459407425        459502225       
459581997        459671244        459731576        459786539        459841979   
    459894226        459948493      445811532        445994296        446167561
       446773137        446934648        457379477        458309234       
459026241        459114971        459201331        459303244        459407433   
    459502282        459582003        459671277        459731584       
459786547        459841987        459894234        459948543      445811540     
  445994304        446167611        446773194        446934697        457380111
       458309630        459026282        459114997        459201372       
459303293        459407441        459502290        459582037        459671285   
    459731592        459786554        459842001        459894259       
459948550      445811623        445994320        446167744        446773210     
  446934739        457380715        458310166        459026316        459115002
       459201380        459303327        459407458        459502373       
459582060        459671301        459731600        459786562        459842043   
    459894267        459948584      445811672        445994411        446167801
       446773228        446934770        457381598        458311115       
459026357        459115010        459201406        459303376        459407482   
    459502381        459582102        459671319        459731618       
459786570        459842050        459894283        459948592      445811730     
  445994510        446167835        446773244        446934796        457381655
       458311800        459026373        459115028        459201414       
459303418        459407490        459502399        459582151        459671343   
    459731626        459786596        459842068        459894309       
459948600      445811797        445994577        446167850        446773293     
  446934812        457382208        458312055        459026415        459115036
       459201471        459303467        459407516        459502407       
459582268        459671350        459731634        459786620        459842076   
    459894333        459948618      445811953        445994593        446167884
       446773301        446934838        457382224        458312436       
459026431        459115044        459201489        459303491        459407524   
    459502423        459582276        459671368        459731642       
459786638        459842092        459894341        459948626      445812084     
  445994627        446167892        446773319        446934846        457382471
       458315033        459026456        459115051        459201505       
459303525        459407532        459502464        459582292        459671384   
    459731667        459786653        459842100        459894374       
459948634      445812092        445994692        446167942        446773343     
  446934861        457382653        458315983        459026514        459115069
       459201521        459303566        459407540        459502498       
459582375        459671434        459731683        459786679        459842126   
    459894382        459948642      445812159        445994791        446168114
       446773384        446934887        457382893        458316957       
459026555        459115077        459201539        459303574        459407623   
    459502522        459582441        459671442        459731717       
459786687        459842142        459894408        459948659      445812209     
  445994833        446168130        446773426        446934945        457383024
       458317427        459026571        459115085        459201562       
459303590        459407649        459502597        459582508        459671467   
    459731725        459786695        459842191        459894424       
459948667      445812290        445994973        446168171        446773483     
  446934994        457383149        458317963        459026589        459115093
       459201687        459303616        459407656        459502605       
459582524        459671483        459731758        459786703        459842209   
    459894432        459948675      445812308        445995046        446168205
       446773491        446935009        457383271        458318219       
459026605        459115135        459201695        459303640        459407664   
    459502621        459582565        459671509        459731766       
459786711        459842225        459894457        459948691      445812464     
  445995053        446168254        446773558        446935017        457383693
       458320058        459026639        459115143        459201737       
459303665        459407680        459502639        459582581        459671517   
    459731774        459786729        459842266        459894473       
459948717      445812514        445995079        446168270        446773665     
  446935033        457384295        458323839        459026647        459115150
       459201745        459303681        459407748        459502688       
459582623        459671541        459731782        459786745        459842282   
    459894507        459948725      445812548        445995087        446168288
       446773673        446935090        457384816        458323870       
459026688        459115176        459201752        459303699        459407755   
    459502696        459582631        459671558        459731790       
459786752        459842290        459894515        459948766      445812563     
  445995129        446168502        446773723        446935140        457385110
       458324597        459026696        459115192        459201778       
459303707        459407763        459502720        459582656        459671566   
    459731808        459786760        459842316        459894523       
459948782      445812597        445995137        446168528        446773731     
  446935215        457385193        458325222        459026704        459115200
       459201828        459303723        459407771        459502746       
459582755        459671616        459731816        459786778        459842324   
    459894549        459948790      445812613        445995178        446168619
       446773749        446935231        457385383        458325727       
459026712        459115218        459201844        459303764        459407789   
    459502753        459582771        459671624        459731824       
459786786        459842365        459894556        459948816      445812662     
  445995186        446168627        446773756        446935306        457385599
       458327319        459026720        459115242        459201851       
459303780        459407888        459502779        459582854        459671632   
    459731832        459786802        459842407        459894572       
459948824      445812738        445995202        446168650        446773806     
  446935405        457385797        458327707        459026803        459115259
       459201877        459303814        459407912        459502787       
459582862        459671640        459731840        459786828        459842415   
    459894598        459948832      445812761        445995228        446168775
       446773814        446935488        457385920        458328101       
459026845        459115267        459201893        459303822        459407938   
    459502803        459582870        459671681        459731857       
459786851        459842449        459894614        459948840      445812803     
  445995319        446168809        446773822        446935538        457385987
       458328473        459026852        459115283        459201901       
459303848        459407953        459502829        459582888        459671699   
    459731865        459786869        459842464        459894622       
459948857      445812910        445995335        446168817        446773905     
  446935629        457386050        458329208        459026886        459115291
       459201927        459303871        459407961        459502837       
459582896        459671731        459731873        459786893        459842506   
    459894663        459948865      445812951        445995343        446168908
       446773921        446935710        457386191        458329471       
459026894        459115309        459201943        459303889        459408001   
    459502852        459582904        459671749        459731881       
459786901        459842522        459894671        459948881      445813017     
  445995350        446168916        446774002        446935728        457386423
       458330123        459026951        459115317        459201950       
459303905        459408035        459502886        459582946        459671756   
    459731899        459786919        459842530        459894689       
459948899      445813090        445995376        446168924        446774044     
  446935744        457386431        458330636        459026969        459115333
       459201976        459303939        459408043        459502936       
459582953        459671772        459731907        459786927        459842613   
    459894697        459948907      445813165        445995384        446168932
       446774333        446935751        457388015        458331212       
459026993        459115382        459201984        459303962        459408068   
    459502951        459582979        459671780        459731915       
459786935        459842621        459894705        459948915      445813207     
  445995426        446169021        446774374        446935769        457388510
       458331220        459027025        459115390        459202016       
459303970        459408084        459502977        459583019        459671806   
    459731923        459786943        459842647        459894713       
459948931      445813264        445995582        446169047        446774416     
  446935793        457389344        458332020        459027066        459115408
       459202032        459303988        459408159        459502985       
459583035        459671822        459731956        459786950        459842654   
    459894721        459948949      445813280        445995673        446169070
       446774432        446935868        457389823        458332608       
459027082        459115440        459202065        459304002        459408175   
    459503009        459583043        459671863        459731964       
459786984        459842662        459894739        459948980      445813322     
  445995681        446169146        446774499        446935884        457390383
       458334380        459027108        459115499        459202107       
459304010        459408191        459503017        459583050        459671889   
    459731972        459787008        459842670        459894747       
459949004      445813389        445995798        446169211        446774549     
  446935934        457390565        458335528        459027124        459115531
       459202131        459304051        459408217        459503033       
459583068        459671905        459731980        459787016        459842688   
    459894754        459949020      445813405        445995814        446169286
       446774606        446935942        457390664        458335635       
459027199        459115549        459202149        459304085        459408258   
    459503041        459583084        459671913        459731998       
459787024        459842696        459894762        459949038      445813488     
  445995822        446169310        446774861        446936023        457390896
       458336054        459027207        459115556        459202198       
459304101        459408332        459503058        459583092        459671939   
    459732038        459787032        459842704        459894788       
459949053      445813520        445995871        446169344        446775074     
  446936031        457391142        458336278        459027215        459115572
       459202206        459304135        459408340        459503074       
459583100        459671970        459732046        459787057        459842720   
    459894812        459949079      445813538        445995921        446169401
       446775132        446936056        457391167        458336823       
459027223        459115598        459202255        459304184        459408399   
    459503082        459583126        459671996        459732053       
459787065        459842738        459894820        459949087      445813546     
  445995962        446169443        446775314        446936072        457391225
       458337466        459027249        459115606        459202263       
459304200        459408464        459503108        459583175        459672002   
    459732061        459787081        459842779        459894838       
459949103      445813678        445996002        446169500        446775363     
  446936080        457391290        458338811        459027330        459115614
       459202289        459304218        459408480        459503124       
459583183        459672044        459732079        459787099        459842845   
    459894853        459949152      445813686        445996010        446169518
       446775371        446936098        457392009        458340130       
459027371        459115622        459202297        459304259        459408514   
    459503165        459583191        459672051        459732087       
459787107        459842852        459894879        459949160      445813728     
  445996044        446169526        446775462        446936106        457392249
       458340171        459027447        459115648        459202321       
459304275        459408571        459503181        459583209        459672069   
    459732095        459787115        459842860        459894903       
459949194      445813744        445996085        446169559        446775553     
  446936221        457392470        458341765        459027470        459115663
       459202446        459304309        459408589        459503207       
459583241        459672085        459732111        459787123        459842878   
    459894911        459949202      445813884        445996119        446169567
       446775595        446936254        457392892        458342060       
459027512        459115671        459202453        459304366        459408605   
    459503231        459583290        459672093        459732129       
459787156        459842886        459894929        459949210      445813959     
  445996127        446169575        446775603        446936296        457393098
       458342292        459027538        459115689        459202461       
459304432        459408662        459503249        459583308        459672119   
    459732145        459787164        459842894        459894945       
459949236      445814098        445996150        446169591        446775629     
  446936338        457393221        458343712        459027553        459115705
       459202495        459304457        459408720        459503256       
459583316        459672127        459732152        459787230        459842902   
    459894960        459949244      445814262        445996317        446169641
       446775645        446936510        457394088        458344330       
459027603        459115721        459202503        459304481        459408746   
    459503264        459583324        459672135        459732186       
459787248        459842951        459894978        459949251      445814296     
  445996325        446169757        446775777        446936601        457394849
       458344660        459027652        459115739        459202545       
459304572        459408803        459503306        459583332        459672143   
    459732194        459787305        459842985        459894986       
459949269      445814304        445996333        446169781        446775819     
  446936635        457395424        458344793        459027660        459115747
       459202602        459304606        459408845        459503322       
459583365        459672184        459732210        459787321        459842993   
    459895017        459949285      445814312        445996408        446169807
       446775827        446936742        457395820        458345501       
459027694        459115754        459202636        459304630        459408852   
    459503348        459583431        459672200        459732228       
459787339        459843025        459895025        459949293      445814445     
  445996416        446169849        446775843        446936767        457396596
       458345626        459027769        459115879        459202693       
459304648        459408977        459503355        459583449        459672218   
    459732236        459787347        459843041        459895033       
459949301   

 

SCH-A-34



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445814460        445996499        446169914        446775850       
446936809        457396802        458346087        459027793        459115887   
    459202701        459304705        459408985        459503389       
459583456        459672234        459732244        459787370        459843066   
    459895041        459949335      445814536        445996507        446170003
       446775975        446936825        457397040        458346392       
459027884        459115911        459202719        459304713        459409041   
    459503405        459583480        459672267        459732251       
459787396        459843074        459895058        459949350      445814874     
  445996713        446170011        446775991        446936858        457397248
       458346525        459027967        459115929        459202727       
459304754        459409058        459503421        459583555        459672275   
    459732277        459787404        459843082        459895082       
459949368      445814916        445996754        446170029        446776023     
  446936924        457397396        458347259        459027991        459115937
       459202735        459304762        459409082        459503447       
459583613        459672291        459732293        459787412        459843090   
    459895090        459949376      445814965        445996770        446170052
       446776056        446936940        457397750        458348034       
459028031        459115952        459202750        459304812        459409090   
    459503470        459583621        459672309        459732301       
459787453        459843116        459895108        459949384      445814973     
  445996812        446170060        446776205        446936981        457397958
       458349990        459028056        459115960        459202792       
459304838        459409157        459503520        459583647        459672317   
    459732319        459787479        459843132        459895124       
459949418      445815053        445996838        446170094        446776221     
  446937054        457399244        458350337        459028080        459115986
       459202800        459304895        459409173        459503561       
459583654        459672341        459732335        459787495        459843140   
    459895132        459949426      445815061        445997091        446170128
       446776312        446937120        457399483        458351053       
459028106        459116000        459202834        459304929        459409207   
    459503579        459583662        459672374        459732350       
459787529        459843165        459895140        459949442      445815103     
  445997109        446170169        446776353        446937203        457401628
       458351145        459028122        459116034        459202867       
459304937        459409223        459503587        459583688        459672408   
    459732384        459787552        459843173        459895165       
459949491      445815129        445997158        446170219        446776387     
  446937252        457402931        458351152        459028163        459116042
       459202883        459304952        459409256        459503645       
459583720        459672416        459732400        459787560        459843181   
    459895181        459949509      445815145        445997166        446170250
       446776429        446937369        457403178        458351350       
459028213        459116059        459202891        459304994        459409272   
    459503678        459583746        459672432        459732426       
459787578        459843207        459895199        459949517      445815152     
  445997216        446170326        446776460        446937377        457403533
       458351541        459028320        459116067        459202941       
459305009        459409306        459503686        459583753        459672440   
    459732434        459787602        459843215        459895215       
459949525      445815228        445997398        446170334        446776486     
  446937385        457404721        458352036        459028361        459116083
       459203022        459305033        459409363        459503728       
459583761        459672457        459732442        459787610        459843249   
    459895223        459949533      445815277        445997406        446170466
       446776494        446937393        457405306        458352085       
459028429        459116109        459203030        459305074        459409421   
    459503736        459583779        459672481        459732459       
459787628        459843256        459895256        459949566      445815285     
  445997414        446170490        446776536        446937476        457405454
       458352127        459028460        459116125        459203055       
459305157        459409439        459503769        459583787        459672523   
    459732467        459787636        459843264        459895264       
459949574      445815442        445997422        446170581        446776551     
  446937633        457405470        458352382        459028478        459116141
       459203113        459305181        459409561        459503777       
459583837        459672564        459732475        459787651        459843272   
    459895272        459949582      445815590        445997430        446170672
       446776577        446937658        457406130        458354420       
459028494        459116158        459203147        459305231        459409611   
    459503793        459583852        459672572        459732509       
459787669        459843306        459895298        459949590      445815608     
  445997455        446170680        446776593        446937740        457406270
       458355500        459028510        459116166        459203196       
459305249        459409702        459503801        459583860        459672655   
    459732517        459787685        459843314        459895314       
459949608      445815640        445997513        446170706        446776643     
  446937831        457406353        458355534        459028528        459116174
       459203238        459305264        459409728        459503827       
459583894        459672697        459732525        459787701        459843330   
    459895322        459949624      445815657        445997547        446170714
       446776742        446937849        457406775        458356086       
459028551        459116182        459203279        459305280        459409744   
    459503835        459583902        459672713        459732533       
459787719        459843355        459895348        459949632      445815707     
  445997695        446170755        446776791        446937914        457407047
       458357803        459028585        459116208        459203295       
459305314        459409785        459503843        459583910        459672721   
    459732541        459787727        459843363        459895371       
459949640      445815855        445997927        446170763        446776817     
  446937922        457407070        458358827        459028601        459116216
       459203303        459305355        459409819        459503850       
459583928        459672739        459732558        459787750        459843371   
    459895389        459949657      445815863        445997935        446170771
       446776841        446937963        457407617        458359486       
459028635        459116257        459203345        459305397        459409827   
    459503868        459583936        459672754        459732574       
459787784        459843389        459895397        459949673      445815871     
  445998107        446170805        446776882        446937997        457408516
       458361698        459028676        459116273        459203352       
459305413        459409843        459503876        459583944        459672762   
    459732608        459787800        459843405        459895413       
459949681      445815889        445998164        446170839        446776981     
  446938037        457408714        458362084        459028700        459116315
       459203360        459305454        459409868        459503892       
459583969        459672788        459732616        459787826        459843413   
    459895421        459949707      445815897        445998206        446170904
       446777245        446938052        457409118        458362142       
459028718        459116331        459203410        459305470        459409876   
    459503918        459584017        459672804        459732624       
459787859        459843447        459895447        459949715      445815913     
  445998271        446170938        446777294        446938102        457409142
       458363603        459028775        459116349        459203436       
459305504        459409884        459503934        459584116        459672838   
    459732640        459787867        459843454        459895454       
459949731      445815988        445998297        446171043        446777310     
  446938169        457409738        458363959        459028817        459116356
       459203451        459305512        459409892        459503942       
459584124        459672846        459732657        459787875        459843462   
    459895470        459949764      445816010        445998388        446171126
       446777377        446938185        457409829        458364007       
459028833        459116364        459203477        459305587        459409926   
    459503959        459584181        459672853        459732665       
459787891        459843470        459895488        459949772      445816119     
  445998438        446171266        446777435        446938227        457410157
       458364098        459028882        459116372        459203485       
459305603        459409942        459503975        459584199        459672887   
    459732699        459787966        459843488        459895496       
459949806      445816168        445998495        446171308        446777443     
  446938235        457410512        458364791        459028908        459116398
       459203584        459305611        459409959        459503991       
459584207        459672895        459732707        459787974        459843496   
    459895520        459949848      445816184        445998511        446171324
       446777468        446938268        457410835        458365244       
459028916        459116406        459203600        459305629        459409967   
    459504007        459584231        459672911        459732715       
459787982        459843520        459895538        459949855      445816192     
  445998529        446171340        446777492        446938284        457411155
       458365350        459029005        459116414        459203626       
459305652        459410031        459504031        459584256        459672929   
    459732723        459787990        459843546        459895561       
459949871      445816218        445998628        446171464        446777575     
  446938300        457411577        458365830        459029013        459116422
       459203659        459305728        459410049        459504049       
459584306        459672937        459732731        459788048        459843561   
    459895579        459949889      445816242        445998636        446171472
       446777633        446938417        457411908        458366465       
459029021        459116430        459203675        459305769        459410114   
    459504056        459584314        459672960        459732749       
459788105        459843579        459895595        459949905      445816267     
  445998644        446171506        446777682        446938482        457413078
       458366499        459029070        459116505        459203725       
459305827        459410189        459504072        459584439        459672986   
    459732764        459788113        459843587        459895603       
459949921      445816333        445998669        446171613        446777690     
  446938532        457413334        458367265        459029088        459116562
       459203774        459305843        459410205        459504098       
459584470        459672994        459732822        459788121        459843595   
    459895611        459949970      445816341        445998719        446171845
       446777716        446938565        457413599        458368735       
459029096        459116646        459203782        459305868        459410213   
    459504122        459584496        459673026        459732830       
459788154        459843603        459895629        459949988      445816358     
  445998727        446171886        446777732        446938607        457413763
       458368859        459029104        459116679        459203790       
459305892        459410239        459504130        459584538        459673067   
    459732848        459788188        459843629        459895637       
459949996      445816523        445998909        446171936        446777740     
  446938649        457414183        458369212        459029179        459116703
       459203824        459305942        459410247        459504163       
459584595        459673125        459732855        459788196        459843637   
    459895645        459950002      445816531        445998917        446171985
       446777823        446938755        457414266        458370129       
459029203        459116711        459203832        459305975        459410254   
    459504197        459584611        459673133        459732871       
459788212        459843652        459895678        459950010      445816622     
  445998966        446172025        446777880        446938771        457415214
       458370327        459029229        459116729        459203865       
459305983        459410288        459504205        459584637        459673158   
    459732897        459788246        459843660        459895686       
459950028      445816663        445998974        446172058        446777922     
  446938805        457415768        458370467        459029286        459116737
       459203873        459306023        459410296        459504213       
459584652        459673166        459732905        459788287        459843710   
    459895694        459950036      445816713        445998990        446172090
       446777955        446938813        457416659        458371325       
459029294        459116745        459203881        459306056        459410312   
    459504221        459584678        459673174        459732947       
459788311        459843736        459895736        459950051      445816747     
  445999006        446172108        446778086        446938953        457417384
       458372174        459029310        459116828        459203956       
459306163        459410338        459504247        459584694        459673182   
    459732954        459788337        459843769        459895744       
459950069      445816853        445999071        446172199        446778102     
  446938995        457418135        458372299        459029328        459116836
       459203964        459306171        459410353        459504254       
459584736        459673190        459732988        459788345        459843785   
    459895751        459950077      445816887        445999113        446172207
       446778151        446939191        457418465        458374899       
459029344        459116844        459203972        459306239        459410429   
    459504262        459584835        459673232        459732996       
459788352        459843793        459895785        459950085      445816937     
  445999162        446172256        446778185        446939225        457418713
       458375318        459029351        459116851        459203980       
459306262        459410437        459504288        459584850        459673257   
    459733028        459788360        459843819        459895793       
459950093      445816952        445999303        446172306        446778219     
  446939381        457419133        458375532        459029500        459116869
       459204038        459306270        459410445        459504304       
459584876        459673281        459733036        459788386        459843827   
    459895801        459950101      445816994        445999394        446172363
       446778235        446939399        457419190        458377702       
459029518        459116893        459204046        459306312        459410478   
    459504312        459584900        459673299        459733044       
459788402        459843843        459895835        459950127      445817059     
  445999428        446172397        446778292        446939431        457419992
       458377801        459029567        459116901        459204053       
459306338        459410494        459504320        459584926        459673307   
    459733069        459788410        459843850        459895868       
459950135      445817109        445999477        446172512        446778359     
  446939464        457420313        458377934        459029583        459116927
       459204103        459306353        459410502        459504338       
459584959        459673323        459733077        459788444        459843876   
    459895876        459950143      445817174        445999683        446172819
       446778441        446939530        457420404        458378908       
459029591        459116968        459204111        459306387        459410551   
    459504353        459584975        459673349        459733085       
459788451        459843892        459895884        459950150      445817190     
  445999717        446172827        446778474        446939555        457420941
       458378965        459029625        459116976        459204194       
459306395        459410569        459504361        459585014        459673364   
    459733093        459788477        459843900        459895900       
459950176      445817208        445999782        446172843        446778490     
  446939571        457421584        458380821        459029674        459117016
       459204236        459306403        459410577        459504379       
459585113        459673372        459733101        459788519        459843918   
    459895918        459950184      445817364        445999857        446172850
       446778516        446939597        457421675        458381084       
459029682        459117040        459204251        459306452        459410593   
    459504395        459585121        459673398        459733127       
459788527        459843926        459895942        459950200      445817380     
  445999873        446172900        446778532        446939647        457422541
       458382694        459029690        459117057        459204293       
459306478        459410635        459504478        459585139        459673406   
    459733135        459788550        459844007        459895959       
459950275      445817414        445999907        446172942        446778664     
  446939738        457423317        458383163        459029724        459117073
       459204319        459306486        459410668        459504486       
459585246        459673414        459733143        459788592        459844023   
    459895967        459950333      445817463        445999923        446172959
       446778672        446939779        457423341        458383486       
459029740        459117115        459204335        459306544        459410700   
    459504502        459585253        459673422        459733150       
459788600        459844031        459895975        459950341      445817489     
  445999949        446173106        446778748        446939811        457423689
       458383692        459029757        459117123        459204368       
459306569        459410791        459504528        459585329        459673430   
    459733168        459788618        459844049        459895991       
459950382      445817562        445999956        446173122        446778821     
  446939902        457424331        458384898        459029773        459117131
       459204392        459306585        459410825        459504551       
459585386        459673448        459733184        459788642        459844064   
    459896007        459950390      445817620        446000002        446173148
       446778854        446939969        457425049        458384922       
459029815        459117156        459204400        459306601        459410924   
    459504569        459585394        459673570        459733192       
459788683        459844080        459896031        459950424      445817638     
  446000051        446173155        446778870        446940033        457425056
       458385457        459029823        459117172        459204434       
459306619        459410973        459504601        459585428        459673588   
    459733200        459788691        459844098        459896049       
459950432      445817687        446000093        446173171        446778896     
  446940074        457425221        458385572        459029849        459117180
       459204442        459306668        459411054        459504619       
459585436        459673596        459733218        459788709        459844114   
    459896056        459950465      445817729        446000150        446173221
       446779100        446940124        457425908        458385598       
459029864        459117222        459204459        459306684        459411070   
    459504627        459585444        459673620        459733226       
459788717        459844122        459896064        459950481      445817752     
  446000168        446173338        446779217        446940215        457426344
       458385762        459029914        459117230        459204509       
459306742        459411088        459504643        459585451        459673661   
    459733234        459788725        459844148        459896072       
459950499      445817786        446000184        446173411        446779340     
  446940280        457426351        458387768        459029955        459117289
       459204541        459306809        459411112        459504650       
459585485        459673687        459733259        459788758        459844163   
    459896106        459950515      445817802        446000226        446173452
       446779423        446940306        457426716        458388071       
459029963        459117305        459204582        459306817        459411120   
    459504668        459585550        459673703        459733267       
459788766        459844171        459896114        459950556      445817877     
  446000473        446173486        446779431        446940348        457427029
       458388741        459029989        459117321        459204608       
459306841        459411146        459504684        459585576        459673711   
    459733275        459788774        459844189        459896130       
459950564      445818008        446000481        446173528        446779522     
  446940454        457427193        458389814        459030003        459117347
       459204624        459306908        459411195        459504692       
459585584        459673729        459733283        459788782        459844197   
    459896148        459950572      445818198        446000507        446173551
       446779571        446940512        457428076        458390424       
459030045        459117354        459204632        459306916        459411203   
    459504742        459585626        459673737        459733309       
459788824        459844213        459896155        459950580      445818255     
  446000564        446173569        446779605        446940553        457428118
       458391059        459030060        459117362        459204640       
459306932        459411211        459504759        459585675        459673752   
    459733325        459788832        459844239        459896197       
459950655   

 

SCH-A-35



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445818313        446000572        446173718        446779746       
446940561        457428225        458391356        459030078        459117396   
    459204657        459306965        459411237        459504767       
459585782        459673760        459733341        459788840        459844254   
    459896213        459950671      445818388        446000580        446173825
       446779753        446940579        457428688        458391992       
459030094        459117412        459204665        459306999        459411294   
    459504775        459585816        459673786        459733358       
459788857        459844262        459896247        459950697      445818461     
  446000622        446173866        446779787        446940587        457429082
       458392180        459030136        459117420        459204699       
459307013        459411443        459504783        459585832        459673794   
    459733366        459788873        459844270        459896262       
459950705      445818503        446000630        446173874        446779803     
  446940645        457429249        458392354        459030151        459117438
       459204707        459307054        459411468        459504791       
459585865        459673802        459733390        459788881        459844296   
    459896270        459950721      445818560        446000697        446173999
       446779829        446940702        457429322        458392453       
459030169        459117545        459204715        459307088        459411542   
    459504817        459585915        459673810        459733408       
459788907        459844304        459896288        459950762      445818610     
  446000739        446174062        446779845        446940728        457430056
       458393295        459030219        459117560        459204749       
459307096        459411575        459504825        459585931        459673828   
    459733416        459788915        459844320        459896296       
459950770      445818628        446000788        446174096        446779902     
  446940751        457430528        458393618        459030276        459117578
       459204798        459307120        459411591        459504833       
459586004        459673851        459733432        459788923        459844346   
    459896304        459950788      445818651        446000796        446174104
       446779951        446940777        457430825        458393659       
459030300        459117594        459204822        459307138        459411633   
    459504866        459586012        459673877        459733440       
459788956        459844361        459896312        459950804      445818669     
  446000911        446174138        446780025        446940801        457430866
       458393766        459030326        459117610        459204830       
459307195        459411641        459504874        459586046        459673927   
    459733457        459788964        459844379        459896320       
459950820      445818727        446000978        446174179        446780108     
  446940827        457431005        458394020        459030367        459117628
       459204863        459307211        459411666        459504890       
459586079        459673935        459733465        459788972        459844403   
    459896338        459950846      445818743        446001018        446174211
       446780181        446940850        457431351        458394061       
459030383        459117651        459204871        459307294        459411740   
    459504916        459586301        459673950        459733481       
459788998        459844411        459896361        459950853      445818826     
  446001075        446174245        446780223        446940868        457432375
       458394566        459030417        459117701        459204889       
459307302        459411757        459504932        459586319        459673976   
    459733499        459789012        459844437        459896379       
459950861      445818917        446001166        446174252        446780280     
  446940934        457432557        458395829        459030474        459117750
       459204897        459307310        459411799        459504957       
459586327        459674008        459733507        459789020        459844452   
    459896387        459950879      445818958        446001190        446174294
       446780306        446941064        457432581        458395837       
459030490        459117768        459204905        459307328        459411831   
    459504973        459586426        459674024        459733515       
459789038        459844478        459896395        459950952      445818982     
  446001349        446174351        446780363        446941130        457432730
       458395951        459030508        459117784        459204913       
459307336        459411864        459504981        459586533        459674057   
    459733556        459789061        459844494        459896411       
459950960      445818990        446001364        446174385        446780389     
  446941288        457433480        458397205        459030516        459117818
       459204954        459307344        459411997        459505004       
459586574        459674065        459733564        459789079        459844502   
    459896429        459950994      445819386        446001380        446174393
       446780439        446941569        457434421        458397403       
459030524        459117826        459204962        459307351        459412037   
    459505012        459586590        459674073        459733572       
459789095        459844510        459896437        459951018      445819402     
  446001455        446174567        446780447        446941619        457434611
       458397742        459030532        459117875        459204988       
459307450        459412045        459505020        459586665        459674131   
    459733580        459789103        459844528        459896445       
459951083      445819410        446001471        446174575        446780504     
  446941692        457434637        458397999        459030565        459117883
       459205027        459307476        459412052        459505038       
459586723        459674164        459733598        459789129        459844536   
    459896502        459951117      445819436        446001596        446174591
       446780538        446941734        457435824        458398062       
459030607        459117909        459205050        459307484        459412060   
    459505046        459586756        459674172        459733614       
459789145        459844544        459896510        459951125      445819469     
  446001646        446174641        446780579        446941767        457436046
       458398211        459030615        459117941        459205076       
459307500        459412102        459505061        459586806        459674198   
    459733622        459789152        459844577        459896544       
459951133      445819477        446001711        446174682        446780587     
  446941833        457436145        458400405        459030631        459117958
       459205084        459307542        459412144        459505087       
459586830        459674206        459733630        459789160        459844585   
    459896551        459951174      445819493        446001810        446174757
       446780678        446941841        457436244        458400553       
459030649        459117974        459205092        459307575        459412193   
    459505178        459586905        459674222        459733648       
459789178        459844593        459896577        459951208      445819501     
  446001885        446174807        446780793        446941858        457436525
       458400983        459030698        459117982        459205142       
459307617        459412276        459505186        459586939        459674248   
    459733655        459789194        459844601        459896593       
459951216      445819543        446001901        446174823        446780876     
  446941874        457437184        458401338        459030722        459118063
       459205175        459307641        459412284        459505202       
459586947        459674255        459733663        459789236        459844619   
    459896601        459951240      445819550        446001943        446174898
       446780918        446941882        457437325        458401478       
459030789        459118071        459205183        459307658        459412292   
    459505210        459587051        459674263        459733689       
459789269        459844627        459896619        459951257      445819626     
  446001950        446174914        446780967        446941924        457438224
       458402013        459030839        459118105        459205233       
459307724        459412318        459505236        459587135        459674271   
    459733697        459789293        459844635        459896627       
459951273      445819675        446001968        446175036        446781023     
  446941932        457438273        458402252        459030854        459118113
       459205266        459307740        459412375        459505251       
459587192        459674305        459733721        459789301        459844643   
    459896635        459951281      445819683        446002016        446175044
       446781197        446941957        457438372        458402633       
459030862        459118121        459205308        459307765        459412391   
    459505269        459587200        459674321        459733739       
459789335        459844650        459896643        459951299      445819758     
  446002040        446175069        446781239        446941973        457438463
       458403466        459030870        459118147        459205324       
459307773        459412425        459505285        459587218        459674347   
    459733762        459789343        459844668        459896650       
459951307      445819931        446002164        446175150        446781288     
  446942013        457439032        458403516        459030888        459118154
       459205332        459307831        459412441        459505293       
459587259        459674354        459733820        459789392        459844676   
    459896668        459951315      445819956        446002198        446175168
       446781312        446942070        457439263        458403623       
459030896        459118170        459205373        459307856        459412482   
    459505301        459587358        459674396        459733838       
459789400        459844684        459896676        459951331      445819972     
  446002206        446175192        446781379        446942179        457439297
       458404027        459030995        459118220        459205381       
459307864        459412524        459505343        459587366        459674404   
    459733846        459789442        459844692        459896692       
459951349      445820020        446002248        446175259        446781395     
  446942229        457439461        458404340        459031001        459118238
       459205399        459307914        459412540        459505350       
459587440        459674412        459733861        459789483        459844700   
    459896700        459951356      445820079        446002446        446175267
       446781437        446942278        457439974        458404589       
459031027        459118253        459205407        459307989        459412706   
    459505368        459587457        459674420        459733887       
459789533        459844726        459896718        459951380      445820145     
  446002495        446175333        446781460        446942336        457440386
       458404886        459031043        459118261        459205423       
459308003        459412714        459505376        459587465        459674438   
    459733903        459789541        459844734        459896726       
459951398      445820152        446002511        446175341        446781486     
  446942377        457441533        458404936        459031050        459118287
       459205464        459308086        459412763        459505384       
459587531        459674446        459733911        459789566        459844742   
    459896734        459951406      445820202        446002529        446175366
       446781783        446942450        457441830        458405115       
459031068        459118311        459205514        459308128        459412797   
    459505392        459587549        459674453        459733929       
459789574        459844767        459896742        459951414      445820236     
  446002578        446175499        446781791        446942500        457441863
       458405404        459031092        459118352        459205522       
459308177        459412821        459505418        459587606        459674461   
    459733937        459789582        459844775        459896759       
459951455      445820376        446002602        446175523        446781825     
  446942575        457442200        458405628        459031118        459118360
       459205530        459308227        459412862        459505434       
459587630        459674479        459733945        459789590        459844783   
    459896767        459951471      445820384        446002750        446175556
       446781858        446942625        457442259        458405925       
459031126        459118394        459205548        459308250        459412870   
    459505442        459587705        459674487        459733952       
459789608        459844809        459896775        459951505      445820400     
  446002818        446175614        446782039        446942674        457442531
       458407210        459031167        459118428        459205555       
459308318        459412896        459505467        459587739        459674495   
    459733978        459789632        459844825        459896783       
459951521      445820459        446002917        446175622        446782054     
  446942716        457442655        458407962        459031175        459118451
       459205597        459308359        459412912        459505475       
459587754        459674529        459734000        459789699        459844833   
    459896809        459951554      445820541        446002925        446175663
       446782088        446942773        457443174        458408499       
459031183        459118477        459205647        459308367        459412920   
    459505483        459587762        459674537        459734034       
459789707        459844841        459896817        459951588      445820616     
  446003014        446175697        446782187        446942807        457443547
       458408937        459031191        459118543        459205704       
459308383        459412938        459505491        459587820        459674545   
    459734042        459789715        459844858        459896825       
459951604      445820673        446003030        446175770        446782195     
  446942906        457444115        458411345        459031217        459118568
       459205738        459308409        459412995        459505509       
459587879        459674578        459734059        459789723        459844866   
    459896841        459951638      445820715        446003055        446175796
       446782211        446942914        457444172        458411402       
459031225        459118584        459205761        459308417        459413043   
    459505517        459587887        459674594        459734075       
459789749        459844882        459896858        459951661      445820723     
  446003063        446175812        446782237        446942963        457444180
       458412541        459031241        459118600        459205787       
459308433        459413159        459505525        459587903        459674602   
    459734117        459789756        459844890        459896866       
459951679      445820756        446003071        446175945        446782245     
  446943037        457444339        458412822        459031266        459118618
       459205795        459308466        459413167        459505533       
459587911        459674610        459734125        459789764        459844916   
    459896882        459951687      445820830        446003121        446175978
       446782302        446943110        457444933        458412897       
459031282        459118626        459205811        459308516        459413175   
    459505558        459588026        459674628        459734133       
459789772        459844924        459896890        459951695      445820871     
  446003162        446176000        446782328        446943193        457445328
       458413077        459031324        459118634        459205829       
459308524        459413183        459505566        459588059        459674636   
    459734158        459789814        459844932        459896932       
459951729      445820889        446003287        446176042        446782344     
  446943243        457445617        458414141        459031332        459118717
       459205886        459308573        459413258        459505582       
459588075        459674644        459734166        459789830        459844940   
    459896940        459951737      445820905        446003345        446176059
       446782385        446943250        457445674        458414224       
459031340        459118725        459205902        459308599        459413282   
    459505590        459588117        459674651        459734174       
459789848        459844973        459896965        459951760      445820913     
  446003402        446176109        446782393        446943284        457446300
       458414422        459031381        459118741        459205928       
459308615        459413290        459505608        459588174        459674669   
    459734190        459789855        459844981        459896973       
459951794      445820939        446003451        446176141        446782401     
  446943334        457446334        458414893        459031407        459118758
       459205944        459308664        459413316        459505624       
459588281        459674677        459734208        459789863        459844999   
    459896981        459951802      445820954        446003501        446176190
       446782435        446943417        457446367        458414943       
459031423        459118782        459206017        459308698        459413340   
    459505632        459588315        459674685        459734216       
459789871        459845004        459897005        459951810      445821176     
  446003535        446176257        446782443        446943425        457446656
       458415221        459031456        459118790        459206124       
459308730        459413365        459505657        459588463        459674701   
    459734265        459789889        459845012        459897013       
459951828      445821184        446003576        446176281        446782484     
  446943441        457446805        458415270        459031472        459118816
       459206223        459308748        459413373        459505665       
459588497        459674727        459734273        459789897        459845020   
    459897021        459951836      445821218        446003592        446176331
       446782518        446943482        457446938        458415528       
459031480        459118824        459206231        459308755        459413423   
    459505673        459588547        459674735        459734281       
459789905        459845038        459897047        459951877      445821275     
  446003600        446176356        446782567        446943516        457446995
       458416856        459031506        459118857        459206280       
459308797        459413431        459505681        459588554        459674743   
    459734307        459789913        459845061        459897070       
459951885      445821317        446003626        446176364        446782583     
  446943631        457447183        458417011        459031530        459118881
       459206306        459308805        459413480        459505699       
459588570        459674768        459734315        459789939        459845079   
    459897088        459951893      446703282        446003790        446176380
       446782633        446943680        457447464        458418175       
459031548        459118899        459206330        459308813        459413506   
    459505707        459588604        459674776        459734323       
459789947        459845103        459897096        459951901      446703316     
  446003816        446176398        446782716        446943722        457447936
       458418233        459031555        459118915        459206348       
459308870        459413530        459505731        459588620        459674818   
    459734331        459789996        459845129        459897104       
459951919      446703324        446003840        446176422        446782757     
  446943730        457448348        458419298        459031563        459118931
       459206439        459308888        459413571        459505756       
459588729        459674826        459734349        459790002        459845137   
    459897138        459951943      446703332        446003899        446176471
       446782815        446943763        457448488        458419348       
459031605        459118956        459206462        459308904        459413589   
    459505764        459588919        459674834        459734364       
459790044        459845145        459897153        459951950      446703415     
  446003915        446176497        446782856        446943797        457449213
       458420387        459031647        459118964        459206520       
459308938        459413605        459505772        459588992        459674842   
    459734380        459790077        459845152        459897161       
459951984      446703456        446003964        446176547        446783011     
  446943920        457449379        458421625        459031704        459119004
       459206538        459308987        459413639        459505798       
459589040        459674867        459734398        459790093        459845160   
    459897179        459952016      446703597        446003972        446176554
       446783029        446943938        457450112        458422326       
459031746        459119012        459206546        459308995        459413647   
    459505822        459589065        459674883        459734430       
459790101        459845178        459897187        459952024      446703605     
  446004046        446176570        446783169        446944043        457450658
       458422656        459031779        459119020        459206553       
459309050        459413662        459505830        459589149        459674909   
    459734448        459790119        459845186        459897195       
459952057      446703621        446004053        446176679        446783201     
  446944068        457451375        458422904        459031795        459119038
       459206587        459309068        459413712        459505848       
459589198        459674917        459734455        459790135        459845194   
    459897203        459952107      446703639        446004145        446176695
       446783219        446944282        457451953        458423100       
459031811        459119053        459206595        459309076        459413720   
    459505855        459589289        459674966        459734463       
459790143        459845202        459897211        459952131      446703647     
  446004186        446176703        446783235        446944381        457452183
       458423332        459031837        459119061        459206603       
459309092        459413738        459505871        459589297        459674982   
    459734505        459790150        459845210        459897229       
459952156   

 

SCH-A-36



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     446703696        446004244        446176752        446783250       
446944423        457452373        458423795        459031852        459119111   
    459206694        459309100        459413787        459505897       
459589305        459675013        459734539        459790168        459845228   
    459897237        459952164      446703746        446004285        446176950
       446783284        446944456        457452548        458423878       
459031878        459119129        459206744        459309175        459413811   
    459505921        459589370        459675039        459734562       
459790176        459845236        459897252        459952180      446703795     
  446004343        446177065        446783326        446944472        457452563
       458424140        459031993        459119137        459206769       
459309209        459413837        459505954        459589404        459675047   
    459734570        459790184        459845251        459897278       
459952206      446703803        446004376        446177081        446783334     
  446944522        457453074        458425089        459032017        459119145
       459206801        459309241        459413860        459505970       
459589446        459675062        459734604        459790192        459845269   
    459897310        459952214      446703829        446004400        446177131
       446783409        446944621        457453165        458425915       
459032058        459119152        459206850        459309258        459413977   
    459506002        459589529        459675070        459734612       
459790226        459845285        459897328        459952230      446703845     
  446004491        446177180        446783474        446944639        457453181
       458427465        459032082        459119194        459206876       
459309373        459413985        459506028        459589644        459675104   
    459734620        459790259        459845293        459897336       
459952248      446703860        446004509        446177214        446783540     
  446944662        457453819        458428034        459032207        459119210
       459206926        459309381        459413993        459506036       
459589651        459675153        459734638        459790267        459845301   
    459897344        459952271      446703894        446004533        446177271
       446783557        446944688        457454056        458429834       
459032249        459119251        459206967        459309399        459414017   
    459506044        459589669        459675161        459734646       
459790275        459845319        459897351        459952305      446703910     
  446004764        446177396        446783615        446944704        457454320
       458430154        459032330        459119277        459206991       
459309407        459414025        459506051        459589685        459675179   
    459734661        459790283        459845335        459897369       
459952313      445821333        446004814        446177412        446783631     
  446944712        457454452        458430253        459032355        459119285
       459207007        459309415        459414033        459506069       
459589750        459675195        459734679        459790291        459845343   
    459897385        459952321      445821366        446004822        446177529
       446783649        446944753        457454577        458430857       
459032371        459119293        459207015        459309472        459414041   
    459506085        459589776        459675203        459734687       
459790309        459845368        459897393        459952347      445821408     
  446004889        446177545        446783672        446944837        457454866
       458430998        459032413        459119319        459207023       
459309480        459414058        459506093        459589800        459675211   
    459734695        459790317        459845376        459897419       
459952354      445821416        446005050        446177552        446783748     
  446944886        457454973        458431996        459032504        459119343
       459207056        459309506        459414066        459506101       
459589917        459675229        459734703        459790325        459845384   
    459897427        459952362      445821556        446005084        446177701
       446783771        446944936        457455079        458432721       
459032546        459119350        459207098        459309514        459414124   
    459506119        459589925        459675237        459734711       
459790333        459845392        459897435        459952404      445821622     
  446005159        446177776        446783789        446944944        457455145
       458433307        459032579        459119376        459207122       
459309530        459414132        459506127        459589958        459675252   
    459734729        459790341        459845400        459897450       
459952412      445821747        446005225        446177826        446783854     
  446945008        457455293        458433331        459032587        459119384
       459207130        459309548        459414165        459506135       
459589966        459675260        459734752        459790358        459845434   
    459897476        459952420      445822091        446005233        446177933
       446783920        446945016        457455392        458433661       
459032603        459119418        459207155        459309571        459414173   
    459506150        459589982        459675278        459734778       
459790366        459845459        459897484        459952438      445822190     
  446005241        446178022        446783946        446945123        457456085
       458434040        459032611        459119442        459207163       
459309654        459414207        459506192        459590006        459675286   
    459734786        459790374        459845467        459897492       
459952446      445822216        446005381        446178063        446783979     
  446945172        457456325        458435070        459032678        459119467
       459207189        459309688        459414249        459506317       
459590014        459675302        459734802        459790390        459845483   
    459897500        459952453      445822364        446005449        446178097
       446784043        446945198        457456408        458435690       
459032702        459119525        459207197        459309696        459414280   
    459506325        459590030        459675310        459734828       
459790416        459845509        459897518        459952487      445822380     
  446005506        446178147        446784134        446945297        457456481
       458435856        459032728        459119533        459207239       
459309712        459414306        459506333        459590048        459675328   
    459734844        459790440        459845525        459897526       
459952503      445822398        446005555        446178238        446784159     
  446945388        457456630        458436003        459032777        459119566
       459207247        459309779        459414314        459506341       
459590063        459675336        459734877        459790457        459845533   
    459897534        459952511      445822406        446005662        446178246
       446784225        446945446        457456648        458436169       
459032793        459119574        459207270        459309803        459414355   
    459506358        459590097        459675344        459734885       
459790465        459845541        459897542        459952537      445822497     
  446005761        446178329        446784308        446945503        457456671
       458436201        459032819        459119582        459207338       
459309852        459414363        459506374        459590121        459675351   
    459734919        459790473        459845558        459897559       
459952552      445822521        446005795        446178337        446784357     
  446945529        457457042        458437183        459032991        459119723
       459207403        459309894        459414371        459506382       
459590170        459675369        459734927        459790499        459845566   
    459897567        459952578      445822620        446005928        446178469
       446784407        446945560        457457562        458437886       
459033072        459119749        459207460        459309902        459414397   
    459506390        459590188        459675401        459734943       
459790515        459845582        459897575        459952594      445822638     
  446005951        446178477        446784431        446945578        457457703
       458439940        459033080        459119772        459207510       
459309936        459414405        459506416        459590204        459675435   
    459734950        459790531        459845608        459897583       
459952628      445822711        446005985        446178543        446784456     
  446945651        457458271        458443488        459033114        459119814
       459207577        459309944        459414413        459506424       
459590212        459675450        459734968        459790556        459845616   
    459897609        459952636      445822786        446005993        446178568
       446784480        446945719        457459063        458444296       
459033155        459119822        459207585        459309985        459414504   
    459506432        459590238        459675476        459734984       
459790564        459845624        459897617        459952677      445822794     
  446006033        446178659        446784548        446945727        457459543
       458445004        459033163        459119830        459207593       
459309993        459414553        459506440        459590246        459675484   
    459734992        459790580        459845657        459897641       
459952719      445822877        446006074        446178741        446784563     
  446945735        457459634        458445038        459033189        459119855
       459207627        459310033        459414603        459506457       
459590253        459675500        459735007        459790614        459845665   
    459897666        459952735      445822943        446006116        446178808
       446784746        446945743        457459790        458446135       
459033213        459119889        459207635        459310199        459414611   
    459506465        459590303        459675518        459735064       
459790630        459845673        459897674        459952768      445822992     
  446006124        446178865        446784795        446945990        457460236
       458447174        459033247        459119897        459207650       
459310207        459414637        459506473        459590311        459675526   
    459735072        459790648        459845681        459897682       
459952784      445823016        446006132        446178915        446784878     
  446946113        457460574        458447273        459033270        459119905
       459207718        459310223        459414652        459506481       
459590378        459675534        459735098        459790663        459845699   
    459897708        459952792      445823032        446006207        446178931
       446785008        446946139        457460665        458447661       
459033387        459119947        459207726        459310231        459414736   
    459506499        459590386        459675559        459735114       
459790671        459845707        459897740        459952867      445823065     
  446006231        446178998        446785057        446946204        457461473
       458447687        459033478        459119962        459207734       
459310256        459414769        459506523        459590394        459675567   
    459735130        459790689        459845715        459897757       
459952875      445823099        446006322        446179145        446785099     
  446946212        457461556        458448321        459033486        459119988
       459207742        459310363        459414785        459506556       
459590402        459675575        459735148        459790721        459845723   
    459897765        459952917      445823115        446006355        446179178
       446785107        446946220        457462505        458449410       
459033494        459119996        459207791        459310413        459414801   
    459506564        459590410        459675583        459735171       
459790739        459845749        459897781        459952925      445823156     
  446006405        446179319        446785123        446946238        457462943
       458449709        459033510        459120044        459207833       
459310421        459414819        459506572        459590444        459675609   
    459735197        459790747        459845756        459897807       
459952933      445823214        446006421        446179384        446785198     
  446946485        457463180        458449964        459033536        459120051
       459207841        459310470        459414835        459506630       
459590493        459675617        459735213        459790754        459845764   
    459897831        459952966      445823263        446006504        446179517
       446785248        446946493        457463370        458450210       
459033577        459120077        459207973        459310504        459414843   
    459506648        459590527        459675625        459735221       
459790770        459845780        459897864        459952982      445823289     
  446006520        446179582        446785289        446946501        457463545
       458450251        459033627        459120093        459207981       
459310579        459414850        459506655        459590543        459675658   
    459735239        459790788        459845806        459897872       
459953022      445823354        446006579        446179665        446785347     
  446946550        457463552        458450426        459033692        459120135
       459207999        459310587        459414868        459506663       
459590568        459675682        459735247        459790796        459845822   
    459897880        459953071      445823388        446006744        446179673
       446785446        446946592        457463628        458450582       
459033700        459120150        459208005        459310603        459414959   
    459506671        459590592        459675708        459735288       
459790812        459845830        459897898        459953089      445823396     
  446006793        446179715        446785453        446946642        457463925
       458451226        459033718        459120192        459208021       
459310611        459414967        459506713        459590600        459675724   
    459735296        459790820        459845848        459897906       
459953097      445823404        446006835        446179780        446785461     
  446946675        457463958        458451606        459033767        459120218
       459208039        459310637        459414975        459506721       
459590733        459675740        459735304        459790838        459845855   
    459897914        459953105      445823420        446006850        446179806
       446785495        446946691        457464139        458452711       
459033783        459120234        459208047        459310645        459414983   
    459506747        459590758        459675757        459735312       
459790861        459845863        459897948        459953113      445823438     
  446006942        446179889        446785511        446946758        457464162
       458454857        459033817        459120259        459208088       
459310694        459414991        459506754        459590774        459675781   
    459735320        459790903        459845871        459898011       
459953139      445823479        446006991        446179905        446785545     
  446946816        457464733        458454865        459033858        459120275
       459208096        459310876        459415014        459506762       
459590790        459675807        459735338        459790911        459845889   
    459898037        459953154      445823495        446007155        446179954
       446785636        446946832        457464865        458455011       
459033874        459120283        459208112        459310934        459415022   
    459506788        459590907        459675849        459735361       
459790937        459845897        459898045        459953238      445823545     
  446007189        446180002        446785735        446946865        457465284
       458455169        459033890        459120309        459208138       
459310967        459415030        459506796        459591012        459675872   
    459735387        459790994        459845905        459898060       
459953279      445823578        446007247        446180077        446785818     
  446946873        457465961        458455227        459033916        459120358
       459208195        459311015        459415048        459506812       
459591061        459675880        459735403        459791000        459845913   
    459898078        459953287      445823586        446007270        446180085
       446785834        446946972        457466381        458455680       
459033957        459120382        459208203        459311072        459415055   
    459506846        459591087        459675898        459735411       
459791026        459845921        459898086        459953295      445823636     
  446007288        446180119        446785909        446946980        457466480
       458455904        459033973        459120390        459208229       
459311080        459415063        459506861        459591111        459675906   
    459735429        459791059        459845947        459898102       
459953329      445823651        446007312        446180200        446785990     
  446946998        457466647        458456274        459034013        459120408
       459208237        459311106        459415113        459506895       
459591129        459675922        459735486        459791067        459845962   
    459898169        459953386      445823701        446007346        446180325
       446786014        446947053        457467223        458456407       
459034047        459120416        459208252        459311114        459415121   
    459506903        459591152        459675930        459735502       
459791075        459845996        459898177        459953394      445823776     
  446007395        446180374        446786071        446947103        457467744
       458457371        459034088        459120424        459208310       
459311122        459415147        459506937        459591178        459675989   
    459735528        459791083        459846028        459898219       
459953428      445823818        446007445        446180382        446786105     
  446947129        457468122        458457876        459034138        459120432
       459208328        459311148        459415154        459506945       
459591202        459675997        459735577        459791091        459846077   
    459898227        459953469      445823834        446007494        446180499
       446786121        446947137        457468254        458458346       
459034153        459120465        459208377        459311197        459415204   
    459506952        459591236        459676003        459735585       
459791109        459846085        459898235        459953485      445823875     
  446007536        446180614        446786188        446947160        457468437
       458458353        459034161        459120473        459208385       
459311239        459415212        459506960        459591244        459676011   
    459735593        459791117        459846093        459898276       
459953493      445823883        446007585        446180655        446786261     
  446947236        457468536        458459211        459034229        459120499
       459208393        459311254        459415279        459506994       
459591251        459676029        459735601        459791158        459846101   
    459898292        459953501      445823917        446007676        446180697
       446786279        446947244        457468619        458459807       
459034245        459120556        459208435        459311262        459415287   
    459507000        459591327        459676037        459735627       
459791166        459846119        459898318        459953519      445823925     
  446007767        446180747        446786287        446947269        457469377
       458460029        459034344        459120564        459208450       
459311288        459415311        459507018        459591350        459676045   
    459735684        459791174        459846127        459898326       
459953527      445823933        446007783        446180846        446786311     
  446947285        457470359        458462017        459034419        459120622
       459208559        459311304        459415329        459507026       
459591368        459676052        459735718        459791190        459846135   
    459898334        459953543      445823974        446007866        446180903
       446786337        446947350        457471043        458462405       
459034443        459120671        459208575        459311502        459415360   
    459507109        459591434        459676086        459735734       
459791216        459846143        459898342        459953550      445824154     
  446008021        446180929        446786386        446947418        457471126
       458462520        459034450        459120705        459208609       
459311510        459415378        459507117        459591442        459676094   
    459735767        459791224        459846150        459898359       
459953568      445824162        446008120        446181000        446786428     
  446947426        457471183        458463502        459034468        459120721
       459208682        459311551        459415402        459507125       
459591467        459676102        459735791        459791240        459846168   
    459898367        459953576      445824238        446008161        446181018
       446786451        446947459        457471357        458463742       
459034476        459120739        459208716        459311569        459415436   
    459507133        459591491        459676110        459735809       
459791273        459846176        459898375        459953584      445824261     
  446008195        446181034        446786469        446947491        457471407
       458464401        459034484        459120747        459208724       
459311577        459415444        459507141        459591558        459676136   
    459735817        459791281        459846184        459898383       
459953592      445824295        446008245        446181158        446786485     
  446947525        457471464        458464757        459034518        459120804
       459208765        459311601        459415527        459507166       
459591566        459676144        459735825        459791299        459846192   
    459898391        459953600      445824345        446008336        446181232
       446786519        446947566        457472090        458464781       
459034575        459120812        459208781        459311643        459415634   
    459507174        459591574        459676151        459735833       
459791307        459846200        459898425        459953626      445824378     
  446008377        446181265        446786535        446947574        457472116
       458468808        459034658        459120820        459208799       
459311718        459415642        459507182        459591624        459676169   
    459735858        459791315        459846218        459898458       
459953642   

 

SCH-A-37



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445824394        446008385        446181281        446786576       
446947624        457472371        458469178        459034674        459120853   
    459208807        459311726        459415675        459507224       
459591632        459676177        459735866        459791323        459846226   
    459898466        459953683      445824436        446008393        446181364
       446786592        446947657        457472470        458469228       
459034682        459120879        459208849        459311734        459415758   
    459507232        459591640        459676185        459735874       
459791331        459846259        459898474        459953725      445824493     
  446008468        446181430        446786600        446947665        457472520
       458469848        459034773        459120887        459208864       
459311742        459415816        459507240        459591673        459676193   
    459735882        459791349        459846291        459898482       
459953733      445824501        446008500        446181521        446786725     
  446947673        457472637        458470275        459034799        459120895
       459208872        459311759        459415840        459507257       
459591681        459676201        459735890        459791364        459846317   
    459898490        459953741      445824618        446008559        446181539
       446786873        446947699        457473114        458470630       
459034807        459120903        459208922        459311767        459415857   
    459507265        459591749        459676219        459735916       
459791372        459846325        459898508        459953766      445824626     
  446008591        446181604        446786881        446947749        457473304
       458470770        459034815        459120911        459208948       
459311775        459415931        459507299        459591756        459676227   
    459735932        459791406        459846358        459898540       
459953774      445824667        446008625        446181612        446786915     
  446947822        457473478        458471315        459034831        459120952
       459208963        459311783        459415972        459507315       
459591780        459676243        459735940        459791422        459846366   
    459898557        459953832      445824733        446008690        446181646
       446786964        446947848        457473577        458471752       
459034880        459120986        459208971        459311791        459415980   
    459507356        459591806        459676250        459735965       
459791430        459846374        459898565        459953840      445824899     
  446008781        446181661        446787095        446947889        457474500
       458471851        459034922        459121000        459208989       
459311882        459416004        459507380        459591848        459676268   
    459735973        459791471        459846408        459898573       
459953873      445824907        446009235        446181679        446787103     
  446947913        457474955        458471885        459034930        459121042
       459209003        459311890        459416095        459507398       
459591855        459676284        459735999        459791513        459846424   
    459898581        459953899      445824915        446009243        446181695
       446787137        446947939        457475317        458472164       
459034948        459121067        459209029        459311908        459416103   
    459507406        459591871        459676326        459736005       
459791521        459846432        459898607        459953931      445824964     
  446009268        446181901        446787145        446947962        457475408
       458472321        459034955        459121117        459209045       
459311940        459416129        459507430        459591905        459676334   
    459736013        459791539        459846457        459898623       
459953956      445824980        446009292        446181992        446787152     
  446947996        457475580        458474376        459034997        459121125
       459209060        459312013        459416145        459507455       
459591913        459676342        459736054        459791547        459846473   
    459898656        459953964      445825003        446009409        446182016
       446787269        446948036        457475929        458474434       
459035002        459121166        459209078        459312104        459416152   
    459507471        459591939        459676359        459736062       
459791554        459846481        459898664        459953972      445825219     
  446009433        446182024        446787376        446948093        457475978
       458474715        459035036        459121174        459209102       
459312112        459416178        459507497        459591970        459676375   
    459736070        459791562        459846515        459898680       
459953980      445825227        446009441        446182107        446787392     
  446948127        457476000        458476488        459035085        459121190
       459209136        459312146        459416202        459507513       
459591996        459676391        459736088        459791570        459846531   
    459898706        459954004      445825250        446009508        446182131
       446787459        446948143        457476976        458478419       
459035119        459121240        459209151        459312252        459416327   
    459507554        459592010        459676409        459736120       
459791612        459846549        459898730        459954020      445825326     
  446009540        446182164        446787616        446948168        457477180
       458478534        459035184        459121265        459209193       
459312260        459416335        459507562        459592036        459676417   
    459736179        459791620        459846556        459898748       
459954038      445825334        446009565        446182263        446787673     
  446948176        457477230        458479078        459035192        459121273
       459209276        459312294        459416376        459507588       
459592044        459676425        459736195        459791638        459846564   
    459898763        459954053      445825359        446009573        446182297
       446787699        446948184        457477271        458479334       
459035259        459121299        459209334        459312302        459416400   
    459507604        459592051        459676433        459736211       
459791653        459846572        459898771        459954061      445825409     
  446009607        446182354        446787749        446948226        457477719
       458480423        459035291        459121315        459209375       
459312310        459416418        459507620        459592077        459676441   
    459736229        459791661        459846580        459898805       
459954079      445825508        446009623        446182370        446787863     
  446948234        457478451        458480829        459035309        459121323
       459209391        459312336        459416459        459507646       
459592085        459676458        459736237        459791679        459846598   
    459898813        459954087      445825631        446009748        446182388
       446787988        446948275        457478485        458481496       
459035341        459121331        459209466        459312351        459416467   
    459507653        459592176        459676466        459736245       
459791711        459846606        459898821        459954095      445825839     
  446009813        446182412        446788010        446948291        457478881
       458481926        459035358        459121349        459209490       
459312377        459416541        459507679        459592184        459676508   
    459736252        459791737        459846614        459898847       
459954103      445826001        446009847        446182461        446788069     
  446948309        457479731        458483609        459035390        459121356
       459209508        459312401        459416590        459507695       
459592242        459676524        459736278        459791745        459846622   
    459898854        459954137      445826043        446009854        446182511
       446788093        446948325        457480119        458485521       
459035531        459121380        459209573        459312419        459416616   
    459507729        459592259        459676532        459736302       
459791752        459846663        459898862        459954145      445826076     
  446009862        446182578        446788119        446948333        457480168
       458485661        459035549        459121398        459209581       
459312427        459416640        459507737        459592275        459676540   
    459736336        459791760        459846671        459898870       
459954194      445826092        446009888        446182586        446788176     
  446948341        457482065        458485687        459035606        459121414
       459209599        459312435        459416665        459507778       
459592374        459676565        459736344        459791778        459846689   
    459898896        459954228      445826258        446009953        446182669
       446788374        446948416        457482164        458485695       
459035614        459121422        459209672        459312450        459416699   
    459507869        459592390        459676664        459736351       
459791786        459846697        459898904        459954269      445826266     
  446009987        446182719        446788499        446948481        457482214
       458486412        459035622        459121455        459209748       
459312468        459416707        459507877        459592416        459676672   
    459736369        459791794        459846713        459898938       
459954285      445826407        446009995        446182750        446788523     
  446948507        457482511        458487014        459035630        459121463
       459209797        459312500        459416780        459507885       
459592440        459676706        459736377        459791802        459846721   
    459898946        459954319      445826597        446010001        446182818
       446788531        446948556        457482792        458487667       
459035655        459121471        459209821        459312518        459416822   
    459507901        459592457        459676755        459736385       
459791844        459846739        459898953        459954335      445826639     
  446010027        446182941        446788606        446948713        457483782
       458488293        459035713        459121489        459209870       
459312559        459416855        459507935        459592465        459676763   
    459736393        459791851        459846747        459898961       
459954376      445826647        446010068        446183048        446788663     
  446948747        457483816        458488459        459035739        459121521
       459209904        459312575        459417002        459507943       
459592473        459676771        459736401        459791869        459846754   
    459898995        459954384      445827074        446010076        446183071
       446788838        446948762        457483972        458488897       
459035770        459121547        459209946        459312591        459417010   
    459507950        459592622        459676789        459736419       
459791877        459846762        459899001        459954392      445827108     
  446010167        446183097        446788903        446948770        457484012
       458489606        459035788        459121604        459209961       
459312617        459417069        459507976        459592655        459676805   
    459736427        459791885        459846770        459899043       
459954400      445827207        446010183        446183212        446788911     
  446948861        457484061        458489945        459035796        459121612
       459209995        459312641        459417135        459507992       
459592689        459676813        459736435        459791893        459846788   
    459899076        459954418      445827231        446010241        446183246
       446788986        446948903        457484152        458492022       
459035804        459121638        459210019        459312690        459417143   
    459508008        459592747        459676821        459736450       
459791901        459846796        459899118        459954426      445827280     
  446010316        446183261        446789117        446949042        457484277
       458492253        459035994        459121646        459210043       
459312716        459417168        459508016        459592762        459676839   
    459736468        459791927        459846804        459899126       
459954459      445827298        446010373        446183279        446789133     
  446949067        457484459        458493707        459036000        459121679
       459210068        459312724        459417176        459508024       
459592770        459676847        459736484        459791935        459846812   
    459899134        459954467      445827330        446010464        446183295
       446789174        446949091        457484715        458495017       
459036026        459121687        459210126        459312740        459417200   
    459508040        459592820        459676854        459736492       
459791943        459846820        459899142        459954491      445827397     
  446010514        446183386        446789323        446949117        457484830
       458496742        459036067        459121711        459210142       
459312773        459417218        459508073        459592911        459676888   
    459736500        459791950        459846838        459899217       
459954509      445827421        446010548        446183436        446789349     
  446949182        457485654        458500097        459036083        459121786
       459210209        459312864        459417317        459508107       
459592945        459676896        459736518        459791968        459846861   
    459899225        459954525      445827645        446010563        446183550
       446789356        446949216        457485688        458500576       
459036125        459121810        459210217        459312906        459417325   
    459508149        459592986        459676904        459736542       
459791976        459846879        459899241        459954574      445827694     
  446010589        446183634        446789570        446949224        457485902
       458500592        459036133        459121851        459210225       
459312963        459417333        459508198        459592994        459676912   
    459736559        459791984        459846895        459899266       
459954590      445827736        446010621        446183675        446789612     
  446949232        457485951        458504305        459036174        459121869
       459210258        459313060        459417358        459508206       
459593000        459676938        459736567        459792040        459846903   
    459899282        459954624      445827751        446010662        446183717
       446789760        446949257        457486033        458504768       
459036208        459121877        459210290        459313144        459417374   
    459508214        459593059        459676946        459736575       
459792057        459846929        459899290        459954640      445827884     
  446010670        446183758        446789828        446949315        457486264
       458504859        459036224        459121893        459210316       
459313169        459417432        459508222        459593067        459676953   
    459736591        459792065        459846937        459899308       
459954657      445827900        446010746        446183790        446789844     
  446949356        457486587        458505344        459036240        459121901
       459210324        459313185        459417440        459508271       
459593075        459676961        459736609        459792073        459846945   
    459899316        459954665      445827918        446010753        446183865
       446789869        446949406        457486678        458505419       
459036273        459121927        459210332        459313219        459417481   
    459508289        459593125        459676995        459736617       
459792081        459846978        459899324        459954673      445827942     
  446010787        446183899        446790040        446949497        457486736
       458505724        459036331        459121950        459210340       
459313235        459417523        459508305        459593174        459677019   
    459736682        459792099        459846986        459899357       
459954681      445827991        446010795        446183907        446790057     
  446949505        457486777        458509320        459036349        459121976
       459210365        459313250        459417648        459508313       
459593190        459677027        459736690        459792107        459846994   
    459899373        459954707      445828023        446010803        446183923
       446790073        446949513        457487643        458509833       
459036372        459122008        459210415        459313268        459417721   
    459508354        459593299        459677068        459736716       
459792115        459847000        459899381        459954715      445828080     
  446010837        446183964        446790123        446949521        457487684
       458511425        459036380        459122024        459210423       
459313334        459417747        459508396        459593323        459677076   
    459736740        459792131        459847026        459899399       
459954731      445828114        446010852        446184012        446790206     
  446949612        457487817        458512084        459036406        459122040
       459210506        459313342        459417770        459508412       
459593331        459677084        459736757        459792149        459847034   
    459899407        459954798      445828163        446010860        446184020
       446790248        446949620        457487981        458513306       
459036422        459122057        459210530        459313359        459417788   
    459508420        459593380        459677092        459736765       
459792164        459847067        459899449        459954806      445828189     
  446010910        446184038        446790271        446949646        457488047
       458515996        459036448        459122172        459210571       
459313409        459417820        459508453        459593406        459677100   
    459736773        459792172        459847083        459899456       
459954855      445828247        446010928        446184046        446790297     
  446949687        457488179        458516879        459036455        459122180
       459210589        459313425        459417861        459508479       
459593422        459677159        459736799        459792198        459847091   
    459899464        459954863      445828361        446011082        446184145
       446790347        446949737        457488195        458517380       
459036463        459122206        459210621        459313433        459417887   
    459508537        459593448        459677175        459736807       
459792206        459847125        459899480        459954889      445828387     
  446011090        446184178        446790370        446949810        457488237
       458518628        459036471        459122230        459210662       
459313441        459417895        459508552        459593455        459677183   
    459736849        459792214        459847133        459899498       
459954905      445828445        446011249        446184186        446790396     
  446949885        457488393        458521507        459036505        459122248
       459210704        459313516        459417937        459508586       
459593521        459677191        459736864        459792222        459847141   
    459899506        459954921      445828452        446011280        446184236
       446790479        446949992        457488591        458522562       
459036513        459122255        459210761        459313599        459417986   
    459508594        459593547        459677217        459736872       
459792230        459847158        459899530        459954947      445828676     
  446011298        446184269        446790552        446950040        457488609
       458522737        459036539        459122271        459210779       
459313615        459417994        459508636        459593554        459677225   
    459736880        459792263        459847166        459899548       
459954970      445828726        446011314        446184343        446790594     
  446950065        457488930        458523875        459036612        459122313
       459210829        459313649        459418034        459508669       
459593562        459677233        459736914        459792271        459847182   
    459899563        459954988      445828742        446011371        446184350
       446790636        446950107        457489219        458525235       
459036620        459122347        459210852        459313722        459418042   
    459508677        459593570        459677266        459736963       
459792289        459847190        459899571        459955001      445828940     
  446011389        446184426        446790685        446950164        457489516
       458527850        459036646        459122362        459210860       
459313730        459418125        459508693        459593588        459677290   
    459736989        459792305        459847208        459899597       
459955019      445829062        446011421        446184434        446790735     
  446950222        457490076        458527892        459036653        459122412
       459210944        459313755        459418141        459508719       
459593596        459677316        459737011        459792339        459847216   
    459899605        459955035      445829070        446011504        446184509
       446790768        446950420        457490175        458530482       
459036729        459122461        459210951        459313789        459418299   
    459508727        459593638        459677340        459737029       
459792370        459847224        459899613        459955043      445829120     
  446011637        446184616        446790776        446950438        457490431
       458531878        459036745        459122487        459210969       
459313821        459418307        459508750        459593687        459677365   
    459737037        459792388        459847232        459899621       
459955050      445829138        446011645        446184699        446790966     
  446950487        457490456        458532850        459036760        459122495
       459211017        459313839        459418331        459508776       
459593729        459677373        459737045        459792396        459847265   
    459899639        459955068      445829328        446011652        446184731
       446791030        446950545        457492247        458534906       
459036786        459122503        459211025        459313847        459418356   
    459508784        459593737        459677381        459737060       
459792404        459847299        459899654        459955076      445829468     
  446011710        446184749        446791063        446950644        457492460
       458535432        459036794        459122511        459211033       
459313870        459418364        459508800        459593745        459677399   
    459737078        459792412        459847307        459899670       
459955092   

 

SCH-A-38



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445829476        446011736        446184806        446791071       
446950735        457492601        458535911        459036802        459122552   
    459211041        459313888        459418448        459508867       
459593802        459677407        459737086        459792420        459847315   
    459899696        459955100      445829518        446011785        446184814
       446791188        446950792        457492759        458538089       
459036844        459122594        459211058        459313938        459418463   
    459508883        459593810        459677415        459737094       
459792438        459847331        459899704        459955118      445829567     
  446011868        446184848        446791204        446950859        457492841
       458539723        459036901        459122602        459211074       
459314001        459418471        459508891        459593844        459677423   
    459737136        459792446        459847364        459899712       
459955126      445829708        446011876        446184996        446791212     
  446950883        457492908        458539939        459036927        459122628
       459211116        459314316        459418596        459508917       
459593893        459677431        459737144        459792453        459847372   
    459899720        459955142      445829732        446011991        446185019
       446791261        446950933        457493781        458540325       
459036943        459122636        459211124        459314324        459418604   
    459508925        459593901        459677449        459737151       
459792461        459847380        459899746        459955159      445829880     
  446012031        446185027        446791287        446950958        457493948
       458540697        459036992        459122669        459211165       
459314357        459418612        459508982        459593935        459677464   
    459737193        459792479        459847414        459899761       
459955167      445830029        446012098        446185076        446791337     
  446950966        457494904        458540879        459037024        459122677
       459211181        459314407        459418620        459509022       
459594008        459677472        459737219        459792487        459847448   
    459899779        459955183      445830045        446012189        446185217
       446791394        446950990        457495232        458541018       
459037032        459122719        459211199        459314415        459418653   
    459509030        459594016        459677480        459737243       
459792503        459847463        459899787        459955191      445830060     
  446012239        446185308        446791402        446951097        457495547
       458543220        459037040        459122735        459211249       
459314449        459418661        459509048        459594024        459677506   
    459737250        459792511        459847471        459899829       
459955233      445830086        446012312        446185340        446791576     
  446951287        457495638        458544731        459037057        459122743
       459211280        459314456        459418752        459509055       
459594040        459677522        459737268        459792529        459847489   
    459899837        459955266      445830128        446012346        446185506
       446791592        446951352        457495695        458546371       
459037073        459122768        459211330        459314464        459418760   
    459509089        459594057        459677548        459737300       
459792537        459847505        459899845        459955290      445830136     
  446012452        446185514        446791667        446951386        457495869
       458546934        459037107        459122784        459211348       
459314480        459418877        459509097        459594065        459677555   
    459737318        459792545        459847513        459899852       
459955316      445830169        446012460        446185589        446791774     
  446951451        457496032        458548260        459037115        459122818
       459211371        459314514        459418901        459509121       
459594081        459677563        459737326        459792552        459847521   
    459899860        459955324      445830177        446012494        446185597
       446791790        446951469        457496347        458548930       
459037156        459122826        459211397        459314571        459418927   
    459509139        459594123        459677589        459737334       
459792560        459847539        459899878        459955332      445830185     
  446012551        446185621        446791824        446951477        457496586
       458549946        459037164        459122859        459211405       
459314613        459418935        459509147        459594131        459677597   
    459737375        459792578        459847547        459899902       
459955357      445830219        446012635        446185654        446791881     
  446951519        457496826        458553955        459037230        459122933
       459211421        459314621        459418943        459509154       
459594164        459677613        459737383        459792602        459847554   
    459899928        459955381      445830292        446012726        446185712
       446791964        446951527        457496925        458554516       
459037271        459123006        459211447        459314647        459418950   
    459509170        459594180        459677639        459737409       
459792610        459847596        459899936        459955415      445830342     
  446012742        446185746        446792004        446951550        457497139
       458556180        459037313        459123014        459211454       
459314704        459418984        459509212        459594214        459677647   
    459737417        459792636        459847604        459899944       
459955423      445830383        446012759        446185795        446792020     
  446951568        457497287        458558095        459037339        459123022
       459211504        459314746        459418992        459509246       
459594230        459677696        459737425        459792644        459847612   
    459899951        459955431      445830524        446012775        446185811
       446792046        446951584        457497402        458558160       
459037347        459123030        459211512        459314761        459419008   
    459509253        459594271        459677704        459737433       
459792651        459847620        459899969        459955449      445830573     
  446012825        446185845        446792053        446951634        457497618
       458560398        459037354        459123055        459211538       
459314787        459419024        459509261        459594289        459677712   
    459737458        459792669        459847638        459899977       
459955456      445830599        446012841        446185928        446792129     
  446951659        457497808        458561586        459037362        459123063
       459211546        459314837        459419040        459509287       
459594297        459677720        459737466        459792677        459847646   
    459899993        459955464      445830615        446012874        446185944
       446792137        446951675        457498541        458562808       
459037396        459123071        459211561        459314878        459419073   
    459509295        459594313        459677746        459737474       
459792685        459847661        459900023        459955506      445830714     
  446012981        446185977        446792145        446951782        457498863
       458564978        459037412        459123121        459211603       
459314894        459419149        459509303        459594339        459677787   
    459737516        459792693        459847695        459900031       
459955514      445830748        446013054        446186116        446792251     
  446951790        457498988        458566262        459037438        459123139
       459211611        459314977        459419180        459509345       
459594347        459677795        459737524        459792701        459847711   
    459900049        459955522      445830763        446013153        446186199
       446792418        446951808        457499127        458566726       
459037461        459123170        459211637        459315008        459419289   
    459509352        459594388        459677811        459737540       
459792719        459847737        459900064        459955530      445830862     
  446013179        446186280        446792475        446951816        457499135
       458567203        459037495        459123204        459211645       
459315032        459419412        459509394        459594396        459677878   
    459737557        459792727        459847752        459900098       
459955597      445830896        446013195        446186314        446792483     
  446951824        457499267        458567526        459037560        459123212
       459211652        459315040        459419453        459509444       
459594404        459677902        459737565        459792735        459847760   
    459900106        459955605      445830946        446013294        446186397
       446792541        446951840        457499838        458568433       
459037578        459123220        459211736        459315073        459419461   
    459509469        459594420        459677910        459737573       
459792743        459847778        459900114        459955613      445831092     
  446013302        446186413        446792673        446951956        457500239
       458569464        459037586        459123246        459211777       
459315081        459419511        459509477        459594453        459677944   
    459737615        459792750        459847786        459900122       
459955654      445831167        446013310        446186587        446792715     
  446951964        457500403        458570207        459037602        459123261
       459211785        459315123        459419537        459509519       
459594461        459677985        459737623        459792784        459847794   
    459900130        459955662      445831217        446013393        446186835
       446792780        446951998        457500528        458570728       
459037636        459123279        459211801        459315156        459419594   
    459509568        459594479        459678025        459737649       
459792792        459847836        459900148        459955704      445831308     
  446013427        446186876        446792855        446952038        457500585
       458570959        459037669        459123295        459211827       
459315172        459419677        459509584        459594487        459678041   
    459737656        459792818        459847844        459900155       
459955712      445831332        446013476        446186975        446792863     
  446952061        457501047        458578226        459037685        459123337
       459211835        459315180        459419727        459509592       
459594503        459678082        459737672        459792826        459847851   
    459900163        459955746      445831381        446013617        446187064
       446792889        446952145        457501328        458580875       
459037693        459123378        459211843        459315214        459419792   
    459509600        459594529        459678090        459737680       
459792842        459847877        459900171        459955779      445831399     
  446013641        446187080        446792905        446952269        457501369
       458581279        459037727        459123402        459211850       
459315222        459419818        459509626        459594545        459678108   
    459737706        459792859        459847885        459900189       
459955787      445831407        446013682        446187106        446792913     
  446952350        457501617        458582251        459037735        459123428
       459211884        459315248        459419826        459509634       
459594560        459678116        459737730        459792867        459847893   
    459900197        459955795      445831431        446013708        446187122
       446792939        446952368        457501757        458583473       
459037834        459123436        459211892        459315263        459419859   
    459509683        459594578        459678140        459737748       
459792875        459847901        459900213        459955803      445831464     
  446013716        446187130        446793085        446952400        457502490
       458583952        459037842        459123451        459211934       
459315305        459419875        459509691        459594594        459678157   
    459737755        459792883        459847927        459900221       
459955829      445831472        446013740        446187171        446793168     
  446952467        457502649        458587060        459037909        459123485
       459211967        459315321        459419925        459509709       
459594602        459678165        459737771        459792891        459847935   
    459900239        459955845      445831498        446013823        446187189
       446793176        446952475        457503126        458588563       
459037933        459123493        459211991        459315354        459419974   
    459509741        459594636        459678199        459737789       
459792909        459847950        459900247        459955852      445831654     
  446013864        446187197        446793242        446952574        457503647
       458588928        459037966        459123584        459212015       
459315362        459419982        459509758        459594669        459678207   
    459737797        459792925        459847968        459900254       
459955860      445831829        446013898        446187262        446793291     
  446952632        457504900        458589017        459037982        459123626
       459212056        459315396        459420048        459509774       
459594693        459678215        459737805        459792933        459847976   
    459900262        459955878      445831852        446013922        446187288
       446793325        446952665        457504942        458590023       
459037990        459123675        459212064        459315412        459420071   
    459509816        459594719        459678264        459737821       
459792941        459847984        459900288        459955928      445831886     
  446014029        446187338        446793333        446952798        457506046
       458591930        459038006        459123683        459212072       
459315446        459420113        459509824        459594727        459678280   
    459737839        459792958        459847992        459900296       
459955944      445831993        446014136        446187346        446793374     
  446952970        457506137        458593092        459038014        459123691
       459212114        459315461        459420162        459509865       
459594735        459678298        459737847        459792966        459848008   
    459900304        459955977      445832124        446014144        446187601
       446793408        446953002        457506582        458593480       
459038048        459123717        459212122        459315487        459420261   
    459509881        459594784        459678306        459737862       
459792974        459848024        459900312        459955993      445832165     
  446014367        446187627        446793416        446953010        457506632
       458594108        459038089        459123725        459212163       
459315529        459420329        459509899        459594818        459678314   
    459737870        459793006        459848032        459900338       
459956017      445832249        446014383        446187650        446793424     
  446953093        457506699        458595071        459038139        459123733
       459212171        459315560        459420352        459509907       
459594867        459678330        459737896        459793022        459848057   
    459900346        459956041      445832272        446014409        446187734
       446793499        446953218        457506723        458595592       
459038220        459123741        459212205        459315594        459420410   
    459509931        459594883        459678348        459737904       
459793030        459848065        459900353        459956058      445832314     
  446014417        446187825        446793549        446953226        457506731
       458597945        459038261        459123790        459212239       
459315636        459420493        459509949        459594974        459678355   
    459737912        459793048        459848073        459900379       
459956082      445832363        446014425        446187833        446793564     
  446953242        457506780        458598810        459038287        459123808
       459212254        459315644        459420527        459509956       
459595005        459678363        459737920        459793055        459848081   
    459900387        459956132      445832413        446014474        446187866
       446793606        446953259        457507382        458599321       
459038303        459123832        459212288        459315651        459420550   
    459509964        459595013        459678371        459737946       
459793063        459848115        459900395        459956140      445832462     
  446014573        446187890        446793648        446953267        457507440
       458601598        459038311        459123840        459212296       
459315750        459420634        459509972        459595039        459678405   
    459737953        459793071        459848123        459900403       
459956157      445832603        446014607        446187908        446793655     
  446953283        457508802        458602976        459038378        459123873
       459212320        459315800        459420667        459509980       
459595062        459678413        459737979        459793105        459848131   
    459900411        459956165      445832678        446014623        446187916
       446793671        446953341        457508851        458603560       
459038386        459123881        459212346        459315859        459420741   
    459509998        459595153        459678421        459737987       
459793113        459848156        459900445        459956181      445832694     
  446014706        446188005        446793713        446953416        457509297
       458605532        459038428        459123964        459212353       
459315875        459420808        459510012        459595179        459678447   
    459737995        459793121        459848172        459900452       
459956199      445832769        446014748        446188146        446793770     
  446953481        457509339        458607082        459038436        459123972
       459212437        459315941        459421061        459510020       
459595203        459678454        459738019        459793154        459848198   
    459900486        459956215      445832777        446014813        446188179
       446793804        446953580        457509909        458609088       
459038451        459124020        459212445        459316014        459421087   
    459510038        459595211        459678488        459738027       
459793170        459848206        459900494        459956223      445832793     
  446014847        446188187        446793812        446953671        457510410
       458609518        459038469        459124046        459212478       
459316055        459421095        459510046        459595237        459678504   
    459738035        459793188        459848222        459900536       
459956231      445832835        446014946        446188229        446793887     
  446953697        457510774        458610342        459038485        459124095
       459212486        459316063        459421145        459510053       
459595260        459678520        459738043        459793204        459848230   
    459900577        459956249      445832918        446014953        446188302
       446793895        446953754        457511186        458610730       
459038527        459124103        459212502        459316071        459421152   
    459510079        459595328        459678538        459738068       
459793212        459848255        459900593        459956264      445832926     
  446014987        446188328        446793911        446953838        457511228
       458611373        459038535        459124111        459212510       
459316089        459421178        459510087        459595336        459678546   
    459738084        459793220        459848263        459900601       
459956272      445832934        446015059        446188385        446794034     
  446953895        457511293        458611381        459038626        459124129
       459212536        459316097        459421210        459510152       
459595344        459678561        459738092        459793246        459848297   
    459900619        459956314      445832967        446015075        446188393
       446794042        446953911        457511657        458611639       
459038634        459124145        459212551        459316105        459421236   
    459510186        459595377        459678587        459738100       
459793261        459848313        459900627        459956330      445832991     
  446015091        446188401        446794059        446953937        457511772
       458613098        459038675        459124160        459212601       
459316113        459421269        459510194        459595401        459678595   
    459738118        459793279        459848321        459900635       
459956355      445833007        446015273        446188443        446794083     
  446953952        457512317        458615259        459038691        459124202
       459212650        459316121        459421293        459510210       
459595419        459678603        459738126        459793311        459848339   
    459900643        459956389      445833056        446015307        446188450
       446794117        446953978        457512861        458617289       
459038709        459124228        459212676        459316154        459421301   
    459510228        459595443        459678611        459738134       
459793329        459848347        459900650        459956397      445833148     
  446015364        446188492        446794315        446954042        457513240
       458618337        459038717        459124251        459212692       
459316162        459421350        459510244        459595450        459678629   
    459738159        459793337        459848354        459900668       
459956405      445833189        446015372        446188567        446794331     
  446954059        457513356        458620879        459038725        459124301
       459212734        459316170        459421392        459510277       
459595468        459678637        459738175        459793352        459848370   
    459900676        459956421      445833205        446015521        446188641
       446794356        446954075        457513364        458621323       
459038790        459124327        459212767        459316238        459421418   
    459510301        459595476        459678645        459738209       
459793378        459848388        459900684        459956488      445833247     
  446015539        446188708        446794422        446954133        457513679
       458621372        459038816        459124368        459212775       
459316303        459421426        459510368        459595484        459678652   
    459738217        459793386        459848396        459900692       
459956496   

 

SCH-A-39



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445833353        446015554        446188716        446794430       
446954174        457513935        458624087        459038865        459124376   
    459212791        459316352        459421483        459510384       
459595500        459678678        459738225        459793394        459848412   
    459900700        459956504      445833403        446015562        446188724
       446794463        446954190        457514123        458625704       
459038881        459124384        459212817        459316394        459421525   
    459510418        459595518        459678686        459738233       
459793402        459848420        459900718        459956520      445833452     
  446015588        446188823        446794489        446954224        457514164
       458629839        459038956        459124392        459212825       
459316402        459421558        459510426        459595534        459678694   
    459738258        459793410        459848446        459900734       
459956553      445833635        446015612        446188856        446794554     
  446954232        457514222        458632189        459038980        459124418
       459212858        459316428        459421624        459510434       
459595542        459678710        459738266        459793428        459848453   
    459900742        459956595      445833684        446015638        446188898
       446794646        446954265        457514230        458632965       
459039020        459124426        459212874        459316444        459421632   
    459510442        459595559        459678728        459738274       
459793436        459848461        459900759        459956603      445833692     
  446015661        446188922        446794760        446954307        457514594
       458634441        459039038        459124434        459212924       
459316477        459421657        459510475        459595567        459678736   
    459738282        459793444        459848479        459900817       
459956629      445833726        446015711        446188955        446794802     
  446954323        457514743        458635240        459039087        459124475
       459212932        459316501        459421681        459510483       
459595575        459678751        459738308        459793451        459848487   
    459900833        459956637      445833742        446015752        446188997
       446794877        446954463        457514800        458635356       
459039103        459124509        459212940        459316535        459421715   
    459510517        459595591        459678777        459738316       
459793469        459848511        459900841        459956686      445833759     
  446015786        446189037        446794943        446954547        457514834
       458635612        459039129        459124582        459212965       
459316568        459421723        459510525        459595609        459678785   
    459738324        459793477        459848560        459900866       
459956702      445833791        446015851        446189052        446794976     
  446954604        457514909        458637840        459039152        459124616
       459212999        459316584        459421731        459510558       
459595617        459678793        459738332        459793501        459848578   
    459900916        459956710      445833882        446015893        446189086
       446795049        446954638        457514966        458641545       
459039178        459124632        459213005        459316592        459421749   
    459510574        459595641        459678801        459738340       
459793519        459848602        459900932        459956728      445834039     
  446015927        446189185        446795056        446954703        457515450
       458642410        459039186        459124640        459213039       
459316626        459421756        459510608        459595658        459678819   
    459738365        459793527        459848610        459900940       
459956736      445834070        446015943        446189219        446795072     
  446954737        457515484        458642972        459039202        459124699
       459213047        459316642        459421798        459510640       
459595666        459678827        459738381        459793535        459848628   
    459900965        459956793      445834138        446015968        446189268
       446795148        446954760        457515666        458646155       
459039228        459124731        459213062        459316659        459421814   
    459510665        459595708        459678850        459738399       
459793543        459848644        459900973        459956801      445834146     
  446015992        446189284        446795189        446954802        457515773
       458646783        459039236        459124756        459213070       
459316683        459421863        459510715        459595716        459678876   
    459738431        459793550        459848651        459900999       
459956835      445834229        446016115        446189334        446795205     
  446954844        457516185        458649498        459039277        459124764
       459213096        459316717        459421889        459510756       
459595740        459678892        459738449        459793568        459848677   
    459901021        459956843      445834237        446016131        446189375
       446795213        446954851        457516631        458653474       
459039285        459124772        459213104        459316725        459421897   
    459510772        459595757        459678900        459738464       
459793584        459848693        459901039        459956850      445834252     
  446016214        446189383        446795221        446954877        457517050
       458654142        459039368        459124798        459213153       
459316733        459421962        459510798        459595765        459678918   
    459738498        459793592        459848727        459901054       
459956868      445834294        446016347        446189409        446795312     
  446954919        457517159        458655081        459039533        459124806
       459213179        459316790        459421970        459510830       
459595773        459678942        459738506        459793600        459848735   
    459901088        459956892      445834336        446016370        446189433
       446795387        446954935        457517290        458655271       
459039590        459124814        459213187        459316808        459422085   
    459510855        459595799        459678975        459738522       
459793618        459848776        459901096        459956942      445834427     
  446016396        446189441        446795395        446954943        457517407
       458657129        459039640        459124822        459213203       
459316816        459422101        459510897        459595815        459678983   
    459738530        459793626        459848784        459901104       
459956959      445834435        446016404        446189474        446795445     
  446954976        457517647        458658721        459039673        459124871
       459213211        459316824        459422150        459510913       
459595831        459679015        459738548        459793634        459848800   
    459901112        459957015      445834450        446016420        446189532
       446795577        446955163        457517993        458659208       
459039699        459124889        459213252        459316840        459422176   
    459510921        459595849        459679023        459738605       
459793659        459848826        459901146        459957023      445834617     
  446016479        446189557        446795585        446955221        457518140
       458661964        459039707        459124905        459213286       
459316857        459422184        459510939        459595856        459679049   
    459738639        459793667        459848842        459901179       
459957056      445834625        446016487        446189565        446795619     
  446955239        457518199        458663507        459039749        459124913
       459213328        459316865        459422192        459510954       
459595864        459679056        459738647        459793675        459848859   
    459901203        459957064      445834682        446016552        446189623
       446795734        446955247        457518439        458663770       
459039756        459124921        459213336        459316873        459422234   
    459510988        459595872        459679080        459738662       
459793683        459848875        459901211        459957098      445834740     
  446016586        446189656        446795783        446955254        457518462
       458664026        459039764        459125019        459213351       
459316881        459422242        459510996        459595906        459679106   
    459738670        459793691        459848891        459901237       
459957106      445834849        446016628        446189672        446795890     
  446955288        457518991        458664042        459039772        459125035
       459213369        459316915        459422267        459511010       
459595922        459679114        459738688        459793709        459848909   
    459901245        459957130      445834856        446016636        446189680
       446795916        446955312        457519080        458664240       
459039780        459125050        459213377        459317129        459422283   
    459511028        459595930        459679122        459738696       
459793717        459848917        459901260        459957155      445834906     
  446016677        446189698        446795924        446955320        457519452
       458664372        459039806        459125076        459213393       
459317145        459422291        459511036        459596078        459679130   
    459738704        459793733        459848925        459901294       
459957197      445835051        446016693        446189706        446795940     
  446955346        457519692        458664794        459039814        459125126
       459213401        459317194        459422309        459511051       
459596094        459679148        459738720        459793741        459848933   
    459901310        459957221      445835069        446016743        446189771
       446795999        446955445        457519932        458666484       
459039848        459125142        459213427        459317210        459422382   
    459511077        459596102        459679155        459738738       
459793758        459848941        459901336        459957239      445835127     
  446016818        446190076        446796005        446955452        457520021
       458667219        459039871        459125159        459213435       
459317228        459422390        459511101        459596128        459679189   
    459738753        459793766        459848958        459901344       
459957247      445835143        446016933        446190134        446796013     
  446955478        457520435        458667508        459039889        459125167
       459213450        459317236        459422416        459511119       
459596144        459679213        459738779        459793790        459848966   
    459901369        459957254      445835184        446016958        446190142
       446796039        446955551        457520443        458668357       
459039905        459125175        459213468        459317244        459422465   
    459511150        459596151        459679221        459738795       
459793808        459848974        459901419        459957262      445835226     
  446017022        446190159        446796070        446955577        457520658
       458670098        459039947        459125183        459213476       
459317301        459422481        459511176        459596177        459679262   
    459738803        459793824        459848990        459901427       
459957270      445835291        446017097        446190167        446796211     
  446955593        457520666        458670866        459039988        459125191
       459213526        459317376        459422499        459511184       
459596185        459679270        459738811        459793832        459849014   
    459901443        459957296      445835655        446017139        446190225
       446796351        446955627        457520740        458674058       
459039996        459125225        459213542        459317475        459422531   
    459511192        459596268        459679288        459738829       
459793857        459849022        459901450        459957304      445835689     
  446017170        446190266        446796443        446955684        457521003
       458679339        459040002        459125233        459213567       
459317509        459422549        459511200        459596334        459679296   
    459738845        459793881        459849048        459901476       
459957312      445835788        446017352        446190308        446796567     
  446955791        457521086        458679461        459040028        459125266
       459213575        459317566        459422572        459511218       
459596458        459679312        459738852        459793899        459849071   
    459901492        459957346      445835879        446017360        446190514
       446796625        446955833        457521094        458680592       
459040069        459125274        459213666        459317574        459422580   
    459511226        459596466        459679320        459738860       
459793907        459849089        459901500        459957361      445835929     
  446017386        446190522        446796658        446955841        457521128
       458681400        459040077        459125290        459213674       
459317640        459422598        459511259        459596557        459679346   
    459738886        459793915        459849097        459901567       
459957387      445835986        446017444        446190647        446796732     
  446955908        457521177        458683034        459040085        459125316
       459213690        459317657        459422614        459511275       
459596581        459679379        459738894        459793923        459849105   
    459901591        459957403      445836018        446017527        446190753
       446796740        446955932        457521243        458683380       
459040101        459125324        459213716        459317665        459422622   
    459511283        459596615        459679387        459738902       
459793949        459849121        459901609        459957411      445836034     
  446017535        446190779        446796757        446955981        457521599
       458686029        459040150        459125332        459213724       
459317723        459422630        459511309        459596631        459679395   
    459738910        459793964        459849162        459901617       
459957429      445836166        446017600        446190803        446796773     
  446956047        457522076        458686441        459040168        459125365
       459213740        459317772        459422705        459511317       
459596664        459679411        459738928        459793972        459849188   
    459901625        459957437      445836232        446017717        446190829
       446796807        446956088        457522100        458688512       
459040184        459125399        459213757        459317806        459422713   
    459511366        459596698        459679445        459738944       
459793998        459849204        459901666        459957445      445836257     
  446017782        446190852        446797011        446956138        457522811
       458688686        459040267        459125407        459213765       
459317830        459422721        459511374        459596730        459679452   
    459738977        459794004        459849212        459901682       
459957460      445836372        446017790        446190928        446797029     
  446956195        457523082        458689759        459040291        459125431
       459213773        459317855        459422739        459511382       
459596755        459679460        459738985        459794012        459849246   
    459901708        459957478      445836430        446017873        446190936
       446797078        446956237        457523322        458689981       
459040325        459125449        459213781        459317863        459422754   
    459511390        459596771        459679486        459739009       
459794020        459849253        459901724        459957486      445836455     
  446017923        446190985        446797110        446956310        457523363
       458690377        459040366        459125456        459213815       
459317913        459422788        459511424        459596821        459679502   
    459739025        459794038        459849261        459901732       
459957502      445836505        446017931        446191025        446797128     
  446956351        457523827        458691128        459040481        459125464
       459213823        459317921        459422796        459511457       
459596896        459679569        459739033        459794061        459849287   
    459901740        459957544      445836562        446017949        446191074
       446797185        446956393        457523892        458691763       
459040507        459125498        459213831        459317947        459422838   
    459511465        459596912        459679577        459739041       
459794079        459849295        459901757        459957551      445836596     
  446017964        446191116        446797201        446956435        457523983
       458692373        459040515        459125506        459213864       
459317954        459422846        459511481        459596946        459679585   
    459739058        459794087        459849303        459901773       
459957569      445836604        446017972        446191173        446797219     
  446956450        457524171        458692712        459040523        459125530
       459213872        459317988        459422861        459511499       
459596961        459679619        459739066        459794095        459849329   
    459901781        459957577      445836653        446017998        446191249
       446797284        446956484        457524486        458693629       
459040580        459125548        459213880        459318002        459422911   
    459511531        459596979        459679627        459739074       
459794103        459849337        459901799        459957585      445836695     
  446018079        446191256        446797300        446956492        457524759
       458695814        459040598        459125555        459213898       
459318010        459422929        459511556        459597035        459679668   
    459739082        459794137        459849345        459901815       
459957627      445836752        446018095        446191280        446797318     
  446956526        457526192        458696119        459040648        459125589
       459213906        459318028        459422945        459511564       
459597100        459679676        459739090        459794160        459849360   
    459901849        459957635      445836927        446018178        446191348
       446797326        446956609        457526697        458696168       
459040671        459125605        459213914        459318036        459422994   
    459511572        459597217        459679684        459739108       
459794186        459849378        459901864        459957650      445836943     
  446018202        446191504        446797383        446956617        457527216
       458697299        459040705        459125613        459213930       
459318051        459423042        459511598        459597308        459679700   
    459739124        459794194        459849394        459901898       
459957668      445837008        446018210        446191538        446797391     
  446956690        457527265        458697695        459040721        459125621
       459213948        459318077        459423075        459511606       
459597316        459679734        459739132        459794202        459849402   
    459901922        459957676      445837081        446018335        446191553
       446797417        446956781        457527547        458700085       
459040747        459125662        459213963        459318127        459423083   
    459511614        459597340        459679742        459739140       
459794210        459849428        459901955        459957692      445837107     
  446018442        446191595        446797433        446956799        457527851
       458700390        459040754        459125688        459213989       
459318135        459423117        459511622        459597381        459679759   
    459739173        459794236        459849436        459901963       
459957700      445837164        446018509        446191603        446797516     
  446956831        457527943        458700861        459040762        459125720
       459213997        459318168        459423208        459511630       
459597449        459679809        459739199        459794251        459849469   
    459901989        459957726      445837198        446018525        446191702
       446797524        446956872        457528016        458702156       
459040804        459125811        459214029        459318242        459423240   
    459511648        459597472        459679817        459739207       
459794277        459849477        459901997        459957734      445837297     
  446018616        446191710        446797532        446956948        457528354
       458703212        459040853        459125837        459214052       
459318309        459423273        459511671        459597605        459679858   
    459739215        459794293        459849493        459902003       
459957742      445837446        446018640        446191926        446797540     
  446957003        457528909        458704053        459040903        459125852
       459214060        459318358        459423323        459511697       
459597712        459679874        459739223        459794301        459849535   
    459902029        459957759      445837750        446018681        446191959
       446797573        446957029        457529261        458705878       
459040911        459125860        459214102        459318390        459423331   
    459511762        459597753        459679908        459739231       
459794319        459849543        459902045        459957767      445837834     
  446018715        446191983        446797581        446957045        457529436
       458707247        459040978        459125878        459214128       
459318408        459423364        459511796        459597829        459679916   
    459739249        459794327        459849550        459902060       
459957775      445837867        446018731        446192049        446797656     
  446957094        457529790        458707346        459040986        459125886
       459214136        459318416        459423455        459511804       
459598074        459679940        459739272        459794343        459849576   
    459902086        459957791      445837925        446018780        446192098
       446797664        446957144        457529816        458707379       
459041000        459125902        459214144        459318432        459423521   
    459511838        459598165        459679965        459739314       
459794350        459849584        459902110        459957809      445837974     
  446018798        446192106        446797748        446957219        457529857
       458710480        459041026        459125910        459214185       
459318440        459423570        459511846        459598181        459679973   
    459739322        459794376        459849600        459902169       
459957833   

 

SCH-A-40



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445838030        446018889        446192148        446797789       
446957268        457529949        458710548        459041034        459125951   
    459214193        459318457        459423588        459511879       
459598199        459679981        459739330        459794384        459849634   
    459902185        459957841      445838097        446018913        446192163
       446797797        446957276        457529998        458712734       
459041109        459125969        459214201        459318465        459423596   
    459511895        459598363        459680005        459739348       
459794392        459849642        459902219        459957866      445838105     
  446018947        446192205        446797805        446957300        457530152
       458713062        459041125        459125993        459214219       
459318499        459423620        459511903        459598470        459680021   
    459739355        459794400        459849659        459902227       
459957874      445838147        446018970        446192247        446797847     
  446957318        457530210        458716693        459041216        459126066
       459214243        459318531        459423638        459511911       
459598645        459680039        459739363        459794418        459849675   
    459902235        459957882      445838162        446018996        446192353
       446797870        446957383        457530590        458716842       
459041240        459126082        459214276        459318580        459423711   
    459511960        459598660        459680047        459739371       
459794434        459849683        459902243        459957908      445838212     
  446019036        446192619        446797904        446957409        457530848
       458718699        459041307        459126132        459214284       
459318598        459423729        459511978        459598744        459680088   
    459739389        459794459        459849709        459902268       
459957916      445838238        446019093        446192643        446797946     
  446957508        457531184        458719739        459041315        459126157
       459214292        459318614        459423760        459511986       
459598785        459680096        459739397        459794525        459849717   
    459902276        459957924      445838451        446019150        446192676
       446797987        446957516        457531242        458720596       
459041323        459126165        459214326        459318622        459423802   
    459512034        459598793        459680104        459739405       
459794541        459849725        459902284        459957940      445838584     
  446019176        446192742        446798019        446957581        457531556
       458720703        459041364        459126173        459214334       
459318630        459423828        459512042        459598868        459680112   
    459739413        459794558        459849733        459902292       
459957957      445838642        446019234        446192767        446798050     
  446957623        457532307        458721826        459041448        459126256
       459214342        459318739        459423836        459512067       
459598967        459680120        459739439        459794574        459849758   
    459902300        459957973      445838667        446019259        446192858
       446798068        446957649        457532828        458722592       
459041455        459126264        459214367        459318754        459423927   
    459512117        459599049        459680146        459739447       
459794582        459849766        459902318        459957981      445838675     
  446019317        446192866        446798076        446957672        457532992
       458722949        459041489        459126298        459214383       
459318762        459423950        459512133        459599072        459680153   
    459739454        459794590        459849774        459902334       
459957999      445838725        446019366        446193021        446798134     
  446957730        457533784        458724382        459041521        459126306
       459214391        459318804        459423976        459512141       
459599114        459680161        459739462        459794616        459849782   
    459902342        459958005      445838741        446019374        446193146
       446798167        446957839        457534063        458724952       
459041547        459126348        459214409        459318853        459424008   
    459512182        459599130        459680179        459739470       
459794624        459849790        459902367        459958021      445838881     
  446019382        446193211        446798175        446957870        457534519
       458725033        459041570        459126355        459214417       
459318937        459424040        459512190        459599171        459680195   
    459739488        459794632        459849808        459902375       
459958039      445838931        446019390        446193229        446798183     
  446957946        457534568        458725629        459041612        459126421
       459214433        459318945        459424073        459512208       
459599189        459680203        459739496        459794657        459849816   
    459902383        459958054      445838972        446019424        446193260
       446798191        446957953        457535417        458726387       
459041638        459126439        459214441        459318952        459424115   
    459512216        459599197        459680211        459739504       
459794665        459849832        459902391        459958062      445839020     
  446019440        446193351        446798209        446958001        457536225
       458730884        459041646        459126512        459214458       
459319026        459424123        459512232        459599205        459680237   
    459739520        459794673        459849840        459902409       
459958088      445839160        446019697        446193377        446798233     
  446958076        457536258        458731353        459041661        459126538
       459214466        459319034        459424156        459512240       
459599254        459680245        459739538        459794699        459849857   
    459902417        459958096      445839194        446019705        446193419
       446798258        446958118        457536282        458733607       
459041679        459126546        459214474        459319067        459424172   
    459512257        459599296        459680252        459739546       
459794707        459849865        459902425        459958104      445839202     
  446019770        446193468        446798332        446958183        457536498
       458736881        459041695        459126553        459214482       
459319075        459424230        459512273        459599346        459680260   
    459739553        459794715        459849873        459902466       
459958138      445839210        446019838        446193500        446798340     
  446958233        457536548        458737350        459041745        459126561
       459214508        459319083        459424305        459512323       
459599395        459680302        459739561        459794723        459849907   
    459902490        459958146      445839319        446019929        446193575
       446798381        446958258        457536746        458737681       
459041752        459126587        459214516        459319091        459424321   
    459512349        459599403        459680328        459739587       
459794731        459849923        459902508        459958179      445839384     
  446019937        446193617        446798456        446958274        457536787
       458738796        459041778        459126595        459214532       
459319166        459424339        459512372        459599437        459680336   
    459739595        459794756        459849949        459902516       
459958187      445839434        446019986        446193666        446798522     
  446958308        457537058        458740776        459041844        459126629
       459214540        459319174        459424362        459512430       
459599460        459680344        459739603        459794764        459849964   
    459902532        459958195      445839640        446020034        446193724
       446798605        446958373        457537652        458742970       
459041851        459126637        459214573        459319190        459424404   
    459512448        459599478        459680351        459739611       
459794772        459849972        459902557        459958203      445839764     
  446020083        446193765        446798613        446958381        457537868
       458743093        459041893        459126652        459214755       
459319224        459424412        459512455        459599502        459680401   
    459739629        459794780        459849980        459902565       
459958211      445839814        446020174        446193815        446798621     
  446958407        457537892        458746302        459041992        459126710
       459214763        459319240        459424438        459512497       
459599551        459680419        459739637        459794798        459849998   
    459902573        459958237      445839848        446020208        446193880
       446798662        446958498        457537900        458748035       
459042008        459126728        459214771        459319257        459424446   
    459512505        459599627        459680443        459739645       
459794814        459850004        459902581        459958286      445840002     
  446020281        446193898        446798704        446958563        457538171
       458748142        459042016        459126777        459214789       
459319323        459424537        459512513        459599650        459680450   
    459739652        459794848        459850012        459902607       
459958294      445840127        446020323        446193930        446798803     
  446958597        457538361        458748621        459042040        459126785
       459214797        459319349        459424552        459512521       
459599692        459680476        459739660        459794855        459850038   
    459902615        459958336      445840192        446020356        446193963
       446798894        446958639        457538536        458748985       
459042057        459126819        459214821        459319356        459424610   
    459512547        459599718        459680500        459739678       
459794889        459850046        459902623        459958344      445840218     
  446020406        446194102        446798910        446958696        457538643
       458749231        459042081        459126868        459214839       
459319406        459424628        459512588        459599767        459680518   
    459739686        459794905        459850079        459902631       
459958369      445840275        446020422        446194151        446798928     
  446958704        457538783        458750593        459042099        459126892
       459214847        459319414        459424636        459512612       
459599817        459680559        459739694        459794921        459850103   
    459902649        459958377      445840317        446020448        446194227
       446798977        446958860        457539526        458751781       
459042123        459126900        459214854        459319430        459424644   
    459512646        459599833        459680567        459739710       
459794939        459850129        459902664        459958385      445840341     
  446020513        446194375        446799074        446958902        457539682
       458752466        459042198        459126926        459214862       
459319505        459424669        459512653        459599874        459680575   
    459739728        459794947        459850137        459902672       
459958401      445840358        446020703        446194433        446799082     
  446958910        457539831        458757697        459042222        459126975
       459214938        459319513        459424685        459512687       
459599965        459680583        459739736        459794954        459850145   
    459902698        459958419      445840390        446020745        446194441
       446799108        446958977        457540011        458758703       
459042263        459126983        459215018        459319539        459424693   
    459512729        459599981        459680641        459739751       
459794970        459850160        459902706        459958427      445840424     
  446020869        446194482        446799249        446959025        457540219
       458759024        459042289        459127023        459215059       
459319588        459424727        459512802        459600011        459680658   
    459739769        459794988        459850186        459902722       
459958443      445840432        446020943        446194516        446799306     
  446959074        457540300        458761475        459042321        459127031
       459215083        459319604        459424750        459512828       
459600086        459680682        459739777        459794996        459850194   
    459902730        459958450      445840481        446020976        446194581
       446799314        446959082        457540870        458763976       
459042347        459127064        459215141        459319620        459424768   
    459512844        459600094        459680690        459739785       
459795001        459850202        459902748        459958468      445840556     
  446021016        446194607        446799348        446959173        457541233
       458765278        459042354        459127072        459215232       
459319653        459424792        459512851        459600144        459680716   
    459739801        459795019        459850210        459902771       
459958476      445840580        446021123        446194722        446799413     
  446959223        457541266        458768918        459042396        459127098
       459215240        459319661        459424800        459512893       
459600227        459680724        459739819        459795027        459850228   
    459902789        459958484      445840614        446021180        446194771
       446799553        446959256        457541647        458769189       
459042404        459127114        459215257        459319695        459424917   
    459512919        459600235        459680732        459739827       
459795068        459850236        459902797        459958492      445840663     
  446021255        446194805        446799595        446959314        457541795
       458769981        459042412        459127122        459215265       
459319711        459424925        459512927        459600292        459680740   
    459739835        459795076        459850244        459902813       
459958500      445840689        446021321        446194813        446799637     
  446959363        457542470        458770328        459042420        459127130
       459215273        459319729        459424966        459512935       
459600318        459680781        459739850        459795084        459850269   
    459902821        459958526      445840929        446021339        446194839
       446799645        446959405        457542942        458773041       
459042438        459127197        459215281        459319752        459424974   
    459512943        459600359        459680807        459739868       
459795100        459850285        459902839        459958534      445840937     
  446021362        446194847        446799736        446959462        457543023
       458775939        459042446        459127213        459215315       
459319778        459425005        459512950        459600508        459680823   
    459739876        459795118        459850293        459902862       
459958559      445840952        446021388        446194854        446799868     
  446959488        457543080        458778511        459042453        459127247
       459215323        459319786        459425021        459512968       
459600516        459680831        459739884        459795126        459850301   
    459902896        459958567      445841042        446021529        446194904
       446799959        446959512        457543148        458779840       
459042487        459127254        459215356        459319851        459425047   
    459512976        459600540        459680864        459739892       
459795134        459850319        459902904        459958575      445841059     
  446021545        446195109        446799967        446959538        457543528
       458784840        459042495        459127270        459215372       
459319901        459425062        459512984        459600557        459680880   
    459739900        459795142        459850343        459902920       
459958583      445841067        446021578        446195174        446800054     
  446959587        457544005        458785755        459042503        459127338
       459215406        459319950        459425070        459512992       
459600565        459680906        459739918        459795159        459850350   
    459902946        459958609      445841075        446021610        446195190
       446800088        446959611        457544146        458786209       
459042511        459127346        459215422        459319976        459425120   
    459513024        459600573        459680914        459739926       
459795167        459850384        459902979        459958658      445841117     
  446021651        446195224        446800187        446959686        457544245
       458787710        459042529        459127361        459215463       
459319992        459425153        459513032        459600607        459680922   
    459739934        459795183        459850400        459902987       
459958666      445841158        446021693        446195232        446800211     
  446959801        457544278        458788817        459042560        459127387
       459215489        459320016        459425179        459513040       
459600615        459680930        459739959        459795191        459850418   
    459902995        459958674      445841208        446021735        446195240
       446800229        446959868        457545101        458793700       
459042636        459127411        459215604        459320065        459425203   
    459513057        459600631        459680971        459739967       
459795217        459850426        459903001        459958690      445841232     
  446021750        446195265        446800245        446959884        457545218
       458793775        459042644        459127429        459215620       
459320081        459425245        459513065        459600698        459680989   
    459739975        459795225        459850442        459903035       
459958708      445841257        446021776        446195331        446800393     
  446959918        457545812        458798071        459042677        459127445
       459215638        459320115        459425310        459513164       
459600748        459681003        459739983        459795233        459850459   
    459903043        459958724      445841364        446021867        446195448
       446800468        446959934        457546182        458802972       
459042693        459127452        459215653        459320198        459425328   
    459513180        459600789        459681037        459739991       
459795241        459850467        459903050        459958732      445841448     
  446021875        446195513        446800526        446959975        457546208
       458805686        459042735        459127510        459215695       
459320214        459425344        459513214        459600821        459681060   
    459740007        459795258        459850475        459903068       
459958740      445841505        446021891        446195521        446800542     
  446959983        457546240        458806460        459042743        459127536
       459215711        459320289        459425369        459513222       
459600839        459681094        459740015        459795266        459850483   
    459903076        459958765      445841539        446021909        446195539
       446800575        446960031        457546380        458806510       
459042776        459127627        459215729        459320297        459425542   
    459513230        459600946        459681136        459740023       
459795274        459850491        459903084        459958773      445841562     
  446022030        446195703        446800591        446960064        457546828
       458810819        459042826        459127668        459215745       
459320321        459425575        459513255        459600953        459681144   
    459740031        459795282        459850517        459903092       
459958781      445841570        446022063        446195877        446800633     
  446960072        457546992        458813268        459042867        459127700
       459215810        459320347        459425591        459513263       
459600961        459681151        459740049        459795316        459850533   
    459903100        459958807      445841596        446022238        446195893
       446800658        446960114        457547073        458813490       
459042883        459127759        459215851        459320404        459425609   
    459513305        459600979        459681185        459740064       
459795332        459850582        459903118        459958815      445841646     
  446022345        446195901        446800724        446960122        457547248
       458819489        459042891        459127767        459215869       
459320420        459425617        459513313        459601159        459681193   
    459740072        459795340        459850608        459903126       
459958856      445841778        446022360        446195968        446800757     
  446960148        457547404        458820552        459042925        459127775
       459215893        459320446        459425625        459513354       
459601167        459681219        459740148        459795357        459850616   
    459903134        459958864      445841836        446022469        446196024
       446800807        446960171        457547776        458826252       
459042941        459127783        459215901        459320453        459425633   
    459513370        459601209        459681235        459740247       
459795365        459850624        459903142        459958872      445841844     
  446022535        446196198        446800849        446960197        457547784
       458829405        459042966        459127809        459215919       
459320487        459425641        459513412        459601233        459681250   
    459740262        459795373        459850632        459903167       
459958898      445841919        446022568        446196313        446800856     
  446960247        457547875        458829835        459042990        459127825
       459215943        459320545        459425658        459513420       
459601282        459681268        459740288        459795381        459850640   
    459903175        459958914      445842008        446022576        446196339
       446800864        446960320        457548063        458833837       
459043006        459127841        459215950        459320628        459425666   
    459513438        459601290        459681292        459740304       
459795399        459850657        459903183        459958922      445842057     
  446022592        446196347        446801003        446960445        457548113
       458836343        459043014        459127858        459215976       
459320651        459425674        459513461        459601340        459681300   
    459740312        459795423        459850665        459903191       
459958930   

 

SCH-A-41



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445842073        446022659        446196370        446801045       
446960460        457548162        458841277        459043063        459127866   
    459215984        459320719        459425682        459513479       
459601357        459681318        459740338        459795449        459850673   
    459903209        459958948      445842099        446022691        446196453
       446801060        446960478        457548485        458846888       
459043089        459127882        459215992        459320735        459425690   
    459513487        459601381        459681326        459740346       
459795472        459850681        459903282        459958955      445842107     
  446022774        446196503        446801110        446960502        457548584
       458847738        459043105        459127965        459216024       
459320800        459425708        459513537        459601407        459681359   
    459740353        459795498        459850707        459903308       
459958971      445842131        446022808        446196529        446801185     
  446960528        457548667        458850427        459043147        459127981
       459216040        459320859        459425716        459513578       
459601449        459681391        459740361        459795514        459850715   
    459903316        459958989      445842149        446022832        446196610
       446801201        446960544        457549046        458852878       
459043170        459128013        459216073        459320875        459425724   
    459513586        459601506        459681466        459740387       
459795522        459850723        459903324        459958997      445842289     
  446022899        446196644        446801276        446960593        457549087
       458868924        459043196        459128021        459216115       
459320891        459425740        459513594        459601548        459681474   
    459740445        459795555        459850764        459903332       
459959003      445842347        446023053        446196727        446801342     
  446960619        457549160        458873999        459043212        459128039
       459216180        459320958        459425757        459513685       
459601563        459681482        459740494        459795563        459850772   
    459903340        459959029      445842560        446023145        446196768
       446801383        446960726        457549590        458875978       
459043220        459128070        459216198        459320982        459425765   
    459513693        459601571        459681508        459740502       
459795589        459850798        459903357        459959037      445842735     
  446023186        446196792        446801433        446960775        457549665
       458877602        459043287        459128088        459216206       
459321006        459425781        459513727        459601654        459681524   
    459740528        459795597        459850806        459903365       
459959045      445842800        446023210        446196826        446801474     
  446960817        457549764        458880945        459043311        459128096
       459216214        459321014        459425807        459513743       
459601688        459681532        459740544        459795613        459850814   
    459903373        459959052      445842818        446023236        446196917
       446801490        446960858        457549830        458885902       
459043329        459128104        459216289        459321048        459425815   
    459513768        459601696        459681540        459740593       
459795621        459850822        459903407        459959060      445842917     
  446023269        446196990        446801508        446960866        457549855
       458891272        459043337        459128112        459216297       
459321089        459425823        459513784        459601704        459681557   
    459740601        459795639        459850830        459903456       
459959078      445842933        446023319        446197022        446801565     
  446960924        457549871        458892817        459043345        459128120
       459216305        459321121        459425849        459513800       
459601753        459681565        459740643        459795647        459850848   
    459903464        459959086      445842974        446023327        446197162
       446801607        446960981        457550002        458893286       
459043360        459128153        459216321        459321162        459425856   
    459513826        459601837        459681581        459740650       
459795654        459850855        459903472        459959102      445843006     
  446023335        446197170        446801623        446961062        457550119
       458893310        459043386        459128161        459216354       
459321220        459425906        459513859        459601852        459681599   
    459740676        459795688        459850863        459903480       
459959110      445843030        446023533        446197295        446801631     
  446961088        457550663        458903432        459043410        459128187
       459216404        459321279        459425922        459513867       
459601860        459681615        459740684        459795712        459850871   
    459903506        459959128      445843063        446023566        446197360
       446801649        446961096        457550747        458903903       
459043436        459128195        459216438        459321337        459425930   
    459513917        459601910        459681623        459740692       
459795720        459850889        459903530        459959144      445843154     
  446023624        446197428        446801698        446961104        457551117
       458905437        459043519        459128211        459216453       
459321345        459425948        459513925        459601928        459681656   
    459740700        459795779        459850905        459903555       
459959151      445843196        446023657        446197550        446801722     
  446961146        457551257        458906294        459043576        459128229
       459216487        459321378        459425955        459513933       
459601944        459681680        459740718        459795787        459850939   
    459903571        459959169      445843212        446023665        446197568
       446801789        446961203        457551331        458909785       
459043618        459128294        459216495        459321394        459425963   
    459513958        459601977        459681698        459740726       
459795795        459850947        459903589        459959177      445843246     
  446023681        446197584        446801805        446961211        457551521
       458912219        459043691        459128302        459216503       
459321402        459425989        459513966        459601985        459681706   
    459740742        459795803        459850954        459903613       
459959219      445843279        446023731        446197592        446801821     
  446961278        457551661        458919990        459043725        459128328
       459216511        459321410        459426052        459513974       
459602009        459681730        459740775        459795829        459851002   
    459903621        459959227      445843329        446023822        446197683
       446801862        446961302        457551851        458922093       
459043758        459128344        459216537        459321436        459426169   
    459513982        459602041        459681755        459740791       
459795837        459851010        459903662        459959235      445843444     
  446023830        446197691        446801995        446961336        457552362
       458927936        459043766        459128351        459216545       
459321477        459426177        459514022        459602074        459681763   
    459740817        459795878        459851036        459903670       
459959243      445843527        446023848        446197758        446802092     
  446961393        457552420        458929585        459043782        459128369
       459216552        459321485        459426185        459514030       
459602082        459681789        459740825        459795886        459851093   
    459903688        459959250      445843568        446023871        446197824
       446802175        446961419        457552495        458935103       
459043824        459128419        459216594        459321519        459426243   
    459514055        459602132        459681805        459740833       
459795894        459851101        459903704        459959268      445843626     
  446023947        446197840        446802217        446961427        457553030
       458936838        459043832        459128443        459216628       
459321527        459426268        459514071        459602223        459681821   
    459740882        459795902        459851119        459903753       
459959284      445843642        446023962        446197915        446802266     
  446961435        457553147        458936853        459043857        459128450
       459216636        459321535        459426276        459514089       
459602256        459681854        459740908        459795910        459851127   
    459903779        459959292      445843667        446023996        446197949
       446802290        446961484        457553220        458936861       
459043907        459128518        459216669        459321592        459426292   
    459514121        459602348        459681870        459740924       
459795936        459851135        459903787        459959300      445843675     
  446024028        446198020        446802308        446961518        457553519
       458936929        459043923        459128526        459216685       
459321600        459426326        459514139        459602355        459681888   
    459740940        459795977        459851143        459903852       
459959318      445843725        446024044        446198111        446802316     
  446961526        457554319        458936978        459043931        459128559
       459216784        459321618        459426334        459514147       
459602538        459681896        459740957        459795993        459851168   
    459903860        459959326      445843782        446024085        446198178
       446802332        446961542        457554327        458937059       
459043949        459128567        459216792        459321626        459426417   
    459514162        459602546        459681912        459740981       
459796025        459851176        459903886        459959342      445843816     
  446024234        446198186        446802423        446961559        457554400
       458937174        459043972        459128575        459216883       
459321659        459426458        459514188        459602553        459681920   
    459741005        459796058        459851184        459903894       
459959367      445843873        446024309        446198194        446802449     
  446961567        457554483        458937208        459043998        459128609
       459217048        459321675        459426474        459514196       
459602579        459681946        459741021        459796066        459851192   
    459903902        459959383      445843881        446024473        446198210
       446802480        446961575        457555449        458937315       
459044087        459128617        459217055        459321683        459426524   
    459514238        459602587        459681961        459741047       
459796074        459851200        459903910        459959391      445843915     
  446024614        446198350        446802548        446961625        457555886
       458937349        459044095        459128658        459217071       
459321709        459426532        459514253        459602629        459681995   
    459741088        459796082        459851226        459903928       
459959409      445843964        446024739        446198392        446802589     
  446961690        457556314        458937364        459044103        459128674
       459217089        459321733        459426573        459514261       
459602751        459682027        459741096        459796108        459851242   
    459903936        459959417      445844004        446024762        446198467
       446802605        446961716        457556645        458937406       
459044160        459128716        459217154        459321766        459426623   
    459514279        459602785        459682043        459741104       
459796116        459851259        459903969        459959433      445844061     
  446024960        446198491        446802613        446961807        457556736
       458937489        459044178        459128757        459217220       
459321774        459426706        459514311        459602850        459682068   
    459741112        459796157        459851267        459903977       
459959441      445844145        446024986        446198558        446802621     
  446961930        457556785        458937646        459044244        459128773
       459217238        459321816        459426755        459514329       
459602892        459682076        459741138        459796165        459851283   
    459903993        459959458      445844186        446025041        446198574
       446802639        446961963        457556793        458937695       
459044301        459128799        459217253        459321824        459426771   
    459514345        459603056        459682084        459741146       
459796173        459851291        459904017        459959466      445844269     
  446025082        446198590        446802670        446962060        457557106
       458937810        459044319        459128807        459217279       
459321832        459426805        459514352        459603171        459682118   
    459741153        459796207        459851317        459904025       
459959482      445844319        446025108        446198657        446802704     
  446962078        457557247        458937919        459044392        459128815
       459217337        459321840        459426813        459514386       
459603213        459682134        459741179        459796223        459851325   
    459904033        459959490      445844475        446025124        446198707
       446802787        446962086        457557288        458937984       
459044418        459128823        459217352        459321857        459426904   
    459514410        459603288        459682142        459741187       
459796249        459851333        459904041        459959508      445844558     
  446025173        446198764        446802902        446962110        457557635
       458938016        459044442        459128849        459217378       
459321865        459426912        459514444        459603304        459682183   
    459741195        459796256        459851358        459904074       
459959516      445844608        446025215        446198798        446802910     
  446962136        457557684        458938107        459044483        459128864
       459217386        459321972        459426938        459514477       
459603312        459682191        459741211        459796264        459851366   
    459904082        459959524      445844731        446025249        446198897
       446802977        446962151        457558013        458938198       
459044491        459128906        459217410        459321980        459426946   
    459514485        459603320        459682209        459741237       
459796272        459851374        459904124        459959532      445844848     
  446025280        446198905        446803009        446962276        457558476
       458938354        459044509        459128914        459217444       
459321998        459426961        459514501        459603395        459682241   
    459741245        459796280        459851390        459904165       
459959540      445844939        446025298        446198947        446803058     
  446962300        457558609        458938404        459044517        459128922
       459217469        459322038        459426987        459514527       
459603411        459682266        459741278        459796298        459851416   
    459904173        459959557      445844962        446025314        446199002
       446803074        446962441        457559540        458938495       
459044525        459128930        459217485        459322095        459426995   
    459514535        459603486        459682308        459741302       
459796314        459851424        459904181        459959565      445845068     
  446025330        446199036        446803132        446962466        457559599
       458938669        459044533        459128963        459217576       
459322103        459427019        459514576        459603536        459682316   
    459741369        459796322        459851432        459904199       
459959581      445845126        446025488        446199044        446803173     
  446962490        457560050        458938735        459044541        459128971
       459217584        459322129        459427027        459514584       
459603544        459682324        459741419        459796330        459851440   
    459904207        459959599      445845142        446025546        446199143
       446803199        446962524        457560134        458938784       
459044582        459128997        459217618        459322137        459427050   
    459514626        459603551        459682332        459741427       
459796348        459851481        459904215        459959607      445845282     
  446025611        446199176        446803215        446962540        457560365
       458938818        459044590        459129003        459217626       
459322178        459427084        459514659        459603585        459682365   
    459741435        459796389        459851507        459904223       
459959615      445845308        446025629        446199200        446803314     
  446962607        457560613        458938834        459044681        459129011
       459217634        459322194        459427118        459514667       
459603676        459682373        459741443        459796397        459851515   
    459904249        459959631      445845324        446025637        446199242
       446803371        446962672        457560795        458938883       
459044723        459129037        459217659        459322202        459427134   
    459514691        459603718        459682381        459741500       
459796421        459851523        459904256        459959649      445845357     
  446025694        446199259        446803421        446962698        457561132
       458938909        459044731        459129045        459217667       
459322210        459427183        459514717        459603726        459682399   
    459741518        459796462        459851549        459904272       
459959656      445845449        446025769        446199275        446803462     
  446962714        457561157        458938982        459044756        459129102
       459217683        459322236        459427191        459514733       
459603759        459682415        459741526        459796504        459851556   
    459904280        459959664      445845506        446025884        446199309
       446803488        446962771        457561223        458939139       
459044764        459129110        459217725        459322251        459427340   
    459514782        459603767        459682423        459741542       
459796512        459851580        459904298        459959706      445845563     
  446025942        446199366        446803538        446962813        457561611
       458939154        459044772        459129136        459217741       
459322269        459427365        459514790        459603775        459682431   
    459741609        459796538        459851598        459904306       
459959730      445845589        446025967        446199424        446803587     
  446962847        457561637        458939246        459044806        459129144
       459217766        459322277        459427431        459514832       
459603783        459682449        459741641        459796546        459851614   
    459904330        459959748      445845605        446026031        446199465
       446803611        446962896        457561892        458939253       
459044814        459129151        459217774        459322293        459427514   
    459514840        459603817        459682472        459741674       
459796553        459851630        459904348        459959755      445845647     
  446026098        446199531        446803637        446962904        457562015
       458939261        459044848        459129169        459217790       
459322350        459427548        459514857        459603825        459682480   
    459741682        459796561        459851648        459904355       
459959771      445845654        446026122        446199549        446803686     
  446962938        457562205        458939295        459044871        459129177
       459217832        459322376        459427589        459514931       
459603866        459682506        459741690        459796595        459851655   
    459904363        459959797      445845894        446026171        446199648
       446803694        446963019        457562247        458939659       
459044889        459129185        459217881        459322509        459427605   
    459514949        459604047        459682522        459741708       
459796629        459851671        459904371        459959805      445845936     
  446026221        446199705        446803777        446963027        457562684
       458939725        459044897        459129201        459217899       
459322533        459427613        459514956        459604062        459682571   
    459741740        459796645        459851689        459904389       
459959813      445845944        446026296        446199804        446803801     
  446963068        457563088        458939915        459044905        459129219
       459217956        459322558        459427621        459514972       
459604088        459682597        459741757        459796652        459851697   
    459904397        459959839      445846025        446026304        446199812
       446803876        446963209        457563344        458940038       
459044913        459129235        459217998        459322590        459427647   
    459515029        459604146        459682605        459741765       
459796660        459851705        459904405        459959847      445846108     
  446026338        446199937        446803918        446963290        457563450
       458940079        459044921        459129243        459218004       
459322616        459427712        459515060        459604211        459682647   
    459741781        459796678        459851713        459904421       
459959888      445846124        446026411        446199978        446803975     
  446963357        457563633        458940277        459044939        459129250
       459218012        459322640        459427720        459515094       
459604401        459682670        459741799        459796694        459851721   
    459904439        459959938      445846173        446026502        446199994
       446804031        446963373        457563781        458940285       
459044954        459129276        459218046        459322681        459427746   
    459515102        459604435        459682688        459741807       
459796710        459851739        459904462        459959961      445846181     
  446026510        446200149        446804072        446963381        457564029
       458940327        459044962        459129292        459218087       
459322749        459427753        459515128        459604484        459682704   
    459741856        459796728        459851754        459904488       
459959995   

 

SCH-A-42



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445846199        446026569        446200271        446804163       
446963431        457564193        458940335        459044996        459129318   
    459218095        459322756        459427795        459515136       
459604492        459682779        459741864        459796736        459851762   
    459904496        459960019      445846256        446026577        446200297
       446804205        446963530        457564276        458940491       
459045001        459129342        459218103        459322764        459427852   
    459515144        459604575        459682795        459741880       
459796751        459851796        459904504        459960027      445846330     
  446026700        446200388        446804304        446963555        457564284
       458940699        459045027        459129375        459218145       
459322780        459427860        459515169        459604591        459682829   
    459741906        459796769        459851804        459904512       
459960050      445846454        446026726        446200412        446804452     
  446963605        457564516        458940756        459045035        459129383
       459218152        459322798        459427878        459515185       
459604617        459682845        459741922        459796777        459851812   
    459904520        459960068      445846629        446026841        446200420
       446804692        446963662        457564755        458940780       
459045050        459129391        459218178        459322806        459427894   
    459515227        459604641        459682852        459741930       
459796801        459851846        459904546        459960092      445846652     
  446026940        446200446        446804759        446963761        457564862
       458940814        459045092        459129409        459218186       
459322814        459427936        459515235        459604658        459682860   
    459742037        459796819        459851879        459904579       
459960100      445846694        446026965        446200479        446804817     
  446963779        457565091        458940913        459045118        459129417
       459218269        459322855        459427944        459515250       
459604666        459682878        459742060        459796835        459851887   
    459904603        459960126      445846702        446026981        446200487
       446804858        446963787        457565356        458941069       
459045126        459129425        459218285        459322863        459427969   
    459515268        459604674        459682894        459742086       
459796843        459851911        459904611        459960134      445846835     
  446027039        446200529        446804973        446963795        457565554
       458941150        459045134        459129441        459218343       
459322871        459427977        459515276        459604708        459682910   
    459742094        459796868        459851929        459904629       
459960399      445846843        446027047        446200610        446805012     
  446963803        457566230        458941184        459045167        459129458
       459218350        459322889        459428009        459515318       
459604732        459682944        459742110        459796876        459851937   
    459904645        459960472      445846934        446027104        446200669
       446805046        446963860        457566693        458941234       
459045175        459129474        459218368        459322913        459428017   
    459515326        459604757        459682985        459742128       
459796892        459851945        459904652        459960530      445846967     
  446027229        446200784        446805137        446963894        457567154
       458941267        459045183        459129482        459218392       
459322947        459428124        459515334        459604773        459682993   
    459742136        459796900        459851952        459904660       
459960571      445846991        446027328        446200818        446805244     
  446964066        457567196        458941275        459045209        459129490
       459218459        459322970        459428140        459515342       
459604823        459683009        459742144        459796918        459851978   
    459904678        459960613      445847049        446027344        446200842
       446805269        446964082        457567386        458941291       
459045217        459129508        459218491        459322996        459428157   
    459515417        459604849        459683017        459742151       
459796926        459852018        459904694        459960621      445847072     
  446027351        446200867        446805319        446964173        457567410
       458941432        459045241        459129516        459218558       
459323028        459428223        459515425        459604906        459683025   
    459742169        459796934        459852034        459904702       
459960647      445847155        446027443        446200933        446805376     
  446964199        457567592        458941515        459045266        459129524
       459218582        459323044        459428272        459515441       
459604948        459683033        459742177        459796959        459852059   
    459904744        459960704      445847163        446027500        446200941
       446805442        446964264        457567634        458941580       
459045274        459129532        459218624        459323085        459428306   
    459515466        459604955        459683041        459742185       
459796975        459852075        459904751        459960720      445847171     
  446027518        446200958        446805590        446964280        457567782
       458941820        459045282        459129540        459218673       
459323135        459428314        459515474        459604963        459683058   
    459742235        459797007        459852117        459904769       
459960753      445847205        446027559        446201055        446805657     
  446964314        457568079        458941911        459045290        459129565
       459218681        459323143        459428389        459515490       
459604971        459683074        459742276        459797023        459852125   
    459904777        459960811      445847247        446027567        446201105
       446805681        446964355        457568327        458941945       
459045308        459129573        459218707        459323200        459428405   
    459515516        459604989        459683082        459742284       
459797031        459852166        459904793        459960852      445847254     
  446027609        446201113        446805756        446964397        457568418
       458942075        459045316        459129581        459218723       
459323259        459428439        459515524        459604997        459683116   
    459742300        459797056        459852174        459904801       
459961009      445847353        446027690        446201162        446805772     
  446964405        457568707        458942141        459045332        459129599
       459218756        459323275        459428470        459515532       
459605002        459683132        459742326        459797072        459852182   
    459904819        459961132      445847437        446027757        446201204
       446805814        446964439        457568806        458942174       
459045340        459129631        459218772        459323291        459428488   
    459515565        459605028        459683157        459742334       
459797098        459852208        459904827        459961173      445847445     
  446027799        446201311        446805871        446964512        457568889
       458942430        459045373        459129649        459218780       
459323333        459428496        459515573        459605036        459683165   
    459742342        459797106        459852232        459904835       
459961223      445847486        446027831        446201386        446805939     
  446964587        457568921        458942505        459045381        459129656
       459218855        459323341        459428538        459515599       
459605044        459683173        459742367        459797122        459852257   
    459904868        459961231      445847791        446027856        446201485
       446806093        446964793        457569028        458942570       
459045399        459129672        459218863        459323358        459428546   
    459515607        459605051        459683181        459742383       
459797130        459852273        459904884        459961249      445847817     
  446027864        446201493        446806150        446964827        457569135
       458942612        459045407        459129680        459218871       
459323424        459428553        459515664        459605085        459683231   
    459742433        459797148        459852281        459904892       
459961272      445847866        446027880        446201501        446806291     
  446964835        457569192        458942646        459045423        459129722
       459218889        459323432        459428587        459515680       
459605184        459683249        459742441        459797155        459852299   
    459904934        459961330      445847908        446027906        446201535
       446806325        446964959        457570026        458942695       
459045456        459129748        459218905        459323440        459428637   
    459515706        459605267        459683256        459742458       
459797189        459852307        459904942        459961413      445848005     
  446028029        446201550        446806333        446965014        457570158
       458942737        459045464        459129755        459218913       
459323465        459428652        459515714        459605283        459683264   
    459742466        459797197        459852331        459904959       
459961421      445848039        446028045        446201568        446806382     
  446965071        457570299        458942786        459045498        459129763
       459218962        459323481        459428660        459515730       
459605291        459683272        459742482        459797221        459852349   
    459904975        459961439      445848062        446028060        446201600
       446806416        446965113        457570349        458942893       
459045530        459129771        459218988        459323507        459428702   
    459515755        459605309        459683280        459742524       
459797239        459852356        459904991        459961462      445848161     
  446028078        446201659        446806424        446965154        457570380
       458942919        459045571        459129797        459219010       
459323515        459428710        459515763        459605382        459683298   
    459742540        459797254        459852364        459905006       
459961470      445848203        446028102        446201667        446806465     
  446965170        457570448        458942943        459045639        459129805
       459219119        459323572        459428777        459515771       
459605408        459683306        459742573        459797288        459852372   
    459905014        459961538      445848211        446028169        446201691
       446806473        446965204        457570521        458943057       
459045654        459129813        459219127        459323580        459428801   
    459515797        459605424        459683314        459742581       
459797304        459852398        459905022        459961579      445848237     
  446028235        446201758        446806515        446965220        457571065
       458943107        459045704        459129821        459219150       
459323606        459428827        459515805        459605432        459683322   
    459742623        459797338        459852414        459905089       
459961603      445848278        446028250        446201790        446806549     
  446965337        457571230        458943123        459045746        459129839
       459219176        459323663        459428835        459515839       
459605457        459683355        459742631        459797346        459852422   
    459905097        459961611      445848336        446028268        446201816
       446806564        446965378        457571495        458943230       
459045779        459129847        459219184        459323705        459428900   
    459515854        459605499        459683363        459742664       
459797353        459852430        459905105        459961710      445848468     
  446028276        446201832        446806580        446965394        457571875
       458943263        459045902        459129854        459219192       
459323739        459428926        459515862        459605549        459683371   
    459742706        459797361        459852448        459905113       
459961835      445848518        446028284        446201857        446806648     
  446965428        457572568        458943271        459045910        459129862
       459219218        459323762        459428942        459515888       
459605556        459683405        459742714        459797379        459852455   
    459905121        459961868      445848542        446028367        446201907
       446806671        446965543        457572675        458943297       
459045928        459129870        459219226        459323788        459428967   
    459515896        459605564        459683447        459742722       
459797387        459852513        459905139        459961876      445848641     
  446028375        446201931        446806747        446965550        457572774
       458943362        459045936        459129888        459219275       
459323846        459429049        459515904        459605648        459683454   
    459742730        459797403        459852521        459905154       
459961884      445848658        446028383        446201980        446806754     
  446965642        457573061        458943404        459045944        459129896
       459219309        459323861        459429072        459515912       
459605655        459683470        459742755        459797429        459852570   
    459905170        459961900      445848682        446028490        446202046
       446806804        446965667        457573129        458943438       
459045951        459129904        459219341        459323879        459429080   
    459515920        459605721        459683496        459742763       
459797445        459852604        459905188        459961991      445848757     
  446028508        446202053        446806820        446965683        457574317
       458943495        459045977        459129912        459219358       
459323895        459429098        459515938        459605762        459683504   
    459742771        459797478        459852620        459905196       
459962031      445848781        446028516        446202087        446806879     
  446965725        457574432        458943511        459045985        459129946
       459219416        459323911        459429106        459515946       
459605804        459683512        459742789        459797486        459852638   
    459905204        459962056      445848849        446028532        446202145
       446807125        446965741        457574507        458943529       
459045993        459129953        459219440        459323929        459429114   
    459515979        459605838        459683520        459742797       
459797502        459852661        459905220        459962064      445848914     
  446028581        446202236        446807133        446965774        457574986
       458943594        459046009        459129961        459219481       
459323952        459429130        459516001        459605895        459683538   
    459742821        459797528        459852687        459905238       
459962189      445848955        446028599        446202244        446807182     
  446965857        457575074        458943651        459046025        459129987
       459219499        459323960        459429247        459516019       
459605937        459683553        459742839        459797551        459852695   
    459905246        459962197      445848963        446028706        446202327
       446807190        446965865        457575082        458943693       
459046041        459130019        459219507        459324083        459429312   
    459516068        459605945        459683561        459742862       
459797569        459852703        459905253        459962221      445848971     
  446028839        446202376        446807232        446965873        457575090
       458943784        459046074        459130035        459219515       
459324091        459429338        459516084        459606000        459683579   
    459742904        459797577        459852729        459905261       
459962254      445849052        446028847        446202384        446807240     
  446965881        457575538        458943883        459046082        459130043
       459219523        459324125        459429353        459516100       
459606018        459683595        459742912        459797619        459852737   
    459905279        459962262      445849094        446028995        446202434
       446807265        446965956        457575546        458943941       
459046090        459130050        459219549        459324141        459429379   
    459516118        459606026        459683678        459742979       
459797627        459852760        459905295        459962304      445849102     
  446029027        446202442        446807299        446966079        457576221
       458943958        459046108        459130068        459219572       
459324216        459429387        459516134        459606034        459683694   
    459743001        459797643        459852778        459905303       
459962346      445849110        446029068        446202475        446807315     
  446966137        457576585        458944105        459046124        459130076
       459219598        459324232        459429429        459516159       
459606059        459683785        459743019        459797650        459852810   
    459905311        459962403      445849144        446029084        446202483
       446807349        446966228        457576858        458944162       
459046132        459130084        459219671        459324240        459429494   
    459516183        459606067        459683801        459743027       
459797668        459852836        459905329        459962486      445849201     
  446029100        446202608        446807356        446966251        457577005
       458944220        459046165        459130092        459219697       
459324273        459429551        459516191        459606133        459683827   
    459743035        459797676        459852844        459905337       
459962536      445849359        446029167        446202707        446807414     
  446966269        457577245        458944238        459046181        459130100
       459219705        459324323        459429577        459516209       
459606141        459683850        459743043        459797684        459852851   
    459905352        459962544      445849367        446029241        446202715
       446807422        446966277        457577393        458944253       
459046199        459130118        459219739        459324398        459429676   
    459516258        459606182        459683868        459743050       
459797692        459852869        459905360        459962585      445849417     
  446029407        446202749        446807497        446966293        457577526
       458944311        459046207        459130134        459219796       
459324406        459429684        459516274        459606190        459683876   
    459743068        459797700        459852877        459905394       
459962593      445849458        446029415        446202772        446807505     
  446966343        457578102        458944360        459046223        459130159
       459219804        459324414        459429718        459516290       
459606208        459683892        459743084        459797742        459852901   
    459905402        459962601      445849581        446029431        446202822
       446807521        446966418        457578714        458944402       
459046280        459130167        459219812        459324463        459429726   
    459516308        459606232        459683918        459743092       
459797767        459852919        459905410        459962635      445849615     
  446029498        446202830        446807620        446966442        457579142
       458944436        459046306        459130175        459219846       
459324505        459429742        459516316        459606281        459683926   
    459743100        459797775        459852935        459905428       
459962684      445849623        446029506        446202848        446807737     
  446966467        457579381        458944493        459046330        459130209
       459219887        459324547        459429767        459516365       
459606299        459683942        459743118        459797791        459852943   
    459905436        459962734      445849672        446029589        446202889
       446807794        446966491        457579829        458944576       
459046389        459130233        459219895        459324554        459429775   
    459516373        459606315        459683959        459743126       
459797817        459852968        459905444        459962742      445849698     
  446029605        446202954        446807893        446966509        457579977
       458944592        459046439        459130241        459219903       
459324612        459429858        459516415        459606323        459683975   
    459743142        459797825        459852976        459905451       
459962759      445849730        446029613        446203044        446807901     
  446966517        457580280        458944626        459046496        459130258
       459219929        459324620        459429908        459516456       
459606349        459683983        459743159        459797841        459852984   
    459905469        459962775      445849755        446029688        446203077
       446807950        446966566        457580835        458944634       
459046512        459130266        459219978        459324661        459429999   
    459516464        459606356        459684015        459743175       
459797858        459852992        459905477        459962783      445849789     
  446029738        446203176        446807976        446966624        457580884
       458944675        459046587        459130274        459220000       
459324679        459430047        459516472        459606364        459684056   
    459743191        459797866        459853008        459905493       
459962833      445849797        446029845        446203200        446808008     
  446966681        457581106        458944683        459046629        459130282
       459220026        459324687        459430096        459516498       
459606398        459684072        459743225        459797882        459853016   
    459905501        459962858      445849805        446029894        446203267
       446808057        446966723        457581270        458944774       
459046652        459130308        459220034        459324695        459430146   
    459516514        459606406        459684080        459743258       
459797890        459853024        459905519        459962981      445849904     
  446029936        446203283        446808081        446966731        457581726
       458944964        459046660        459130340        459220059       
459324703        459430237        459516530        459606414        459684098   
    459743266        459797908        459853040        459905527       
459962999   

 

SCH-A-43



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445849920        446029944        446203333        446808347       
446966814        457581890        458944980        459046694        459130357   
    459220091        459324711        459430252        459516548       
459606422        459684122        459743274        459797916        459853057   
    459905535        459963005      445849946        446029977        446203374
       446808370        446966970        457582260        458945003       
459046769        459130365        459220125        459324729        459430443   
    459516563        459606471        459684130        459743340       
459797924        459853073        459905543        459963013      445849953     
  446030017        446203424        446808479        446967010        457582518
       458945052        459046793        459130381        459220141       
459324760        459430468        459516621        459606497        459684163   
    459743357        459797957        459853081        459905550       
459963088      445849979        446030082        446203465        446808487     
  446967028        457582625        458945128        459046819        459130399
       459220166        459324786        459430476        459516670       
459606562        459684205        459743365        459797965        459853099   
    459905568        459963146      445850027        446030108        446203481
       446808545        446967036        457582716        458945144       
459046827        459130407        459220182        459324828        459430559   
    459516696        459606612        459684221        459743381       
459797973        459853115        459905576        459963229      445850043     
  446030116        446203515        446808586        446967051        457582856
       458945169        459046843        459130498        459220216       
459324844        459430567        459516704        459606646        459684247   
    459743407        459797981        459853156        459905584       
459963278      445850076        446030280        446203523        446808636     
  446967127        457582872        458945193        459046868        459130522
       459220224        459324869        459430575        459516746       
459606653        459684270        459743431        459797999        459853172   
    459905592        459963351      445850209        446030389        446203531
       446808644        446967135        457583045        458945219       
459046876        459130548        459220232        459324893        459430583   
    459516779        459606679        459684288        459743449       
459798021        459853180        459905600        459963369      445850225     
  446030496        446203614        446808685        446967150        457583185
       458945268        459046892        459130571        459220281       
459324935        459430609        459516787        459606703        459684304   
    459743456        459798039        459853206        459905618       
459963435      445850241        446030660        446203705        446808701     
  446967259        457583227        458945482        459046926        459130597
       459220299        459324976        459430658        459516803       
459606711        459684312        459743464        459798054        459853222   
    459905634        459963443      445850258        446030686        446203820
       446808776        446967275        457583342        458945565       
459046959        459130605        459220323        459325080        459430666   
    459516837        459606745        459684320        459743498       
459798088        459853230        459905642        459963484      445850266     
  446030827        446203879        446808859        446967341        457583367
       458945573        459046967        459130613        459220331       
459325098        459430674        459516852        459606752        459684361   
    459743506        459798096        459853248        459905659       
459963500      445850290        446030983        446203895        446808925     
  446967358        457583516        458945664        459046991        459130647
       459220349        459325130        459430690        459516860       
459606810        459684395        459743514        459798104        459853255   
    459905667        459963542      445850365        446030991        446203952
       446809006        446967390        457583565        458945714       
459047007        459130670        459220398        459325148        459430708   
    459516878        459606844        459684411        459743522       
459798112        459853289        459905675        459963575      445850449     
  446031031        446203960        446809022        446967440        457583649
       458945748        459047015        459130688        459220430       
459325163        459430716        459516886        459606869        459684437   
    459743530        459798120        459853339        459905683       
459963583      445850555        446031163        446204026        446809170     
  446967457        457583698        458945789        459047031        459130696
       459220497        459325221        459430724        459516894       
459606877        459684445        459743563        459798138        459853347   
    459905691        459963591      445850563        446031254        446204042
       446809212        446967473        457583813        458945839       
459047056        459130720        459220505        459325239        459430815   
    459516928        459606893        459684452        459743571       
459798146        459853354        459905709        459963617      445850571     
  446031411        446204083        446809295        446967630        457583821
       458945888        459047098        459130795        459220513       
459325262        459430831        459516944        459606919        459684460   
    459743589        459798153        459853362        459905717       
459963633      445850662        446031437        446204109        446809352     
  446967713        457583979        458945912        459047171        459130803
       459220588        459325270        459430880        459516977       
459606935        459684478        459743613        459798195        459853370   
    459905733        459963666      445850738        446031494        446204117
       446809360        446967770        457584407        458945920       
459047221        459130811        459220604        459325353        459430914   
    459517017        459606943        459684486        459743639       
459798203        459853388        459905758        459963682      445850787     
  446031627        446204125        446809378        446967788        457584639
       458945987        459047270        459130829        459220612       
459325445        459430948        459517074        459606950        459684536   
    459743647        459798229        459853396        459905766       
459963690      445850829        446031700        446204158        446809386     
  446967903        457584928        458946050        459047304        459130894
       459220786        459325478        459431003        459517090       
459606968        459684551        459743688        459798245        459853404   
    459905782        459963708      445850928        446031718        446204174
       446809394        446968000        457585255        458946084       
459047338        459130910        459220810        459325486        459431037   
    459517132        459606992        459684585        459743704       
459798252        459853446        459905790        459963765      445850985     
  446031734        446204208        446809402        446968018        457585263
       458946126        459047353        459130944        459220828       
459325536        459431060        459517157        459607016        459684601   
    459743712        459798278        459853479        459905808       
459963773      445851017        446031858        446204232        446809436     
  446968158        457585529        458946191        459047361        459130977
       459220851        459325551        459431086        459517165       
459607024        459684627        459743720        459798294        459853487   
    459905816        459963815      445851108        446031908        446204315
       446809519        446968372        457586311        458946217       
459047395        459131033        459220901        459325577        459431110   
    459517207        459607032        459684635        459743738       
459798302        459853495        459905824        459963864      445851116     
  446031940        446204323        446809543        446968497        457586717
       458946423        459047429        459131041        459220935       
459325585        459431201        459517215        459607040        459684643   
    459743761        459798328        459853503        459905832       
459963898      445851165        446031999        446204349        446809550     
  446968539        457586725        458946829        459047478        459131082
       459220968        459325650        459431227        459517223       
459607065        459684700        459743779        459798336        459853537   
    459905840        459963963      445851249        446032013        446204414
       446809618        446968620        457586758        458946845       
459047510        459131108        459220984        459325684        459431250   
    459517256        459607073        459684718        459743795       
459798351        459853560        459905857        459963971      445851272     
  446032047        446204422        446809675        446968695        457587251
       458946852        459047528        459131116        459221016       
459325726        459431268        459517264        459607081        459684734   
    459743829        459798369        459853594        459905865       
459964086      445851280        446032062        446204497        446809683     
  446968786        457587277        458946878        459047536        459131124
       459221099        459325759        459431292        459517280       
459607115        459684742        459743837        459798377        459853602   
    459905873        459964110      445851298        446032112        446204505
       446809709        446968844        457587749        458946910       
459047569        459131132        459221115        459325767        459431334   
    459517298        459607123        459684791        459743845       
459798393        459853610        459905881        459964136      445851322     
  446032153        446204562        446809923        446968935        457587848
       458947041        459047577        459131140        459221123       
459325775        459431342        459517314        459607131        459684809   
    459743852        459798401        459853636        459905899       
459964144      445851389        446032187        446204646        446809949     
  446968992        457587970        458947124        459047627        459131165
       459221156        459325841        459431391        459517330       
459607164        459684817        459743886        459798427        459853644   
    459905907        459964201      445851512        446032245        446204695
       446809956        446969040        457588168        458947165       
459047684        459131173        459221214        459325866        459431417   
    459517363        459607180        459684825        459743894       
459798443        459853685        459905915        459964227      445851645     
  446032401        446204752        446809964        446969149        457588242
       458947223        459047767        459131181        459221222       
459325882        459431425        459517371        459607206        459684833   
    459743902        459798450        459853693        459905949       
459964235      445851744        446032427        446204844        446809998     
  446969180        457588366        458947363        459047783        459131207
       459221230        459325916        459431433        459517389       
459607214        459684841        459743910        459798476        459853701   
    459905956        459964250      445851942        446032443        446204927
       446810327        446969198        457588887        458947389       
459047825        459131215        459221255        459325981        459431482   
    459517397        459607230        459684858        459743936       
459798500        459853727        459905964        459964276      445851983     
  446032450        446204935        446810350        446969271        457589240
       458947587        459047858        459131223        459221305       
459325999        459431490        459517405        459607289        459684874   
    459743951        459798518        459853735        459905972       
459964284      445851991        446032492        446205056        446810376     
  446969354        457589281        458947652        459047874        459131249
       459221362        459326054        459431524        459517447       
459607297        459684882        459743977        459798542        459853743   
    459905980        459964342      445852023        446032500        446205106
       446810418        446969412        457589315        458947660       
459047890        459131272        459221370        459326062        459431532   
    459517454        459607305        459684908        459743985       
459798567        459853750        459905998        459964359      445852114     
  446032559        446205114        446810475        446969479        457589414
       458947678        459048088        459131306        459221495       
459326088        459431557        459517462        459607313        459684924   
    459743993        459798575        459853784        459906012       
459964367      445852197        446032575        446205122        446810566     
  446969487        457589604        458947736        459048096        459131322
       459221529        459326104        459431615        459517488       
459607339        459684957        459744025        459798591        459853818   
    459906020        459964383      445852346        446032658        446205148
       446810574        446969503        457590008        458947892       
459048112        459131330        459221545        459326138        459431672   
    459517504        459607347        459684981        459744033       
459798617        459853834        459906038        459964391      445852437     
  446032716        446205205        446810640        446969529        457590032
       458947900        459048138        459131348        459221560       
459326146        459431714        459517512        459607388        459685012   
    459744041        459798625        459853842        459906046       
459964433      445852452        446032724        446205221        446810780     
  446969586        457590081        458947991        459048161        459131389
       459221578        459326153        459431771        459517520       
459607396        459685038        459744066        459798658        459853883   
    459906061        459964524      445852460        446032757        446205312
       446810855        446969628        457590131        458948122       
459048179        459131421        459221602        459326203        459431797   
    459517538        459607412        459685053        459744074       
459798666        459853909        459906079        459964532      445852478     
  446032880        446205387        446810947        446969701        457590156
       458948189        459048203        459131454        459221610       
459326211        459431920        459517579        459607420        459685079   
    459744108        459798674        459853925        459906087       
459964573      445852601        446032898        446205429        446810962     
  446969750        457590297        458948197        459048229        459131470
       459221628        459326245        459431938        459517595       
459607552        459685095        459744124        459798682        459853933   
    459906095        459964599      445852684        446032906        446205437
       446811010        446969859        457590396        458948247       
459048260        459131504        459221644        459326252        459431979   
    459517611        459607560        459685129        459744132       
459798708        459853941        459906103        459964623      445852726     
  446032930        446205445        446811028        446969883        457590495
       458948346        459048344        459131520        459221669       
459326278        459432001        459517629        459607578        459685145   
    459744157        459798716        459853958        459906111       
459964631      445852734        446032971        446205460        446811101     
  446969909        457590545        458948379        459048351        459131553
       459221727        459326294        459432027        459517645       
459607602        459685202        459744165        459798724        459853966   
    459906129        459964730      445852858        446033045        446205478
       446811127        446969925        457590743        458948395       
459048435        459131587        459221743        459326336        459432043   
    459517686        459607628        459685228        459744207       
459798732        459853974        459906137        459964771      445852924     
  446033060        446205502        446811275        446969933        457590883
       458948452        459048443        459131603        459221750       
459326344        459432092        459517710        459607636        459685236   
    459744256        459798740        459854014        459906145       
459964821      445853195        446033078        446205510        446811309     
  446969966        457591006        458948494        459048534        459131629
       459221784        459326351        459432134        459517728       
459607669        459685244        459744264        459798757        459854063   
    459906152        459964839      445853260        446033094        446205536
       446811333        446970022        457591352        458948502       
459048708        459131637        459221792        459326369        459432142   
    459517744        459607800        459685251        459744280       
459798765        459854089        459906160        459964862      445853336     
  446033151        446205569        446811341        446970030        457591410
       458948692        459048732        459131652        459221891       
459326377        459432167        459517751        459607891        459685277   
    459744314        459798773        459854105        459906178       
459964870      445853344        446033193        446205577        446811408     
  446970089        457591758        458948726        459048757        459131678
       459221933        459326427        459432217        459517793       
459608048        459685301        459744322        459798781        459854113   
    459906186        459964896      445853369        446033268        446205643
       446811473        446970279        457591782        458948783       
459048765        459131694        459221958        459326435        459432225   
    459517801        459608071        459685335        459744355       
459798799        459854139        459906194        459964904      445853468     
  446033292        446205650        446811515        446970303        457591915
       458948866        459048773        459131728        459221966       
459326484        459432241        459517835        459608121        459685343   
    459744371        459798807        459854147        459906202       
459964912      445853492        446033318        446205676        446811580     
  446970428        457591980        458948981        459048799        459131736
       459221990        459326518        459432266        459517843       
459608162        459685350        459744439        459798864        459854170   
    459906228        459964920      445853526        446033342        446205742
       446811614        446970451        457592046        458948999       
459048815        459131769        459222006        459326526        459432282   
    459517868        459608170        459685384        459744447       
459798872        459854196        459906236        459964938      445853567     
  446033367        446205767        446811663        446970493        457592186
       458949245        459048823        459131777        459222048       
459326542        459432324        459517884        459608188        459685392   
    459744454        459798880        459854212        459906244       
459964946      445853617        446033375        446205775        446811697     
  446970535        457592715        458949377        459048880        459131868
       459222063        459326625        459432381        459517918       
459608196        459685442        459744462        459798906        459854246   
    459906269        459964953      445853658        446033391        446205809
       446811770        446970568        457592798        458949393       
459048963        459131892        459222097        459326674        459432464   
    459517926        459608220        459685459        459744496       
459798914        459854311        459906277        459965018      445853666     
  446033474        446205817        446811788        446970576        457592822
       458949450        459048997        459131900        459222105       
459326708        459432480        459517975        459608253        459685467   
    459744512        459798930        459854345        459906285       
459965026      445853773        446033599        446205841        446811879     
  446970584        457593085        458949468        459049128        459131918
       459222121        459326716        459432498        459517983       
459608287        459685483        459744520        459798963        459854360   
    459906293        459965059      445853971        446033656        446205981
       446811960        446970592        457593143        458949476       
459049169        459131926        459222188        459326740        459432514   
    459518023        459608428        459685525        459744538       
459798989        459854378        459906301        459965067      445853989     
  446033698        446206062        446812026        446970626        457593473
       458949682        459049201        459131934        459222196       
459326773        459432530        459518072        459608485        459685533   
    459744546        459798997        459854394        459906319       
459965166      445854060        446033714        446206088        446812067     
  446970659        457593549        458949708        459049227        459131942
       459222279        459326781        459432548        459518114       
459608527        459685558        459744561        459799011        459854402   
    459906335        459965208      445854136        446033722        446206112
       446812075        446970691        457594083        458949732       
459049243        459131959        459222345        459326831        459432563   
    459518122        459608568        459685566        459744587       
459799029        459854428        459906343        459965224      445854219     
  446033805        446206138        446812117        446970758        457594208
       458949740        459049334        459131967        459222386       
459326880        459432605        459518163        459608675        459685574   
    459744595        459799037        459854469        459906350       
459965240   

 

SCH-A-44



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445854227        446033854        446206146        446812166       
446970790        457594265        458949799        459049342        459131975   
    459222410        459326906        459432639        459518197       
459608691        459685582        459744611        459799052        459854485   
    459906368        459965265      445854318        446033862        446206179
       446812174        446970899        457594596        458949807       
459049359        459132015        459222451        459326930        459432738   
    459518205        459608725        459685608        459744637       
459799078        459854501        459906376        459965331      445854359     
  446033961        446206195        446812182        446970907        457594679
       458949823        459049383        459132049        459222485       
459326948        459432795        459518213        459608758        459685624   
    459744660        459799086        459854519        459906384       
459965372      445854409        446033995        446206211        446812216     
  446970972        457594885        458949856        459049482        459132098
       459222501        459326997        459432860        459518221       
459608857        459685632        459744678        459799094        459854527   
    459906400        459965398      445854573        446034068        446206245
       446812281        446970998        457595007        458949914       
459049540        459132130        459222519        459327011        459432878   
    459518239        459608881        459685640        459744694       
459799102        459854568        459906442        459965489      445854599     
  446034225        446206286        446812356        446971012        457595049
       458949963        459049599        459132148        459222527       
459327045        459432969        459518247        459608907        459685657   
    459744702        459799110        459854584        459906459       
459965513      445854615        446034340        446206310        446812364     
  446971210        457595114        458950037        459049771        459132189
       459222626        459327086        459432977        459518254       
459608964        459685665        459744728        459799128        459854592   
    459906467        459965521      445854623        446034399        446206336
       446812448        446971228        457595320        458950060       
459049789        459132197        459222659        459327136        459432993   
    459518262        459608972        459685699        459744736       
459799136        459854600        459906475        459965604      445854714     
  446034506        446206427        446812463        446971277        457595718
       458950078        459049904        459132205        459222667       
459327151        459433009        459518288        459608998        459685715   
    459744744        459799144        459854626        459906483       
459965646      445854730        446034589        446206435        446812497     
  446971301        457595783        458950177        459049912        459132213
       459222691        459327177        459433017        459518296       
459609020        459685756        459744769        459799151        459854659   
    459906491        459965695      445854748        446034597        446206443
       446812505        446971327        457595833        458950185       
459049953        459132262        459222733        459327250        459433033   
    459518304        459609053        459685764        459744777       
459799169        459854667        459906509        459965703      445854805     
  446034621        446206484        446812539        446971335        457596286
       458950219        459049961        459132288        459222758       
459327342        459433074        459518320        459609103        459685772   
    459744785        459799193        459854691        459906517       
459965760      445854862        446034753        446206500        446812547     
  446971350        457596633        458950243        459049979        459132312
       459222774        459327383        459433082        459518338       
459609145        459685780        459744793        459799201        459854709   
    459906533        459965828      445854946        446034852        446206559
       446812703        446971392        457596872        458950334       
459049987        459132411        459222816        459327391        459433132   
    459518346        459609186        459685822        459744801       
459799227        459854741        459906541        459965851      445854979     
  446034886        446206567        446812778        446971459        457596955
       458950342        459050001        459132445        459222857       
459327466        459433157        459518353        459609194        459685863   
    459744819        459799235        459854766        459906558       
459965869      445855042        446034985        446206583        446812786     
  446971467        457597060        458950458        459050019        459132486
       459222923        459327474        459433165        459518361       
459609202        459685889        459744835        459799243        459854774   
    459906566        459965877      445855059        446035081        446206666
       446812836        446971558        457597193        458950482       
459050043        459132494        459222964        459327516        459433215   
    459518379        459609293        459685939        459744843       
459799276        459854782        459906574        459965943      445855109     
  446035107        446206690        446812869        446971566        457597292
       458950508        459050068        459132510        459222980       
459327524        459433223        459518387        459609400        459685988   
    459744868        459799284        459854816        459906582       
459965950      445855257        446035149        446206724        446812919     
  446971608        457597417        458950516        459050076        459132536
       459222998        459327540        459433231        459518395       
459609467        459685996        459744926        459799292        459854824   
    459906590        459965992      445855265        446035156        446206740
       446812935        446971665        457597425        458950565       
459050084        459132569        459223012        459327573        459433256   
    459518403        459609525        459686010        459744967       
459799318        459854832        459906608        459966024      445855299     
  446035164        446206799        446812950        446971707        457597680
       458950649        459050126        459132601        459223046       
459327615        459433272        459518445        459609624        459686028   
    459744975        459799334        459854840        459906624       
459966032      445855307        446035180        446206831        446813024     
  446971780        457597896        458950730        459050175        459132650
       459223061        459327631        459433298        459518452       
459609657        459686036        459745006        459799359        459854865   
    459906632        459966081      445855331        446035214        446206948
       446813057        446971806        457597912        458950896       
459050233        459132700        459223129        459327680        459433330   
    459518478        459609772        459686044        459745014       
459799375        459854881        459906640        459966198      445855356     
  446035404        446206971        446813081        446971855        457598050
       458950904        459050241        459132734        459223137       
459327722        459433348        459518494        459609822        459686069   
    459745030        459799391        459854899        459906657       
459966206      445855372        446035487        446206997        446813099     
  446971897        457598324        458950946        459050282        459132775
       459223152        459327730        459433389        459518502       
459609889        459686077        459745055        459799417        459854915   
    459906665        459966214      445855380        446035552        446207052
       446813115        446971954        457598365        458950961       
459050316        459132783        459223160        459327755        459433405   
    459518510        459609954        459686093        459745071       
459799425        459854923        459906681        459966313      445855430     
  446035594        446207060        446813123        446971970        457598456
       458950979        459050332        459132791        459223178       
459327771        459433439        459518528        459610028        459686119   
    459745089        459799466        459854931        459906699       
459966339      445855521        446035628        446207110        446813180     
  446972044        457598555        458951019        459050357        459132817
       459223186        459327797        459433447        459518536       
459610036        459686127        459745097        459799490        459854949   
    459906707        459966412      445855547        446035644        446207227
       446813230        446972101        457598662        458951134       
459050381        459132858        459223194        459327847        459433454   
    459518544        459610044        459686135        459745105       
459799524        459854964        459906715        459966438      445855570     
  446035784        446207268        446813289        446972135        457598761
       458951142        459050399        459132874        459223202       
459327920        459433470        459518551        459610192        459686143   
    459745121        459799573        459854972        459906723       
459966453      445855737        446035818        446207318        446813347     
  446972168        457599140        458951159        459050423        459132882
       459223269        459327938        459433538        459518569       
459610234        459686184        459745139        459799615        459854980   
    459906749        459966560      445855778        446035859        446207391
       446813560        446972200        457599181        458951167       
459050431        459132890        459223285        459327946        459433587   
    459518601        459610242        459686200        459745154       
459799623        459854998        459906756        459966602      445855943     
  446035925        446207458        446813586        446972259        457599439
       458951175        459050506        459132940        459223301       
459328019        459433595        459518619        459610275        459686218   
    459745162        459799631        459855003        459906764       
459966636      445856032        446035966        446207615        446813594     
  446972358        457599561        458951209        459050522        459132981
       459223327        459328035        459433603        459518627       
459610283        459686242        459745170        459799649        459855037   
    459906772        459966644      445856131        446035990        446207680
       446813610        446972416        457599710        458951217       
459050530        459133070        459223350        459328050        459433629   
    459518635        459610291        459686283        459745196       
459799656        459855045        459906780        459966651      445856271     
  446036089        446207706        446813677        446972515        457600039
       458951340        459050548        459133088        459223392       
459328100        459433652        459518643        459610317        459686309   
    459745204        459799664        459855052        459906798       
459966677      445856313        446036162        446207748        446813693     
  446972523        457600419        458951373        459050589        459133104
       459223400        459328183        459433678        459518692       
459610333        459686317        459745212        459799672        459855060   
    459906806        459966701      445856396        446036196        446207805
       446813727        446972598        457600518        458951431       
459050597        459133120        459223434        459328233        459433686   
    459518734        459610408        459686333        459745261       
459799698        459855078        459906814        459966719      445856487     
  446036253        446207839        446813743        446972622        457600609
       458951456        459050605        459133146        459223459       
459328290        459433702        459518791        459610507        459686341   
    459745279        459799714        459855094        459906822       
459966743      445856685        446036261        446207854        446813776     
  446972713        457600740        458951480        459050613        459133187
       459223509        459328373        459433710        459518817       
459610515        459686374        459745287        459799722        459855102   
    459906830        459966750      445856727        446036287        446208001
       446813826        446972739        457600898        458951589       
459050639        459133203        459223525        459328407        459433728   
    459518825        459610523        459686390        459745311       
459799755        459855177        459906848        459966818      445856735     
  446036303        446208100        446813834        446972747        457600963
       458951654        459050688        459133211        459223582       
459328423        459433736        459518858        459610564        459686416   
    459745329        459799789        459855185        459906889       
459966859      445856784        446036311        446208126        446813883     
  446972796        457601144        458951761        459050696        459133237
       459223590        459328472        459433785        459518866       
459610598        459686440        459745345        459799797        459855193   
    459906939        459966867      445856792        446036345        446208191
       446813917        446972895        457602332        458951779       
459050704        459133245        459223640        459328480        459433793   
    459518874        459610630        459686465        459745352       
459799813        459855201        459906962        459966925      445856867     
  446036352        446208290        446813933        446973125        457602340
       458951829        459050712        459133260        459223665       
459328555        459433835        459518882        459610655        459686481   
    459745360        459799821        459855219        459906970       
459967014      445856891        446036378        446208381        446813966     
  446973265        457602522        458951845        459050720        459133278
       459223681        459328571        459433850        459518890       
459610663        459686499        459745378        459799854        459855227   
    459906988        459967055      445856941        446036428        446208399
       446814006        446973281        457602654        458951886       
459050761        459133286        459223731        459328589        459433868   
    459518908        459610697        459686523        459745394       
459799896        459855235        459906996        459967063      445856966     
  446036451        446208522        446814014        446973299        457603058
       458951902        459050779        459133351        459223749       
459328605        459433900        459518916        459610705        459686531   
    459745428        459799904        459855276        459907010       
459967071      445857030        446036469        446208530        446814022     
  446973323        457603082        458951928        459050803        459133377
       459223830        459328639        459433926        459518924       
459610747        459686549        459745444        459799920        459855292   
    459907036        459967097      445857063        446036493        446208571
       446814055        446973406        457603132        458951951       
459050886        459133385        459223848        459328696        459433934   
    459518932        459610754        459686556        459745451       
459799938        459855300        459907069        459967147      445857121     
  446036527        446208613        446814071        447081175        457603165
       458951969        459050910        459133401        459223855       
459328704        459433942        459518957        459610762        459686564   
    459745469        459799953        459855318        459907093       
459967196      445857162        446036675        446208647        446814105     
  451455026        457603322        458951977        459050977        459133419
       459223863        459328738        459433991        459518965       
459610804        459686606        459745501        459799979        459855326   
    459907101        459967220      445857188        446036691        446208696
       446814170        452813165        457603439        458951985       
459051025        459133476        459223921        459328753        459434007   
    459518973        459610838        459686614        459745519       
459799987        459855342        459907119        459967246      445857238     
  446036733        446208753        446814188        452849722        457603793
       458952025        459051033        459133484        459223947       
459328761        459434023        459518999        459610846        459686622   
    459745535        459799995        459855359        459907143       
459967352      445857360        446036766        446208779        446814196     
  452895790        457603868        458952033        459051074        459133492
       459224051        459328779        459434049        459519013       
459610861        459686630        459745592        459800009        459855367   
    459907150        459967378      445857501        446036832        446208795
       446814204        453416117        457603876        458952108       
459051082        459133518        459224069        459328795        459434056   
    459519039        459610937        459686721        459745600       
459800017        459855375        459907184        459967402      445857543     
  446036865        446208829        446814238        453427528        457604114
       458952157        459051090        459133526        459224127       
459328829        459434080        459519070        459610960        459686739   
    459745642        459800025        459855383        459907192       
459967410      445857592        446036915        446208886        446814261     
  453445322        457604361        458952165        459051108        459133559
       459224143        459328852        459434114        459519088       
459610978        459686762        459745659        459800058        459855409   
    459907200        459967436      445857600        446036923        446208894
       446814378        453614117        457604403        458952215       
459051124        459133617        459224226        459328860        459434148   
    459519096        459610994        459686788        459745667       
459800074        459855433        459907234        459967485      445857618     
  446036964        446208936        446814394        453686164        457604650
       458952272        459051132        459133674        459224259       
459328894        459434155        459519112        459611000        459686804   
    459745709        459800082        459855441        459907242       
459967568      445857659        446036972        446208969        446814436     
  453695330        457605087        458952280        459051249        459133690
       459224283        459328902        459434171        459519120       
459611067        459686812        459745717        459800090        459855458   
    459907283        459967626      445857683        446036998        446209082
       446814592        453764987        457605129        458952298       
459051256        459133708        459224291        459328944        459434270   
    459519161        459611083        459686820        459745733       
459800108        459855466        459907291        459967634      445857725     
  446037012        446209090        446814634        453861916        457605301
       458952306        459051264        459133724        459224325       
459328977        459434296        459519187        459611091        459686846   
    459745741        459800116        459855474        459907309       
459967659      445857741        446037137        446209116        446814659     
  453868531        457605533        458952314        459051272        459133732
       459224366        459329025        459434338        459519195       
459611125        459686853        459745758        459800132        459855482   
    459907333        459967675      445857816        446037178        446209124
       446814691        453882151        457605624        458952322       
459051298        459133740        459224416        459329041        459434379   
    459519211        459611166        459686861        459745782       
459800140        459855490        459907341        459967683      445857840     
  446037194        446209132        446814774        453896508        457605855
       458952330        459051314        459133757        459224424       
459329082        459434437        459519229        459611190        459686879   
    459745790        459800157        459855516        459907358       
459967881      445857899        446037228        446209165        446814816     
  453898496        457605954        458952348        459051330        459133815
       459224564        459329157        459434460        459519237       
459611208        459686887        459745840        459800165        459855524   
    459907366        459967964      445857972        446037269        446209199
       446814824        453902561        457606028        458952363       
459051348        459133823        459224630        459329199        459434502   
    459519245        459611265        459686903        459745865       
459800173        459855557        459907374        459967972      445858004     
  446037301        446209272        446814873        453975419        457606135
       458952421        459051363        459133831        459224705       
459329207        459434551        459519252        459611299        459686929   
    459745881        459800207        459855565        459907382       
459968152      445858160        446037343        446209280        446814923     
  453989634        457606168        458952439        459051371        459133880
       459224747        459329264        459434619        459519260       
459611349        459686937        459745907        459800215        459855573   
    459907390        459968160      445858210        446037368        446209322
       446814931        454028937        457606234        458952447       
459051462        459133963        459224762        459329272        459434643   
    459519286        459611364        459686945        459745915       
459800223        459855581        459907408        459968194      445858251     
  446037483        446209355        446814956        454033671        457606457
       458952488        459051488        459133971        459224788       
459329298        459434676        459519302        459611448        459686960   
    459745956        459800231        459855607        459907424       
459968228   

 

SCH-A-45



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445858301        446037566        446209405        446814964       
454043886        457606523        458952520        459051496        459133997   
    459224838        459329306        459434692        459519328       
459611463        459686986        459745972        459800249        459855615   
    459907432        459968236      445858319        446037590        446209546
       446815037        454046608        457606978        458952629       
459051520        459134003        459224879        459329363        459434718   
    459519336        459611471        459686994        459746004       
459800256        459855623        459907440        459968293      445858467     
  446037715        446209561        446815052        454053778        457607331
       458952678        459051538        459134037        459224887       
459329454        459434759        459519369        459611497        459687000   
    459746012        459800264        459855631        459907457       
459968368      445858558        446037731        446209595        446815151     
  454132499        457607430        458952686        459051553        459134060
       459224895        459329470        459434767        459519385       
459611505        459687026        459746020        459800280        459855649   
    459907465        459968434      445858574        446037749        446209603
       446815169        454140138        457607554        458952694       
459051595        459134078        459224929        459329504        459434783   
    459519401        459611513        459687034        459746038       
459800298        459855664        459907473        459968475      445858749     
  446037913        446209678        446815193        454155300        457607851
       458952744        459051629        459134094        459224945       
459329595        459434825        459519427        459611554        459687042   
    459746079        459800306        459855680        459907481       
459968517      445858798        446037921        446209785        446815201     
  454245515        457607877        458952769        459051637        459134144
       459224960        459329629        459434874        459519435       
459611562        459687059        459746087        459800322        459855706   
    459907499        459968525      445858806        446037939        446209801
       446815276        454260704        457607992        458952827       
459051645        459134193        459225017        459329645        459434908   
    459519476        459611596        459687083        459746095       
459800355        459855714        459907515        459968608      445858830     
  446037947        446209843        446815300        454268491        457608024
       458952843        459051694        459134219        459225033       
459329702        459434965        459519500        459611661        459687109   
    459746129        459800389        459855722        459907549       
459968632      445859101        446037988        446209876        446815326     
  454278375        457608032        458952868        459051728        459134227
       459225140        459329736        459434973        459519518       
459611687        459687117        459746186        459800405        459855730   
    459907556        459968640      445859234        446038036        446209884
       446815334        454331018        457608040        458952884       
459051736        459134243        459225157        459329744        459434999   
    459519542        459611711        459687133        459746194       
459800413        459855748        459907564        459968772      445859267     
  446038044        446209934        446815342        454334368        457608495
       458952892        459051751        459134250        459225298       
459329819        459435020        459519591        459611745        459687158   
    459746202        459800421        459855755        459907572       
459968855      445859309        446038168        446209983        446815441     
  454367178        457608594        458952918        459051785        459134326
       459225314        459329827        459435038        459519617       
459611752        459687166        459746236        459800447        459855763   
    459907580        459968863      445859374        446038176        446210007
       446815508        454367822        457608677        458952926       
459051843        459134342        459225322        459329868        459435053   
    459519625        459611836        459687190        459746244       
459800454        459855771        459907598        459968889      445859382     
  446038325        446210015        446815565        454374679        457609030
       458952983        459051850        459134367        459225330       
459329884        459435137        459519633        459611877        459687208   
    459746251        459800488        459855789        459907614       
459968962      445859432        446038341        446210023        446815581     
  454386731        457609089        458952991        459051868        459134383
       459225355        459329892        459435186        459519674       
459611893        459687232        459746269        459800512        459855797   
    459907622        459968996      445859531        446038440        446210031
       446815615        454394800        457609170        458953007       
459051876        459134391        459225413        459329900        459435277   
    459519690        459611901        459687273        459746277       
459800520        459855813        459907630        459969028      445859549     
  446038481        446210155        446815664        454416207        457609238
       458953056        459051892        459134433        459225439       
459329934        459435301        459519716        459611943        459687281   
    459746327        459800538        459855847        459907648       
459969036      445859556        446038515        446210163        446815672     
  454428509        457609287        458953064        459051926        459134441
       459225470        459329942        459435343        459519732       
459611950        459687299        459746335        459800553        459855870   
    459907655        459969093      445859572        446038556        446210288
       446815714        454439431        457609295        458953106       
459051975        459134458        459225520        459329967        459435384   
    459519781        459611992        459687307        459746376       
459800579        459855888        459907671        459969150      445859580     
  446038564        446210296        446815722        454452475        457609444
       458953122        459052015        459134466        459225587       
459329975        459435475        459519799        459612107        459687315   
    459746392        459800587        459855904        459907689       
459969226      445859713        446038614        446210312        446815755     
  454454976        457609600        458953148        459052031        459134482
       459225629        459329983        459435483        459519815       
459612115        459687323        459746418        459800611        459855920   
    459907697        459969317      445859754        446038689        446210395
       446815763        454486960        457609972        458953155       
459052049        459134490        459225637        459330049        459435509   
    459519856        459612131        459687349        459746426       
459800629        459855946        459907705        459969341      445859804     
  446038713        446210403        446815771        454501420        457610228
       458953171        459052064        459134516        459225660       
459330056        459435533        459519880        459612180        459687356   
    459746442        459800637        459855961        459907739       
459969382      445859853        446038739        446210411        446815821     
  454514779        457610376        458953189        459052106        459134599
       459225728        459330064        459435566        459519906       
459612206        459687380        459746467        459800645        459855979   
    459907754        459969408      445859879        446038754        446210445
       446815839        454528191        457610541        458953205       
459052114        459134615        459225736        459330148        459435608   
    459519914        459612214        459687414        459746509       
459800652        459855987        459907796        459969416      445859937     
  446038879        446210544        446815854        454529843        457610574
       458953221        459052122        459134623        459225769       
459330171        459435616        459519922        459612222        459687430   
    459746517        459800660        459855995        459907820       
459969440      445859960        446039059        446210643        446815896     
  454533985        457611077        458953247        459052130        459134664
       459225801        459330189        459435624        459519948       
459612263        459687448        459746533        459800694        459856001   
    459907838        459969457      445859994        446039067        446210767
       446815920        454535907        457611226        458953254       
459052163        459134672        459225835        459330221        459435665   
    459519963        459612305        459687463        459746541       
459800728        459856027        459907846        459969465      445860158     
  446039091        446210783        446815938        454548884        457611234
       458953270        459052171        459134698        459225900       
459330247        459435780        459519971        459612396        459687497   
    459746558        459800736        459856035        459907853       
459969473      445860216        446039117        446210866        446815979     
  454556838        457611564        458953361        459052197        459134706
       459225918        459330288        459435798        459519989       
459612404        459687539        459746566        459800744        459856043   
    459907861        459969507      445860240        446039141        446210916
       446815987        454563883        457611788        458953387       
459052213        459134714        459226015        459330338        459435822   
    459520011        459612453        459687547        459746590       
459800751        459856068        459907879        459969523      445860273     
  446039265        446210932        446816159        454599218        457612174
       458953411        459052254        459134722        459226023       
459330379        459435863        459520045        459612461        459687588   
    459746608        459800793        459856076        459907887       
459969713      445860307        446039281        446211021        446816191     
  454603887        457612182        458953528        459052270        459134730
       459226056        459330403        459435871        459520060       
459612495        459687596        459746616        459800801        459856100   
    459907895        459969770      445860380        446039455        446211047
       446816258        454607060        457612190        458953569       
459052288        459134755        459226072        459330411        459435889   
    459520094        459612537        459687646        459746632       
459800827        459856118        459907911        459969804      445860414     
  446039471        446211146        446816290        454611351        457612588
       458953577        459052304        459134797        459226080       
459330429        459435921        459520110        459612578        459687687   
    459746640        459800850        459856126        459907929       
459969838      445860430        446039505        446211179        446816365     
  454611476        457612984        458953585        459052346        459134805
       459226114        459330452        459435947        459520128       
459612693        459687703        459746657        459800892        459856134   
    459907937        459969861      445860448        446039620        446211534
       446816373        454611559        457613081        458953593       
459052353        459134839        459226155        459330478        459435970   
    459520136        459612750        459687729        459746681       
459800900        459856142        459907945        459969937      445860489     
  446039661        446211633        446816381        454619388        457613222
       458953619        459052361        459134847        459226171       
459330494        459436044        459520144        459612784        459687745   
    459746699        459800918        459856183        459908000       
459969960      445860554        446039687        446211641        446816407     
  454621467        457613230        458953627        459052379        459134854
       459226197        459330510        459436069        459520151       
459612859        459687760        459746707        459800934        459856191   
    459908026        459970042      445860620        446039703        446211815
       446816589        454626771        457613248        458953635       
459052437        459134862        459226247        459330536        459436085   
    459520177        459612925        459687794        459746731       
459800942        459856225        459908034        459970059      445860653     
  446039711        446211849        446816597        454668914        457613339
       458953650        459052452        459134896        459226254       
459330551        459436200        459520185        459613022        459687810   
    459746764        459800959        459856233        459908059       
459970067      445860687        446039810        446211864        446816613     
  454674383        457613396        458953684        459052460        459134912
       459226296        459330569        459436234        459520193       
459613063        459687851        459746806        459800967        459856266   
    459908067        459970091      445860778        446039877        446211914
       446816753        454685249        457613545        458953692       
459052478        459134920        459226312        459330692        459436259   
    459520219        459613097        459687869        459746814       
459800991        459856274        459908075        459970109      445860794     
  446039927        446211948        446816787        454686130        457613610
       458953726        459052528        459134938        459226361       
459330718        459436325        459520235        459613147        459687901   
    459746830        459801007        459856282        459908109       
459970117      445860802        446040032        446211971        446816795     
  454697046        457614485        458953759        459052551        459134946
       459226387        459330775        459436333        459520243       
459613162        459687927        459746848        459801049        459856290   
    459908133        459970158      445860885        446040057        446212037
       446816811        454701723        457614543        458953817       
459052569        459134953        459226452        459330841        459436341   
    459520268        459613212        459687935        459746855       
459801080        459856308        459908158        459970208      445860893     
  446040065        446212136        446816860        454704453        457614576
       458953833        459052577        459135034        459226494       
459330858        459436358        459520276        459613220        459687950   
    459746863        459801098        459856316        459908166       
459970265      445860935        446040230        446212144        446816894     
  454709098        457614592        458953858        459052585        459135042
       459226528        459330874        459436366        459520284       
459613279        459687968        459746913        459801114        459856324   
    459908182        459970307      445861016        446040255        446212193
       446816936        454711540        457614758        458953882       
459052619        459135059        459226585        459330890        459436390   
    459520300        459613345        459687984        459746939       
459801148        459856357        459908216        459970448      445861206     
  446040321        446212201        446816969        454756099        457614907
       458953890        459052627        459135075        459226593       
459330940        459436408        459520359        459613410        459688040   
    459746947        459801155        459856365        459908232       
459970505      445861214        446040362        446212268        446817025     
  454803636        457616027        458953916        459052635        459135125
       459226601        459331013        459436424        459520383       
459613436        459688057        459746954        459801163        459856415   
    459908240        459970539      445861347        446040370        446212292
       446817074        454825217        457616084        458953973       
459052650        459135133        459226627        459331021        459436432   
    459520409        459613576        459688065        459746962       
459801171        459856431        459908257        459970547      445861354     
  446040438        446212318        446817090        454846999        457616423
       458953999        459052668        459135158        459226643       
459331054        459436440        459520417        459613584        459688073   
    459746988        459801197        459856456        459908265       
459970596      445861453        446040578        446212334        446817157     
  454847294        457616498        458954005        459052742        459135190
       459226684        459331120        459436457        459520425       
459613600        459688081        459747036        459801239        459856464   
    459908281        459970612      445861487        446040602        446212490
       446817207        454854787        457616589        458954021       
459052775        459135232        459226726        459331153        459436572   
    459520458        459613618        459688099        459747044       
459801254        459856472        459908307        459970653      445861560     
  446040610        446212508        446817215        454862582        457616605
       458954039        459052783        459135299        459226742       
459331179        459436580        459520474        459613667        459688107   
    459747051        459801262        459856480        459908315       
459970729      445861578        446040628        446212524        446817264     
  454867037        457616670        458954070        459052791        459135307
       459226759        459331229        459436598        459520482       
459613709        459688115        459747069        459801312        459856498   
    459908331        459970794      445861677        446040636        446212763
       446817280        454878125        457616696        458954096       
459052809        459135315        459226783        459331237        459436614   
    459520508        459613725        459688123        459747077       
459801320        459856506        459908349        459970844      445861719     
  446040719        446212771        446817306        454887696        457617074
       458954161        459052833        459135349        459226825       
459331245        459436622        459520516        459613766        459688222   
    459747093        459801346        459856514        459908372       
459970877      445861768        446040750        446212789        446817363     
  454888934        457617108        458954203        459052858        459135356
       459226858        459331286        459436630        459520524       
459613774        459688230        459747101        459801361        459856530   
    459908380        459970885      445861826        446040800        446212870
       446817413        454889312        457617181        458954229       
459052882        459135364        459226874        459331294        459436663   
    459520532        459613790        459688263        459747119       
459801379        459856548        459908406        459970919      445862006     
  446040859        446212920        446817470        454890880        457617306
       458954245        459052908        459135422        459226882       
459331344        459436671        459520557        459613816        459688271   
    459747127        459801387        459856563        459908430       
459970927      445862170        446040966        446212953        446817579     
  454899709        457617488        458954294        459052916        459135471
       459226908        459331377        459436739        459520581       
459613824        459688289        459747135        459801403        459856571   
    459908455        459970984      445862386        446041105        446212961
       446817587        454900556        457617660        458954344       
459052965        459135489        459226981        459331401        459436788   
    459520599        459613956        459688305        459747143       
459801445        459856621        459908463        459971057      445862410     
  446041139        446212979        446817595        454902487        457617835
       458954419        459053013        459135505        459226999       
459331419        459436804        459520607        459613980        459688321   
    459747176        459801452        459856639        459908489       
459971073      445862493        446041147        446213233        446817603     
  454913351        457618072        458954435        459053039        459135562
       459227005        459331435        459436895        459520615       
459613998        459688339        459747184        459801494        459856654   
    459908497        459971115      445862527        446041238        446213241
       446817637        454913641        457618239        458954450       
459053138        459135620        459227104        459331443        459436911   
    459520623        459614004        459688347        459747192       
459801502        459856662        459908513        459971123      445862543     
  446041246        446213316        446817710        454914748        457618734
       458954468        459053187        459135638        459227195       
459331468        459436986        459520656        459614020        459688354   
    459747200        459801510        459856670        459908521       
459971172      445862626        446041402        446213332        446817736     
  454919895        457618882        458954476        459053211        459135646
       459227245        459331476        459436994        459520664       
459614038        459688370        459747226        459801544        459856704   
    459908539        459971180      445862634        446041527        446213365
       446817744        454920679        457618957        458954500       
459053245        459135653        459227302        459331534        459437026   
    459520680        459614087        459688388        459747234       
459801569        459856738        459908547        459971206      445862642     
  446041568        446213423        446817769        454921974        457618999
       458954534        459053278        459135679        459227336       
459331575        459437059        459520698        459614186        459688396   
    459747242        459801585        459856746        459908554       
459971248   

 

SCH-A-46



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     445862691        446041576        446213464        446817785       
454935719        457619088        458954575        459053302        459135687   
    459227468        459331583        459437091        459520706       
459614194        459688404        459747259        459801593        459856753   
    459908562        459971297      445862741        446041592        446213555
       446817827        454936659        457619302        458954617       
459053310        459135703        459227484        459331732        459437117   
    459520714        459614210        459688412        459747283       
459801601        459856779        459908588        459971339      445862881     
  446041600        446213613        446817835        454938739        457619492
       458954625        459053344        459135711        459227542       
459331740        459437125        459520722        459614228        459688438   
    459747291        459801619        459856811        459908596       
459971388      445862956        446041618        446213639        446817850     
  454945908        457619732        458954690        459053377        459135729
       459227583        459331880        459437158        459520730       
459614293        459688446        459747325        459801643        459856845   
    459908604        459971438      445863020        446041634        446213654
       446817918        454947995        457619757        458954773       
459053427        459135737        459227625        459331930        459437216   
    459520748        459614350        459688453        459747333       
459801684        459856878        459908612        459971446      445863061     
  446041667        446213712        446817975        454948274        457620078
       458954807        459053435        459135745        459227641       
459332037        459437224        459520755        459614384        459688479   
    459747358        459801692        459856894        459908620       
459971610      445863145        446041741        446213746        446817991     
  454952177        457620144        458954815        459053443        459135778
       459227658        459332045        459437281        459520763       
459614442        459688487        459747374        459801726        459856902   
    459908638        459971628      445863236        446041774        446213779
       446818049        454954868        457620490        458954823       
459053476        459135786        459227690        459332052        459437299   
    459520771        459614475        459688495        459747390       
459801734        459856910        459908679        459971636      445863285     
  446041832        446213837        446818056        454958927        457620524
       458954831        459053526        459135794        459227708       
459332094        459437315        459520789        459614517        459688503   
    459747408        459801742        459856928        459908703       
459971685      445863343        446041907        446213845        446818098     
  454969635        457620532        458954898        459053567        459135877
       459227740        459332102        459437331        459520797       
459614525        459688511        459747416        459801759        459856936   
    459908711        459971701      445863434        446041915        446213951
       446818163        454970427        457620672        458954914       
459053625        459135893        459227765        459332110        459437398   
    459520805        459614533        459688537        459747424       
459801767        459856944        459908729        459971719      445863491     
  446041931        446213985        446818171        454974726        457621035
       458954963        459053633        459135901        459227773       
459332128        459437547        459520821        459614608        459688545   
    459747432        459801775        459856951        459908737       
459971750      445863525        446041964        446213993        446818247     
  454977638        457621407        458955051        459053658        459135919
       459227815        459332169        459437554        459520839       
459614624        459688552        459747457        459801809        459856969   
    459908752        459971784      445863558        446042053        446214116
       446818262        454981945        457621415        458955069       
459053666        459135943        459227849        459332219        459437570   
    459520854        459614699        459688578        459747465       
459801825        459856977        459908828        459971818      445863574     
  446042079        446214215        446818312        454991423        457621480
       458955077        459053674        459135950        459227880       
459332243        459437612        459520862        459614715        459688586   
    459747473        459801833        459856993        459908836       
459971933      445863582        446042095        446214306        446818551     
  454992322        457621944        458955119        459053682        459135968
       459227930        459332284        459437646        459520870       
459614772        459688594        459747515        459801841        459857017   
    459908851        459971941      445863608        446042111        446214314
       446818569        454994104        457622025        458955127       
459053708        459135976        459227948        459332318        459437679   
    459520888        459614780        459688602        459747531       
459801866        459857025        459908885        459972014      445863632     
  446042194        446214439        446818627        455004044        457622033
       458955168        459053724        459135984        459227963       
459332326        459437687        459520904        459614889        459688628   
    459747549        459801874        459857033        459908935       
459972063      445863699        446042202        446214454        446818734     
  455005843        457622058        458955218        459053765        459135992
       459227971        459332367        459437695        459520912       
459614939        459688636        459747556        459801882        459857041   
    459908943        459972139      445863764        446042277        446214470
       446818841        455006221        457622132        458955226       
459053799        459136016        459228003        459332425        459437745   
    459520920        459614947        459688644        459747564       
459801924        459857058        459908950        459972147      445863889     
  446042293        446214520        446819054        455007013        457622199
       458955275        459053849        459136024        459228029       
459332458        459437760        459520938        459614988        459688677   
    459747580        459801940        459857066        459908968       
459972154      445863947        446042368        446214553        446819104     
  455009373        457622215        458955333        459053880        459136032
       459228037        459332466        459437802        459520953       
459615068        459688693        459747598        459801973        459857074   
    459908976        459972204      445864036        446042400        446214611
       446819161        455012666        457622470        458955374       
459053989        459136065        459228045        459332482        459437810   
    459520961        459615134        459688701        459747606       
459801981        459857082        459908984        459972212      445864069     
  446042434        446214827        446819179        455021378        457622652
       458955408        459054029        459136081        459228094       
459332524        459437828        459520979        459615175        459688719   
    459747614        459802005        459857108        459909016       
459972238      445864150        446042533        446214884        446819203     
  455024596        457622777        458955416        459054037        459136123
       459228102        459332540        459437836        459520987       
459615191        459688727        459747622        459802021        459857132   
    459909032        459972360      445864200        446042582        446214892
       446819252        455026989        457623023        458955440       
459054060        459136149        459228128        459332573        459437851   
    459520995        459615209        459688735        459747630       
459802054        459857157        459909040        459972378      445864226     
  446042681        446214942        446819260        455030734        457623296
       458955481        459054086        459136198        459228169       
459332581        459437877        459521001        459615225        459688750   
    459747648        459802088        459857165        459909073       
459972386      445864309        446042764        446214967        446819302     
  455041020        457623346        458955499        459054128        459136230
       459228177        459332649        459437927        459521027       
459615233        459688784        459747663        459802096        459857199   
    459909099        459972527      445864325        446042962        446215063
       446819369        455050146        457623403        458955523       
459054201        459136248        459228185        459332656        459437935   
    459521043        459615282        459688792        459747689       
459802138        459857207        459909107        459972543      445864424     
  446042970        446215220        446819377        455061291        457623551
       458955531        459054219        459136305        459228193       
459332672        459437950        459521050        459615373        459688800   
    459747721        459802146        459857223        459909123       
459972592      445864432        446043044        446215253        446819450     
  455062505        457623916        458955549        459054276        459136313
       459228201        459332680        459437976        459521068       
459615399        459688818        459747747        459802161        459857231   
    459909131        459972626      445864523        446043051        446215287
       446819468        455072678        457624468        458955572       
459054318        459136321        459228219        459332706        459437984   
    459521076        459615449        459688826        459747754       
459802179        459857249        459909156        459972634      445864556     
  446043077        446215329        446819526        455076109        457624559
       458955606        459054326        459136339        459228250       
459332771        459437992        459521084        459615456        459688834   
    459747762        459802195        459857264        459909164       
459972717      445864564        446043226        446215410        446819567     
  455082750        457624922        458955622        459054334        459136347
       459228383        459332797        459438032        459521100       
459615498        459688867        459747770        459802229        459857280   
    459909172        459972766      445864580        446043234        446215519
       446819575        455083055        457625119        458955648       
459054342        459136396        459228391        459332813        459438040   
    459521134        459615530        459688875        459747788       
459802237        459857314        459909180        459972782      445864598     
  446043259        446215535        446819583        455103960        457625176
       458955671        459054367        459136404        459228441       
459332847        459438057        459521142        459615563        459688891   
    459747796        459802245        459857322        459909198       
459972790      445864606        446043358        446215550        446819716     
  455105239        457625226        458955713        459054391        459136412
       459228458        459332854        459438123        459521159       
459615712        459688909        459747804        459802310        459857330   
    459909206        459972824      445864614        446043390        446215568
       446819724        455113639        457625333        458955721       
459054417        459136438        459228482        459332870        459438222   
    459521175        459615738        459688917        459747812       
459802328        459857355        459909222        459972832      445864630     
  446043416        446215626        446819740        455119230        457625655
       458955739        459054425        459136446        459228490       
459332888        459438255        459521183        459615753        459688933   
    459747838        459802344        459857389        459909255       
459972840      445864663        446043424        446215642        446819773     
  455122416        457625671        458955770        459054466        459136479
       459228516        459332896        459438263        459521191       
459615787        459688941        459747861        459802351        459857405   
    459909263        459972857      445864739        446043564        446215683
       446819807        455125328        457625937        458955804       
459054482        459136495        459228532        459332987        459438271   
    459521209        459615795        459688958        459747887       
459802369        459857413        459909271        459972931      445864804     
  446043622        446215709        446819856        455125609        457625994
       458955812        459054573        459136503        459228573       
459333027        459438289        459521217        459615837        459688966   
    459747895        459802385        459857421        459909297       
459972964      445864838        446043671        446215717        446819872     
  455127589        457626075        458955895        459054607        459136537
       459228607        459333050        459438297        459521225       
459615886        459688982        459747903        459802393        459857439   
    459909305        459972972      445864861        446043754        446215915
       446819906        455145805        457626216        458955937       
459054631        459136545        459228615        459333118        459438339   
    459521233        459615894        459688990        459747929       
459802401        459857470        459909321        459972998      445864960     
  446043804        446215972        446819971        455146639        457626331
       458955952        459054722        459136602        459228631       
459333126        459438347        459521241        459615910        459689006   
    459747937        459802419        459857488        459909339       
459973038      445865041        446043853        446216020        446820110     
  455147454        457626570        458955978        459054748        459136636
       459228672        459333183        459438404        459521290       
459615928        459689014        459747945        459802450        459857496   
    459909354        459973053      445865074        446043895        446216046
       446820128        455147603        457626596        458955986       
459054755        459136651        459228680        459333233        459438438   
    459521324        459615936        459689022        459747960       
459802492        459857504        459909362        459973079      445865199     
  446044083        446216095        446820177        455154484        457626836
       458956026        459054763        459136693        459228714       
459333258        459438479        459521332        459615951        459689048   
    459747978        459802500        459857512        459909370       
459973103      445865207        446044208        446216152        446820227     
  455155614        457627321        458956125        459054797        459136735
       459228748        459333274        459438503        459521340       
459615969        459689055        459747986        459802518        459857546   
    459909388        459973194      445865256        446044216        446216194
       446820326        455156778        457627362        458956190       
459054805        459136743        459228763        459333308        459438537   
    459521357        459615985        459689063        459748026       
459802542        459857553        459909396        459973285      445865363     
  446044265        446216251        446820334        455164327        457627404
       458956208        459054912        459136768        459228789       
459333316        459438552        459521407        459616017        459689071   
    459748067        459802575        459857561        459909404       
459973293      445865504        446044315        446216327        446820342     
  455164830        457628188        458956216        459055026        459136776
       459228805        459333332        459438560        459521449       
459616058        459689089        459748075        459802583        459857579   
    459909412        459973335      445865520        446044331        446216400
       446820391        455169359        457628279        458956281       
459055059        459136784        459228839        459333357        459438610   
    459521464        459616074        459689097        459748117       
459802591        459857587        459909438        459973350      445865660     
  446044349        446216459        446820425        455171934        457628386
       458956299        459055083        459136792        459228870       
459333365        459438644        459521498        459616082        459689139   
    459748125        459802609        459857595        459909446       
459973467      445865736        446044414        446216483        446820490     
  455172429        457628717        458956323        459055109        459136818
       459228896        459333373        459438651        459521530       
459616116        459689147        459748133        459802617        459857603   
    459909453        459973491      445865744        446044463        446216509
       446820540        455180059        457628733        458956372       
459055141        459136834        459228953        459333407        459438693   
    459521555        459616124        459689154        459748141       
459802641        459857629        459909479        459973509      445865801     
  446044471        446216533        446820581        455180257        457628741
       458956380        459055158        459136842        459228961       
459333563        459438701        459521563        459616157        459689162   
    459748182        459802682        459857645        459909487       
459973558      445865900        446044513        446216574        446820615     
  455183400        457628782        458956406        459055166        459136859
       459228995        459333589        459438719        459521589       
459616256        459689170        459748208        459802690        459857652   
    459909503        459973624      445865983        446044638        446216624
       446820656        455183574        457628915        458956422       
459055208        459136875        459229035        459333605        459438727   
    459521613        459616306        459689188        459748216       
459802724        459857660        459909511        459973632      445866015     
  446044661        446216673        446820672        455192484        457629020
       458956448        459055281        459136909        459229050       
459333746        459438735        459521639        459616314        459689196   
    459748224        459802732        459857678        459909529       
459973673      445866031        446044687        446216681        446820698     
  455194688        457629269        458956463        459055299        459136917
       459229068        459333761        459438750        459521670       
459616330        459689204        459748240        459802773        459857686   
    459909545        459973707      445866049        446044703        446216814
       446820706        455199968        457629608        458956471       
459055307        459137014        459229076        459333860        459438883   
    459521696        459616355        459689220        459748257       
459802799        459857694        459909560        459973715      445866072     
  446044752        446216939        446820763        455206482        457629830
       458956489        459055323        459137022        459229126       
459333902        459438966        459521704        459616413        459689246   
    459748265        459802807        459857728        459909578       
459973749      445866155        446045155        446217002        446820813     
  455216788        457630093        458956505        459055331        459137030
       459229159        459333928        459438990        459521720       
459616421        459689253        459748273        459802831        459857751   
    459909594        459973764      445866197        446045254        446217028
       446820862        455218404        457630218        458956554       
459055349        459137055        459229209        459333944        459439022   
    459521746        459616439        459689261        459748307       
459802849        459857777        459909610        459973772      445866361     
  446045296        446217044        446820896        455221309        457630242
       458956620        459055422        459137089        459229225       
459333977        459439048        459521761        459616470        459689287   
    459748331        459802856        459857801        459909628       
459973970      445866387        446045361        446217077        446820946     
  455226662        457630390        458956646        459055448        459137097
       459229258        459334066        459439071        459521779       
459616538        459689311        459748349        459802872        459857819   
    459909636        459974002      445866486        446045379        446217093
       446821001        455227207        457630523        458956653       
459055521        459137139        459229266        459334090        459439089   
    459521787        459616553        459689337        459748356       
459802906        459857827        459909644        459974234      445866510     
  446045395        446217119        446821050        455240531        457630713
       458956703        459055539        459137147        459229274       
459334108        459439097        459521795        459616587        459689352   
    459748380        459802922        459857835        459909669       
459974291      445866551        446045403        446217176        446821068     
  455247007        457630838        458956711        459055547        459137204
       459229290        459334207        459439105        459521811       
459616645        459689360        459748398        459802930        459857868   
    459909685        459974317      445866585        446045528        446217184
       446821084        455247528        457630895        458956737       
459055562        459137253        459229308        459334215        459439121   
    459521829        459616652        459689378        459748414       
459802971        459857876        459909693        459974416      445866627     
  446045577        446217192        446821134        455253500        457631026
       458956760        459055570        459137261        459229316       
459334231        459439154        459521860        459616678        459689444   
    459748422        459802989        459857892        459909701       
459974440      445866635        446045585        446217283        446821142     
  455256198        457631125        458956794        459055604        459137303
       459229357        459334249        459439238        459521894       
459616751        459689451        459748448        459803003        459857900   
    459909719        460014483      445866692        446045619        446217358
       446821191        455262758        457631224        458956943       
459055612        459137311        459229365        459334280        459439311   
    459521910        459616777        459689477        459748455       
459803011        459857926        459909750        460089626   

 

SCH-A-47



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of the Trust Collateral Agent
as secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). To the best of the Seller’s knowledge,
as of the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

 

SCH-B-3



--------------------------------------------------------------------------------

19. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
19 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1